Exhibit 10.8

EXECUTION COPY

AMENDMENT NO. 1 AND GUARANTEE AGREEMENT

This AMENDMENT NO. 1 AND GUARANTEE AGREEMENT dated as of November 22, 2019 (this
“Agreement”) is entered into by FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068 671
938), a company registered under the laws of Australia (“Foxtel Management”), in
its own capacity (in such capacity, the “Company”), Sky Cable Pty Limited (ABN
14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited (f/k/a Telstra Media Pty
Limited) (ABN 72 069 279 027) (“Foxtel Media” and, together with Sky Cable, each
a “Partner” and collectively the “Partners”) and Foxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the Foxtel Partnership and as agent for the Foxtel Television Partnership (in
all such capacities, the “Guarantor” and, the Guarantor, together with the
Company, collectively, the “Obligor”), NXE AUSTRALIA PTY LIMITED (ACN 625 190
990), a company registered under the laws of Australia (the “Parent Guarantor”
and, together with the Obligor and the Partners, the “Amendment Parties”), each
Member Guarantor set forth in Part 1 of Schedule 1 hereto (the “Current Member
Guarantors”) and the Noteholders (as defined below) signatory hereto. The
holders of Notes as of the date of this Agreement are referred to herein as the
“Noteholders”. Capitalized terms used in this Agreement but not defined in this
Agreement are used as defined in the Amended Note Agreement (as defined below).

W I T N E S S E T H

WHEREAS, the Obligor and the Partners are parties to the Note and Guarantee
Agreement dated as of July 25, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), among the Obligor,
the Partners and the purchasers signatory thereto;

WHEREAS, pursuant to the Note Agreement, the Company issued (i) U.S.$150,000,000
aggregate principal amount of its 3.68% Series D Guaranteed Senior Notes due
2019 (which Notes have been repaid in full), (ii) U.S.$200,000,000 aggregate
principal amount of its 4.27% Series E Guaranteed Senior Notes due 2022 (the
“Series E Notes”), (iii) U.S.$150,000,000 aggregate principal amount of its
4.42% Series F Guaranteed Senior Notes due 2024 (the “Series F Notes”) and
(iv) A$100,000,000 aggregate principal amount of its 7.04% Series G Guaranteed
Senior Notes due 2022 (the “Series G Notes” and, together with the Series E
Notes and the Series F Notes, the “Notes”, such term to include any such notes
issued in exchange or substitution therefor pursuant to Section 15 of the Note
Agreement);

WHEREAS, the Parent Guarantor is the head entity of the NXEA Consolidated Group,
and accordingly all Members are Subsidiaries of the Parent Guarantor;



--------------------------------------------------------------------------------

WHEREAS, as a condition to the agreement of the Noteholders to amend the Note
Agreement as set forth herein, the Parent Guarantor shall guarantee the due and
punctual performance and observance of all obligations of the Company under the
Note Agreement and the Notes and shall become party to the Note Agreement as the
“Parent Guarantor” thereunder;

WHEREAS, each of the Current Member Guarantors is party to the Deed of Guarantee
dated as of July 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Member Guarantee”);

WHEREAS, (i) the Amendment Parties and the Required Holders have agreed to amend
the Note Agreement as set forth more fully herein and (ii) the Current Member
Guarantors and the Noteholders signatory hereto have agreed to amend the Member
Guarantee as set forth in the Amendment Deed dated the date hereof, in
substantially the form of Exhibit 2 to this Agreement (the “Amendment Deed”),
made by the Current Member Guarantors for the benefit of the Noteholders; and

WHEREAS, as a condition to the agreement of the Noteholders to amend the Note
Agreement as set forth herein, the Parent Guarantor shall cause each Member of
the NXEA Consolidated Group set forth on Part 2 of Schedule 1 hereto (each a
“New Guaranteeing Member” and collectively, the “New Guaranteeing Members”) to
accede to the Member Guarantee (as amended pursuant to the Amendment Deed) as
Member Guarantors thereunder.

NOW THEREFORE, in consideration of the mutual covenants and the promises herein
contained and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the Amendment Parties, the Current Member Guarantors and
the Noteholders hereby agree as follows:

SECTION 1. Amendments. On and after the Effective Date (as defined below):

(a) Amendments to the Note Agreement. The Note Agreement shall be and hereby is
amended as set forth in Exhibit 1 to this Agreement, with text marked in bold
double underline indicating additions to the Note Agreement and with text marked
in bold strikethrough indicating deletions to the Note Agreement (the “Amended
Note Agreement”).

(b) Amendments to the Member Guarantee. The Member Guarantee shall be amended as
set forth in Exhibit 1 to the Amendment Deed (the “Amended Member Guarantee”).

SECTION 2. The Parent Guarantee.

2.01. Guarantee.         The Parent Guarantor hereby guarantees to each holder
of any Note or Notes at any time outstanding (a) the prompt payment in full, in
U.S. Dollars, in the case of U.S. Dollar Notes, or Australian Dollars, in the
case of the Series G Notes, when due (whether at stated maturity, by
acceleration, by mandatory or optional prepayment or otherwise) of the principal
of, Make-Whole Amount and Modified Make-Whole Amount, if any, and interest on
the Notes (including, without limitation, any interest on any overdue principal,
Make-Whole Amount and Modified Make-Whole Amount, if any, and, to the extent
permitted by applicable law, on any overdue interest and on payment of
additional amounts described in Section 13 of the Note Agreement) and all other
amounts from time to time owing by the Company under the Note

 

2



--------------------------------------------------------------------------------

Agreement and the Notes (including, without limitation, costs, expenses and
taxes in accordance with the terms hereof), and (b) the prompt performance and
observance by the Company of all covenants, agreements and conditions on its
part to be performed and observed hereunder, in each case strictly in accordance
with the terms thereof (such payments and other obligations being herein
collectively called the “Guaranteed Obligations”). The Parent Guarantor hereby
further agrees that if the Company shall default in the payment or performance
of any of the Guaranteed Obligations, the Parent Guarantor will (x) promptly pay
or perform the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by mandatory or optional prepayment or
otherwise) in accordance with the terms of such extension or renewal and (y) pay
to the holder of any Note such amounts, to the extent lawful, as shall be
sufficient to pay the costs and expenses of collection or of otherwise enforcing
any of such holder’s rights under the Note Agreement, including, without
limitation, reasonable counsel fees (all of the foregoing, the “Parent
Guarantee”).

All obligations of the Parent Guarantor under this Section 2.01 shall survive
the transfer of any Note, and any obligations of the Parent Guarantor under this
Section 2.01 with respect to which the underlying obligation of the Company is
expressly stated to survive the payment of any Note shall also survive payment
of such Note.

2.02 Obligations Unconditional.

(a)        The obligations of the Parent Guarantor under Section 2.01 constitute
a present and continuing guaranty of payment and not collectibility and are
absolute, unconditional and irrevocable, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Company under
the Note Agreement, the Notes or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any Guaranty of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.02 that the
obligations of the Parent Guarantor hereunder shall be absolute, unconditional
and irrevocable under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Parent Guarantor
hereunder which shall remain absolute, unconditional and irrevocable as
described above:

(1)        any amendment or modification of any provision of the Note Agreement,
any Member Guarantee or any of the Notes or any assignment or transfer thereof,
including without limitation the renewal or extension of the time of payment of
any of the Notes or the granting of time in respect of such payment thereof, or
of any furnishing or acceptance of security or any additional guarantee or any
release of any security or guarantee so furnished or accepted for any of the
Notes;

(2)        any waiver, consent, extension, granting of time, forbearance,
indulgence or other action or inaction under or in respect of the Note
Agreement, the Notes or any Member Guarantee, or any exercise or non-exercise of
any right, remedy or power in respect hereof or thereof;

 

3



--------------------------------------------------------------------------------

(3)        any bankruptcy, receivership, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceedings with
respect to the Company or any other Person or the properties or creditors of any
of them;

(4)        the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, the Note Agreement, the Notes or any other agreement;

(5)        any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock of the
Company, or any change whatsoever in the objects, capital structure,
constitution or business of the Company;

(6)        any default, failure or delay, willful or otherwise, on the part of
the Company or any other Person to perform or comply with, or the impossibility
or illegality of performance by the Company or any other Person of, any term of
the Note Agreement, the Notes or any other agreement;

(7)        any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including without limitation any suit or action in any way attacking
or involving any issue, matter or thing in respect of the Note Agreement, the
Notes or any other agreement;

(8)        any lack or limitation of status or of power, incapacity or
disability of the Company or any trustee or agent thereof, and other person
providing a Guaranty of, or security for, any of the Guaranteed Obligations; or

(9)        any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b)        The Parent Guarantor hereby unconditionally waives diligence,
presentment, demand of payment, protest and all notices whatsoever and any
requirement that any holder of a Note exhaust any right, power or remedy against
the Company under the Note Agreement or the Notes or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other Guaranty of, or security for, any of the Guaranteed Obligations.

 

4



--------------------------------------------------------------------------------

(c)        In the event that the Parent Guarantor shall at any time pay any
amount on account of the Guaranteed Obligations or take any other action in
performance of its obligations hereunder, the Parent Guarantor shall not
exercise any subrogation or other rights hereunder or under the Notes and the
Parent Guarantor hereby waives all rights it may have to exercise any such
subrogation or other rights, and all other remedies that it may have against the
Company, in respect of any payment made hereunder unless and until the
Guaranteed Obligations shall have been indefeasibly paid in full. Prior to the
payment in full of the Guaranteed Obligations, if any amount shall be paid to
the Parent Guarantor on account of any such subrogation rights or other remedy,
notwithstanding the waiver thereof, such amount shall be received in trust for
the benefit of the holders of the Notes and shall forthwith be paid to such
holders to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof. The Parent Guarantor
agrees that its obligations under this Section 2 shall be automatically
reinstated if and to the extent that for any reason any payment (including
payment in full) by or on behalf of the Company is rescinded or must be
otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

(d)        If an event permitting the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration (and the effect thereof on the Guaranteed Obligations)
shall at such time be prevented by reason of the pendency against the Company or
any other Person (other than the Parent Guarantor) of a case or proceeding under
a bankruptcy or insolvency law, the Parent Guarantor agrees that, for purposes
of the guarantee in this Section 2 and the Parent Guarantor’s obligations under
the Parent Guarantee, the maturity of the principal amount of the Notes shall be
deemed to have been accelerated (with a corresponding effect on the Guaranteed
Obligations) with the same effect as if the holders of the Notes had accelerated
the same in accordance with the terms of the Note Agreement, and the Parent
Guarantor shall forthwith pay such principal amount, any interest thereon, any
Make-Whole Amounts and any other amounts guaranteed hereunder without further
notice or demand.

(e)        The guarantee in this Section 2 is a continuing guarantee and shall
apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.

2.03 Obligation to Make Payments in Applicable Currency.

(a)        Any payment on account of an amount that is payable under the Parent
Guarantee in U.S. Dollars which is made to or for the account of any holder of
U.S. Dollar Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of the Parent Guarantor, shall constitute a discharge of the Parent
Guarantor under the Parent Guarantee only to the extent of the amount of U.S.
Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Parent Guarantor agrees to the
fullest extent permitted by law, to indemnify and save harmless such holder from
and against all loss or damage arising out of or as a result of such deficiency.

 

5



--------------------------------------------------------------------------------

(b)        Any payment on account of an amount that is payable under the Parent
Guarantee in Australian Dollars which is made to or for the account of any
holder of Series G Notes in any other currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of the Parent Guarantor, shall constitute a discharge of the
obligation of the Parent Guarantor under the Parent Guarantee only to the extent
of the amount of Australian Dollars which such holder could purchase in the
foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above. If the amount of Australian Dollars that could be so
purchased is less than the amount of Australian Dollars originally due to such
holder, the Parent Guarantor agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency.

(c)        Costs and expenses payable by the Parent Guarantor pursuant to
Section 17.1 or 17.2 of the Amended Note Agreement shall be paid in either U.S.
Dollars or Australian Dollars depending on the currency in which such costs and
expenses are incurred and billed, subject to the same indemnity set forth in
clause (a) above (in the case of U.S. Dollars) or clause (b) above (in the case
of Australian Dollars).

(d)        Any payment under any provision of the Parent Guarantee (other than
as specified in clauses (b) and (c) above) shall be in U.S. Dollars and any such
payment made in any other currency, whether as a result of any judgment or order
or the enforcement thereof or the realization of any security or the liquidation
of the Parent Guarantor, shall constitute a discharge of the obligation of the
Parent Guarantor under the Parent Guarantee only to the extent of the amount of
U.S. Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Parent Guarantor agrees to the
fullest extent permitted by law, to indemnify and save harmless such holder from
and against all loss or damage arising out of or as a result of such deficiency.

(e)        The indemnities contained in the foregoing clauses (a) through (d)
shall, to the fullest extent permitted by law, constitute obligations separate
and independent from the other obligations contained in the Parent Guarantee and
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder, under the Notes or
under any judgment or order. As used in this Section 2.03, the term “London
Banking Day” shall mean any day other than a Saturday or Sunday or a day on
which commercial banks are required or authorized by law to be closed in London,
England.

 

6



--------------------------------------------------------------------------------

SECTION 3.    Representations and Warranties of the Amendment Parties and the
Member Guarantors. The Parent Guarantor and the Obligor, jointly and severally,
in the case of Sections 3.01 through 3.20, inclusive, and Section 3.25, each
Partner in respect of itself in the case of Sections 3.01, 3.02, 3.03, 3.09,
3.13, 3.18(a), 3.19 and 3.20 and each Current Member Guarantor (solely in
respect of matters related to such Current Member Guarantor and not in relation
to any other Person) in the case of Sections 3.20 through 3.24, inclusive,
represents and warrants to each Noteholder on the date hereof and on the
Effective Date (as defined below) as follows (and the parties hereto agree that
the following representations and warranties shall be deemed to have been made
in connection with the Note Agreement and the Notes for all relevant purposes
thereof, including without limitation Section 11(e) of the Note Agreement):

3.01.    Organization; Power and Authority. Each Amendment Party is a
corporation or partnership, as the case may be, duly organized and validly
existing under the laws of its jurisdiction of formation and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Amendment Party
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the New
Subordination Deeds (as defined below) and to perform the provisions hereof, of
the Amended Note Agreement and of the New Subordination Deeds.

3.02.    Authorization, Etc. Each of this Agreement, the Amended Note Agreement
and each New Subordination Deed has been duly authorized by all necessary
corporate or other organizational action on the part of each Amendment Party,
and each of this Agreement, the Amended Note Agreement and the News P/L
Subordination Deed (and upon the effectiveness thereof as set forth in the
Amended Note Agreement, the Working Capital Subordination Deed) constitutes a
legal, valid and binding obligation of such Amendment Party, enforceable against
such Amendment Party in accordance with its respective terms, except, in each
case, as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

3.03.    Compliance with Laws, Other Instruments, Etc. The execution, delivery
and performance of this Agreement and the New Subordination Deeds and the
performance of the Amended Note Agreement will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of any Amendment Party or Member Guarantor under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, partnership agreement, memorandum and articles of
association, regulations or by-laws or other organizational document, or any
other agreement or instrument to which any Amendment Party or Member Guarantor
or any other Member is bound or by which any Amendment Party or Member Guarantor
or any other Member or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Amendment Party or Member
Guarantor or any other Member or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to any
Amendment Party or Member Guarantor or any other Member.

 

7



--------------------------------------------------------------------------------

3.04.    Organization and Ownership. (a) The Shareholders beneficially own and
control (directly or indirectly) 100% of the NXEA Consolidated Group. All of the
outstanding shares of capital stock or similar equity interests of each Member
shown in Schedule 3.04 as being owned directly or indirectly by the Parent
Guarantor and the Members have been validly issued, are fully paid and
nonassessable and are owned by the Parent Guarantor or a Member free and clear
of any Lien (except as otherwise disclosed in Schedule 3.04).

(b)        All Members and Subsidiaries of Members are listed on the NXEA Group
Structure Diagram set forth in Schedule 3.04. The NXEA Group Structure Diagram
is true and correct in all material respects and does not omit any material
information or details.

(c)        Schedule 3.04 contains (except as noted therein) complete and correct
lists of (i) each Member’s Affiliates, other than Subsidiaries, (ii) the Parent
Guarantor’s directors and senior officers and (iii) the Member Guarantors and
the New Guaranteeing Members.

(d)        Each Member is a corporation, partnership or other legal entity duly
organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation, partnership or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Member has
the corporate, partnership or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(e)        No Member is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than the Note Agreement, the
agreements listed on Schedule 3.04 and customary limitations imposed by
corporate or partnership law or similar statutes) restricting the ability of
such Member to pay dividends out of profits or make any other similar
distributions of profits to any Member that owns outstanding shares of capital
stock or similar equity interests of such Member.

3.05.    Financial Statements.

The Parent Guarantor has delivered to each Noteholder copies of consolidated
financial statements of the NXEA Consolidated Group listed on Schedule 3.05. All
of said financial statements (including in each case the related schedules and
notes) have been prepared in accordance with Relevant GAAP, the Corporations Act
and any regulations made under the Corporations Act, in each case consistently
applied unless therein expressly noted, and give a true and fair view of (if
audited) or fairly present (if unaudited), the consolidated financial position
of the NXEA Consolidated Group as of the respective dates and for the respective
periods specified in such Schedule (subject, in the case of any interim
financial statements, to normal year-end adjustments).

 

8



--------------------------------------------------------------------------------

3.06.    Governmental Authorizations, Etc. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by any
Amendment Party of this Agreement or either New Subordination Deed or the
performance of the Amended Note Agreement, including, without limitation, any
thereof required in connection with the obtaining of U.S. Dollars or Australian
Dollars, as applicable, to make payments under this Agreement and the Amended
Note Agreement and the payment of such U.S. Dollars or Australian Dollars, as
applicable, to Persons resident in the United States of America, Canada, Japan
or Australia, as the case may be. It is not necessary to ensure the legality,
validity, enforceability or admissibility into evidence in Australia of this
Agreement, the Amended Note Agreement or either New Subordination Deed that any
thereof or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.

3.07.    Litigation; Observance of Agreements; Statutes and Orders. (a) There
are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Parent Guarantor, threatened against or affecting any Member or
any property of any Member in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b)        No Member is in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation (including, without
limitation, but only to the extent applicable thereto, Environmental Laws and
any of the laws and regulations that are referred to in Section 3.13) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

3.08.    Taxes. Each Member has filed all tax returns that are required to have
been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments or filings related thereto (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the relevant Member has
established adequate reserves in accordance with Relevant GAAP. The Parent
Guarantor knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the NXEA Consolidated Group and each Member in
respect of federal, state or other taxes for all fiscal periods are adequate.

No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of Australia or
any political subdivision thereof will be incurred by any Amendment Party or any
Noteholder as a result of the execution or delivery of this Agreement and the
Amended Note Agreement and no deduction or withholding in respect of Taxes
imposed by or for the account of Australia or, to the knowledge of any Amendment
Party, any other Taxing Jurisdiction, is required to be made from

 

9



--------------------------------------------------------------------------------

any payment by any Amendment Party under this Agreement or the Amended Note
Agreement, except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority of Australia or any political subdivision thereof arising out of
circumstances described in clauses (a) through (f), inclusive, of Section 13 of
the Amended Note Agreement or Section 4 of this Agreement, as applicable.

3.09.    Title to Property; Leases. The Parent Guarantor and each Member has
good and sufficient title to its respective properties that individually or in
the aggregate are Material, in each case free and clear of Liens prohibited by
the Amended Note Agreement, except where failure to have such title could not
reasonably be expected to have a Material Adverse Effect. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

3.10.    Licenses, Permits, etc. (a) Each Member owns or possesses all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto necessary for the
conduct of their respective businesses without known conflict in any respect
with the rights of others;

(b)        To the best knowledge of the Parent Guarantor, no product of any
Member infringes in any respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person;

(c)        To the best knowledge of the Parent Guarantor, there is no violation
by any Person of any right of any Member with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by any Member;

except in any of the foregoing cases, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect

3.11.    Compliance with ERISA; Non-U.S. Plans. (a) Neither the Parent Guarantor
nor any ERISA Affiliate maintains, contributes to or is obligated to maintain or
contribute to, or has, at any time within the past six years, maintained,
contributed to or been obligated to maintain or contribute to, any employee
benefit plan which is subject to Title I or Title IV of ERISA or section 4975 of
the Code. Neither the Parent Guarantor nor any ERISA Affiliate is, or has ever
been at any time within the past six years, a “party in interest” (as defined in
section 3(14) of ERISA) or a “disqualified person” (as defined in section 4975
of the Code) with respect to any such plan.

 

10



--------------------------------------------------------------------------------

(b)        The present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan that is funded, determined as of the end of the
relevant Member’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(c)        No Member has incurred any Material obligation in connection with the
termination of or withdrawal from any Non-U.S. Plan.

(d)        All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by any Member have been paid or accrued as required, except
where failure so to pay or accrue could not be reasonably expected to have a
Material Adverse Effect.

3.12.    Existing Indebtedness. (a) Except as described therein, Schedule 3.12
sets forth a complete and correct summary list of outstanding Indebtedness of
the NXEA Consolidated Group as of November 22, 2019 (including a description of
the obligors and obligees, principal amount outstanding, collateral therefor, if
any, Guaranty thereof, if any, and whether such Indebtedness is Subordinated
Debt), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the NXEA Consolidated Group. No Member is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of such Member and no event or condition exists
with respect to any Indebtedness of any Member that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b)        Except as disclosed in Schedule 3.12, no Member has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.6(b) of the Amended Note
Agreement.

(c)        The Parent Guarantor is not a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of the Parent
Guarantor, any agreement relating thereto or any other agreement (including, but
not limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the Parent Guarantor, except as specifically indicated in Schedule 3.12.

3.13.     Foreign Asset Control Regulations, Etc.

(a)        No Amendment Party or any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

 

11



--------------------------------------------------------------------------------

(b)        No Amendment Party or any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Parent Guarantor’s knowledge, is under investigation by any
Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

(c)        The Parent Guarantor and the Obligor have established procedures and
controls that they reasonably believe are adequate (and otherwise comply with
applicable law) to ensure that the Parent Guarantor and the Obligor and each
Controlled Entity are and will continue to be in compliance with all applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption
Laws.

(d)        As used in this Section 3.13, the following terms have the respective
meanings set forth below:

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Blocked Person” means (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (ii) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (iii) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (i) or (ii).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
term “Controlled” shall have a correlative meaning.

“Controlled Entity” means any Subsidiary of the Parent Guarantor and any of its
or the Parent Guarantor’s respective Controlled Affiliates.

 

12



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
as of the date of this Agreement may be found at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

3.14.     Status under certain United States Statutes. (a) None of the Parent
Guarantor, the Obligor, the FOXTEL Partnership, the FOXTEL Television
Partnership, any Current Member Guarantor or any New Guaranteeing Member is
required to register as an “investment company” under the United States
Investment Company Act of 1940, as amended, and (b) no Member is subject to
regulation under the United States Federal Power Act, as amended.

3.15.     Environmental Matters. (a) No Member has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against such Member or any of its real properties now or formerly
owned, leased or operated by such Member or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(b)         No Member has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c)         No Member has stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by any of them and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.

(d)         All buildings on all real properties now owned, leased or operated
by any Member are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

3.16.     Ranking. All liabilities of the Company under the Notes and of each
Amendment Party under this Agreement and the Amended Note Agreement rank at
least pari passu in right of payment, without preference or priority, with all
other unsecured and unsubordinated Indebtedness of the Company or such Amendment
Party.

3.17.     No Defaults. Both immediately prior to and after giving effect to the
terms of this Agreement, no Default or Event of Default has occurred and is
continuing.

3.18.     Not a Trustee. No Amendment Party (a) enters into this Agreement or
the Amended Note Agreement as the trustee of any trust and none of the
Partnership Property is held by a Partner as trustee of any trust or (b) holds
any assets as the trustee of any trust.

3.19.     No Immunity. No Amendment Party nor any property of any Amendment
Party has immunity from the jurisdiction of a court or from legal process.

3.20.     Solvency. Each Amendment Party and each Current Member Guarantor is
solvent and able to pay its debts as and when they fall due and no Amendment
Party nor any Current Member Guarantor will be rendered insolvent as a result of
entering into the transactions contemplated by this Agreement.

3.21.     Organization; Power and Authority. Such Current Member Guarantor is a
corporation duly organized and validly existing under the laws of its
jurisdiction of formation and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Such Current Member Guarantor has the corporate
power and authority to execute and deliver this Agreement and the Amendment Deed
and to perform the provisions hereof and thereof and of the Amended Member
Guarantee.

3.22.     Authorization, Etc. Each of this Agreement and the Amendment Deed has
been duly authorized by all necessary corporate or other organizational action
on the part of such Current Member Guarantor and each of this Agreement, the
Amendment Deed and the Amended Member Guarantee constitutes a legal, valid and
binding obligation of such Current Member Guarantor, enforceable against such
Current Member Guarantor in accordance with its terms,

 

14



--------------------------------------------------------------------------------

except, in each case, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3.23.     Compliance with Laws, Other Instruments, Etc. The execution and
delivery by such Current Member Guarantor of this Agreement and the Amendment
Deed and the performance hereof and thereof and of the Amended Member Guarantee
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such Current
Member Guarantor under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter, partnership agreement, memorandum
and articles of association, regulations or by-laws or other organizational
document, or any other agreement or instrument to which such Current Member
Guarantor is bound or by which any such Current Member Guarantor or any of its
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Current Member Guarantor or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Current
Member Guarantor.

3.24.     Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution or delivery by such
Current Member Guarantor of this Agreement or the Amendment Deed or the
performance hereof or thereof or of the Amended Member Guarantee including,
without limitation, any thereof required in connection with the obtaining of
U.S. Dollars or Australian Dollars, as applicable, to make payments under the
Amended Member Guarantee and the payment of such U.S. Dollars or Australian
Dollars, as applicable, to Persons resident in the United States of America,
Canada, Japan or Australia, as the case may be. It is not necessary to ensure
the legality, validity, enforceability or admissibility into evidence in the
United States of America or in Australia of this Agreement, the Amendment Deed
or the Amended Member Guarantee that this Agreement, the Amendment Deed or the
Amended Member Guarantee or any other document be filed, recorded or enrolled
with any Governmental Authority, or that any such agreement or document be
stamped with any stamp, registration or similar transaction tax.

3.25.     Consideration. No remuneration, whether by way of supplemental or
additional interest or any fee or similar payment or security or other credit
support, has been provided to or on behalf of any creditor with respect to
Indebtedness of the Parent Guarantor, the Obligor or any Member as consideration
for such creditor agreeing to the same or similar matters or waivers set forth
in this Agreement, and no such remuneration shall be so provided unless the same
level of remuneration is paid to each Noteholder (whether as a flat fee or flat
compensation or based on a percentage or other metric of outstanding obligations
or otherwise). The foregoing representation shall not apply with respect to
standard establishment fees paid by the Parent Guarantor, the Obligor or any
Member in the ordinary course in connection with entering into any bank facility
agreement.

 

15



--------------------------------------------------------------------------------

SECTION 4. Tax Indemnification. All payments whatsoever under this Agreement,
the Amended Note Agreement and the Parent Guarantee (the “Parent Guarantor
Documents”) will be made by the Parent Guarantor in lawful currency of the
United States of America (in the case of payments in respect of the U.S. Dollar
Notes) or Australia (in the case of payments in respect of the Series G Notes)
free and clear of, and without liability for withholding or deduction for or on
account of, any present or future Taxes of whatever nature imposed or levied by
or on behalf of any jurisdiction other than the United States, Canada (in the
case of any holder of Notes incorporated, organized or resident for tax purposes
in Canada), Japan (in the case of any holder of Notes incorporated, organized or
resident for tax purposes in Japan) or Australia (in the case of any holder of
Notes incorporated, organized or resident for tax purposes in Australia) (or any
political subdivision or taxing authority of or in such jurisdiction)
(hereinafter a “Taxing Jurisdiction”), unless the withholding or deduction of
such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Parent
Guarantor under any Parent Guarantor Document, the Parent Guarantor will pay to
the relevant Taxing Jurisdiction the full amount required to be withheld,
deducted or otherwise paid before penalties attach thereto or interest accrues
thereon and pay to each holder of a Note such additional amounts as may be
necessary in order that the net amounts paid to such holder pursuant to the
terms of the relevant Parent Guarantor Document after such deduction,
withholding or payment (including, without limitation, any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such holder under the terms of the
relevant Parent Guarantor Document before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:

(a)        any Excluded Tax;

(b)        with respect to a holder of any Note, any Tax that would not have
been imposed but for any breach by such holder of any representation made or
deemed to have been made by such holder pursuant to Section 6.3(a), 6.3(c) or
6.3(d) of the Amended Note Agreement;

(c)        any Tax that would not have been imposed had any holder of a Note
that is an Australian tax resident or holds the Note in connection with a
permanent establishment in Australia provided the Company with:

(i)        its Australian business number; or

(ii)        its Australian tax file number or evidence of an exemption from
providing an Australian tax file number;

(d)        any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the

 

16



--------------------------------------------------------------------------------

Taxing Jurisdiction, other than the mere holding of the relevant Note (with the
benefit of the Parent Guarantee) or the receipt of payments thereunder or in
respect thereof, including, without limitation, such holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for the Parent Guarantor, after the
date hereof, opening an office in, moving an office to, changing the taxing
jurisdiction from or through which payments on account of any Parent Guarantor
Documents are made, or changing its jurisdiction of organization, to the Taxing
Jurisdiction imposing the relevant Tax;

(e)        any Tax that would not have been imposed but for the delay or failure
by such holder (following a written request by the Parent Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such holder to avoid or reduce such Taxes (including
for such purpose any refilings or renewals of filings that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (e) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of the Parent
Guarantor no later than 45 days after receipt by such holder of such written
request (accompanied by copies of such Forms and related instructions, if any);
or

(f)        any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall the Parent Guarantor be obligated to
pay such additional amounts to any holder of a Note (i) not resident in the
United States of America, Canada, Japan, Australia or any other jurisdiction in
which an original Purchaser is resident for tax purposes on the date of Closing
in excess of the amounts that the Parent Guarantor would be obligated to pay if
such holder had been a resident of the United States of America, Canada, Japan,
Australia or such other jurisdiction, as applicable (and, to the extent
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of
America, Canada, Japan, Australia or such other jurisdiction and the relevant
Taxing Jurisdiction to the extent that such eligibility would reduce such
additional amounts), or (ii) registered in the name of a nominee if under the
law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Parent Guarantor shall
have given timely notice of such law or interpretation to such holder.

By acceptance of any Note with the benefit of this Parent Guarantee, the holder
of such Note agrees, subject to the limitations of clause (e) above, that it
will from time to time with reasonable promptness (x) duly complete and deliver
to or as reasonably directed by the Parent

 

17



--------------------------------------------------------------------------------

Guarantor all such forms, certificates, documents and returns provided to such
holder by the Parent Guarantor (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of an applicable tax treaty and (y) provide the Parent Guarantor
with such information with respect to such holder as the Parent Guarantor may
reasonably request in order to complete any such Forms, provided that nothing in
this Section 4 shall require any holder to provide information with respect to
any such Form or otherwise if in the opinion of such holder such Form or
disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to such holder, and provided
further that each such holder shall be deemed to have complied with its
obligation under this paragraph with respect to any Form if such Form shall have
been duly completed and delivered by such holder to the Parent Guarantor or
mailed to the appropriate taxing authority, whichever is applicable, within 45
days following a written request of the Parent Guarantor (which request shall be
accompanied by copies of such Form) and, in the case of a transfer of any Note,
at least 90 days prior to the relevant interest payment date.

On or before the date hereof, the Parent Guarantor will furnish each Noteholder
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the relevant Taxing Jurisdiction
pursuant to clause (e) of the second paragraph of this Section 4, if any, and in
connection with the transfer of any Note, the Parent Guarantor will furnish the
transferee of any Note with copies of any Form and English translation then
required.

If any payment is made by the Parent Guarantor to or for the account of the
holder of any Note after deduction for or on account of any Taxes, and
additional amounts are paid by the Parent Guarantor pursuant to this Section 4,
then, if such holder has received or been granted a refund of such Taxes, such
holder shall, to the extent that it can do so without prejudice to the retention
of the amount of such refund, reimburse to the Parent Guarantor such amount as
such holder shall, in its sole discretion, determine to be attributable to the
relevant Taxes or deduction or withholding. Nothing herein contained shall
interfere with the right of the holder of any Note to arrange its tax affairs in
whatever manner it thinks fit and, in particular, no holder shall be under any
obligation to claim relief from its corporate profits or similar tax liability
in respect of such Tax in priority to any other claims, reliefs, credits or
deductions available to it or (other than as set forth in clause (e) above)
oblige any holder of any Note to disclose any information relating to its tax
affairs or any computations in respect thereof.

The Parent Guarantor will furnish the holders of Notes, promptly and in any
event within 60 days after the date of any payment by the Parent Guarantor of
any Tax in respect of any amounts paid under any Parent Guarantor Document the
original tax receipt issued by the relevant taxation or other authorities
involved for all amounts paid as aforesaid (or if such original tax receipt is
not available or must legally be kept in the possession of the Parent Guarantor,
a duly certified copy of the original tax receipt or any other reasonably
satisfactory evidence of payment), together with such other documentary evidence
with respect to such payments as may be reasonably requested from time to time
by any holder of a Note.

 

18



--------------------------------------------------------------------------------

If the Parent Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which the Parent
Guarantor would be required to pay any additional amount under this Section 4,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against the holder
of any Note, and such holder pays such liability, then the Parent Guarantor will
promptly reimburse such holder for such payment (including any related interest
or penalties to the extent such interest or penalties arise by virtue of a
default or delay by the Parent Guarantor) upon demand by such holder accompanied
by an official receipt (or a duly certified copy thereof) issued by the taxation
or other authority of the relevant Taxing Jurisdiction.

If the Parent Guarantor makes payment to or for the account of any holder of a
Note and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Parent Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by the Parent Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.

The obligations of the Parent Guarantor under this Section 4 shall survive the
payment or transfer of any Note and the provisions of this Section 4 shall also
apply to successive transferees of the Notes.

SECTION 5. Noteholder Representations and Agreements. Each Noteholder signatory
hereto agrees and severally represents and warrants on the date hereof and on
the Effective Date as follows:

5.01.     Consent to Amend the Member Guarantee. Such Noteholder acknowledges
and agrees that its signature to this Agreement shall constitute written consent
to the amendment of the Member Guarantee pursuant to the Amendment Deed for
purposes of Section 5.01 of the Member Guarantee.

5.02.     Ownership of Notes. Such Noteholder (a) either (i) is the sole legal
and beneficial owner of the principal amount of Notes set forth on its signature
page hereto or (ii) has investment or voting discretion with respect to such
Notes and has the power and authority to bind the beneficial owner(s) of such
Notes to the terms of this Agreement and (b) has full power and authority to
vote on and consent to matters concerning such Notes.

SECTION 6. Conditions to Effectiveness. This Agreement shall become effective as
of the date when all of the following conditions shall have been fulfilled (such
date, the “Effective Date”):

6.01.     Execution and Delivery. This Agreement shall have been duly executed
and delivered by the Amendment Parties, each Current Member Guarantor and the
Required Holders. The Amendment Deed shall have been duly executed and delivered
by each Current Member Guarantor.

 

19



--------------------------------------------------------------------------------

6.02.     Representations. All representations and warranties set forth in
Section 3 of this Agreement are true and correct.

6.03.     Amendment Fee. The Parent Guarantor shall have paid (or caused to be
paid) to each Noteholder (even if such Noteholder is not a party to this
Agreement) the full amount of an amendment fee equal to 0.15% (15 basis points)
of the outstanding principal amount of the Notes held by such Noteholder as of
the date hereof, which fee shall be fully earned upon payment thereof.

6.04.     Accession to the Note Agreement. Each Noteholder shall have received
from the Parent Guarantor a duly executed and delivered accession page to the
Note Agreement in the form of Exhibit 3 to this Agreement, whereby the Parent
Guarantor shall become party to the Note Agreement.

6.05.     Rating. Each Noteholder shall have received evidence reasonably
satisfactory to it that the Notes will be assigned a credit rating of at least
“BBB-” from Fitch after giving effect to this Agreement and the Parent Guarantee
(subject only to receipt by Fitch of final documentation relating to this
Agreement and the Amended Note Agreement).

6.06.     Opinion Letters. Each Noteholder shall have received legal opinions in
form and substance reasonably satisfactory to such Noteholder from (a) Sidley
Austin, U.S. counsel for the Amendment Parties and the Current Member
Guarantors, substantially in the form attached as Exhibit 6.06(a), (b) Allens,
Australian counsel for the Amendment Parties, the Current Member Guarantors and
certain New Guaranteeing Members, substantially in the form attached as Exhibit
6.06(b) and (c) Fennemore Craig Jones Vargas, Nevada legal counsel for certain
New Guaranteeing Members, substantially in the form attached as Exhibit 6.06(c).

6.07.     Officer’s Certificate. Each Noteholder shall have received an
Officer’s Certificate of (a) the Parent Guarantor certifying that immediately
before and after giving effect to the amendments and guarantee set forth in this
Agreement, no Default or Event of Default shall have occurred and be continuing
(both as of the Effective Date and, with respect to Sections 10.7 and 10.8 of
the Amended Note Agreement, assuming that such amendments and guarantee had
occurred on the last day of the immediately preceding fiscal quarter of the NXEA
Consolidated Group and giving pro forma effect to such amendments and guarantee
for the relevant period), (b) each Amendment Party certifying as to the
resolutions attached thereto and other corporate or partnership, as the case may
be, proceedings relating to the authorization, execution and delivery of this
Agreement and the performance by such Amendment Party of this Agreement and the
Amended Note Agreement, (c) each Current Member Guarantor certifying as to the
resolutions attached thereto and other corporate or other organizational
proceedings relating to the authorization, execution and delivery of this
Agreement and the Amendment Deed and the performance by such Current Member
Guarantor of this Agreement, the Amendment Deed and the Amended Member Guarantee
and (d) each New Guaranteeing Member certifying (i) as to the resolutions
attached thereto and other corporate or other organizational proceedings
relating to the authorization, execution and delivery of the Accession Deed to
the Member Guarantee (the “Accession Deed”) and the performance by such New
Guaranteeing Member of the Accession Deed and the Amended Member Guarantee and
(ii) that such New Guaranteeing Member is, and after giving effect to the
Accession Deed will be, solvent and able to pay all of its debts as and when
they become due and payable.

 

20



--------------------------------------------------------------------------------

6.08.     Member Guarantees. Each Noteholder shall have received an Accession
Deed, in substantially the form set forth as Annex II to the Amended Member
Guarantee, executed by each New Guaranteeing Member, pursuant to Section 9.8 of
the Amended Note Agreement, whereby each New Guaranteeing Member shall become a
party to the Amended Member Guarantee.

6.09.     Payment of Fees and Expenses. The Amendment Parties shall have paid
all reasonable fees and expenses of the Noteholders, including without
limitation the reasonable fees and expenses of Chapman and Cutler LLP, United
States special counsel to the Noteholders, in connection with the transactions
contemplated hereby.

6.10.     Registered Agent. The Amendment Parties shall have delivered to the
Noteholders evidence of the acceptance by National Registered Agents, Inc. of
the appointment and designation provided for by Section 24.10(e) of the Amended
Note Agreement (in the case of the Parent Guarantor) and Section 5.03(e) of the
Amended Member Guarantee (in the case of the New Guaranteeing Members), in each
case for the period from the date of this Agreement through July 25, 2025 (and
the payment in full of all fees in respect thereof).

6.11.     CTDP Amendment and Syndicated Facility Agreement. The Parent Guarantor
shall have delivered to the Noteholders a copy of (a) an amendment to the CTDP,
which amendment shall incorporate the same or substantially similar amendments
as set forth in Section 1(a) of this Agreement and (b) the Syndicated Facility
Agreement as of 14 November 2019, among the Foxtel Agent, each MLAB (as defined
therein) party thereto, each Initial Financier (as defined therein) party
thereto and Commonwealth Bank of Australia as Facility Agent (as defined
therein), which Syndicated Facility Agreement shall provide for A$610,000,000 in
revolving loan availability to the Company for a term of at least three years.

6.12.     News P/L Subordination Deed, Working Capital Subordination Deed and
Senior Debt Nomination Letters. The Parent Guarantor shall have delivered to the
Noteholders a copy of the (a) Subordination Deed Poll dated as of 15 November
2019 between News Pty Limited, FS (Australia) I Pty Limited and the Parent
Guarantor (the “News P/L Subordination Deed”), providing for the subordination
of the (i) A$50,000,000 Subordinated Shareholder Loan Agreement dated
21 December 2018 between News Pty Limited and the Parent Guarantor,
(ii) A$250,000,000 Subordinated Shareholder Loan Agreement dated 27 March 2019
between News Pty Limited and the Parent Guarantor, (iii) A$200,000,000
Subordinated Shareholder Loan Agreement dated 29 May 2019 between News Pty
Limited and the Parent Guarantor and (iv) A$200,000,000 Subordinated Shareholder
Loan Agreement dated 7 November 2019 between FS (Australia) I Pty Limited and
the Parent Guarantor, (b) the Working Capital Subordination Deed Poll dated as
of 15 November 2019 between FS (Australia) I Pty Limited and the Foxtel Agent
(the “Working Capital Subordination Deed” and, together with the News P/L
Subordination Deed, each a “New Subordination Deed”), providing for the
subordination of the A$200,000,000 Working Capital Facility Agreement dated
24 July 2019 between FS (Australia) I Pty Limited and the Foxtel Agent upon the
effectiveness thereof as set forth in the Amended Note Agreement, and the News
P/L Subordination Deed shall be in full force and effect and (c) Senior Debt
Nomination Letters (as defined in each New Subordination Deed) as of 15

 

21



--------------------------------------------------------------------------------

November 2019 duly executed by the Parent Guarantor and nominating the Amended
Note Agreement, the Notes and each Member Guarantee as “Senior Debt Documents”
and otherwise in form and substance reasonably satisfactory to the Required
Holders.

SECTION 7.   Miscellaneous.

7.01.     Ratification of Note Agreement and Notes; Agreement Unchanged. The
Note Agreement is in all respects ratified and confirmed by each Amendment Party
and each Note is in all respects ratified and confirmed by the Company, and the
respective terms, covenants and agreements thereof shall remain unchanged and in
full force and effect except as otherwise set forth in this Agreement.

7.02.     Ratification of Member Guarantee. Each Current Member Guarantor hereby
acknowledges and consents to this Agreement and the Amended Note Agreement and
the transactions contemplated thereby and hereby unconditionally affirms such
Current Member Guarantor’s obligations under the Amended Member Guarantee.

7.03.     Amendment to Section 2. Section 2 of this Agreement may be amended,
and the observance of any term thereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Parent Guarantor
and the holder of each Note at the time outstanding affected thereby.

7.04.     Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

7.05.     Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

[Remainder of page intentionally blank.]

 

22



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
in the space provided below whereupon this Agreement shall become a binding
agreement among the parties set forth below.

Very truly yours,

 

Signed for NXE AUSTRALIA PTY
LIMITED by its attorney under power of
attorney in the presence of:      

/s/ Rachael Arena

    

        

    

/s/ Patrick Delany

Witness Signature

     

Attorney Signature



     LOGO [g822982dsp295c.jpg]

     

LOGO [g822982dsp294d.jpg]

Print Name

     

Print Name

Signed for FOXTEL MANAGEMENT
PTY LIMITED, in its own capacity, by
its attorney under power of attorney in the presence of:      

/s/ Rachael Arena

     

/s/ Patrick Delany

Witness Signature

     

Attorney Signature

     LOGO [g822982dsp295c.jpg]

     

LOGO [g822982dsp294d.jpg]

Print Name

     

Print Name

 

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

Signed for FOXTEL MANAGEMENT PTY LIMITED, in its capacity as agent for the
Partners as a partnership carrying on the business of the FOXTEL Partnership and
as agent for the FOXTEL Television Partnership, by its attorney under power of
attorney in the presence of:                   

/s/ Rachael Arena

     

/s/ Patrick Delany

Witness Signature

     

Attorney Signature

       LOGO [g822982dsp295c.jpg]

     

LOGO [g822982dsp295g.jpg]

 

Print Name

     

Print Name

Signed for SKY CABLE PTY LIMITED by its attorney under power of attorney in the
presence of:      

/s/ Rachael Arena

     

/s/ Patrick Delany

Witness Signature

     

Attorney Signature

       LOGO [g822982dsp295c.jpg]

     

LOGO [g822982dsp295g.jpg]

 

Print Name

     

Print Name

Signed for FOXTEL MEDIA PTY LIMITED by its attorney under power of attorney in
the presence of:      

/s/ Rachael Arena

     

/s/ Patrick Delany

Witness Signature

     

Attorney Signature

       LOGO [g822982dsp295c.jpg]

     

LOGO [g822982dsp295g.jpg]

 

Print Name

     

Print Name

 

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

CURRENT MEMBER GUARANTORS

Signed for each of:

LGI Investments 1 Pty Limited

LGI Investments 2 Pty Limited

Austar United Communications Pty Limited

LGI Bidco Pty Limited

Austar United Holdings Pty Limited

STV Pty. Ltd.

Chippawa Pty. Ltd.

Windytide Pty. Ltd.

Selectra Pty. Ltd.

Kidillia Pty. Ltd.

Dovevale Pty. Ltd.

Wollongong Microwave Pty Ltd

CTV Pty. Ltd.

Ilona Investments Pty. Ltd.

Jacolyn Pty. Ltd.

Vinatech Pty. Ltd.

Minorite Pty. Ltd.

Austar United Mobility Pty Ltd

Austar United Broadband Pty Ltd

eisa Finance Pty Limited

Artson System Pty Ltd

Austar United Holdcol Pty Ltd

Continental Century Pay TV Pty Limited

UAP Australia Programming Pty Ltd

Saturn (NZ) Holding Company Pty Ltd

Century United Programming Ventures Pty Limited

XYZnetworks Pty Limited

Austar Satellite Ventures Pty Ltd

Austar Entertainment Pty Limited

Austar Services Pty Ltd

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

The Country Music Channel Pty Limited

The Weather Channel Australia Pty Ltd

Austar Satellite Pty Ltd

Customer Services Pty Limited

Foxtel Cable Television Pty Limited

Presto Entertainment Pty Limited

Foxtel Finance Pty Limited

Foxtel Holdings Pty Limited

Foxtel Australia Pty Limited

Presto TV Pty Limited

Streamotion Pty Ltd

 

by its attorney under power of

attorney in the presence of:

   

/s/ Rachael Arena

   

/s/ Patrick Delany

Witness Signature

   

Attorney Signature

       LOGO [g822982dsp295c.jpg]

    LOGO [g822982dsp297d.jpg]

Print Name

   

Print Name

 

Signed for Century Programming

Ventures Corp. in the presence of:

   

/s/ Rachael Arena

   

/s/ Patrick Delany

Witness Signature

   

Signature of Authorised Signatory

       LOGO [g822982dsp295c.jpg]

    LOGO [g822982dsp297d.jpg]

Print Name

   

Name of Authorised Signatory

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

TEACHERS INSURANCE AND ANNUITY ASSOCIATlON OF AMERICA

By: Nuveen Alternatives Advisors LLC, its investment manager

 

By:

 

/s/ Jeffrey Hughes

 

Name:

 

Jeffrey Hughes

Senior Director

 

Title:

Notes:

 

Series

  

Principal Amount

  

  E

  

U.S.$75,000,000

  

  F

  

U.S.$50,000,000

  

  G

  

N/A

  

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

METLIFE INSURANCE K.K.

By: MetLife Investment Management, LLC, its investment manager

 

By:

 

/s/ Judith A. Gulotta

Name:     Judith A. Gulotta

Title:      Authorized Signatory

 

Notes:

  

Series

  

Principal Amount

E

  

N/A

F

  

N/A

G

  

A$l00,000,000

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Barings LLC as Investment Adviser

 

By:  

/s/ James Moore

 

Name: James Moore

 

Title: Managing Director

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$21,000,000

  F

  

U.S.$27,000,000

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

(f/k/a ING LIFE INSURANCE AND ANNUITY COMPANY)

MIDWESTERN UNITED LIFE INSURANCE COMPANY

By: Voya Investment Management LLC, as Agent

 

By:  

/s/ Joshua A. Winchester

 

Name:   Joshua A. Winchester

 

Title:    Vice President

NN LIFE INSURANCE COMPANY LTD.

(f/k/a ING LIFE INSURANCE COMPANY LTD.)

By: Voya Investment Management LLC, as Attorney in fact

 

By:

 

/s/ Joshua A. Winchester

 

Name:   Joshua A. Winchester

 

Title:    Vice President

 

Notes:

     

Series

  

Principal Amount

  

  E

  

U.S.$12,500,000

  

(ReliaStar Life Insurance Company)

  E

  

U.S.$4,800,000

  

(Voya Retirement Insurance and Annuity Company)

 

(f/k/a ING Life Insurance and Annuity Company)

  E

  

U.S.$3,000,000

  

(NN Life Insurance Company Ltd.)

 

(f/k/a ING Life Insurance Company Ltd.)

  E

  

U.S.$1,700,000

  

(ReliaStar Life Insurance Company of New York)

  E

  

U.S.$1,000,000

  

(Midwestern United Life Insurance Company)

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

ATHENE ANNUITY & LIFE ASSURANCE COMPANY

By: Apollo Insurance Solutions Group LLC, its investment adviser

By: Apollo Capital Management, L.P., its sub adviser

By: Apollo Capital Management GP, LLC, its General Partner

 

By  

/s/ Joseph D. Glatt

Name: Joseph D. Glatt Title: Vice President

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$13,000,000

  F

  

N/A

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

ATHENE ANNUITY AND LIFE COMPANY

By: Apollo Insurance Solutions Group LLC, its investment adviser

By: Apollo Capital Management, L.P., its sub adviser

By: Apollo Capital Management GP, LLC, its General Partner

 

By  

/s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

Notes:   

Series

  

Principal Amount

  E

  

N/A

  F

  

U.S.$17,000,000

  G

  

N/A

Foxtel 20l2 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

ATHENE LIFE INSURANCE COMPANY OF NEW YORK

By: Apollo Insurance Solutions Group LLC, its investment adviser

By: Apollo Capital Management, L.P., its sub adviser

By: Apollo Capital Management GP, LLC, its General Partner

 

By  

/s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

Notes:   

Series

  

Principal Amount

  E

  

N/A

  F

  

U.S.$3,500,000

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

ROYAL NEIGHBORS OF AMERICA

By: Apollo RN Credit Management, LLC, its investment adviser

By: Apollo Capital Management, L.P., its sole member

By: Apollo Capital Management GP, LLC, its General Partner

 

By:

 

/s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President:

 

Notes:   

Series

  

Principal Amount

  E

  

N/A

  F

  

U.S.$1,500,000

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN:

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By: Macquarie Investment Management Advisers, a series of Macquarie Investment

Management Business Trust, Attorney in Fact

 

By:   /s/ Frank G. LaTorraca   Name:  Frank G. LaTorraca   Title:    Managing
Director

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$10,000,000

  F

  

U.S.$7,000,000

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN:

TRANSAMERICA LIFE INSURANCE COMPANY

By: AEGON USA Investment Management, LLC, its investment manager

 

By:   /s/ Josh Prieskorn   Name:  Josh Prieskorn   Title:    Vice President

TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY

By: AEGON USA Investment Management, LLC, its investment manager

 

By:   /s/ Josh Prieskorn   Name:  Josh Prieskorn   Title:    Vice President

 

Notes:      

Series

  

Principal Amount

  

  E

  

U.S.$10,000,000

  

(Transamerica Life Insurance Company)

  F

  

U.S.$10,000,000

  

(Transamerica Financial Life Insurance Company)

  G

  

N/A

  

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN: CMFG LIFE INSURANCE COMPANY CUMIS INSURANCE SOCIETY, INC.

By: MEMBERS Capital Advisors, Inc. acting as Investment Advisor

 

By:  

/s/ Allen R. Cantrell

  Name:  Allen R. Cantrell   Title:  Managing Director, Investments

 

Notes:      

Series

  

Principal Amount

  

  E

  

N/A

  

  F

  

U.S.$10,000,000

  

(CMFG Life Insurance Company)

  F

  

U.S.$2,000,000

  

(CUMIS Insurance Society, Inc.)

  G

  

N/A

  

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN:

JACKSON NATIONAL LIFE INSURANCE COMPANY

By: PPM America, Inc., as attorney in fact,

on behalf of Jackson National Life Insurance Company

 

By:  

/s/ John Heshelman

  Name:   LOGO [g822982dsp309b.jpg]   Title:

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$10,000,000

  F

  

N/A

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN:

WESTERN-SOUTHERN LIFE ASSURANCE COMPANY

By:  

/s/ Kevin L. Howard

  Name:  Kevin L. Howard   Title:  Vice President & Deputy General Counsel By:  

/s/ Brendan M. White

  Name:  Brendan M. White   Title:  Senior Vice President

 

COLUMBUS LIFE INSURANCE COMPANY By:  

/s/ Kevin L. Howard

  Name:  Kevin L. Howard   Title:  Vice President & Deputy General Counsel By:  

/s/ Brendan M. White

  Name:  Brendan M. White   Title:  Senior Vice President

 

THE LAFAYETTE LIFE INSURANCE COMPANY By:  

/s/ Kevin L. Howard

  Name:  Kevin L. Howard   Title:  Vice President & Deputy General Counsel By:  
/s/ Brendan M. White   Name:  Brendan M. White   Title:  Senior Vice President

 

Notes:      

Series

  

Principal Amount

  

  E

  

U.S.$3,000,000

  

(Western-Southern Life Assurance Company)

  E

  

U.S.$3,000,000

  

(Columbus Life Insurance Company)

  E

  

U.S.$3,000,000

  

(The Lafayette Life Insurance Company)

  F

  

N/A

  

  G

  

N/A

  

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

By:  

/s/ Sasha Kamper

                                

 

           Name:   Sasha Kamper   Title:   Private Placement Portfolio Manager

 

Notes:

  

Series

  

Principal Amount

  E

  

U.S.$8,000,000

  F

  

N/A

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

RGA REINSURANCE COMPANY, a Missouri corporation

 

By:   /s/ Brian Butchko   Name:  Brian Butchko   Title:   Senior Vice President

 

Notes:

  

Series

  

Principal Amount

E

  

N/A

F

  

U.S.$6,000,000

G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

AMERICO FINANCIAL LIFE AND ANNUITY- U6F1

By:   /s/ Gregory A. Hamilton   Name:   Gregory A. Hamilton   Title:   Senior
Vice President

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$4,000,000

  F

  

N/A

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

By:   /s/ Annette M. Teders   Name:  Annette M. Teders   Title:    Vice
President

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$1,000,000

  F

  

U.S.$2,000,000

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

NATIONAL MUTUAL BENEFIT

By: Prime Advisors, Inc., its Attorney-in-Fact

 

By:   /s/ Naomi U. Joy   Name:  Naomi U. Joy   Title:    Vice President

 

Notes:   

Series

  

Principal Amount

  E

  

U.S.$1,000,000

  F

  

N/A

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS

HEREBY ACCEPTED AND AGREED

TO AS OF THE DATE FIRST ABOVE

WRITTEN:

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By:   /s/ Brian Keating   Name: Brian Keating   Title:   Senior Managing
Director

 

Notes:

  

Series

  

Principal Amount

  E

  

U.S.$15,000,000

  F

  

N/A

  G

  

N/A

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

MEMBER GUARANTORS

 

Part 1 – Current Member Guarantors

   

Member Guarantor

    ACN    

LGI Investments 1 Pty Limited

    151 765 007    

LGI Investments 2 Pty Limited

    151 767 421    

Austar United Communications Pty Limited

    087 695 707                                           
                                      

LGI Bidco Pty Limited

    151 767 449    

Austar United Holdings Pty Limited

    146 562 263    

STV Pty. Ltd.

    065 312 450    

Chippawa Pty. Ltd.

    068 943 635    

Windytide Pty. Ltd.

    068 943 546    

Selectra Pty. Ltd.

    065 367 526    

Kidillia Pty. Ltd.

    068 943 608    

Dovevale Pty. Ltd.

    068 943 591    

Wollongong Microwave Pty Ltd

    065 146 321    

CTV Pty. Ltd.

    064 416 128    

Ilona Investments Pty. Ltd.

    068 943 626    

Jacolyn Pty. Ltd.

    064 744 869    

Vinatech Pty. Ltd.

    065 366 314    

Minorite Pty. Ltd.

    068 943 484    

Austar United Mobility Pty Ltd

    093 217 522    

Austar United Broadband Pty Ltd

    089 048 439    

eisa Finance Pty Limited

    086 005 585    

Artson System Pty Ltd

    054 001 759    

Austar United Holdco1 Pty Ltd

    093 217 513    

Continental Century Pay TV Pty Limited

    059 914 840    



--------------------------------------------------------------------------------

UAP Australia Programming Pty Ltd

  083 851 807  

Saturn (NZ) Holding Company Pty Ltd

  088 052 000   Century United Programming Ventures Pty Limited   069 957 759  

XYZnetworks Pty Limited

  066 812 119  

Austar Satellite Ventures Pty Ltd

  082 617 829  

Austar Entertainment Pty Limited

  068 104 530  

Austar Services Pty Ltd

  068 521 880                                         
                                      

The Country Music Channel Pty Limited

  075 911 554  

The Weather Channel Australia Pty Ltd

  084 205 587  

Austar Satellite Pty Ltd

  080 269 030  

Customer Services Pty Limited

  069 272 117  

Foxtel Cable Television Pty Limited

  069 008 797  

Presto Entertainment Pty Limited

  069 619 307  

Foxtel Finance Pty Limited

  151 691 897  

Foxtel Holdings Pty Limited

  151 690 327  

Foxtel Australia Pty Limited

  151 691 753  

Century Programming Ventures Corp.

  N/A (incorporated in Nevada)  

Presto TV Pty Limited

  602 519 700  

Streamotion Pty Ltd

  072 725 289  



--------------------------------------------------------------------------------

Part 2 – New Guaranteeing Members

     

Name

     ACN / ABN     

Fox Sports Australia Pty Limited

     065 445 418     

Binni Pty Limited

     004 092 648     

Fox Sports Venues Pty Limited

     110 803 944                                             
                                         

Sport by Numbers Pty Limited

     065 420 046     

Fox Sports Streamco Pty Limited

     616 999 243      Foxtel Media Pty Limited (f/k/a Telstra Media Pty Limited)
     72 069 279 027     

Sky Cable Pty Limited

     14 069 799 640     



--------------------------------------------------------------------------------

SCHEDULE 3.04

Organization and Ownership; NXEA Group Structure Diagram

Ownership of Members:

 

Member

  

Member

Guarantor?

   Percentage of outstanding equity
interests owned

NXE Australia Pty Limited

  

Yes

  

35% - Telstra Corporation Limited

         

25.26% - News Pty Limited

         

25.26% - PBL Pay TV Pty Ltd

         

14.48% - Pay TV Management Pty Limited

Foxtel Management Pty Limited

  

No

  

50% - Sky Cable Pty Limited

         

50% - Foxtel Media Pty Limited

The FOXTEL Partnership

  

No

  

50% - Sky Cable Pty Limited

         

50% - Foxtel Media Pty Limited

The FOXTEL Television Partnership

  

No

  

50% - Sky Cable Pty Limited

50% - Foxtel Media Pty Limited

Sky Cable Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Foxtel Media Pty Limited

  

Yes

  

100% - NXE Australia Pty Limited

LGI Investments 1 Pty Limited

  

Yes

  

100% - FOXTEL Australia Pty Ltd

LGI Investments 2 Pty Limited

  

Yes

  

100% - LGI Investments 1 Pty Limited

Austar United Communications Pty Limited

  

Yes

  

100% - LGI Investments 2 Pty Limited

LGI Bidco Pty Limited

  

Yes

  

100% - Austar United Communications Pty Limited

Austar United Holdings Pty Limited

  

Yes

  

100% - Austar United Communications Pty Limited

STV Pty. Ltd.

  

Yes

  

100% - Austar United Holdings Pty Limited

Chippawa Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Windytide Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Selectra Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Kidillia Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Dovevale Pty. Ltd.

  

Yes

  

100% - Kidillia Pty. Ltd.

Wollongong Microwave Pty Ltd

  

Yes

  

100% - Kidillia Pty. Ltd.

CTV Pty. Ltd.

  

Yes

  

100% - Austar United Holdings Pty Limited

Ilona Investments Pty. Ltd.

  

Yes

  

100% - CTV Pty. Ltd.

Jacolyn Pty. Ltd.

  

Yes

  

100% - CTV Pty. Ltd.



--------------------------------------------------------------------------------

Member

  

Member Guarantor?

   Percentage of outstanding equity interests owned Vinatech Pty. Ltd.    Yes   
100% - CTV Pty. Ltd. Minorite Pty. Ltd.    Yes    100% - Jacolyn Pty. Ltd.
Austar United Mobility Pty Ltd    Yes    100% - Austar United Holdings Pty
Limited Austar United Broadband Pty Ltd    Yes    100% - Austar United Holdings
Pty Limited eisa Finance Pty Limited    Yes    100% - Austar United Broadband
Pty Ltd Artson System Pty Ltd    Yes    100% - Austar United Broadband Pty Ltd
Austar United Holdco1 Pty Ltd    Yes    100% - Austar United Holdings Pty
Limited Continental Century Pay TV Pty Limited    Yes    100% - Austar United
Holdings Pty Limited UAP Australia Programming Pty Ltd    Yes    100% - Austar
United Holdings Pty Limited Saturn (NZ) Holding Company Pty Ltd    Yes    100% -
Austar United Holdings Pty Limited Century United Programming Ventures Pty
Limited    Yes    50% - Austar United Holdings Pty Limited           50% -
Century Programming Ventures Corp. XYZnetworks Pty Limited    Yes    50% -
Century United Programming Ventures Pty Limited           50% - FOXTEL
Management Pty Limited (held non-beneficially on behalf of the FOXTEL
Partnership) Austar Satellite Ventures Pty Ltd    Yes    100% - Austar United
Holdings Pty Limited Austar Entertainment Pty Limited    Yes    100% - Austar
United Holdings Pty Limited Austar Services Pty Ltd    Yes    100% - Austar
Entertainment Pty Limited The Country Music Channel Pty Limited    Yes    100% -
XYZnetworks Pty Limited The Weather Channel Australia Pty Ltd    Yes    100% -
XYZnetworks Pty Limited Austar Satellite Pty Ltd    Yes    19% - Austar Services
Pty Ltd           81% - Austar Satellite Ventures Pty Ltd Customer Services Pty
Limited    Yes    50% - Sky Cable Pty Limited           50% - Foxtel Media Pty
Limited Foxtel Cable Television Pty    Yes    20% - Sky Cable Pty Limited



--------------------------------------------------------------------------------

Member

  

Member Guarantor?

   Percentage of outstanding equity interests owned

Limited

       

80% - Foxtel Media Pty Limited

Presto Entertainment Pty Limited

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Foxtel Finance Pty Limited

  

Yes

  

100% - Foxtel Holdings Pty Limited

Foxtel Holdings Pty Limited

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Foxtel Australia Pty Limited

  

Yes

  

100% - Foxtel Holdings Pty Limited

Century Programming Ventures Corp.

  

Yes

  

100% - Austar United Holdings Pty Limited

Presto TV Pty Limited

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Streamotion Pty Ltd

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Fox Sports Australia Pty Limited

  

Yes

  

100% - NXE Australia Pty Limited

Binni Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Fox Sports Venues Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Sport by Numbers Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Fox Sports Streamco Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Affiliates (other than Subsidiaries):

Telstra Corporation Limited

News Pty Limited

Pay TV Management Pty Ltd as agent for Pay TV Partnership

PBL Pay TV Pty Limited

NXE Australia Pty Limited

Note: this does not include Affiliates above the level of Telstra Corporation
Limited, News Pty Limited, Pay TV Management Pty Ltd as agent for Pay TV
Partnership or PBL Pay TV Pty Limited.

Parent Guarantor’s Directors and Senior Officers:

 

 

Directors

  Senior Officers



--------------------------------------------------------------------------------

   

●   Stacey Lee Brown

 

  

●   Alice Mascia (Chief Product and Strategy Officer)

●   Brendon James Riley

  

●   Amanda Laing (Chief Commercial Officer)

●   Guy Richard Christian Beresford-Wylie

  

●   Brian Walsh (Executive Director of Television)

●   Siobhan Louise McKenna

  

●   Euan Smith (COO)

●   Mark Kaner

  

●   James Marsh (CFO)

   

●   Michael Bruce Miller

 

  

●   Kieren Cooney (Chief Marketing and Sales Officer)

    

●   Julian Ogrin (CEO Streamotion)

    

●   Lynette Ireland (CGC)

    

●   Mark Frain (CEO Foxtel Media)

    

●   Patrick Delany (CEO)

    

●   Paul Edwards (Chief Communications Officer)

    

●   Peter Campbell (Head of Fox Sports)

    

●   Sally Connell (Executive Director of HR)

Distributions by Members are restricted under Clause 5.8 of the Common Terms
Deed.

NXEA Group Structure Diagram

[Attached]



--------------------------------------------------------------------------------

LOGO [g822982page324.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3.05

NXEA Financial Statements

 

  ●  

NXEA Australia Pty Limited Annual Financial Report for the period ended on
June 30, 2019

 

  ●  

NXEA Australia Pty Limited Annual Financial Report for the period ended on
June 30, 2018

 

  ●  

NXEA Australia Pty Limited selected pro forma financial statements for the
periods ended on June 30, 2017 and June 30, 2018



--------------------------------------------------------------------------------

SCHEDULE 3.12

Existing Indebtedness

In accordance with Section 3.12, existing Indebtedness as of November 22, 2019
is as follows:

 

Facility    Obligors    Obligees    Drawn amount
(m)    Limit under
the relevant
facility (m)    Collateral /
Guaranties        

Syndicated

  

Foxtel Management

  

Australia and New

  

AUD 610

  

AUD 610

   No Collateral

Revolving Facility

  

Pty Limited (in its

  

Zealand Banking

           Same guarantor group

Agreement dated 14

  

personal capacity)

  

Group Limited,

           as under the Note

November 2019

     

Commonwealth

           Agreement        

Bank of Australia,

                    

National Australia

                    

Bank Limited &

                    

Westpac Banking

                    

Corporation

                    

(MLABs)

 

                    

Australia and New

                    

Zealand Banking

                    

Group Limited,

                    

Commonwealth

                    

Bank of Australia,

                    

National Australia

                    

Bank Limited,

                    

Westpac Banking

                    

Corporation , The

                    

Hongkong and

                    

Shanghai Banking

                    

Corporation

                    

Limited, Sydney

                    

Branch, Bank of

                    

America N.A.

                    

Australian Branch,

                    

Bank of China

                    

Limited, Sydney

                    

Branch, Citicorp

                    

North America,

                    

Inc., Deutsche

                    

Bank AG, Sydney

                    

Branch &

                    

JPMorgan Chase

                    

Bank, N.A.,

                    

Sydney Branch

                    

(Initial Financiers)

 

                    

Commonwealth

                    

Bank of Australia

                      

(Facility Agent)

              



--------------------------------------------------------------------------------

Facility   Obligors    Obligees    Drawn amount
(m)    Limit under
the relevant
facility (m)    Collateral /
Guaranties        

Syndicated Term

Facility Agreement

dated 15 November

 

Foxtel Management

Pty Limited (in its

personal capacity)

  

Goldman Sachs

Australia Pty Ltd

(MLAB)

 

  

AUD 250

  

AUD 250

  

No Collateral

 

Same guarantor group as under the Note

2019

    

Goldman Sachs

           Agreement       

Mortgage

                   

Company (Initial

                   

Financier)

 

                   

NONGHYUP

                   

Bank as trustee of

                   

AI Partners Media

                   

Specialised

                   

Privately Placed

                   

Fund Trust #1

                   

(Initial Financier)

 

                   

Commonwealth

                   

Bank of Australia

                     

(Facility Agent)

                       Multi-option Facility Agreement dated 15 November 2019
(as amended)  

Foxtel Management

Pty Limited (in its

personal capacity)

 

Austar Entertainment Pty Limited

 

  

Commonwealth

Bank of Australia

(Lender)

  

AUD 40

  

AUD 40

   No Collateral    

Austar United

                     

Communications Pty

                     

Limited

 

                     

Customer Services

                     

Pty Limited

 

                     

Foxtel Finance Pty

                     

Limited

 

                     

Foxtel Australia Pty

                     

Limited

 

                     

XYZnetworks Pty

                     

Limited

 

                           

USPP Note and Guarantee

Agreement

dated 25 July 2012 (as amended and restated)

 

Issuer: The Company

 

Guarantors:

 

Please see table of

Guarantors below

       

USD 460

  

USD 460

  

No Collateral

 

Same guarantor group as under the Note Agreement

Subordinated

 

Foxtel Management

  

FS (Australia) I Pty

  

AUD 100

  

AUD 200

   No Collateral

Working Capital

 

Pty Limited as agent

  

Limited

            

Facility Agreement

 

for the Partners as a

                 

dated 24 July 2019

 

partnership carrying

                     

on the business of the

                   



--------------------------------------------------------------------------------

Facility    Obligors    Obligees    Drawn amount
(m)    Limit under
the relevant
facility (m)    Collateral /
Guaranties     

Foxtel Partnership

                   

Subordinated

  

NXE Australia Pty

  

News Pty Limited

  

AUD 50

  

AUD 50

   No Collateral

Shareholder Loan

  

Limited

                 

dated 21 December

                    

2018

                        

Subordinated

  

NXE Australia Pty

  

News Pty Limited

  

AUD 250

  

AUD 250

   No Collateral

Shareholder Loan

  

Limited

                 

dated 27 March

                    

2019

                        

Subordinated

  

NXE Australia Pty

  

News Pty Limited

  

AUD 200

  

AUD 200

   No Collateral

Shareholder Loan

  

Limited

                 

dated 29 May 2019

                        

Subordinated

  

NXE Australia Pty

  

FS (Australia) I Pty

  

AUD 200

  

AUD 200

   No Collateral

Shareholder Loan

  

Limited

  

Limited

            

dated 7 November

                    

2019

                        



--------------------------------------------------------------------------------

EXHIBIT 1

AMENDED NOTE AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXECUTION COPYEXHIBIT 1

 

 

 

 

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

in its own capacity

as guaranteed by:

SKY CABLE PTY LIMITED

(ABN 14 069 799 640)

TELSTRAFOXTEL MEDIA PTY LIMITED

(ABN 72 069 279 027)

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

in its capacity as agent for the Partners as a partnership

carrying on the business of the FOXTEL Partnership

and as agent for the FOXTEL Television Partnership

NXE AUSTRALIA PTY LIMITED

(ABN 85 625 190 990)

and

the FOXTELNXEA CONSOLIDATED GROUP MEMBER GUARANTORS

U.S.$500,000,000

3.68% Series D Guaranteed Senior Notes due 2019

4.27% Series E Guaranteed Senior Notes due 2022

4.42% Series F Guaranteed Senior Notes due 2024

A$100,000,000

7.04% Series G Guaranteed Senior Notes due 2022

 

 

NOTE AND GUARANTEE AGREEMENT

 

 

Dated as of July 25, 2012

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Section            Page   1.    AUTHORIZATION OF NOTES.      2   2.    SALE AND
PURCHASE OF NOTES.      2   3.    CLOSING.      23   4.    CONDITIONS TO
CLOSING.      3      4.1.    Representations and Warranties.      3      4.2.   
Performance; No Default.      3      4.3.    Compliance Certificates.      34  
   4.4.    Opinions of Counsel.      4      4.5.    Purchase Permitted By
Applicable Law, Etc.      4      4.6.    Sale of Other Notes.      45      4.7.
   Payment of Special Counsel Fees.      5      4.8.    Private Placement
Number.      5      4.9.    Changes in Corporate Structure.      5      4.10.   
Acceptance of Appointment to Receive Service of Process.      5      4.11.   
Funding Instructions.      5      4.12.    Member Guarantors; Member Guarantees.
     56      4.13.    Proceedings and Documents.      6      4.14.   
Shareholder Loan Subordination Deed and Senior Debt Nomination Letter.      6  
5.    REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR AND THE PARTNERS.      6  
   5.1.    Organization; Power and Authority.      67      5.2.   
Authorization, Etc.      7      5.3.    Disclosure.      7      5.4.   
Organization and Ownership.      8      5.5.    Financial Statements; Material
Liabilities.      8      5.6.    Compliance with Laws, Other Instruments, Etc.
     89      5.7.    Governmental Authorizations, Etc.      9      5.8.   
Litigation; Observance of Agreements, Statutes and Orders.      9      5.9.   
Taxes.      910      5.10.    Title to Property; Leases.      10      5.11.   
Licenses, Permits, Etc.      10      5.12.    Compliance with ERISA; Non-U.S.
Plans.      11      5.13.    Private Offering by the Obligor and the Partners.
     11      5.14.    Use of Proceeds; Margin Regulations.      1112      5.15.
   Existing Indebtedness.      12      5.16.    Foreign Assets Control
Regulations, Etc.      12  



--------------------------------------------------------------------------------

                5.17.    Status under Certain United States Statutes.      13  
   5.18.    Environmental Matters.      13      5.19.    Ranking of Obligations.
     14      5.20.    Representations of Member Guarantors.      14      5.21.
   Not a Trustee.      14      5.22.    Immunity.      14      5.23.   
Solvency, Etc.      14   6.    REPRESENTATIONS OF THE PURCHASERS.      1415     
6.1.    Purchase for Investment.      1415      6.2.    Investment Company Act.
     15      6.3.    Australian Matters, etc.      15   7.    INFORMATION AS TO
THE NXEA CONSOLIDATED GROUP.      16      7.1.    Financial and Business
Information.      16      7.2.    Officer’s Certificate.      18      7.3.   
Visitation.      1819      7.4.    Limitation on Disclosure Obligation.     
1920   8.    PAYMENT AND PREPAYMENT OF THE NOTES.      2021      8.1.   
Maturity.      2021      8.2.    Optional Prepayment with Make-Whole Amount.   
  2021      8.3.    Prepayment for Tax Reasons.      2021      8.4.   
Prepayments in Connection with a Change of Control.      2223      8.5.   
Prepayments in Connection with Asset Dispositions.      2223      8.6.   
Prepayment in Connection with a Noteholder Sanctions Violation.      2324     
8.7.    Allocation of Partial Prepayments and Offers of Partial Prepayments.   
  2425      8.8.    Maturity; Surrender, Etc.      2425      8.9.    Purchase of
Notes.      2425      8.10.    Make-Whole Amount and Modified Make-Whole Amount.
     2526   9.    AFFIRMATIVE COVENANTS.      2728      9.1.    Compliance with
Law.      2728      9.2.    Insurance.      2728      9.3.    Maintenance of
Properties.      2728      9.4.    Payment of Taxes.      2728      9.5.   
Corporate Existence, Etc.      2829      9.6.    Books and Records.      2829  
   9.7.    Priority of Obligations.      2829      9.8.    Member Guarantees;
Release.      2829      9.9.    Intellectual Property.      2930      9.10.   
Rating.      2931      9.11.    Most Favored Lender Status.      3031      9.12.
   Ownership of the Obligor.      3132  

 

ii



--------------------------------------------------------------------------------

10.           NEGATIVE COVENANTS.      3132      10.1.    Transactions with
Affiliates.      3132      10.2.    Merger, Consolidation, Etc.      3132     
10.3.    Line of Business.      3334      10.4.    Terrorism Sanctions
Regulations.      3334      10.5.    Sale of Assets.      3435      10.6.   
Member Indebtedness; Liens.      3536      10.7.    Interest Cover Ratio.     
3738      10.8.    Total Net Debt to EBITDA Ratio.      3738      10.9.   
Distributions.      3839      10.10.    Springing Net Debt to EBITDA Ratio.     
3840   11.    EVENTS OF DEFAULT.      4041   12.    REMEDIES ON DEFAULT, ETC.   
  4344      12.1.    Acceleration.      4344      12.2.    Other Remedies.     
4445      12.3.    Rescission.      4445      12.4.    No Waivers or Election of
Remedies, Expenses, Etc.      4446   13.    TAX INDEMNIFICATION.      4546   14.
   GUARANTOR AND PARTNER GUARANTEE, LIMITED RECOURSE, CONSENTS, ETC.      4849  
   14.1.    Guarantee.      4849      14.2.    Obligations Unconditional.     
4950      14.3.    Limited Recourse to the Partners.      5152      14.4.   
Consent of Partners.      5354   15.    REGISTRATION; EXCHANGE; SUBSTITUTION OF
NOTES.      5355      15.1.    Registration of Notes.      5355      15.2.   
Transfer and Exchange of Notes.      5455      15.3.    Replacement of Notes.   
  5455   16.    PAYMENTS ON NOTES.      5556      16.1.    Place of Payment.   
  5556      16.2.    Home Office Payment.      5556   17.    EXPENSES, ETC.     
5557      17.1.    Transaction Expenses.      5557      17.2.    Certain Taxes.
     5657      17.3.    Survival.      5658  

 

iii



--------------------------------------------------------------------------------

18.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.     
5658   19.    AMENDMENT AND WAIVER.      5758      19.1.    Requirements.     
5758      19.2.    Solicitation of Holders of Notes.      5758      19.3.   
Binding Effect, Etc.      5859      19.4.    Notes Held by any Transaction Party
or Member, Etc.      5859   20.    NOTICES; ENGLISH LANGUAGE.      5860   21.   
REPRODUCTION OF DOCUMENTS.      6061   22.    CONFIDENTIAL INFORMATION.     
6061   23.    SUBSTITUTION OF PURCHASER.      6162   24.    MISCELLANEOUS.     
6163      24.1.    Successors and Assigns.      6163      24.2.    Payments Due
on Non-Business Days.      6163      24.3.    Accounting Terms.      6263     
24.4.    Change in Relevant GAAP.      6263      24.5.    Severability.     
6364      24.6.    Construction, Etc.      6364      24.7.    Ratification.     
6364      24.8.    Counterparts.      6364      24.9.    Governing Law.     
6365      24.10.    Jurisdiction and Process; Waiver of Jury Trial.      6365  
   24.11.    Obligation to Make Payments in Applicable Currency.      6466     
24.12.    Exchange Rate.      6667      24.13.    Member Guarantee by any
Partner.      6667  

 

iv



--------------------------------------------------------------------------------

SCHEDULE A

   —   

INFORMATION RELATING TO PURCHASERS

SCHEDULE B

   —   

DEFINED TERMS

SCHEDULE 4.9(a)

   —   

Changes in Corporate Structure

SCHEDULE 4.9(b)

   —   

Group Structure Diagram

SCHEDULE 5.3

   —   

Disclosure Materials

SCHEDULE 5.4

   —   

Member Guarantors, Affiliates and Ownership of Member Stock

SCHEDULE 5.5

   —   

Financial Statements

SCHEDULE 5.15

   —   

Existing Indebtedness

EXHIBIT 1-A

   —   

Form of 3.68% Series D Guaranteed Senior Note due 2019

EXHIBIT 1-B

   —   

Form of 4.27% Series E Guaranteed Senior Note due 2022

EXHIBIT 1-C

   —   

Form of 4.42% Series F Guaranteed Senior Note due 2024

EXHIBIT 1-D

   —   

Form of 7.04% Series G Guaranteed Senior Note due 2022

EXHIBIT 4.4(a)(i)

   —   

Form of Opinion of U.S. Special Counsel for the Transaction Parties

EXHIBIT 4.4(a)(ii)

   —   

Form of Opinion of Australian Special Counsel for the Transaction Parties

EXHIBIT 4.4(b)

   —   

Form of Opinion of U.S. Counsel for the Purchasers

EXHIBIT 4.14(a)

   —   

Form of Senior Debt Nomination Letter

EXHIBIT 4.14(b)

   —   

Form of Opinion of Allens Linklaters regarding the Shareholder Loan
Subordination Deed

EXHIBIT 7.2

   —   

Form of Compliance Certificate

EXHIBIT 9.8

   —   

Form of Member Guarantee

EXHIBIT 15.2

   —   

Form of QP Transfer Certificate

EXHIBIT B-1

   —   

Amendment and Guarantee Agreement

 

v



--------------------------------------------------------------------------------

FOXTEL MANAGEMENT PTY LIMITED

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

SKY CABLE PTY LIMITED

Level 5, 2 Holt Street

Surry Hills NSW 2010

Australia

TELSTRAFOXTEL MEDIA PTY LIMITED

5 Thomas Holt Drive

North Ryde NSW 2113

Level 41, Telstra Centre

242 Exhibition Street

Melbourne, Victoria 3000

Australia

FOXTEL MANAGEMENT PTY LIMITED

in its capacity as agent for the Partners as a partnership

carrying on the business of the FOXTEL Partnership

and as agent for the FOXTEL Television Partnership

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

NXE AUSTRALIA PTY LIMITED

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

3.68% Series D Guaranteed Senior Notes due 2019

4.27% Series E Guaranteed Senior Notes due 2022

4.42% Series F Guaranteed Senior Notes due 2024

7.04% Series G Guaranteed Senior Notes due 2022

As of July 25, 2012

To Each of the Purchasers Listed in

Schedule A Hereto:



--------------------------------------------------------------------------------

Ladies and Gentlemen:

FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068 671 938), a company registered under
the laws of Australia (“FOXTELFoxtel Management”), in its own capacity (in such
capacity, the “Company”), Sky Cable Pty Limited (ABN 14 069 799 640) (“Sky
Cable”), Foxtel Media Pty Limited (f/k/a Telstra Media Pty Limited) (ABN 72 069
279 027) (“TelstraFoxtel Media” and, together with Sky Cable, each a “Partner”
and collectively the “Partners”) and FOXTEL, Foxtel Management, in its capacity
as agent for the Partners as a partnership carrying on the business of the
FOXTELFoxtel Partnership and as agent for the FOXTELFoxtel Television
Partnership (in all such capacities, the “Guarantor” and, the Guarantor,
together with the Company, collectively, the “Obligor”) and NXE AUSTRALIA PTY
LIMITED (ABN 85 625 190 990), a company registered under the laws of Australia
(the “Parent Guarantor”), agree with each of the purchasers whose names appear
at the end hereof (each a “Purchaser” and collectively the “Purchasers”) as
follows:

 

1.

AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale in four series of U.S.$500,000,000
and A$100,000,000 aggregate principal amount of its Guaranteed Senior Notes, of
which U.S.$150,000,000 aggregate principal amount shall be its 3.68% Series D
Guaranteed Senior Notes due 2019 (the “Series D Notes”), U.S.$200,000,000
aggregate principal amount shall be its 4.27% Series E Guaranteed Senior Notes
due 2022 (the “Series E Notes”), U.S.$150,000,000 aggregate principal amount
shall be its 4.42% Series F Guaranteed Senior Notes due 2024 (the “Series F
Notes”) and A$100,000,000 aggregate principal amount shall be its 7.04% Series G
Guaranteed Senior Notes due 2022 (the “Series G Notes” and, together with the
Series D Notes, the Series E Notes and the Series F Notes, the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 15). The Notes shall be substantially in the respective form set out in
Exhibit 1-A, 1-B, 1-C and 1-D. Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

Payment of the principal of, Make-Whole Amount (if any), Modified Make-Whole
Amount (if any) and interest on the Notes and all other amounts owing hereunder
shall be unconditionally guaranteed by (i) the Guarantor and the Partners as
provided in Section 14 and (ii) the Member Guarantors as provided in their
respective Member Guarantees.

 

2.

SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the respective series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

2



--------------------------------------------------------------------------------

3.

CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 595 Market Street, 26th Floor, San
Francisco, California 94105, at approximately 10:00 A.M., New York time, at a
closing (the “Closing”) on July 25, 2012. At the Closing the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note for each series to be so purchased (or such greater number
of Notes in denominations of at least U.S.$100,000, in the case of the
U.S. Dollar Notes, and A$100,000, in the case of the Series G Notes, as such
Purchaser may request dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds to (i) in the case of the U.S. Dollar Notes, The Bank of New York, New
York, 1 Wall Street, New York, NY 10286, ABA No. 021000018, Swift Code:
IRVTUS3N, For further credit to: Commonwealth Bank of Australia, Swift Code:
CTBAAU2S, Banking Operations, Sydney, For the credit of: FOXTEL Management Pty
Limited, Account No.: 100611560USD115601 and (ii) in the case of the Series G
Notes, The Commonwealth Bank of Australia, Level 21, Darling Park Tower 1, 201
Sussex Street, Sydney NSW 2000, Australia, BSB: 064 000, Account Number: 1065
9223, Account Name: FOXTEL Management. If at the Closing the Company shall fail
to tender such Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

 

4.

CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

4.1.

Representations and Warranties.

The representations and warranties of the Obligor and the Partners in this
Agreement and of the Member Guarantors in their respective Member Guarantees
shall be correct when made and at the time of the Closing.

 

4.2.

Performance; No Default.

The Obligor and the Partners shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by it prior to or at the Closing and after giving effect to the
issue and sale of the Notes (and the application of the proceeds of the Notes as
contemplated by Section 5.14) no Default or Event of Default shall have occurred
and be continuing. No Member (in the case of Section 10.1 or 10.5) or Partner
(in the case of Section 10.5) shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10.1 or 10.5
had such Sections applied since such date.

 

3



--------------------------------------------------------------------------------

4.3.

Compliance Certificates.

(a) Officer’s Certificate. The Obligor and each Partner shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 with
respect to the Obligor and the Partners have been fulfilled.

(b) Secretary’s or Director’s Certificate. Each Transaction Party shall have
delivered to such Purchaser a certificate of its Secretary or an Assistant
Secretary or a Director or other appropriate person, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate,
partnership or other organizational proceedings relating to the authorization,
execution and delivery of (i) this Agreement and the Notes (in the case of the
Company), (ii) this Agreement (in the case of the Guarantor and the Partners)
and (iii) the respective Member Guarantees (in the case of each Member
Guarantor).

 

4.4.

Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from (i) Sidley Austin,
U.S. counsel for the Transaction Parties, and (ii) Allens Linklaters, Australian
counsel for the Transaction Parties, substantially in the respective forms set
forth in Exhibits 4.4(a)(i) and 4.4(a)(ii) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Obligor and the Partners hereby instruct
their counsel to deliver such opinions to the Purchasers) and (b) from Chapman
and Cutler LLP, the Purchasers’ U.S. counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

 

4.5.

Purchase Permitted By Applicable Law, Etc.

On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate from the Company certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

 

4



--------------------------------------------------------------------------------

4.6.

Sale of Other Notes.

Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

 

4.7.

Payment of Special Counsel Fees.

Without limiting the provisions of Section 17.1, the Obligor shall have paid on
or before the Closing the reasonable fees, charges and disbursements of (i) the
Purchasers’ special counsel referred to in Section 4.4(b) and (ii) Minter
Ellison, the Purchasers’ special Australian counsel, in each case to the extent
reflected in a statement of such counsel rendered to the Company at least three
Business Days prior to the Closing.

 

4.8.

Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

 

4.9.

Changes in Corporate Structure.

(a) Except as set forth on Schedule 4.9(a), no Reporting Member shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

(b) The Group Structure Diagram shall be true and correct in all respects and
shall not omit any material information or details.

 

4.10.

Acceptance of Appointment to Receive Service of Process.

Such Purchaser shall have received evidence of the acceptance by National
Registered Agents, Inc. of the appointment and designation provided for by
Section 24.10(e) hereof and Section 5.03(e) of each Member Guarantee, in each
case for the period from the date of this Agreement through July 25, 2025.

 

4.11.

Funding Instructions.

At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of each transferee bank, (b) such transferee
bank’s ABA number or other equivalent identifying information and (c) the
account name and number into which the purchase price for each relevant series
of Notes is to be deposited.

 

5



--------------------------------------------------------------------------------

4.12.

Member Guarantors; Member Guarantees.

With respect to the Member Guarantors, such Purchaser shall have received:

(a) a true and complete copy of a Member Guarantee duly executed and delivered
by each Member Guarantor identified in Schedule 5.4, and each such Member
Guarantee shall be in full force and effect; and

(b) a certificate signed by a director or an appropriate officer of each Member
Guarantor dated the date of Closing confirming that (i) such Member Guarantor
is, and after giving its Member Guarantee will be, solvent and able to pay all
of its debts as and when they become due and payable and (ii) such Member
Guarantor is entering into its Member Guarantee for the commercial benefit of
such Member Guarantor.

 

4.13.

Proceedings and Documents.

All corporate and other organizational proceedings in connection with the
transactions contemplated by the Finance Documents and all documents and
instruments incident to such transactions shall be satisfactory to such
Purchaser and its special counsel, and such Purchaser and its special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or such special counsel may reasonably
request.

 

4.14.

Shareholder Loan Subordination Deed and Senior Debt Nomination Letter.

The Obligor shall have delivered to each Purchaser (i) a true and correct copy
of the executed Shareholder Loan Subordination Deed, (ii) an executed Senior
Debt Nomination Letter in substantially the form attached hereto as Exhibit
4.14(a) and (iii) an opinion letter from Allens Linklaters in substantially the
form attached hereto as Exhibit 4.14(b) and, upon delivery of such Senior Debt
Nomination Letter and such opinion letter, such Purchaser acknowledges and
agrees that the Shareholder Loan Subordination Deed shall constitute a
“Subordination Deed” for purposes of this Agreement and that the Shareholder
Debt of any Member shall constitute “Subordinated Debt” for purposes of this
Agreement; provided that, for the avoidance of doubt, the Shareholder Debt shall
be limited to the loan of up to A$900,000,000 (together with any capitalized
interest thereon) provided to the Company by the Subordinated Creditors in
connection with the AUSTAR Acquisition pursuant to the terms of the Shareholder
Loan Subordination Deed.

 

5.

REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR AND THE PARTNERS.

The Obligor represents and warrants to each Purchaser as set forth below, and
each Partner represents and warrants in respect of itself to each Purchaser as
set forth in Sections 5.1, 5.2, 5.6, 5.10, 5.16, 5.21(i), 5.22 and 5.23 below,
as of the date of the Closing that:

 

6



--------------------------------------------------------------------------------

5.1.

Organization; Power and Authority.

The Obligor and each Partner is a corporation or partnership, as the case may
be, duly organized, validly existing and, where legally applicable, in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation or partnership and, where legally applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Obligor and each
Partner has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement (in
the case of the Obligor and the Partners) and the Notes (in the case of the
Company) and to perform the provisions of the Finance Documents to which it is a
party.

 

5.2.

Authorization, Etc.

The Finance Documents to which the Obligor and each Partner each is a party have
been duly authorized by all necessary corporate or partnership action on the
part of the Obligor or such Partner, as the case may be, and such Finance
Documents (other than the Notes) constitute, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Obligor or such Partner, as the case may be, enforceable against the Obligor or
such Partner in accordance with its terms, except, in each case, as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

5.3.

Disclosure.

The Obligor, through its agents, ANZ Securities, Inc., Commonwealth Australia
Securities LLC and J.P. Morgan Securities Inc., have delivered to each Purchaser
a copy of a Private Placement Memorandum, dated May 2012 (the “Memorandum”),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the FOXTEL Group. This Agreement, the Memorandum and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Obligor in connection with the transactions contemplated hereby
and identified in Schedule 5.3, and the financial statements listed in Schedule
5.5 (this Agreement, the Memorandum and such documents, certificates or other
writings and financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Notwithstanding the foregoing, the
Obligor does not make any representations or warranties with respect to any
projections or forward looking statements contained in any of the Disclosure
Documents, other than such projections and forward looking statements are based
on information that the Obligor believes to be accurate and such projections and
forward looking statements were calculated or arrived at in a manner that the
Obligor believes to be reasonable. Except as disclosed in the Disclosure
Documents, since June 30, 2011 there has

 

7



--------------------------------------------------------------------------------

been no change in the financial condition, operations, business, properties or
prospects of the FOXTEL Group except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Obligor that could reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

 

5.4.

Organization and Ownership.

(a)         The Shareholders legally and beneficially own and control (directly
or indirectly) 100% of the FOXTEL Group. All of the outstanding shares of
capital stock or similar equity interests of each Member shown in Schedule 5.4
as being owned by the Partners and the Members have been validly issued, are
fully paid and nonassessable and are owned by the Partners or a Member free and
clear of any Lien (except as otherwise disclosed in Schedule 5.4).

(b)         All Members and Subsidiaries of Members are listed on the Group
Structure Diagram. The Group Structure Diagram is true and correct in all
material respects and does not omit any material information or details.

(c)         Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) each Member’s Affiliates, other than Subsidiaries, (ii) each
Transaction Party’s directors and senior officers and (iii) the Member
Guarantors.

(d)         Each Member is a corporation, partnership or other legal entity duly
organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation, partnership or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Member has
the corporate, partnership or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(e)         No Member is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
or partnership law or similar statutes) restricting the ability of such Member
to pay dividends out of profits or make any other similar distributions of
profits to any Member that owns outstanding shares of capital stock or similar
equity interests of such Member.

 

5.5.

Financial Statements; Material Liabilities.

The Obligor has delivered to each Purchaser copies of the financial statements
listed on Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) have been prepared in accordance with Relevant
GAAP, where applicable for special purpose accounts, and give a true and fair
view of the combined financial position of the FOXTEL Group as of the respective
dates and for the respective periods specified in such Schedule (subject, in the
case of any interim financial statements, to normal year-end
adjustments).    There are no Material liabilities of the FOXTEL Group or any
Member that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

 

8



--------------------------------------------------------------------------------

5.6.

Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Obligor and each Partner of each
Finance Document to which it is a party will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of any Transaction Party under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter, partnership agreement, memorandum and articles of association,
regulations or by-laws or other organizational document, or any other agreement
or instrument to which any Transaction Party or any other Member is bound or by
which any Transaction Party or any other Member or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to any
Transaction Party or any other Member or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
any Transaction Party or any other Member.

 

5.7.

Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Obligor or either Partner of any Finance Document
to which it is a party, including, without limitation, any thereof required in
connection with the obtaining of U.S. Dollars or Australian Dollars, as
applicable, to make payments under any Finance Document and the payment of such
U.S. Dollars or Australian Dollars, as applicable, to Persons resident in the
United States of America, Canada, Japan or Australia, as the case may be. It is
not necessary to ensure the legality, validity, enforceability or admissibility
into evidence in Australia of any Finance Document that any thereof or any other
document be filed, recorded or enrolled with any Governmental Authority, or that
any such agreement or document be stamped with any stamp, registration or
similar transaction tax.

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders.

(a)        There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Obligor, threatened against or affecting any Member
or any property of any Member in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b)        No Member is in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation (including, without
limitation, but only to the extent applicable thereto, Environmental Laws, the
USA PATRIOT Act or AML / Anti-Terrorism Laws) of any Governmental Authority,
which default or violation, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

5.9.

Taxes.

Each Member has filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments or filings related thereto (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the relevant Member has
established adequate reserves in accordance with Relevant GAAP. The Obligor
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the FOXTEL Group and each Member in respect of Federal, state or
other taxes for all fiscal periods are adequate.

No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of Australia or
any political subdivision thereof will be incurred by the Obligor, either
Partner or any holder of a Note as a result of the execution or delivery of this
Agreement and the Notes and no deduction or withholding in respect of Taxes
imposed by or for the account of Australia or, to the knowledge of the Obligor
and each Partner, any other Taxing Jurisdiction, is required to be made from any
payment by the Obligor or either Partner under the Finance Documents to which it
is a party, except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority of Australia or any political subdivision thereof arising out of
circumstances described in clauses (a) through (f), inclusive, of Section 13.

 

5.10.

Title to Property; Leases.

Each Transaction Party and each other Member has good and sufficient title to
its respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by any Transaction
Party or any Member after said date (except as sold or otherwise disposed of in
the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

 

5.11.

Licenses, Permits, Etc.

(a)        Each Member owns or possesses all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto necessary for the conduct of their
respective businesses without known conflict in any respect with the rights of
others;

 

10



--------------------------------------------------------------------------------

(b)        To the best knowledge of the Obligor, no product of any Member
infringes in any respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person; and

(c)        To the best knowledge of the Obligor, there is no violation by any
Person of any right of any Member with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by any Member;

except in any of the foregoing cases, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.12.

Compliance with ERISA; Non-U.S. Plans.

(a)        Neither the Obligor nor any ERISA Affiliate maintains, contributes to
or is obligated to maintain or contribute to, or has, at any time within the
past six years, maintained, contributed to or been obligated to maintain or
contribute to, any employee benefit plan which is subject to Title I or Title IV
of ERISA or section 4975 of the Code. Neither the Obligor nor any ERISA
Affiliate is, or has ever been at any time within the past six years, a “party
in interest” (as defined in section 3(14) of ERISA) or a “disqualified person”
(as defined in section 4975 of the Code) with respect to any such plan.

(b)        The present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan that is funded, determined as of the end of the
relevant Member’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(c)        No Member has incurred any Material obligation in connection with the
termination of or withdrawal from any Non-U.S. Plan.

(d)        All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by any Member have been paid or accrued as required, except
where failure so to pay or accrue could not be reasonably expected to have a
Material Adverse Effect.

 

5.13.

Private Offering by the Obligor and the Partners.

Neither the Obligor nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and approximately 61 other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Obligor nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

 

11



--------------------------------------------------------------------------------

5.14.

Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to repay existing
Indebtedness and for other general corporate purposes. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Obligor in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). No Member owns any margin stock and
no Member has any present intention to acquire any margin stock. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

5.15.

Existing Indebtedness.

(a)        Except as described therein, Schedule 5.15 sets forth a complete and
correct summary list of outstanding Indebtedness of the FOXTEL Group as of
June 30, 2012 (including a description of the obligors and obligees, principal
amount outstanding, collateral therefor, if any, Guaranty thereof, if any, and
whether such Indebtedness is Subordinated Debt), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the FOXTEL Group. No Member is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of such Member and no event or
condition exists with respect to any Indebtedness of any Member that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b)        Except as disclosed in Schedule 5.15, no Partner or Member has agreed
or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6(b).

(c)        The Obligor is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Obligor, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Obligor,
except as specifically indicated in Schedule 5.15.

 

5.16.

Foreign Assets Control Regulations, Etc.

(a)        No Transaction Party or any Subsidiary thereof or any Member or any
Subsidiary thereof is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed Person”),
(ii) a Person officially

 

12



--------------------------------------------------------------------------------

sanctioned by the government of the United States or Australia pursuant to any
AML / Anti-Terrorism Laws (an “AML / Anti-Terrorism Law Listed Person” and,
together with any OFAC Listed Person, a “Listed Person”) or (iii) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, (x) any Listed Person or (y) any country, government
or regime that is subject to any OFAC Sanctions Program (a “Restricted Country”,
and each Listed Person and each Restricted Country, individually and
collectively, a “Blocked Person”).

(b)        No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly or indirectly by a Transaction Party or any
Subsidiary thereof, any Member or any Subsidiary thereof or any Person
Controlled by a Transaction Party or any Member, in connection with any
investment in, or any transactions or dealings with, any Blocked Person.

(c)        To the Obligor’s actual knowledge after making due inquiry, no
Transaction Party or any Subsidiary thereof or any Member or any Subsidiary
thereof (i) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering or terrorist-related
activities under any applicable law (collectively, “AML / Anti-Terrorism Laws”),
(ii) has been assessed civil penalties under any AML / Anti-Terrorism Laws or
(iii) has had any of its funds seized or forfeited in an action under any AML /
Anti-Terrorism Laws. Each Transaction Party, each Subsidiary thereof, each
Member and each Subsidiary thereof has taken reasonable measures appropriate to
the circumstances (in any event as required by applicable law) to ensure that
each such Person is in compliance with all applicable AML / Anti-Terrorism Laws.

(d)        No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to improperly obtain,
retain or direct business or obtain any improper advantage. Each Transaction
Party, each Subsidiary thereof, each Member and each Subsidiary thereof has
taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law) to ensure that each such Person is in compliance
with all applicable anti-corruption laws and regulations.

 

5.17.

    Status under Certain United States Statutes.

(a) Neither the Company, the FOXTEL Partnership, the FOXTEL Television
Partnership nor any Member Guarantor is required to register as an “investment
company” under the Investment Company Act, either before or after giving effect
to the offer and sale of the Notes with the benefit of the Member Guarantees and
the application of the proceeds thereof and (b) no Member is subject to
regulation under the United States Federal Power Act, as amended.

 

5.18.

    Environmental Matters.

(a)        No Member has knowledge of any claim or has received any notice of
any claim, and no proceeding has been instituted raising any claim against such
Member or any of its real properties now or formerly owned, leased or operated
by such Member or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(b)         No Member has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c)         No Member has stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by any of them and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect; and

(d)         All buildings on all real properties now owned, leased or operated
by any Member are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

 

5.19.

Ranking of Obligations.

All liabilities of the Obligor and each Partner under the Finance Documents to
which it is a party will, upon issuance of the Notes, rank at least pari passu
in right of payment, without preference or priority, with all other unsecured
and unsubordinated Indebtedness of the Obligor or such Partner, as the case may
be.

 

5.20.

Representations of Member Guarantors.

The representations and warranties of each Member Guarantor contained in its
Member Guarantee are true and correct as of the date they are made and as of the
date of Closing.

 

5.21.

Not a Trustee.

No Transaction Party (i) enters into any Finance Document as the trustee of any
trust and none of the Partnership Property is held by a Partner as trustee of
any trust or (ii) holds any assets as the trustee of any trust.

 

5.22.

Immunity.

No Transaction Party nor any property of any Transaction Party has immunity from
the jurisdiction of a court or from legal process.

 

5.23.

Solvency, Etc.

The Obligor and each Partner is, and after giving effect to this Agreement will
be, solvent and able to pay all of its debts as and when they become due and
payable (which, for the avoidance of doubt, includes all contingent liabilities)
and, in the case of contingent liabilities, after taking into account
contributions from others. Entering into this Agreement is in the Obligor’s and
each Partner’s best interests and for its commercial benefit.

 

14



--------------------------------------------------------------------------------

6.

REPRESENTATIONS OF THE PURCHASERS.

 

6.1.

Purchase for Investment.

Each Purchaser severally represents as of the date of the Closing that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only subject
to the requirements of Section 15.2 and, in any case, if registered pursuant to
the provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that neither the Obligor nor the Partners
are required to register the Notes.

 

6.2.

Investment Company Act.

(a)         Each Purchaser that is a U.S. Person severally represents as of the
date of the Closing that it is a Qualified Purchaser.

(b)         As of the date of the Closing, each Purchaser represents to and
agrees with the Obligor and the Partners that it will not offer, sell, pledge or
otherwise transfer any Note to any Person unless such Person delivers a QP
Transfer Certificate to the Obligor, as set forth in Section 15.2.

 

6.3.

Australian Matters, etc.

(a)         Each Purchaser represents as of the date of the Closing that it is
not an Associate.

(b)        Each Purchaser acknowledges that it has been advised by the Obligor
that no prospectus or other disclosure document in relation to the Notes has
been or will be lodged with ASIC or ASX Limited by or on behalf of the Obligor
or the FOXTEL Group. As of the date of the Closing, each Purchaser represents
and agrees that it:

(1)         has not offered or invited applications, and will not offer or
invite applications, for the issue, sale or purchase of the Notes in Australia
(including an offer or invitation which is received by a Person in Australia);
and

(2)         has not distributed or published, and will not distribute or
publish, the Memorandum or any other offering material or advertisement relating
to the Notes in Australia,

 

15



--------------------------------------------------------------------------------

unless (i) the minimum aggregate consideration payable by each offeree is at
least A$500,000 (disregarding moneys lent by the offeror or its associates) or
the offer or invitation otherwise does not require disclosure to investors in
accordance with Part 6D.2 of the Corporations Act, and (ii) such action complies
with all applicable laws and regulations.

(c)         Each Purchaser agrees that, in connection with the primary
distribution of the Notes to occur at the Closing, it will not sell Notes (or an
interest or right in respect of any Note) to (A) any Person who has been
identified to such Purchaser in writing by the Obligor to be an Associate other
than as permitted under section 128F(5) of the Australian Tax Act, or (B) any
other Person if, at the time of such sale, the employees of the Purchaser aware
of, or involved in, the sale knew or had reasonable grounds to suspect that, as
a result of such sale, any Notes or an interest in any Notes were being, or
would later be, acquired (directly or indirectly) by such an Associate other
than as permitted under section 128F(5) of the Australian Tax Act.

(d)         Each Purchaser represents as of the date of the Closing that it is
purchasing the Notes in connection with the carrying on of a business of
providing finance, or investing or dealing in securities, in the course of
operating in financial markets.

 

7.

INFORMATION AS TO THE FOXTELNXEA CONSOLIDATED GROUP.

 

7.1.

Financial and Business Information.

The Obligor shall deliver to each holder of Notes that is an Institutional
Investor:

(a)         Interim Statements -- promptly after the same are available and in
any event within 30 Business Days after the end of eachthe first semiannual
fiscal period in each fiscal year of the FOXTELNXEA Consolidated Group, copies
of the unaudited management accounts of the FOXTELNXEA Consolidated Group (on an
aggregateda consolidated basis) for such semiannual fiscal period, setting forth
in each case in comparative form the figures for the corresponding period in the
previous fiscal year, all in reasonable detail, and certified by a Senior
Financial Officer of the Parent Guarantor as giving a true and fair view of the
financial position of the FOXTELNXEA Consolidated Group as at the end of such
semiannual fiscal period and of the FOXTELNXEA Consolidated Group’s financial
performance for such period;

(b)         Annual Statements -- promptly after the same are available and in
any event within 90 days after the end of each fiscal year of the FOXTELNXEA
Consolidated Group, copies of an audited Financial Report of the FOXTELNXEA
Consolidated Group (on an aggregateda consolidated basis) for such year, setting
forth in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with Relevant GAAP, where applicable
for special purpose accounts, and accompanied by an opinion thereon of
independent public accountants of recognized international standing, which
opinion shall state that such Financial Report gives a true and fair view of the
financial position of the FOXTELNXEA Consolidated Group as at the end of such
fiscal year and of the FOXTELNXEA Consolidated Group’s financial performance for
such fiscal year, and that the audit related to such Financial Report has been
made in accordance with Australian Auditing Standards (as such term is used and
defined in such accountants’ opinion, and as the wording of such accountants’
opinion may be updated or amended from time to time in accordance with industry
practice and standards), where applicable for special purpose accounts;

 

16



--------------------------------------------------------------------------------

(c)         ASX, ASIC, SEC and Other Reports -- promptly upon their becoming
available, (i) one copy of (i) each financial statement, budget, report,
circular, notice or proxy statement or similar document sent by the Parent
Guarantor, the Obligor, either Partner or any Member to the FOXTELNXEA
Consolidated Group’s principal lending banks as a whole (excluding information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability) or to any
Member’s public securities holders generally, (ii) one copy of each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), each prospectus and all amendments thereto
related to the FOXTELNXEA Consolidated Group or any Member and filed by the
Parent Guarantor, the Obligor, either Partner or any Member with the ASX
Limited, ASIC, the New York Stock Exchange, the United States Securities
Exchange Commission SEC or any similar Governmental Authority, stock exchange or
securities exchange and, (iii) one copy of all press releases and other
statements made available generally by the Parent Guarantor, the Obligor, either
Partner or any Member to the public, in each case concerning developments that
are Material;

(d)         Notice of Default or Event of Default -- promptly and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Parent Guarantor,
the Obligor and the Partners are taking or propose to take with respect thereto;

(e)         Employee Benefit Matters – promptly and in any event within thirty
days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Parent Guarantor, the Obligor or an ERISA Affiliate proposes to take with
respect thereto:

(i)         with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

17



--------------------------------------------------------------------------------

(iii)         any event, transaction or condition that could result in the
incurrence of any liability by the Obligor or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Obligor or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or

(iv)         receipt of the notice of the imposition of a Material financial
penalty (which for this purpose shall mean any tax, penalty or other liability,
whether by way of indemnity or otherwise) with respect to one or more Non-U.S.
Plans, together with a description of the action, if any, that the Obligor
proposes to take with respect thereto;

(f)         Notices from Governmental Authority -- promptly, and in any event
within 30 days of receipt thereof, copies of any notice to any Member from any
Governmental Authority (or any such notice to any Partner that has been provided
to any Member) relating to any order, ruling, statute or other law or regulation
that could reasonably be expected to have a Material Adverse Effect;

(g)         Requested Information -- with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of any Member or relating to the ability of the
Parent Guarantor, the Obligor or the Partners to perform its respective
obligations under the Finance Documents to which it is a party, as from time to
time may be reasonably requested by any such holder of Notes, including
information readily available to the Parent Guarantor, the Obligor or either
Partner explaining the financial statements of the FOXTELNXEA Consolidated Group
or any Reporting Member if such information has been requested by the SVO in
order to assign or maintain a designation of the Notes; and

(h)         Group Structure Diagram – an updated NXEA Group Structure Diagram at
any time that the then current NXEA Group Structure Diagram becomes incorrect or
misleading.; and

(i)         Annual Budget – within 90 days after the end of each fiscal year of
the NXEA Consolidated Group, to the extent delivered to the NXEA Consolidated
Group’s principal lending banks as a whole, copies of the annual twelve month
forecast of profit and loss and cash flow of the NXEA Consolidated Group.

 

7.2.

Officer’s Certificate.

Promptly and no later than 45 days after the end of each calendar quarter (other
than the calendar quarter ending on the last day of the fiscal year of the NXEA
Consolidated Group, in which case, at the time copies of the Financial Reports
are delivered to the holders of Notes pursuant to Section 7.1(b)), the Obligor
shall deliver a Compliance Certificate to each holder of Notes which shall
include any relevant reconciliations to the relevant Financial Reports with
respect to the AASB 16 Change in Lease Treatment.

 

18



--------------------------------------------------------------------------------

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer of the Obligor setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligor and the Partners, as the case
may be, were in compliance with the requirements of Sections 10.5 through 10.8
hereof, inclusive, and any Additional Covenants, during the interim or annual
period covered by the statements then being furnished (including with respect to
each such Section and any Additional Covenants, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections and Additional Covenants,
and the calculation of the amount, ratio or percentage then in existence
(including, in the case of Section 10.8, a calculation of any pro forma
adjustment to EBITDA as a result of any acquisitions or disposals during the
applicable period)); provided that, (i) if none of the Obligor, the Partners or
any Member, as the context requires, has been party to a Disposition during the
relevant period covered by such certificate, then such certificate shall state
such fact and information and calculations with respect to Section 10.5 shall
not be included in such certificate, (ii) if all outstanding Indebtedness of
each Member (other than the Obligor and any Member Guarantor) as of the last day
of the relevant period covered by such certificate is permitted under clauses
(i) through (vi) of Section 10.6(a), then such certificate shall state such fact
and information and calculations with respect to Section 10.6(a)(vii) need not
be included in such certificate, and (iii) if all Liens on property and assets
of the Obligor and any Member as of the last day of the relevant period covered
by such certificate are permitted under clauses (i) through (vi) of
Section 10.6(b), then such certificate shall state such fact and information and
calculations with respect to Section 10.6(b)(vii) need not be included in such
certificate; and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the FOXTEL
Group from the beginning of the interim or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Obligor or any Member
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Obligor shall have taken or proposes to
take with respect thereto.

7.3. Visitation.

The Parent Guarantor, the Obligor and the Partners shall permit the
representatives of each holder of Notes that is an Institutional Investor:

(a)       No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Parent Guarantor,
the Obligor and/or the Partners (as applicable), to visit the principal
executive office of the Parent

 

19



--------------------------------------------------------------------------------

Guarantor, the Obligor and each Partner, to discuss the affairs, finances and
accounts of the Parent Guarantor, the Obligor, the Members and the Partners with
the Parent Guarantor’s, the Obligor’s and the Partners’ officers and (with the
consent of the Parent Guarantor, the Obligor, which consent will not be
unreasonably withheld) the Obligor’sParent Guarantor’s independent public
accountants, and (with the consent of the Parent Guarantor, the Obligor and the
Partners, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Parent Guarantor, the Obligor, each Partner and
each Member, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b)       Default — if a Default or Event of Default then exists, at the expense
of the Obligor to visit and inspect any of the offices or properties of the
Parent Guarantor, the Obligor, the Partners or any Member, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Parent Guarantor, the Obligor and the Partners authorize
said accountants to discuss the affairs, finances and accounts of the Parent
Guarantor, the Obligor, the Partners and the Members), all at such times and as
often as may be requested.

 

7.4.

Limitation on Disclosure Obligation.

NeitherNone of the Parent Guarantor, the Obligor noror any Partner shall be
required to disclose the following information pursuant to Section 7.1(c),
7.1(f), 7.1(g) or 7.3:

(a)       information that the Parent Guarantor, the Obligor or either Partner
determines after consultation with counsel qualified to advise on such matters
(which may be in-house counsel) that, notwithstanding the confidentiality
requirements of Section 22, the Parent Guarantor, the Obligor or such Partner,
as applicable, would be prohibited from disclosing by applicable law or
regulations without making public disclosure thereof;

(b)       information that the Parent Guarantor, the Obligor or either Partner
determines after consultation with counsel qualified to advise on such matters
(which may be in-house counsel) is legally privileged and the disclosure of
which would waive such privilege to the detriment of the Parent Guarantor, the
Obligor or either Partner; and

(c)       information that, notwithstanding the confidentiality requirements of
Section 22, the Parent Guarantor, the Obligor or either Partner is prohibited
from disclosing by the terms of an obligation of confidentiality contained in
any agreement with any non-Affiliate binding upon the Parent Guarantor, the
Obligor or such Partner, as applicable, and not entered into in contemplation of
this clause (c), provided that the Parent Guarantor, the Obligor and the
Partners shall use commercially reasonable efforts to obtain consent from the
party in whose favor the obligation of confidentiality was made to permit the
disclosure of the relevant information and provided further that the Parent
Guarantor, the Obligor or the applicable Partner, as the case may be, have
received a written opinion of counsel (which may be in-house counsel) confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach or would result in a substantial risk of breach
of such agreement.

 

20



--------------------------------------------------------------------------------

Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Parent Guarantor, the Obligor or the applicable
Partner will provide such holder with a written opinion of counsel (which may be
in-house counsel and which may be addressed to the Parent Guarantor, the Obligor
or such Partner, as applicable) relied upon as to any requested information that
the Parent Guarantor, the Obligor or the applicable Partner, as the case may be,
is prohibited from disclosing to such holder under circumstances described in
this Section 7.4.

 

8.

PAYMENT AND PREPAYMENT OF THE NOTES.

 

8.1.

Maturity.

As provided therein, the entire unpaid principal balance of the Series D Notes,
the Series E Notes, the Series F Notes and the Series G Notes shall be due and
payable on July 25, 2019, July 25, 2022, July 25, 2024, and July 25, 2022,
respectively.

 

8.2.

Optional Prepayment with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.7), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

 

8.3.

Prepayment for Tax Reasons.

If at any time as a result of a Change in Tax Law (as defined below) the
Company, the Guarantor or either Partner (assuming, in the case of the Guarantor
or such Partner, that the Guarantor or such Partner, as applicable, is required
to make a payment pursuant to Section 14) is or becomes obligated to make any
Additional Payments (as defined below) in respect of any payment of interest on
account of any of the Notes, the Company may give the holders of all affected
Notes irrevocable written notice (each, a “Tax Prepayment Notice”) of the
prepayment of such affected Notes on a specified prepayment date (which shall be
a Business Day not less than 30 days nor more than 60 days after the date of
such notice) and the circumstances giving

 

21



--------------------------------------------------------------------------------

rise to the obligation of the Company, the Guarantor or either Partner to make
any Additional Payments and the amount thereof and stating that all of the
affected Notes shall be prepaid on the date of such prepayment at 100% of the
principal amount so prepaid together with interest accrued thereon to the date
of such prepayment plus an amount equal to the Modified Make-Whole Amount for
each such Note, except in the case of an affected Note if the holder of such
Note shall, by written notice given to the Company no more than 20 days after
receipt of the Tax Prepayment Notice, reject such prepayment of such Note (each,
a “Rejection Notice”). Such Tax Prepayment Notice shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Modified
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. The form of Rejection Notice shall also accompany the Tax
Prepayment Notice and shall state with respect to each Note covered thereby that
execution and delivery thereof by the holder of such Note shall operate as a
permanent waiver of such holder’s right to receive the Additional Payments
arising as a result of the circumstances described in the Tax Prepayment Notice
in respect of all future payments of interest on such Note (but not of such
holder’s right to receive any Additional Payments that arise out of
circumstances not described in the Tax Prepayment Notice or which exceed the
amount of the Additional Payment described in the Tax Prepayment Notice), which
waiver shall be binding upon all subsequent transferees of such Note. The Tax
Prepayment Notice having been given as aforesaid to each holder of the affected
Notes, the principal amount of such Notes together with interest accrued thereon
to the date of such prepayment plus the Modified Make-Whole Amount shall become
due and payable on such prepayment date, except in the case of Notes the holders
of which shall timely give a Rejection Notice as aforesaid. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of a Note
being so prepaid a certificate of a Senior Financial Officer specifying the
calculation of such Modified Make-Whole Amount as of such prepayment date.

No prepayment of the Notes pursuant to this Section 8.3 shall affect the
obligation of the Obligor and the Partners to pay Additional Payments in respect
of any payment made on or prior to the date of such prepayment. For purposes of
this Section 8.3, any holder of more than one affected Note may act separately
with respect to each affected Note so held (with the effect that a holder of
more than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject such offer with respect to one or more other
affected Notes so held).

The Company may not offer to prepay or prepay Notes pursuant to this Section 8.3
(a) if a Default or Event of Default then exists, (b) until the Obligor or the
Partners, as the case may be, shall have taken commercially reasonable steps to
mitigate the requirement to make the related Additional Payments or (c) if the
obligation to make such Additional Payments directly results or resulted from
actions taken by any Transaction Party or any other Member (other than actions
required to be taken under applicable law), and any Tax Prepayment Notice given
pursuant to this Section 8.3 shall certify to the foregoing and describe such
mitigation steps, if any.

For purposes of this Section 8.3: “Additional Payments” means additional amounts
required to be paid to a holder of any Note pursuant to Section 13 by reason of
a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or

 

22



--------------------------------------------------------------------------------

more prior changes) (i) an amendment to, or change in, any law, treaty, rule or
regulation of Australia or any political subdivision thereof after the date of
the Closing, or an amendment to, or change in, an official interpretation or
application of such law, treaty, rule or regulation after the date of the
Closing, which amendment or change is in force and continuing and meets the
opinion and certification requirements described below or (ii) in the case of
any other jurisdiction that becomes a Taxing Jurisdiction after the date of the
Closing, an amendment to, or change in, any law, treaty, rule or regulation of
such jurisdiction, or an amendment to, or change in, an official interpretation
or application of such law, treaty, rule or regulation, in any case after such
jurisdiction shall have become a Taxing Jurisdiction, which amendment or change
is in force and continuing and meets such opinion and certification
requirements. No such amendment or change shall constitute a Change in Tax Law
unless the same would in the opinion of the Obligor or either Partner, as the
case may be (which shall be evidenced by an Officer’s Certificate of the Obligor
or such Partner and supported by a written opinion of counsel having recognized
expertise in the field of taxation in the Taxing Jurisdiction (which may be
in-house counsel), both of which shall be delivered to all holders of the Notes
prior to or concurrently with the Tax Prepayment Notice in respect of such
Change in Tax Law), affect the deduction or require the withholding of any Tax
imposed by such Taxing Jurisdiction on any payment payable on the Notes.

 

8.4.

Prepayments in Connection with a Change of Control.

If a Change of Control shall occur, the Company shall within five days
thereafter give written notice thereof (a “Change of Control Prepayment Notice”)
to each holder of Notes, which notice shall (i) refer specifically to this
Section 8.4 and describe in reasonable detail such Change of Control and
(ii) offer to prepay on a Business Day not less than 30 days and not more than
60 days after the date of such Change of Control Prepayment Notice (the “Change
of Control Prepayment Date”) the Notes of such holder, at 100% of the principal
amount thereof, together with interest accrued thereon to the Change of Control
Prepayment Date, and specify the Change of Control Response Date (as defined
below). Each holder of a Note shall notify the Company of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company on a date at least ten days prior to the
Change of Control Prepayment Date (such date ten days prior to the Change of
Control Prepayment Date being the “Change of Control Response Date”). The
Company shall prepay on the Change of Control Prepayment Date all of the Notes
held by each holder that has accepted such offer in accordance with this
Section 8.4 at a price in respect of each such Note held by such holder equal to
100% of the principal amount thereof, together with interest accrued thereon to
the Change of Control Prepayment Date. The failure by a holder of any Note to
respond to such offer in writing on or before the Change of Control Response
Date shall be deemed to be a rejection of such offer.

 

8.5.

Prepayments in Connection with Asset Dispositions.

If the Company is required to offer to prepay Notes in accordance with (and in
the aggregate amount calculated pursuant to) Section 10.5(i), the Company will
give prompt written notice thereof to the holders of all Notes then outstanding,
which notice shall (i) refer specifically to this Section 8.5 and describe in
reasonable detail the Disposition giving rise to such offer to prepay Notes,
(ii) specify the principal amount of each Note held by such holder offered to be

 

23



--------------------------------------------------------------------------------

prepaid (if the Notes are offered to be prepaid in part, determined in
accordance with Section 8.7, the “Ratable Amount”), (iii) specify a Business Day
for such prepayment not less than 30 days and not more than 60 days after the
date of such notice (the “Disposition Prepayment Date”) and specify the
Disposition Response Date (as defined below) and (iv) offer to prepay on the
Disposition Prepayment Date the outstanding principal amount of each Note (or,
if the Notes are offered to be prepaid in part, the Ratable Amount of each
Note), together with interest accrued thereon to the Disposition Prepayment Date
(the “Prepayment Amount”). Each holder of a Note shall notify the Company of
such holder’s acceptance or rejection of such offer by giving written notice of
such acceptance or rejection to the Company on a date at least ten days prior to
the Disposition Prepayment Date (such date ten days prior to the Disposition
Prepayment Date being the “Disposition Response Date”). The Company shall prepay
on the Disposition Prepayment Date the Prepayment Amount with respect to each
Note held by the holders who have accepted such offer in accordance with this
Section 8.5. The failure by a holder of any Note to respond to such offer in
writing on or before the Disposition Response Date shall be deemed to be a
rejection of such offer. If any holder of a Note rejects or is deemed to have
rejected any offer of prepayment with respect to such Note in accordance with
this Section 8.5, then, for purposes of determining compliance with
Section 10.5(i), the Company nevertheless shall be deemed to have made a
prepayment of Indebtedness in an amount equal to the Ratable Amount with respect
to such Note.

 

8.6.

Prepayment in Connection with a Noteholder Sanctions Violation.

Within five Business Days after the Company’s receipt of notice from any
Affected Noteholder that a Noteholder Sanctions Violation has occurred with
respect to such Affected Noteholder as a result of any OFAC Event, which notice
shall (i) refer specifically to this Section 8.6 and describe in reasonable
detail such Noteholder Sanctions Violation and such OFAC Event and (ii) be
accompanied by an opinion of nationally recognized independent counsel in the
appropriate jurisdiction to the effect that a Noteholder Sanctions Violation
shall have occurred with respect to such Affected Noteholder, the Company shall
by written notice (a “Sanctions Prepayment Notice”) deliver to such Affected
Noteholder an offer to prepay on a Business Day not less than 30 days and not
more than 60 days after the date of such Sanctions Prepayment Notice (the
“Sanctions Prepayment Date”) the Notes of such Affected Noteholder, at 100% of
the principal amount thereof, together with interest accrued thereon to the
Sanctions Prepayment Date, and specify the Sanctions Prepayment Response Date
(as defined below). Such Affected Noteholder shall notify the Company of such
Affected Noteholder’s acceptance or rejection of such offer by giving written
notice of such acceptance or rejection to the Company on a date at least ten
Business Days prior to the Sanctions Prepayment Date (such date ten Business
Days prior to the Sanctions Prepayment Date being the “Sanctions Prepayment
Response Date”). If such Affected Noteholder has accepted the Company’s
prepayment offer in accordance with this Section 8.6, the Company shall prepay
on the Sanctions Prepayment Date all of the Notes held by such holder at a price
in respect of each such Note held by such holder equal to 100% of the principal
amount thereof, together with interest accrued thereon to the Sanctions
Prepayment Date. The failure by such Affected Noteholder to respond to such
offer in writing on or before the Sanctions Prepayment Response Date shall be
deemed to be a rejection of such offer.

 

24



--------------------------------------------------------------------------------

No prepayment of any Note shall be permitted pursuant to this Section 8.6 as a
result of any OFAC Event if (a) a Prohibited Subsequent Action shall have
occurred with respect to such OFAC Event pursuant to Section 10.4 and (b) the
Notes shall have been declared due and payable pursuant to Section 12.1 as a
result thereof.

Promptly, and in any event within five Business Days, upon the Company’s receipt
of notice from any Affected Noteholder that a Noteholder Sanctions Violation
shall have occurred with respect to such Noteholder as a result of any OFAC
Event, the Company shall forward a copy of such notice to each holder of Notes.

 

8.7.

Allocation of Partial Prepayments and Offers of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.2 and
in the case of each offer of partial prepayment of the Notes pursuant to
Section 8.5 or clause (b) of the first sentence of Section 8.9, the Company
shall prepay or offer to prepay, as the case may be, the same percentage of the
unpaid principal amount of the Notes of each series, and the principal amount of
the Notes of each series so to be prepaid or offered to be prepaid, as the case
may be, shall be allocated among all of the Notes of such series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

8.8.

Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date, and the
applicable Make-Whole Amount or Modified Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount or Modified
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

8.9.

Purchase of Notes.

The Obligor will not, and the Obligor will not permit any Affiliate to,
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Obligor or any such Affiliate pro rata to the
holders of all Notes at the time outstanding upon the same terms and conditions.
Any such offer shall provide each holder of Notes with sufficient information to
enable it to make an informed decision with respect to such offer, and shall
remain open for at least 20 Business Days. If the holders of more than 50% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of Notes of such fact and
the expiration date for the acceptance by holders of Notes of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least 5 Business Days from its receipt of such notice to accept such offer.
The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

25



--------------------------------------------------------------------------------

8.10.

Make-Whole Amount and Modified Make-Whole Amount.

(a)         Make-Whole Amount and Modified Make-Whole Amount. The terms
“Make-Whole Amount” and “Modified Make-Whole Amount” mean, with respect to any
Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that neither the Make-Whole
Amount nor the Modified Make-Whole Amount may in any event be less than zero.
For the purposes of determining the Make-Whole Amount and the Modified
Make-Whole Amount, the following terms have the following meanings:

“Applicable Percentage” in the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.3 means 1.00% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means 0.50%
(50 basis points).

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means:

(I)         with respect to the Called Principal of any U.S. Dollar Note, the
sum of (x) the Applicable Percentage plus (y) the yield to maturity implied by
(i) the yields reported as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued,
actively traded, on the run U.S. Treasury securities having a maturity equal to
the remaining term of such U.S. Dollar Note as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the remaining term of
such U.S. Dollar Note as of such Settlement Date. In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding sentence,

 

26



--------------------------------------------------------------------------------

such implied yield will be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between (1) the actively
traded U.S. Treasury security with the maturity closest to and greater than the
remaining term of such U.S. Dollar Note and (2) the actively traded U.S.
Treasury security with the maturity closest to and less than the remaining term
of such U.S. Dollar Note; and

(II)         with respect to the Called Principal of any Series G Note, the sum
of (x) the Applicable Percentage plus (y) the yield to maturity implied by the
yields reported, as of 10:00 A.M. (Sydney, Australia time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXAU” on Bloomberg Financial
Markets (or such other display as may replace “Page PXAU” on Bloomberg Financial
Markets) for actively traded Australian Commonwealth government securities
having a maturity equal to the remaining term of such Series G Note as of such
Settlement Date (such implied yield will be determined, if necessary, by
(A) converting bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (B) interpolating linearly between (1) the
actively traded Australian Commonwealth government security with the maturity
closest to and greater than the remaining term of such Series G Note and (2) the
actively traded Australian Commonwealth government security with the maturity
closest to and less than the remaining term of such Series G Note).

The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.3 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
8.3 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

(b)         Make-Whole Amount and Modified Make-Whole Amount Currency of
Payment.     All payments of any Make-Whole Amount and Modified Make-Whole
Amount in respect of (i) any U.S. Dollar Note shall be made in U.S. Dollars and
(ii) any Series G Note shall be made in Australian Dollars.

 

27



--------------------------------------------------------------------------------

9.

AFFIRMATIVE COVENANTS.

The Parent Guarantor and the Obligor covenantsjointly and severally covenant as
set forth below and each Partner covenants in respect of itself as set forth in
Section 9.2 below, that so long as any of the Notes are outstanding:

 

9.1.

Compliance with Law.

Without limiting Section 10.4, the Parent Guarantor and the Obligor will, and
will cause each Member to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including without
limitation (but only to the extent applicable thereto), ERISA, the USA PATRIOT
Act, Environmental Laws and AML / Anti-Terrorism Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

9.2.

Insurance.

The Parent Guarantor and the Obligor and each Partner will, and the Parent
Guarantor and the Obligor will cause each Member to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.

 

9.3.

Maintenance of Properties.

The Parent Guarantor and the Obligor will, and will cause each Member to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Parent Guarantor or the Obligor or any Member from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the ObligorParent Guarantor has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.4.

Payment of Taxes.

The Parent Guarantor and the Obligor will, and will cause each Member to, file
all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same

 

28



--------------------------------------------------------------------------------

have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Parent Guarantor or the Obligor or any
Member, provided that neithernone of the Parent Guarantor, the Obligor noror any
Member need file any such return nor pay any such tax, assessment, charge or
levy if (i) the amount, applicability or validity thereof is contested by the
Parent Guarantor or the Obligor or such Member on a timely basis in good faith
and in appropriate proceedings, and the Parent Guarantor or the Obligor or such
Member has established adequate reserves therefor in accordance with Relevant
GAAP on the books of the Parent Guarantor or the Obligor or such Member or
(ii) the failure to file all such returns or the nonpayment of all such taxes,
assessments, charges and levies in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

9.5.

Corporate Existence, Etc.

Subject to Section 10.2, the Parent Guarantor and the Obligor will at all times
preserve and keep in full force and effect their respective corporate
existences. Subject to Sections 10.2 and 10.5, the Parent Guarantor and the
Obligor will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.2 and 10.5, the Obligor will at all
times preserve and keep in full force and effect the corporate or other
organizational existence of each Member (unless merged into the Parent Guarantor
or the Obligor or a Wholly-Owned Subsidiary) and all rights and franchises of
the Parent Guarantor and the Obligor and each Member unless, in the good faith
judgment of the ObligorParent Guarantor, the termination of or failure to
preserve and keep in full force and effect such corporate or other
organizational existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

 

9.6.

Books and Records.

The Parent Guarantor and the Obligor will, and will cause each Reporting Member
to, maintain proper books of record and account in conformity with Relevant GAAP
and all applicable material requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Parent Guarantor or the Obligor or
such Reporting Member, as the case may be.

 

9.7.

Priority of Obligations.

The Parent Guarantor and the Obligor and each Partner will ensure that its
payment obligations under the Finance Documents to which it is a party will at
all times rank at least pari passu in right of payment, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the Parent
Guarantor, the Obligor or such Partner, as the case may be.

 

9.8.

Member Guarantees; Release.

(a)      The Parent Guarantor and the Obligor will ensure that each Member
(other than the Parent Guarantor and the Obligor) that has outstanding a
Guaranty with respect to any Facility Agreement or the 2009 Note Agreement (or
is otherwise a co-obligor or jointly liable with respect to any Indebtedness
outstanding under any Facility Agreement or the 2009 Note Agreement) will,
within 30 days thereafter, become a Member Guarantor.

 

29



--------------------------------------------------------------------------------

(b)      The Parent Guarantor and the Obligor will cause each Member required to
become a Member Guarantor after the date of the Closing to execute and deliver a
Member Guarantee to each holder of Notes and provide the following to each
holder of Notes:

(i)        a certificate signed by a director or an appropriate officer of such
Member confirming that such Member is, and after giving the Member Guarantee
will be, solvent and able to pay all of its debts as and when they become due
and payable; and

(ii)        an opinion in form and substance reasonably satisfactory to the
Required Holders from legal counsel to such Member in the appropriate
jurisdiction(s) confirming that (A) such Member Guarantee shall have been duly
authorized and executed and (B) such Member Guarantee is enforceable in
accordance with its terms (subject to any usual and customary exceptions) and
covering such other matters incidental thereto as may be reasonably requested by
the Required Holders.

(c)      Notwithstanding anything in this Agreement or in any Member Guarantee
to the contrary, upon notice by the ObligorParent Guarantor to each holder of a
Note (which notice shall contain a certification by the ObligorParent Guarantor
as to the matters specified in clauses (i) and (ii) below), any Member Guarantor
specified in such notice shall cease to be a Member Guarantor and shall be
automatically released from its obligations under its Member Guarantee as of the
date of such notice without the need for the consent, execution or delivery of
any other document or the taking of any other action by any holder of a Note or
any other Person if, as at the date of such notice, after giving effect to such
release (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the ObligorParent Guarantor shall be in compliance with clause
(a) above. If the Parent Guarantor or the Obligor or any Member shall pay any
fee or other compensation to any Person party to any Facility Agreement or the
2009 Note Agreement as an inducement to such Person to release any Member from a
Guaranty or as a co-obligor or from being jointly liable, in each case, under
such Facility Agreement or the 2009 Note Agreement and notification is
subsequently given by the Parent Guarantor or the Obligor of the release of such
Member from its Member Guarantee pursuant to this Section 9.8(c), such release
shall not become effective until the Parent Guarantor or the Obligor shall have
paid the same level of fee or other compensation to each holder of Notes
(whether a flat fee or flat compensation or based on a percentage or other
metric of outstanding obligations).

 

9.9.

Intellectual Property.

The Parent Guarantor and the Obligor will, and will cause each Member Guarantor
to, (i) own or have the right and license to use the Intellectual Property and
(ii) maintain, preserve and protect the Intellectual Property, except for a
failure to own, license, maintain, preserve or protect such Intellectual
Property that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

9.10.

Rating.

(a)       The ObligorParent Guarantor will maintain at all times a credit rating
with respect to the Notes from Fitch, Moody’s or S&P.

(b)      At any time that the credit rating of the Notes maintained pursuant to
clause (a) above is not a public rating, the Obligor will provide to each holder
of a Note that is an Institutional Investor a copy of a letter evidencing such
credit rating at least annually, which letter shall (i) include a reference to
the Private Placement Number for each series of Notes, (ii) be in a form that
may be provided to the SVO and (iii) address the likelihood of payment of both
principal and interest on the Notes (which requirement shall be deemed satisfied
if such letter is silent as to the likelihood of payment of both principal and
interest and does not otherwise include any indication to the contrary).

 

9.11.

Most Favored Lender Status.

(a)      Subject to the following clause (b), if at any time (i) any Facility
Agreement or (ii)  the 2009 USPP Note Agreement (each, a “Reference Agreement”)
includes provisions requiring compliance with a financial ratio (however
expressed, including without limitation as a covenant, as an event of default,
as a review event or as a mandatory prepayment provision), in any event that is
not otherwise included in this Agreement on a materially equivalent basis or
that would be more beneficial to the holders of Notes than the relevant similar
covenant or like provisions contained in this Agreement (any such provision, an
“Additional Covenant”), then the Obligor shall within 30 days thereafter provide
notice thereof to the holders of Notes, which notice shall refer specifically to
this Section 9.11 and describe in reasonable detail any Additional Covenants.
Unless waived in writing by the Required Holders within five Business Days of
the holders’ receipt of such notice, each Additional Covenant set forth in such
notice shall be deemed incorporated by reference into this Agreement, mutatis
mutandis, as if set forth fully herein effective as of the date when such
Additional Covenants became effective under the applicable Reference Agreement.

(b)      Provided that no Default or Event of Default shall have occurred and be
continuing, any Additional Covenant shall be deemed automatically (x) amended,
waived or otherwise modified in this Agreement at such time as each holder of
Notes shall have received notice in writing from the Obligor certifying that
such Additional Covenant shall have been so amended, waived or otherwise
modified under the applicable Reference Agreement (including, without
limitation, as a result of the application of any provision contained therein
with respect to changes in accounting principles) and (y) deleted from this
Agreement at such time as each holder of Notes shall have received notice in
writing from the Obligor certifying that such Additional Covenant shall have
been deleted from the applicable Reference Agreement, or that the applicable
Reference Agreement shall have been terminated and that no amounts are
outstanding thereunder. If the Parent Guarantor or the Obligor or any Member
shall pay any fee or other compensation to any Person party to the applicable
Reference Agreement as an inducement to receiving any amendment, waiver,
modification, deletion or termination that is the subject of any notice set
forth in the foregoing clause (x) or (y), such amendment, waiver, modification,
deletion or termination shall not become effective under this Agreement until
the Parent Guarantor or the Obligor shall have paid the same level of fee or
other compensation to each holder of Notes (whether a flat fee or flat
compensation or based on a percentage or other metric of outstanding obligations
or otherwise).

 

31



--------------------------------------------------------------------------------

(c)      Notwithstanding anything set forth in this Section 9.11, no covenant
(however expressed) contained in this Agreement as of the date of this Agreement
shall be deemed deleted from this Agreement or made less restrictive than the
level set with respect to such covenant (however expressed) as of such date,
unless amended or otherwise modified in accordance with Section 19.

(d)      Upon the request by the Obligor or any holder of a Note, the Obligor
and the holders of Notes shall enter into an additional agreement or an
amendment to this Agreement (as agreed between the Obligor and the Required
Holders working in good faith) evidencing any of the foregoing.

 

9.12.

Ownership of the Obligor.

The Parent Guarantor will at all times own, directly or indirectly, 100% of the
voting equity interests of the Obligor.

 

10.

NEGATIVE COVENANTS.

The Parent Guarantor and the Obligor covenantsjointly and severally covenant as
set forth below and each Partner covenants in respect of itself as set forth in
Sections 10.4, 10.5 and 10.6(b) below, that so long as any of the Notes are
outstanding:

 

10.1.

Transactions with Affiliates.

The Parent Guarantor and the Obligor will not, and will not permit any Member
Guarantor to, enter into directly or indirectly any Material transaction or
Material group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Parent Guarantor, the Obligor or
any Member Guarantor), except pursuant to the reasonable requirements of the
Parent Guarantor’s or the Obligor’s or the applicable Member Guarantor’s
business, as the case may be, and upon fair and reasonable terms no less
favorable to the Parent Guarantor, the Obligor or such Member Guarantor than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate.

 

10.2.

Merger, Consolidation, Etc.

The Parent Guarantor and the Obligor will not, norand will the Obligornot permit
any Member to, consolidate with or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person unless:

(a)        in the case of any such transaction involving the Parent Guarantor,
the Obligor or either Partner, the successor formed by such consolidation or the
survivor of such merger or the Person that acquires by conveyance, transfer or
lease all or substantially all of the assets of the Parent Guarantor, the
Obligor or such Partner, as the

 

32



--------------------------------------------------------------------------------

case may be, shall be a solvent corporation, partnership or limited liability
company organized and existing under the laws of Australia, New Zealand or the
United States or any State or political subdivision of any thereof (including in
the case of the United States, the District of Columbia) or any other Permitted
Jurisdiction, and, if the Parent Guarantor, the Obligor or such Partner, as the
case may be, is not such corporation, partnership or limited liability company,
(i) such corporation, partnership or limited liability company shall have
(i) executed and delivered to each holder of any Notes its assumption of the due
and punctual performance and observance of each covenant and condition of this
Agreement (in the capacity of both the Company and the Guarantor) and or the
Parent Guarantor or either Partner, as the case may be), the Notes (in the
capacity of the Company) and the Parent Guarantee (in the capacity of the Parent
Guarantor), (ii) such corporation, partnership or limited liability company
shall have caused to be delivered to each holder of any Notes an opinion of
internationally recognized independent counsel in the appropriate
jurisdiction(s), or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof and (iii) each holder of any Notes shall have received an
unconditional affirmation by each Member Guarantor of its obligations under its
Member Guarantee and by the Partners of their guarantees set forth herein and by
the Parent Guarantor of its Parent Guarantee;

(b)        in the case of any such transaction involving a Member Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Member Guarantor, as the case may be, shall be
(1) eitherthe Parent Guarantor, the Obligor, such Member Guarantor or another
Member Guarantor, (2) a solvent corporation, partnership or limited liability
company that is organized and existing under the laws of Australia, New Zealand
or the United States or any State or political subdivision of any thereof
(including in the case of the United States, the District of Columbia) or any
other Permitted Jurisdiction or the jurisdiction of organization of such Member
Guarantor and, if such Member Guarantor, the Parent Guarantor, the Obligor or
another Member Guarantor is not such corporation, partnership or limited
liability company, (i) such corporation, partnership or limited liability
company shall have executed and delivered to each holder of Notes its assumption
of the due and punctual performance and observance of each covenant and
condition of the Member Guarantee of such Member Guarantor and (ii) the Obligor
shall have caused to be delivered to each holder of Notes an opinion of
nationally recognized independent counsel in the appropriate jurisdiction(s), or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof or
(3) any other Person so long as the transaction is treated as a Disposition of
all of the assets of such Member Guarantor for purposes of Section 10.5 and,
based on such characterization, would be permitted pursuant to Section 10.5;

 

33



--------------------------------------------------------------------------------

(c)        in the case of any such transaction involving a Member (other than
the Parent Guarantor, the Obligor, a Partner and any Member Guarantor), the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Member, as the case may be, shall be (i) such Member, the
Parent Guarantor, the Obligor or any other Member or (ii) any other Person so
long as the transaction is treated as a Disposition of all of the assets of such
Member for purposes of Section 10.5 and, based on such characterization, would
be permitted pursuant to Section 10.5; and

(d)        immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Parent Guarantor, the Obligor, either Partner or any Member Guarantor shall have
the effect of releasing the Parent Guarantor, the Obligor, such Partner or such
Member Guarantor, as the case may be, or any successor corporation, partnership
or limited liability company that shall theretofore have become such in the
manner prescribed in this Section 10.2, from its liability under (xu) this
Agreement or the Notes (in the case of the Obligor) or, (yx) the applicable
Member Guarantee (in the case of a Member Guarantor), (y) this Agreement or the
Parent Guarantee (in the case of the Parent Guarantor) or (z) this Agreement (in
the case of a Partner). To the extent that Section 8.4 would otherwise be
applicable with respect to any transaction involving the FOXTELNXEA Consolidated
Group, compliance by the Parent Guarantor, the Obligor and the Partners with the
provisions of this Section 10.2 shall not be deemed to excuse compliance with or
otherwise prejudice Section 8.4.

 

10.3.

Line of Business.

The Parent Guarantor, the Partners and the Obligor will not, and will not permit
any Member Guarantor to, engage in any business if, as a result, the general
nature of the business in which the FOXTELNXEA Consolidated Group, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the Business.

 

10.4.

Terrorism Sanctions Regulations.

The Parent Guarantor, the Obligor and the Partners will not, and will not permit
any Member to, (a) become a Blocked Person or (b) have any investments in, or
engage in any dealings or transactions with, any Blocked Person where such
investments, dealings, or transactions would result in either (i) the Obligor,
any Partner or any Member or any Subsidiary of Parent Guarantor, the Obligor,
any Partner or any Member or any Subsidiary of the Parent Guarantor, the
Obligor, any Partner or any Member, being in violation of any applicable law,
except to the extent such violation could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) any holder of a
Note (an “Affected Noteholder”) being in violation of any laws or regulations
administered or enforced by OFAC (any such violation described in this clause
(ii), a “Noteholder Sanctions Violation”); provided that, a breach of clause
(b)(ii) of this Section 10.4 as a result of any OFAC Event shall only occur with
respect to any Noteholder Sanctions Violation if (A) the Noteholder Sanctions
Violation directly resulted from actions taken by eitherthe Parent Guarantor,
the Obligor or any Member after the occurrence of such OFAC Event (“Prohibited
Subsequent Actions”) or (B) no Prohibited Subsequent Actions have occurred and
(1) the Affected Noteholder with respect to

 

34



--------------------------------------------------------------------------------

such Noteholder Sanctions Violation has provided the Company with written notice
of such Noteholder Sanctions Violation and such other information contemplated
by Section 8.6 with respect thereto and (2) the Company shall have failed to
comply with Section 8.6 with respect to such Noteholder Sanctions Violation.

 

10.5.

Sale of Assets.

The Parent Guarantor, the Obligor and the Partners will not, and the Obligor
will not permit any Member to, sell, transfer, or otherwise dispose
(collectively, a “Disposition”) of any of their properties or assets (excluding,
in the case of any Partner, any such property or assets that do not constitute
Partnership Property of such Partner), except:

(a)      Dispositions constituting the creation of a Lien not prohibited under
Section 10.6(b);

(b)      Dispositions pursuant to Section 10.2 (excluding Sections 10.2(b)(3)
and 10.2(c)(ii));

(c)      Dispositions to the Parent Guarantor, the Obligor or any Member;

(d)      Dispositions in the ordinary course of day to day trading at arm’s
length;

(e)      Dispositions of property or assets in exchange for other properties or
assets of comparable value and utility or where the proceeds of such Disposition
are, within 90 days, used to acquire other properties or assets of comparable
value for use in relation to the Business;

(f)      Dispositions of worn out, obsolete or redundant property or assets;

(g)      Dispositions on arm’s length terms of property or assets not required
for the efficient operation of the Business;

(h)      Dispositions by a Partner of any of its interest in the FOXTEL
Partnership or the FOXTEL Television Partnership provided that such Disposition
does not constitute a Change of Control[Reserved]; and

(i)      other Dispositions, provided that any such Disposition is for fair
market value and (i) the aggregate book value of the properties and assets
subject to all such Dispositions pursuant to this clause (i) during any fiscal
year of the FOXTELNXEA Consolidated Group does not exceed 10% of Total Assets as
at the end of the immediately preceding fiscal year of the FOXTELNXEA
Consolidated Group (the “Disposition Cap”) or (ii) within 365 days after any
such Disposition or portion thereof that would cause the Disposition Cap to be
exceeded, the net after-tax proceeds of such Disposition (or relevant portion
thereof, as the case may be) are used to (x) purchase productive assets for use
by the Parent Guarantor, the Obligor or any Member Guarantor in the Business or
(y) repay or prepay any unsubordinated Indebtedness of the Parent Guarantor, the
Obligor or any Member Guarantor or any Indebtedness of any Member that is not a
Member Guarantor (other than Indebtedness owing to the Parent Guarantor, the
Obligor, a Member or a Partner); provided that, the Obligor has, on or prior to
the application of any net after-tax proceeds to the repayment or prepayment of
any Indebtedness pursuant to the foregoing

 

35



--------------------------------------------------------------------------------

clause (y), (1) offered to prepay the Notes with such net after- tax proceeds
(in whole or, if the aggregate outstanding principal amount of the Notes at such
time exceeds such net-after tax proceeds, in part) in accordance with
Section 8.5 or (2) offered to prepay the Notes pro rata with all such
Indebtedness in accordance with Section 8.5, whereby the aggregate principal
amount of the Notes subject to such offer of prepayment shall be equal to the
product of (A) the net after-tax proceeds being so applied and (B) a fraction,
the numerator of which is the aggregate outstanding principal amount of the
Notes at such time and the denominator of which is the aggregate outstanding
principal amount of Indebtedness (including the Notes) receiving any repayment
or prepayment (or offer thereof) pursuant to the foregoing clause (y); and
provided further, that for purposes of this Section 10.5, “net after-tax
proceeds” shall mean the gross proceeds from such Disposition net of any taxes,
costs and expenses associated therewith.

Any Disposition of shares of stock of any Member shall, for purposes of this
Section 10.5, be valued at an amount that bears the same proportion to the total
assets of such Member as the number of such shares bears to the total number of
shares of stock of such Member.

 

10.6.

Member Indebtedness; Liens.

(a)      The Parent Guarantor and the Obligor will not permit any Member (other
than the Parent Guarantor and the Obligor) to create, assume, incur or guaranty
or otherwise be or become liable in respect of any Indebtedness, other than:

(i)        Indebtedness existing on the date of the Closing to the extent such
Indebtedness is set forth in Schedule 5.15;

(ii)        Indebtedness secured by Liens of any Member permitted pursuant to
Section 10.6(b)(v) or, to the extent applicable to a Lien incurred pursuant to
Section 10.6(b)(v), Section 10.6(b)(vi));

(iii)        Indebtedness of any Member Guarantor;

(iv)        Indebtedness owing to the Parent Guarantor or to the Obligor or to
any other Member;

(v)        Indebtedness of each Person that becomes a Member or that merges into
or consolidates with the Parent Guarantor or the Obligor or any Member, and
which Indebtedness (x) was outstanding on the date that such Person so becomes a
Member or merges into or consolidates with either the Parent Guarantor or the
Obligor or any Member and (y) was not incurred in contemplation of such Person
becoming a Member or merging into or consolidating with the Parent Guarantor or
the Obligor or any Member;

(vi)        any extension, renewal or refunding of any Indebtedness permitted
pursuant to clause (a)(i), (ii) or (v) above, provided that the principal amount
of such Indebtedness is not increased; and

 

36



--------------------------------------------------------------------------------

(vii)        Indebtedness incurred by any Member in addition to Indebtedness
described in clauses (a)(i) through (vi) above, provided that immediately after
giving effect thereto the sum (without duplication) of (i) the aggregate
outstanding principal amount of all Indebtedness of all Members incurred
pursuant to this clause (a)(vii) plus (ii) the aggregate outstanding principal
amount of all Indebtedness of the Parent Guarantor, the Obligor and Members
secured by Liens pursuant to Section 10.6(b)(vii), shall not exceed 10% of Total
Assets at such time.

(b)      The Parent Guarantor, the Obligor and the Partners will not, and the
Obligor will not permit any Member to, create, permit or suffer to exist any
Lien over all or any property or assets (excluding, in the case of any Partner,
any such property or assets that do not constitute Partnership Property of such
Partner), whether now owned or hereafter acquired, of the Parent Guarantor, the
Obligor, either Partner or any Member, except for:

(i)        Liens existing on the date of the Closing to the extent such Liens
are set forth in Schedule 5.15;

(ii)        Liens of any Member (other than the Parent Guarantor, the Obligor or
any Member Guarantor) in favor of the Parent Guarantor, the Obligor or any other
Member and Liens of the Parent Guarantor, the Obligor or any Member Guarantor in
favor of the Parent Guarantor, the Obligor or any Member Guarantor;

(iii)        Liens arising by operation of law in the ordinary course of its
ordinary business securing (A) an obligation that is not yet due or (B) if due
but unpaid, Indebtedness which is being contested in good faith;

(iv)        Liens in relation to retention of title arrangements entered into in
the ordinary course of its business for a period of not more than 120 days;

(v)        Liens (A) on property or assets acquired, constructed or improved by
the Parent Guarantor, the Obligor or any Member after the date of Closing, or in
rights relating to such property or assets, which Liens are created at the time
of acquisition or completion of construction or improvement of such property or
assets or within 365 days thereafter, to secure Indebtedness assumed or incurred
to finance all or any part of the purchase price of the acquisition or cost of
construction or improvement of such property or assets, (B) on property or
assets at the time of the acquisition thereof by the Parent Guarantor, the
Obligor or any Member (and not incurred in anticipation thereof), and (C) on
property or assets of a Person at the time that such Person becomes a Member, or
the Parent Guarantor, the Obligor or any Member acquires or leases the
properties or assets of such Person as an entirety or substantially as an
entirety, or such Person merges into or consolidates with the Parent Guarantor,
the Obligor or any Member (and in each case not incurred in anticipation
thereof), provided that (x) in the case of the foregoing clause (A), the
aggregate principal amount of Indebtedness secured by any such Lien in respect
of any such property or assets shall not exceed the lower

 

37



--------------------------------------------------------------------------------

of the cost and the fair market value of such property (or rights relating
thereto) and (y) in the case of the foregoing clauses (A), (B) and (C), no such
Lien shall extend to or cover any other property or assets of the Parent
Guarantor, the Obligor or any Member;

(vi)        Liens incurred in connection with any extension, renewal,
refinancing, replacement or refunding of any Liens (or related Indebtedness)
permitted pursuant to clause (b)(i) or (v) above, provided that (A) the
principal amount of Indebtedness secured thereby immediately before giving
effect to such extension, renewal, refinancing, replacement or refunding is not
increased and (B) such Lien is not extended to any other property of the Parent
Guarantor, the Obligor or any Member; and

(vii)        Liens securing Indebtedness of the Parent Guarantor, the Obligor or
any Member in addition to those described in clauses (b)(i) through (vi) above,
provided that (x) immediately after giving effect thereto the sum (without
duplication) of (1) the aggregate outstanding principal amount of all
Indebtedness of the Parent Guarantor, the Obligor and Members secured by Liens
pursuant to this clause (b)(vii) plus (2) the aggregate outstanding principal
amount of all Indebtedness of all Members incurred pursuant to
Section 10.6(a)(vii) above, shall not exceed 10% of Total Assets at such time
and (y) in no event shall the Parent Guarantor, the Obligor or any Member
create, permit or suffer to exist any Lien securing any Indebtedness under any
Facility Agreement pursuant to this clause (b)(vii).

 

10.7.

Interest Cover Ratio.

The ObligorParent Guarantor will not permit as of the last day of any fiscal
quarter of the FOXTEL GroupNXEA Consolidated Group (each such date, a
“Calculation Date”) the ratio of (a) EBITDA to (b) Interest Service (the
“Interest Cover Ratio”), in each case for the twelve month period ending on such
dayCalculation Date, to be less than 3.50:1.; provided, that, for the purposes
of this Section 10.7, (i) if the Parent Guarantor, the Obligor or other Member
acquires or disposes of any entity or business or part of a business during any
twelve month period ending such Calculation Date, EBITDA and Interest Service
for such period shall be determined on a pro forma basis assuming that such
acquisition or disposal had occurred as of the first day of such period and
(ii) the AASB 16 Change in Lease Treatment will be ignored for the purposes of
this Section 10.7. Each relevant Compliance Certificate shall include any
reconciliations necessary to enable the calculation of the Interest Cover Ratio
on the basis set forth in the foregoing proviso.

 

10.8.

TotalNet Debt to EBITDA Ratio.

The ObligorParent Guarantor will not permit as of the last day of any fiscal
quarter of the FOXTEL Groupany Calculation Date the ratio of (a) TotalNet Debt
on such dayCalculation Date to (b) EBITDA for the twelve month period ending on
such day, to be greater than 3.75Calculation Date (the “Net Debt to EBITDA
Ratio”):1;

(i)        for any Calculation Date on and from the Amendment No. 1 Date to (and
including) June 30, 2020, to be greater than 3.75:1;

 

38



--------------------------------------------------------------------------------

(ii)        for any Calculation Date on and from July 1, 2020 to (and including)
June 30, 2021, to be greater than 3.50:1; and

(iii)        for any Calculation Date on and from July 1, 2021 and thereafter,
to be greater than 3.25:1,

provided, that, for the purposes of this Section 10.8, if any(x) if the Parent
Guarantor, the Obligor or other Member acquires or disposes of any entity or
business or part of a business during any twelve month period ending on the last
day of any fiscal quarter of the FOXTELNXEA Consolidated Group, EBITDA for such
period shall be determined on a pro forma basis assuming that such acquisition
or disposal had occurred as of the first day of such period. and (y) the AASB 16
Change in Lease Treatment will be ignored for the purposes of this Section 10.8.
Each relevant Compliance Certificate shall include any reconciliations necessary
to enable the calculation of the Net Debt to EBITDA Ratio on the basis set forth
in the foregoing proviso.

 

10.9.

    Distributions.

The Parent Guarantor and the Obligor will not, and will not permit any Member
Guarantor or Partner to:

(a) pay any cash Distribution (other than (i) payments of principal and interest
under the Working Capital Facility Agreement at any time that it is not
Subordinated Debt as set forth in Section 10.10 and (ii) Distributions to
another Transaction Party), if the Net Debt to EBITDA Ratio on the most recent
Calculation Date was (or would be taking into account such cash Distribution
being paid):

(i)         for any Calculation Date on and from the Amendment No. 1 Date to
(and including) June 30, 2020, greater than 2.50:1.00;

(ii)         for any Calculation Date on and from the July 1, 2020 to (and
including) June 30, 2021, greater than 2.25:1.00;

(iii)         for any Calculation Date on and from July 1, 2021 and thereafter,
greater than 2.00:1.00; and

(b)          The Obligor and the Partners (other than a Partner in respect of
assets or funds unrelated to the Partnership Property) will not, and the Obligor
will not permit any Member Guarantor toat any time, make any Distribution
(including in respect of Subordinated Debt) at any time if a Default or an Event
of Default is continuing at such time or would result from such Distribution.

 

39



--------------------------------------------------------------------------------

10.10.  

Springing Net Debt to EBITDA Ratio.

(a)          If as of any Calculation Date, the Net Debt to EBITDA Ratio is:

(i)          on and from the Amendment No. 1 Date to (and including) June 30,
2020, greater than 3.50:1;

(ii)         on and from July 1, 2020 to (and including) June 30, 2021, greater
than 3.25:1; and

(iii)        on and from July 1, 2021 and thereafter, greater than 3.00:1,

the Parent Guarantor must ensure that an amount of the Indebtedness provided
under the Working Capital Facility Agreement will be converted into Subordinated
Debt (on terms set out in the Working Capital Subordination Deed) to ensure that
the Net Debt to EBITDA Ratio, if calculated or recalculated (as applicable)
taking into account such conversion, would not result in a breach of the
relevant covenant level set forth in clause (i), (ii) or (iii) above, as
applicable (the “WC Cure Amount”).

(b)          If the amount drawn under the Working Capital Facility Agreement at
any relevant time as set forth in clause (a) above is less than the WC Cure
Amount, the Parent Guarantor will draw down any available commitment under the
Working Capital Facility Agreement up to the WC Cure Amount (the “WC Cure Amount
Drawing”) and cause such amount to be converted into Subordinated Debt in
accordance with clause (a) above.

(c)          If the Parent Guarantor has made any WC Cure Amount Drawing, the
Parent Guarantor will give prompt written notice thereof to the holders of all
Notes then outstanding, which notice shall (i) refer specifically to this
Section 10.10(c) and specify (x) the aggregate amount of such WC Cure Amount
Drawing and (y) the Aggregate NGA Principal Prepayment Amount with respect
thereto, (ii) specify the principal amount of each Note held by such holder to
be offered to be prepaid (if the Notes are offered to be prepaid in part, the
Parent Guarantor shall offer to prepay the same percentage of the unpaid
principal amount of the Notes of each series, and the principal amount of the
Notes of each series so to be offered to be prepaid shall be allocated among all
of the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment (the “WC Cure Ratable Amount”)), (iii) specify a Business
Day for such prepayment not less than 30 days and not more than 60 days after
the date of such notice (the “WC Cure Amount Prepayment Date”) and specify the
WC Cure Amount Response Date (as defined below) and (iv) offer to prepay on the
WC Cure Amount Prepayment Date the outstanding principal amount of each Note
(or, if the Notes are offered to be prepaid in part, the WC Cure Ratable Amount
of each Note), together with interest accrued thereon to the WC Cure Amount
Prepayment Date (the “WC Cure Prepayment Amount”). Each holder of a Note shall
notify the Parent Guarantor of such holder’s acceptance or rejection of such
offer by giving written notice of such acceptance or rejection to the Parent
Guarantor on a date at least ten days prior to the WC Cure Amount Prepayment
Date (such date ten days prior to the WC Cure Amount Prepayment Date being the
“WC Cure Amount Response Date”). The Parent Guarantor shall prepay on the WC
Cure Amount Prepayment Date the WC Cure Prepayment Amount with respect to each
Note held by the holders who have accepted such offer in accordance with this
Section 10.10(c). The failure by a holder of any Note to respond to such offer
in writing on or before the WC Cure Amount Response Date shall be deemed to be a
rejection of such offer. If any holder of a Note rejects or

 

40



--------------------------------------------------------------------------------

is deemed to have rejected any offer of prepayment with respect to such Note in
accordance with this Section 10.10(c), the Parent Guarantor shall utilize or
apply the unapplied Aggregate NGA Principal Prepayment Amount to repay other
Indebtedness (excluding Subordinated Debt).

(d)          For the purposes of this Section 10.10, (i) if the Parent
Guarantor, the Obligor or other Member acquires or disposes of any entity or
business or part of a business during any twelve month period ending on the last
day of any fiscal quarter of the NXEA Consolidated Group, EBITDA for such period
shall be determined on a pro forma basis assuming that such acquisition or
disposal had occurred as of the first day of such period and (ii) the AASB 16
Change in Lease Treatment will be ignored for the purposes of this
Section 10.10. Each relevant Compliance Certificate shall include any
reconciliations necessary to enable the calculation of the Net Debt to EBITDA
Ratio on the basis set forth in the foregoing proviso.

(e)          For the avoidance of doubt (but without limiting the requirements
of clause (b) above), there will be no breach of this Section 10.10 if all of
the Indebtedness provided under the Working Capital Facility Agreement is
converted into Subordinated Debt.

(f)         Each holder of Notes agrees that the Foxtel Agent shall be permitted
to nominate this Agreement, the Notes and each Member Guarantee as “Senior Debt
Documents” as defined under and for purposes of the Working Capital
Subordination Deed pursuant to the terms set forth therein (including, without
limitation, clause 2.1(c) thereof).

(g)          Notwithstanding Section 19.1, this Section 10.10 may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Parent
Guarantor, the Obligor, the Partners and the holder of each Note at the time
outstanding affected thereby.

 

11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)         default shall be made in the payment of any principal or Make-Whole
Amount or Modified Make-Whole Amount, if any, on any Note when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

(b)         default shall be made in the payment of any interest on any Note or
any amount payable pursuant to Section 13 for more than five Business Days after
the same becomes due and payable; or

(c)         default shall be made by the Parent Guarantor, the Obligor or either
Partner in the performance of or compliance with any term contained in
Section 7.1(d) or Sections 10.5 through 10.910.10, inclusive, or any Additional
Covenant; or

 

41



--------------------------------------------------------------------------------

(d)         default shall be made by the Parent Guarantor, the Obligor or either
Partner in the performance of or compliance with any term contained herein
(other than those referred to in Sections 11(a), (b) and (c)) and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Parent Guarantor, the
Obligor or either Partner receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or

(e)         any representation or warranty made in writing by or on behalf of
any Transaction Party or by any officer of any Transaction Party in any Finance
Document or in any writing furnished in connection with the transactions
contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or

(f)         (i) any Transaction Party or any Member is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least A$25,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) any Transaction Party or any Member is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least A$25,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than (A) the passage of time or
the right of the holder of Indebtedness to convert such Indebtedness into equity
interests or (B) as a result of a Change of Control or any Disposition requiring
any purchase or repayment of Indebtedness (or offer therefor) pursuant to
Section 8.4 or 8.5, provided that the Obligor is in compliance with the
provisions of Section 8.4 or 8.5, as the case may be), (x) any Transaction Party
or any Member has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least A$25,000,000 (or its
equivalent in the relevant currency of payment), or (y) one or more Persons have
the right to require any Transaction Party or any Member so to purchase or repay
such Indebtedness; or

(g)         any Transaction Party (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, other than for the purpose
of a reconstruction, amalgamation, merger or consolidation while solvent,
(iii) makes an assignment for the benefit of its creditors as a whole in
connection with any bankruptcy, insolvency or reorganization, (iv) consents to
the appointment of a custodian, receiver, controller, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, other than for the purpose of a reconstruction, amalgamation,
merger or consolidation while solvent, (v) is adjudicated as insolvent or to be
liquidated or (vi) takes corporate or other organizational action for the
purpose of any of the foregoing; or

 

42



--------------------------------------------------------------------------------

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Transaction Party, a custodian, receiver,
controller, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Transaction Party, other than for the purpose of a
reconstruction, amalgamation, merger or consolidation while solvent, or any such
petition shall be filed against any Transaction Party and such petition shall
not be dismissed within 60 days; or

(i) any event occurs with respect to any Transaction Party which under the laws
of any jurisdiction is analogous to any of the events described in Section 11(g)
or (h), provided that the applicable grace period, if any, which shall apply
shall be the one applicable to the relevant proceeding which most closely
corresponds to the proceeding described in Section 11(g) or (h); or

(j) a final judgment or judgments for the payment of money aggregating in excess
of A$25,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of any Transaction Parties and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Parent Guarantor, the
Obligor or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the sum of (x) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, plus (y) the amount (if
any) by which the aggregate present value of accrued benefit liabilities under
all funded Non-U.S. Plans exceeds the aggregate current value of the assets of
such Non-U.S. Plans allocable to such liabilities, shall exceed A$25,000,000,
(iv) the Parent Guarantor, the Obligor or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Parent Guarantor, the Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan, (vi) the Parent Guarantor, the
Obligor or any Member establishes or amends any employee welfare benefit plan
that provides post-employment welfare benefits in a manner that would increase
the liability of the Parent Guarantor, the Obligor or such Member thereunder,
(vii) the Parent Guarantor, the

 

43



--------------------------------------------------------------------------------

Obligor or any Member fails to administer or maintain a Non-U.S. Plan in
compliance with the requirements of any and all applicable laws, statutes,
rules, regulations or court orders or any Non-U.S. Plan is involuntarily
terminated or wound up or (viii) the Parent Guarantor, the Obligor or any Member
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (viii) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(l)      (i) all or any material part of the property of the FOXTELNXEA
Consolidated Group is compulsorily acquired by, or by order of, a Governmental
Authority or under law, (ii) a Governmental Authority orders the sale, vesting
or divesting of all or any material part of the property of the FOXTELNXEA
Consolidated Group or (iii) a Governmental Authority takes any action for the
purpose of any of the foregoing, in each case where the value of the property
concerned exceeds A$25,000,000;

(m)      any Person incurring Subordinated Debt party to a Subordination Deed or
the Working Capital Subordination Deed breaches any material representation,
warranty or undertaking given by it under its Subordination Deedthereunder; or

(n)       the Parent Guarantee or any Member Guarantee shall cease to be in full
force and effect or the Parent Guarantor or any Member Guarantor or any Person
acting on behalf of the Parent Guarantor or any Member Guarantor shall contest
in any manner the validity, binding nature or enforceability of the Parent
Guarantee or any Member Guarantee or the Guarantor or any Partner shall contest
in any manner the validity, binding nature or enforceability of its guarantee
herein.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12.

REMEDIES ON DEFAULT, ETC.

 

12.1.

Acceleration.

(a)      If an Event of Default with respect to any Transaction Party described
in Section 11(g), (h) or (i) (other than an Event of Default described in clause
(i) of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b)      If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)      If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

44



--------------------------------------------------------------------------------

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) shall all be immediately
due and payable, in each and every case without presentment, demand, protest or
further notice, all of which are hereby waived. The Obligor and each Partner
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

12.2.

Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any other Finance
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

12.3.

Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c) (but prior to enforcement being undertaken under any
Finance Document), the Required Holders, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount or Modified Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount or Modified Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) no Transaction Party
nor any other Person shall have paid any amounts that have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 19, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

45



--------------------------------------------------------------------------------

12.4.

No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof or by
any other Finance Document shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Obligor
under Section 17, the Obligor will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

13.

TAX INDEMNIFICATION.

All payments whatsoever under the Finance Documents to which the Obligor or
either Partner is a party will be made by the Obligor or such Partner, as the
case may be, in lawful currency of the United States of America (in the case of
payments in respect of the U.S. Dollar Notes) or Australia (in the case of
payments in respect of the Series G Notes) free and clear of, and without
liability for withholding or deduction for or on account of, any present or
future Taxes of whatever nature imposed or levied by or on behalf of any
jurisdiction other than the United States, Canada (in the case of any holder of
Notes incorporated, organized or resident for tax purposes in Canada), Japan (in
the case of any holder of Notes incorporated, organized or resident for tax
purposes in Japan) or Australia (in the case of any holder of Notes
incorporated, organized or resident for tax purposes in Australia) (or any
political subdivision or taxing authority of or in such jurisdiction)
(hereinafter a “Taxing Jurisdiction”), unless the withholding or deduction of
such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Obligor or
either Partner under any Finance Document to which it is a party, the Obligor or
such Partner, as the case may be, will pay to the relevant Taxing Jurisdiction
the full amount required to be withheld, deducted or otherwise paid before
penalties attach thereto or interest accrues thereon and pay to each holder of a
Note such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of the relevant Finance Document after
such deduction, withholding or payment (including, without limitation, any
required deduction or withholding of Tax on or with respect to such additional
amount), shall be not less than the amounts then due and payable to such holder
under the terms of the relevant Finance Document before the assessment of such
Tax, provided that no payment of any additional amounts shall be required to be
made for or on account of:

(a)      any Excluded Tax;

(b)      with respect to a holder of any Note, any Tax that would not have been
imposed but for any breach by such holder of any representation made or deemed
to have been made by such holder pursuant to Section 6.3(a), 6.3(c) or 6.3(d);

 

46



--------------------------------------------------------------------------------

(c)      any Tax that would not have been imposed had any holder of a Note that
is an Australian tax resident or holds the Note in connection with a permanent
establishment in Australia provided the Company with:

(i)      its Australian business number; or

(ii)      its Australian tax file number or evidence of an exemption from
providing an Australian tax file number;

(d)      any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note (with the benefit of the guarantees
of the Guarantor and the Partners hereunder) or the receipt of payments
thereunder or in respect thereof, including, without limitation, such holder (or
such other Person described in the above parenthetical) being or having been a
citizen or resident thereof, or being or having been present or engaged in trade
or business therein or having or having had an establishment, office, fixed base
or branch therein, provided that this exclusion shall not apply with respect to
a Tax that would not have been imposed but for the Obligor or either Partner,
after the date of the Closing, opening an office in, moving an office to,
reincorporating in, or changing the Taxing Jurisdiction from or through which
payments on account of any Finance Documents are made to, the Taxing
Jurisdiction imposing the relevant Tax;

(e)      any Tax that would not have been imposed but for the delay or failure
by such holder (following a written request by the Obligor or either Partner) in
the filing with the relevant Taxing Jurisdiction of Forms (as defined below)
that are required to be filed by such holder to avoid or reduce such Taxes
(including for such purpose any refilings or renewals of filings that may from
time to time be required by the relevant Taxing Jurisdiction), provided that the
filing of such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (e) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of the Obligor or
either Partner no later than 45 days after receipt by such holder of such
written request (accompanied by copies of such Forms and related instructions,
if any); or

(f)      any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall the Obligor or either Partner be
obligated to pay such additional amounts to any holder of a Note (i) not
resident in the United States of America, Canada, Japan, Australia or any other
jurisdiction in which an original Purchaser is resident for tax

 

47



--------------------------------------------------------------------------------

purposes on the date of the Closing in excess of the amounts that the Obligor or
such Partner would be obligated to pay if such holder had been a resident of the
United States of America, Canada, Japan, Australia or such other jurisdiction,
as applicable (and, to the extent applicable, for purposes of, and eligible for
the benefits of, any double taxation treaty from time to time in effect between
the United States of America, Canada, Japan, Australia or such other
jurisdiction and the relevant Taxing Jurisdiction to the extent that such
eligibility would reduce such additional amounts), or (ii) registered in the
name of a nominee if under the law of the relevant Taxing Jurisdiction (or the
current regulatory interpretation of such law) securities held in the name of a
nominee do not qualify for an exemption from the relevant Tax and the Obligor or
such Partner shall have given timely notice of such law or interpretation to
such holder.

By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (e) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by the
Obligor or either Partner all such forms, certificates, documents and returns
provided to such holder by the Obligor or such Partner (collectively, together
with instructions for completing the same, “Forms”) required to be filed by or
on behalf of such holder in order to avoid or reduce any such Tax pursuant to
the provisions of an applicable statute, regulation or administrative practice
of the relevant Taxing Jurisdiction or of an applicable tax treaty and
(y) provide the Obligor or either Partner with such information with respect to
such holder as the Obligor or such Partner may reasonably request in order to
complete any such Forms, provided that nothing in this Section 13 shall require
any holder to provide information with respect to any such Form or otherwise if
in the opinion of such holder such Form or disclosure of information would
involve the disclosure of tax return or other information that is confidential
or proprietary to such holder, and provided further that each such holder shall
be deemed to have complied with its obligation under this paragraph with respect
to any Form if such Form shall have been duly completed and delivered by such
holder to the Obligor or the relevant Partner or mailed to the appropriate
taxing authority, whichever is applicable, within 45 days following a written
request of the Obligor or either Partner (which request shall be accompanied by
copies of such Form) and, in the case of a transfer of any Note, at least 90
days prior to the relevant interest payment date.

On or before the date of the Closing the Obligor will furnish each Purchaser
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the relevant Taxing Jurisdiction
pursuant to clause (e) of the second paragraph of this Section 13, if any, and
in connection with the transfer of any Note, the Obligor will furnish the
transferee of such Note with copies of any Form and English translation then
required.

If any payment is made by the Obligor or either Partner to or for the account of
the holder of any Note after deduction for or on account of any Taxes, and
additional amounts are paid by the Obligor or such Partner pursuant to this
Section 13, then, if such holder has received or been granted a refund of such
Taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to the Obligor or such
Partner such amount as such holder shall, in its sole discretion, determine to
be attributable to the relevant Taxes or deduction or withholding. Nothing
herein contained shall interfere with the right of the holder of any Note to
arrange its tax affairs in whatever manner it thinks fit and, in particular, no
holder of any Note shall be under any obligation to claim relief from its
corporate profits or

 

48



--------------------------------------------------------------------------------

similar tax liability in respect of such Tax in priority to any other claims,
reliefs, credits or deductions available to it or (other than as set forth in
clause (e) above) oblige any holder of any Note to disclose any information
relating to its tax affairs or any computations in respect thereof.

The Obligor or the relevant Partner will furnish the holders of Notes, promptly
and in any event within 60 days after the date of any payment by the Obligor or
such Partner of any Tax in respect of any amounts paid under any Finance
Document the original tax receipt issued by the relevant taxation or other
authorities involved for all amounts paid as aforesaid (or if such original tax
receipt is not available or must legally be kept in the possession of the
Obligor or such Partner, a duly certified copy of the original tax receipt or
any other reasonably satisfactory evidence of payment), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

If the Obligor or either Partner is required by any applicable law, as modified
by the practice of the taxation or other authority of any relevant Taxing
Jurisdiction, to make any deduction or withholding of any Tax in respect of
which the Obligor or such Partner would be required to pay any additional amount
under this Section 13, but for any reason does not make such deduction or
withholding with the result that a liability in respect of such Tax is assessed
directly against the holder of any Note, and such holder pays such liability,
then the Obligor or such Partner will promptly reimburse such holder for such
payment (including any related interest or penalties to the extent such interest
or penalties arise by virtue of a default or delay by the Obligor or such
Partner) upon demand by such holder accompanied by an official receipt (or a
duly certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.

If the Obligor or either Partner makes payment to or for the account of any
holder of a Note and such holder is entitled to a refund of the Tax to which
such payment is attributable upon the making of a filing (other than a Form
described above), then such holder shall, as soon as practicable after receiving
written request from the Obligor or such Partner (which shall specify in
reasonable detail and supply the refund forms to be filed) use reasonable
efforts to complete and deliver such refund forms to or as directed by the
Obligor or such Partner, subject, however, to the same limitations with respect
to Forms as are set forth above.

The obligations of the Obligor and the Partners under this Section 13 shall
survive the payment or transfer of any Note and the provisions of this
Section 13 shall also apply to successive transferees of the Notes.

 

14.

GUARANTOR AND PARTNER GUARANTEE, LIMITED RECOURSE, CONSENTS, ETC.

 

14.1.

Guarantee.

The Guarantor and each Partner hereby guarantees to each holder of any Note or
Notes at any time outstanding (a) the prompt payment in full, in U.S. Dollars,
in the case of U.S. Dollar Notes, or Australian Dollars, in the case of the
Series G Notes, when due (whether at stated maturity, by acceleration, by
mandatory or optional prepayment or otherwise) of the principal of, Make-Whole
Amount and Modified Make-Whole Amount, if any, and interest on the Notes
(including,

 

49



--------------------------------------------------------------------------------

without limitation, any interest on any overdue principal, Make-Whole Amount and
Modified Make-Whole Amount, if any, and, to the extent permitted by applicable
law, on any overdue interest and on payment of additional amounts described in
Section 13) and all other amounts from time to time owing by the Company under
this Agreement and the Notes (including, without limitation, costs, expenses and
taxes in accordance with the terms hereof), and (b) the prompt performance and
observance by the Company of all covenants, agreements and conditions on its
part to be performed and observed hereunder, in each case strictly in accordance
with the terms thereof (such payments and other obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantor and each
Partner hereby further agrees that if the Company shall default in the payment
or performance of any of the Guaranteed Obligations, the Guarantor and such
Partner will (x) promptly pay or perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration, by mandatory or
optional prepayment or otherwise) in accordance with the terms of such extension
or renewal and (y) pay to the holder of any Note such amounts, to the extent
lawful, as shall be sufficient to pay the costs and expenses of collection or of
otherwise enforcing any of such holder’s rights under this Agreement, including,
without limitation, reasonable counsel fees.

All obligations of the Guarantor and the Partners under Sections 14.1 and 14.2
shall survive the transfer of any Note, and any obligations of the Guarantor and
the Partners under Sections 14.1 and 14.2 with respect to which the underlying
obligation of the Company is expressly stated to survive the payment of any Note
shall also survive payment of such Note.

 

14.2.

Obligations Unconditional.

(a)        The obligations of the Guarantor and each Partner under Section 14.1
constitute a present and continuing guaranty of payment and not collectibility
and are absolute, unconditional and irrevocable, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Company under this Agreement, the Notes or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
Guaranty of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 14.2 that the obligations of the Guarantor and each Partner hereunder
shall be absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor and each Partner hereunder which shall
remain absolute, unconditional and irrevocable as described above:

(1)        any amendment or modification of any provision of this Agreement
(other than Section 14.1 or 14.2), any Member Guarantee or any of the Notes or
any assignment or transfer thereof, including without limitation the renewal or
extension of the time of payment of any of the Notes or the granting of time in
respect of such payment thereof, or of any furnishing or acceptance of security
or any additional guarantee or any release of any security or guarantee so
furnished or accepted for any of the Notes;

 

50



--------------------------------------------------------------------------------

(2)        any waiver, consent, extension, granting of time, forbearance,
indulgence or other action or inaction under or in respect of this Agreement,
the Notes or any Member Guarantee, or any exercise or non-exercise of any right,
remedy or power in respect hereof or thereof;

(3)        any bankruptcy, receivership, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceedings with
respect to the Company or any other Person or the properties or creditors of any
of them;

(4)        the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement, the Notes or any other agreement;

(5)        any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock of the
Company, or any change whatsoever in the objects, capital structure,
constitution or business of the Company;

(6)        any default, failure or delay, willful or otherwise, on the part of
the Company or any other Person to perform or comply with, or the impossibility
or illegality of performance by the Company or any other Person of, any term of
this Agreement, the Notes or any other agreement;

(7)        any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including without limitation any suit or action in any way attacking
or involving any issue, matter or thing in respect of this Agreement, the Notes
or any other agreement;

(8)        any lack or limitation of status or of power, incapacity or
disability of the Company or any trustee or agent thereof, and other person
providing a Guaranty of, or security for, any of the Guaranteed Obligations; or

(9)        any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b)        The Guarantor and each Partner hereby unconditionally waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any requirement that any holder of a Note exhaust any right, power or remedy
against the Company under this Agreement or the Notes or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other Guaranty of, or security for, any of the Guaranteed Obligations.

 

51



--------------------------------------------------------------------------------

(c)        In the event that the Guarantor or either Partner shall at any time
pay any amount on account of the Guaranteed Obligations or take any other action
in performance of its obligations hereunder, the Guarantor or such Partner, as
applicable, shall not exercise any subrogation or other rights hereunder or
under the Notes and the Guarantor or such Partner, as applicable, hereby waives
all rights it may have to exercise any such subrogation or other rights, and all
other remedies that it may have against the Company, in respect of any payment
made hereunder unless and until the Guaranteed Obligations shall have been
indefeasibly paid in full. Prior to the payment in full of the Guaranteed
Obligations, if any amount shall be paid to the Guarantor or either Partner, as
applicable, on account of any such subrogation rights or other remedy,
notwithstanding the waiver thereof, such amount shall be received in trust for
the benefit of the holders of the Notes and shall forthwith be paid to such
holders to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof. The Guarantor and
each Partner agrees that its obligations under this Section 14 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

(d)        If an event permitting the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration (and the effect thereof on the Guaranteed Obligations)
shall at such time be prevented by reason of the pendency against the Company or
any other Person (other than the Guarantor or either Partner as to itself) of a
case or proceeding under a bankruptcy or insolvency law, the Guarantor and each
Partner agrees that, for purposes of the guarantee in this Section 14 and the
Guarantor’s and each Partner’s obligations under this Agreement, the maturity of
the principal amount of the Notes shall be deemed to have been accelerated (with
a corresponding effect on the Guaranteed Obligations) with the same effect as if
the holders of the Notes had accelerated the same in accordance with the terms
of this Agreement, and the Guarantor and each Partner shall forthwith pay such
principal amount, any interest thereon, any Make-Whole Amounts and any other
amounts guaranteed hereunder without further notice or demand.

(e)        The guarantee in Sections 14.1 and 14.2 is a continuing guarantee and
shall apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.

 

14.3.

Limited Recourse to the Partners.

(a)        Notwithstanding Sections 14.1 and 14.2 above and any other provisions
of the Finance Documents (other than Section 14.3(d) below) the obligation of
each Partner to pay any amount under any Finance Document (whether present,
future or prospective) is limited to the extent that the amount can be satisfied
out of its Partnership Property.

(b)        Each party irrevocably and unconditionally releases all claims it may
have against either Partner under or in connection with the Finance Documents
except to the extent that such Partner is liable under Section 14.3(a).

 

52



--------------------------------------------------------------------------------

(c)        No party shall have any claim against or recourse to the directors,
officers or employees of either Partner, by operation of law or otherwise. Such
recourse is irrevocably waived.

(d)        Nothing in Section 14.3(a) or 14.3(c) limits the liability of either
Partner in respect of any loss, cost or expense suffered or incurred by any
holder of a Note as a result of:

(i)        the fraud or willful default of such Partner or any of its directors,
officers or employees under or in connection with the Finance Documents;
provided, that, the failure of any Partner to comply with an obligation to pay
its Obligations under the Finance Documents will not in itself constitute fraud
or willful default of such Partner;

(ii)        any breach of an undertaking given by such Partner in:

(A)        Sections 10.4, 10.5 or 10.6(b) of this Agreement; or

(B)        any Subordination Deed to which such Partner is individually
expressed to be a party; or

(iii)        the incorrectness or untruthfulness of any warranty or
representation given by such Partner in:

(A)        Sections 5.1, 5.2, 5.6, 5.10, 5.22, 5.23 or clause (i) of
Section 5.21; or

(B)        any Subordination Deed to which such Partner is individually
expressed to be a party.

(e)        Except to the extent that either Partner is liable under
Section 14.3(d), a party may satisfy its rights against such Partner arising
from non payment of its Obligations only to the extent that such rights can be
satisfied from such Partner’s Partnership Property and no party may, in
connection with such Obligations:

(i)        take any action against such Partner, its directors, officers or
employees personally to recover any part of its Obligations which cannot be
satisfied out of the Partnership Property of such Partner or obtain a judgment
for the payment of money or damages by such Partner, its directors, officers or
employees;

(ii)         issue any demand under section 459E(1) of the Corporations Act (or
any analogous provision under any other law) against such Partner;

(iii)         apply for or prove in (except to the extent that such Partner is
liable under Section 14.3(a)) the winding up of such Partner;

 

53



--------------------------------------------------------------------------------

(iv)     levy execution or take any action against any asset of such Partner
(other than the Partnership Property of such Partner) to recover any of its
Obligations; or

(v)     apply for the appointment of a receiver to any of the assets of such
Partner (other than the Partnership Property of such Partner); or

(vi)     take any proceedings for any of the above and each party waives its
rights in respect of those actions, applications and proceedings.

(f)     Despite anything in, or in connection with, the Finance Documents, each
party hereto agrees that (i) claims under or in connection with the Finance
Documents are not claims to which the Telstra Deed of Cross Guarantee applies in
any way, and (ii) it may not claim or attempt to claim to have any rights under,
or make any claim or seek to enforce any rights, in connection with the Telstra
Deed of Cross Guarantee.

(g)     For the avoidance of doubt, nothing in this Section 14.3 prevents or
limits any party from obtaining a declaration concerning any of the Finance
Documents, an injunction or other order restraining any breach of a Finance
Document or otherwise in relation to the Partnership Property of a Partner. This
clause operates as a release and a covenant not to sue and may be pleaded in bar
to any action brought in breach of it.

(h)     No party in the exercise of any right, power, authority, discretion or
remedy conferred on it by any Finance Document or any applicable law, including
any voting rights under the Finance Documents, nor any other Person appointed by
any party under the Finance Documents (an “Administrator”) has the power or
authority to incur obligations binding on a Partner other than obligations the
extent and enforcement of which are limited in the same manner as the extent and
enforcement of a Partner’s obligations under the Finance Documents are limited
by this Section 14.3.

(i)     No party may appoint any Administrator with the power or authority to
incur obligations binding on a Partner unless (i) the authority of such
Administrator is limited in accordance with this Section 14.3, and (ii) such
Administrator executes an agreement acknowledging the limitation.

(j)     This Section 14.3 shall apply despite any other provision in any
document or any other thing and, in the event of any inconsistency between this
Section 14.3 and another provision of a Finance Document, this Section 14.3
shall prevail.

 

14.4.

Consent of Partners.

The parties hereto acknowledge and agree that the other parties hereto are
entitled to treat any discharge, receipt, waiver, consent, communication,
agreement, act or other thing given or effected by the Obligor as having been
given or effected for or on behalf of, and with the authority and consent of,
the Partners.

 

54



--------------------------------------------------------------------------------

15.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

15.1.

Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

15.2.

Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 20) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by (i) a written instrument of transfer duly executed by
the registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant beneficial owner’s name, any nominee
name, address and other details for notices of each transferee of such Note or
part thereof and (ii) a QP Transfer Certificate duly executed by each transferee
of such Note) within ten Business Days thereafter the Company shall execute and
deliver, at the Company’s expense (except as provided below), one or more new
Notes of the same series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1-A,
1-B, 1-C or 1-D, as applicable. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than U.S.$100,000
in the case of the U.S. Dollar Notes, and A$100,000 in the case of the Series G
Notes, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of a series of the Notes, one Note of such series
may be in a denomination of less than U.S.$100,000 or A$100,000, as the case may
be. Any transferee, by its acceptance of a Note registered in its name (or the
name of its nominee), shall be deemed to have agreed to be bound by the
provisions contained herein expressed to be, or that otherwise are, applicable
to holders of Notes and to have made (as of the date of such acceptance instead
of the date of the Closing) the representations set forth in Section 6, except
with respect to Sections 6.1, 6.3(a) and 6.3(d).

 

15.3.

Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 20) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

55



--------------------------------------------------------------------------------

(a)     in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$100,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b)     in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series and currency, dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

16.

PAYMENTS ON NOTES.

 

16.1.

Place of Payment.

Subject to Section 16.2, payments of principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

16.2.

Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 16.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, and interest by the
method and at the address specified for such purpose below such Purchaser’s name
in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Obligor and the
Partners made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
address as set forth in Section 20. Prior to any sale or other disposition of
any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 15.2. The
Company will afford the benefits of this Section 16.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 16.2.

 

56



--------------------------------------------------------------------------------

17.

EXPENSES, ETC.

 

17.1.

Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Parent
Guarantor and the Obligor willjointly and severally agree to pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of any Finance Document (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under any Finance Document or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with any Finance Document, or by reason of being a holder of any
Note, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Parent Guarantor, the
Obligor, either Partner or any Member or in connection with any work-out or
restructuring of the transactions contemplated hereby, by the Notes or by any
other Finance Document and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO, provided that such costs and expenses under
this clause (c) shall not exceed U.S.$4,400. The Parent Guarantor and/or the
Obligor will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).

 

17.2.

Certain Taxes.

The Parent Guarantor and the Obligor agreesjointly and severally agree to pay
all stamp, documentary or similar taxes or fees which may be payable in respect
of the execution and delivery or the enforcement of any Finance Document or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States, Australia or any other applicable jurisdiction or of
any amendment of, or waiver or consent under or with respect to, any Finance
Document, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Parent Guarantor and/or the Obligor
pursuant to this Section 17, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Parent Guarantor, the Obligor or any Partner hereunder or by any Member
Guarantor under any Member Guarantee.

 

57



--------------------------------------------------------------------------------

17.3.

Survival.

The obligations of the Parent Guarantor and the Obligor under this Section 17
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Finance Document, and the termination of this
Agreement.

 

18.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent Guarantor, the Obligor or
either Partner pursuant to this Agreement shall be deemed representations and
warranties of the Parent Guarantor, the Obligor or such Partner, as the case may
be, under this Agreement. Subject to the preceding sentence, this Agreement, the
Notes and the other Finance Documents embody the entire agreement and
understanding between each Purchaser, the Parent Guarantor, the Obligor and each
Partner, and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

19.

AMENDMENT AND WAIVER.

 

19.1.

Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Obligor, the Partners and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 23, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or Modified Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend Section 8, 11(a), 11(b), 12, 13, 14, 19, 22 or 24.11.

 

19.2.

Solicitation of Holders of Notes.

(a)     Solicitation. The Obligor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligor will deliver executed or true and correct

 

58



--------------------------------------------------------------------------------

copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 19 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b)     Payment. No Transaction Party or any Member will directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder of Notes as consideration for or as an inducement
to the entering into by any holder of Notes of any waiver or amendment of any of
the terms and provisions hereof or of any other Finance Document unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.

(c)     Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 19.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Obligor, any Member or any Affiliate of the Obligor or
any Member pursuant to an offer made pursuant to clause (b) of the first
sentence of Section 8.9 and has provided or has agreed to provide such written
consent as a condition to such transfer shall be void and of no force or effect
except solely as to such holder, and any amendments effected or waivers granted
or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such transferring holder.

 

19.3.

    Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 19 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Obligor and the Partners without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Obligor and the
holder of any Note or between either Partner and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note or under any Member
Guarantee shall operate as a waiver of any rights of any holder of such Note. As
used herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

 

19.4.

    Notes Held by any Transaction Party or Member, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by any Transaction Party or any
Member or any Affiliate of any Transaction Party or any Member shall be deemed
not to be outstanding.

 

59



--------------------------------------------------------------------------------

20.

NOTICES; ENGLISH LANGUAGE.

All notices and communications provided for hereunder shall, to the extent that
the recipient has supplied an email address for receipt of such notices and
communications, be by way of electronic mail. If any recipient has not supplied
an email address for receipt of notices and communications provided for
hereunder, notices and communications shall be provided by physical delivery,
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an air express delivery service (charges prepaid), or (b) by an
air express delivery service (with charges prepaid).

All notices and communications provided for hereunder shall be sent:

(i)       if to a Purchaser or its nominee, to such Purchaser or nominee at the
address (whether email or physical) specified for such communications in
Schedule A, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,

(ii)       if to any other holder of any Note, to such holder at such address
(whether email or physical) as such other holder shall have specified to the
Company in writing,

(iii)       if to the Company, to the Company at its address (whether email or
physical) set forth at the beginning hereof (in the case of physical delivery,
to the attention of the Chief Financial Officer), or at such other address as
the Company shall have specified to the holder of each Note in writing,

(iv)       if to the Guarantor, to the Guarantor at its address (whether email
or physical) set forth at the beginning hereof (in the case of physical
delivery, to the attention of the Chief Financial Officer), or at such other
address as the Guarantor shall have specified to the holder of each Note in
writing,

(v)        if to the Parent Guarantor, to the Parent Guarantor at its address
(whether email or physical) set forth at the beginning hereof (in the case of
physical delivery, to the attention of the Chief Financial Officer), or at such
other address as the Parent Guarantor shall have specified to the holder of each
Note in writing,

(vvi)   if to Sky Cable, to Sky Cable at its address (whether email or physical)
set forth at the beginning hereof (in the case of physical delivery, to the
attention of the Company Secretary), or at such other address as Sky Cable shall
have specified to the holder of each Note in writing, and

(vivii) if to TelstraFoxtel Media, to TelstraFoxtel Media at its address
(whether email or physical) set forth at the beginning hereof (in the case of
physical delivery, to the attention of the Head of Media), or at such other
address as TelstraFoxtel Media shall have specified to the holder of each Note
in writing.

 

60



--------------------------------------------------------------------------------

Notices under this Section 20 will be deemed given only when actually received.
All notices related to any Default, Event of Default, acceleration or prepayment
shall, in addition to delivery by email (if applicable), be sent by physical
delivery as set forth above.

Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement or any Member
Guarantee shall be in English or accompanied by an English translation thereof.

 

21.

    REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Parent Guarantor, the Obligor and the Partners agree
and stipulate that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 21 shall not prohibit the Parent Guarantor, the Obligor, either Partner
or any other holder of Notes from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

 

22.

    CONFIDENTIAL INFORMATION.

For the purposes of this Section 22, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Transaction Party
or any Member in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Transaction Party or such
Member, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by any Transaction
Party or any Member or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 22, (iii)
any other holder of any Note, (iv) any Institutional Investor to which it sells
or offers to sell such Note

 

61



--------------------------------------------------------------------------------

or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 22), (v) any Person from which it offers to purchase
any security of the Obligor or either Partner (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 22), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement.
Additionally, no Purchaser may disclose any information of the kind referred to
in section 275(1) of the PPSA other than where (a) required due to the operation
of section 275(7) of the PPSA or (b) otherwise permitted to be disclosed
pursuant to this Section 22. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 22 as though it were a party to this Agreement. On reasonable
request by the Obligor or either Partner in connection with the delivery to any
holder of a Note of information required to be delivered to such holder under
this Agreement or requested by such holder (other than a holder that is a party
to this Agreement or its nominee), such holder will enter into an agreement with
the Obligor and the Partners embodying the provisions of this Section 22.

 

23.

    SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 23), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 23), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

62



--------------------------------------------------------------------------------

24.

     MISCELLANEOUS.

 

24.1.

     Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

24.2.

     Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or Modified Make-Whole Amount or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

24.3.

     Accounting Terms.

(a)      All accounting terms used herein which are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
Relevant GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement shall be made in accordance with
Relevant GAAP, and all financial statements shall be prepared in accordance with
Relevant GAAP, where applicable for special purpose accounts.

(b)      For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by anthe Parent Guarantor, the Obligor
or a Partner to measure an item of Indebtedness using fair value (as permitted
by International Accounting Standard 39 or any similar accounting standard (the
“Relevant Accounting Standard”)) shall be disregarded and such determination
shall be made as if such election had not been made. The foregoing restriction
shall not apply to any derivative financial instrument and shall not restrict in
any way valuations related to hedge accounting under any Relevant Accounting
Standard.

 

24.4.

   Change in Relevant GAAP.

If the Obligor notifies the holders of Notes that, in the Obligor’s reasonable
opinion, or if the Required Holders notify the Obligor that, in the Required
Holders’ reasonable opinion, as a result of changes in Relevant GAAP after the
date of this Agreement (“Subsequent Changes”), any of the covenants contained in
Sections 10.5, 10.6, 10.7 and, 10.8, 10.9 and 10.10, or any of the defined terms
used therein no longer apply as intended such that such covenants are materially
more or less restrictive to the ObligorParent Guarantor than as at the date of
this Agreement, the Obligor and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms so as to negate such
Subsequent Changes, or to

 

63



--------------------------------------------------------------------------------

establish alternative covenants or defined terms. Until the Parent Guarantor,
the Obligor and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the covenants contained in Sections
10.5, 10.6, 10.7 and, 10.8, 10.9 and 10.10, together with the relevant defined
terms, shall continue to apply and compliance therewith shall be determined
assuming that the Subsequent Changes shall not have occurred (“Static GAAP”).
During any period that compliance with any covenants shall be determined
pursuant to Static GAAP, the Obligor shall include relevant reconciliations in
reasonable detail between Relevant GAAP and Static GAAP with respect to the
applicable covenant compliance calculations contained in each certificate of a
Senior Financial OfficerCompliance Certificate delivered pursuant to
Section 7.2(a) during such period. To the extent that a Default or Event of
Default shall have occurred and be continuing, any Additional Covenants shall be
subject to the effect of this Section 24.4.

 

24.5.

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

24.6.

Construction, Etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

24.7.

Ratification.

As a shareholder of any Member Guarantor, the Parent Guarantor, the Obligor and
each Partner hereby ratifies and confirms the execution, delivery and
performance by such Member Guarantor of its Member Guarantee and all documents,
certificates and other agreements related thereto or contemplated thereby.

 

24.8.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

64



--------------------------------------------------------------------------------

24.9.

Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

24.10.  Jurisdiction

and Process; Waiver of Jury Trial.

(a)        Each of the Parent Guarantor, the Obligor and each Partner
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, the City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement, the
Parent Guarantee or the Notes. To the fullest extent permitted by applicable
law, each of the Parent Guarantor, the Obligor and each Partner irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

(b)        Each of the Parent Guarantor, the Obligor and each Partner agrees, to
the fullest extent permitted by applicable law, that a final judgment in any
suit, action or proceeding of the nature referred to in Section 24.10(a) brought
in any such court shall be conclusive and binding upon it subject to rights of
appeal, as the case may be, and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which it or any of its assets is or may be subject) by a suit
upon such judgment.

(c)        Each of the Parent Guarantor, the Obligor and each Partner consents
to process being served by or on behalf of any holder of a Note in any suit,
action or proceeding of the nature referred to in Section 24.10(a) by mailing a
copy thereof by registered or certified or priority mail, postage prepaid,
return receipt requested, or delivering a copy thereof in the manner for
delivery of notices specified in Section 20, to National Registered Agents,
Inc., at 111 Eighth Avenue, New York, NY 10011, as its agent for the purpose of
accepting service of any process in the United States. Each of the Parent
Guarantor, the Obligor and each Partner agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(d)        Nothing in this Section 24.10 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Parent
Guarantor, the Obligor or either Partner in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

 

65



--------------------------------------------------------------------------------

(e)        Each of the Parent Guarantor, the Obligor and each Partner hereby
irrevocably appoints National Registered Agents, Inc. to receive for it, and on
its behalf, service of process in the United States.

(f)        THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON OR WITH RESPECT TO THIS AGREEMENT OR THE NOTES OR ANY OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH OR THEREWITH.

 

24.11.  Obligation

to Make Payments in Applicable Currency.

(a)        Any payment on account of an amount that is payable under the
U.S. Dollar Notes in U.S. Dollars which is made to or for the account of any
holder of U.S. Dollar Notes in any other currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of the Obligor or either Partner, shall constitute a
discharge of the obligation of the Obligor or such Partner under this Agreement
or the U.S. Dollar Notes, as the case may be, only to the extent of the amount
of U.S. Dollars which such holder could purchase in the foreign exchange markets
in London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Obligor and the Partners agree
to the fullest extent permitted by law, to indemnify and save harmless such
holder from and against all loss or damage arising out of or as a result of such
deficiency.

(b)        Any payment on account of an amount that is payable under the Series
G Notes in Australian Dollars which is made to or for the account of any holder
of Series G Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of the Obligor or either Partner, shall constitute a discharge of
the obligation of the Obligor or such Partner under this Agreement or the Series
G Notes, as the case may be, only to the extent of the amount of Australian
Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of Australian Dollars that could be so purchased is less than the amount
of Australian Dollars originally due to such holder, the Obligor and the
Partners agree to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.

(c)        Costs and expenses payable pursuant to Section 17.1 or 17.2 shall be
paid in either U.S. Dollars or Australian Dollars depending on the currency in
which such costs and expenses are incurred and billed, subject to the same
indemnity set forth in clause (a) above (in the case of U.S. Dollars) or clause
(b) above (in the case of Australian Dollars).

(d)        Any payment under any provision of this Agreement (other than as
specified in clauses (b) and (c) above) shall be in U.S. Dollars and any such
payment made in any other currency, whether as a result of any judgment or order
or the enforcement thereof or the

 

66



--------------------------------------------------------------------------------

realization of any security or the liquidation of the Obligor or either Partner,
shall constitute a discharge of the obligation of the Obligor or such Partner
hereunder only to the extent of the amount of U.S. Dollars which such holder
could purchase in the foreign exchange markets in London, England, with the
amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above. If the amount of U.S. Dollars that could be
so purchased is less than the amount of U.S. Dollars originally due to such
holder, the Obligor and the Partners agree to the fullest extent permitted by
law, to indemnify and save harmless such holder from and against all loss or
damage arising out of or as a result of such deficiency.

(e)        The indemnities contained in the foregoing clauses (a) through (d)
shall, to the fullest extent permitted by law, constitute obligations separate
and independent from the other obligations contained in this Agreement and the
Notes and shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder, under the
Notes or under any judgment or order. As used in this Section 24.11, the term
“London Banking Day” shall mean any day other than a Saturday or Sunday or a day
on which commercial banks are required or authorized by law to be closed in
London, England.

 

24.12.  Exchange

Rate.

For the purpose of (i) determining the percentage ownership of Notes under the
definition of “Required Holders”, (ii) determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
have approved or consented to any amendment, waiver or consent to be given under
this Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then outstanding
and (iii) any other determination of the requisite percentage of the principal
amount of any Notes of more than one currency, the principal amount of any
outstanding Series G Note shall be deemed to be the equivalent amount in U.S.
Dollars calculated by converting such principal amount of Series G Notes into
U.S. Dollars at a rate of exchange of U.S.$1.00 = A$0.9715.

For the purpose of allocating any partial prepayment of Notes or offer of
partial prepayment of Notes pursuant to Section 8.2, the principal amount of any
outstanding Series G Note shall be deemed to be the equivalent amount in U.S.
Dollars calculated by converting such principal amount of Series G Notes into
U.S. Dollars at a rate of exchange indicated on the applicable screen of
Bloomberg Financial Markets as of the end of the second Business Day immediately
preceding the date of such prepayment or offer.

24.13.  Member Guarantee by any Partner.

Notwithstanding any other provision set forth in this Agreement, any Partner may
be a Member Guarantor from time to time, including as required pursuant to
Section 9.8. Any rights and obligations of any Partner under a Member Guarantee
to which it is a party shall be in

 

67



--------------------------------------------------------------------------------

addition to and distinct from the rights and obligations of such Partner set
forth in Section 14.1 and Section 14.2 and shall not be limited by Section 14.3.

*    *    *    *    *

 

68



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Company, the
Guarantor and the Partners.

Very truly yours,

Executed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL MANAGEMENT

PTY LIMITED, in its own capacity:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

Executed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL MANAGEMENT

PTY LIMITED, in its capacity as agent

for the Partners as a partnership carrying

on the business of the FOXTEL

Partnership and as agent for the

FOXTEL Television Partnership:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name



--------------------------------------------------------------------------------

Executed in accordance with

section 127 of the Corporations Act

2001 by SKY CABLE PTY

LIMITED:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name



--------------------------------------------------------------------------------

Signed Sealed and Delivered for

TELSTRA MEDIA PTY LIMITED

by its attorney in the presence of:

 

 

 

Witness Signature

    

 

 

Attorney Signature

 

    

 

Print Name

    

Print Name

 

 

 

Witness Signature

    

 

 

Attorney Signature

    

 

 

Print Name

    

 

 

Print Name



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed

to as of the date thereof.

[PURCHASERS]



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

Attached.



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2009 USPP Note Agreement” means the Note and Guarantee Agreement, dated as of
September 24, 2009 (as amended on April 2, 2012 pursuant to (i) Waiver, Consent
and Amendment Number 1 thereto and (ii) Notice of Security Release and Amendment
Number 2 thereto), among the Obligor, the Partners and the purchasers set forth
in Schedule A thereto, as may be further amended, restated, supplemented or
otherwise modified from time to time.

“ AASB 16 Change in Lease Treatment” is defined in the definition of
“Indebtedness”.

“Additional Covenant” is defined in Section 9.11(a).

“Affected Noteholder” is defined in Section 10.4.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and, with respect to the FOXTELNXEA Consolidated Group, shall include any
Person beneficially owning or holding, directly or indirectly, 10% or more of
any class of voting or equity interests of any Member or any corporation or
partnership of which any Member beneficially owns or holds, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the CompanyParent Guarantor.

“Aggregate NGA Principal Prepayment Amount” means the aggregate amount of the
Notes required to be offered to be prepaid pursuant to Section 10.10(c) as a
result of any WC Cure Amount Drawing, which shall be equal to the product of
(a) the aggregate amount of any WC Cure Amount Drawing and (b) a fraction,
(i) the numerator of which is the aggregate principal amount of Notes then
outstanding and (ii) the denominator of which is the aggregate principal amount
of Indebtedness (including the Notes but, for the avoidance of doubt, excluding
Subordinated Debt) at such time that requires prepayment or an offer of
prepayment out of such WC Cure Amount Drawing.

“ Agreement” means this Agreement, including all Schedules and Exhibits attached
to this Agreement, and incorporates the Parent Guarantee, in each case as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Amendment and Guarantee Agreement” means that certain Amendment No. 1 and
Guarantee Agreement dated as of the Amendment No. 1 Date, among the Parent
Guarantor, the Obligor, the Partners, each Member Guarantor and each holder of
Notes signatory thereto, substantially in the form attached as Exhibit B-1 to
this Agreement.



--------------------------------------------------------------------------------

“ Amendment No. 1 Date” means November 22, 2019.

“AML / Anti-Terrorism Laws” is defined in Section 5.16(c).

“Artist Services” means Artist Services Cable Management Pty Limited (ABN 97 072
725 289).

“ASIC” means the Australian Securities and Investment Commission.

“Associate” means an associate of the Obligor or either Partner within the
meaning of Section 128F(9) of the Australian Tax Act.

“AUSTAR” means AUSTAR United Communications Limited.

“AUSTAR Acquisition” means the acquisition by FOXTELFoxtel Management of all of
the issued shares in AUSTAR from Liberty Global, Inc.

“Australia” means the Commonwealth of Australia.

“Australian Dollars” and “A$” means lawful money of Australia.

“Australian Tax Act” means the Australian Income Tax Assessment Act 1936 and the
Australia Income Tax Assessment Act 1997, as the context requires, as amended,
and a reference to any section of the Australian Income Tax Assessment Act 1936
includes a reference to that section as rewritten in the Australian Income Tax
Assessment Act 1997 and any other Act setting the rate of income tax payable and
any regulation promulgated thereunder.

“Blocked Person” is defined in Section 5.16(a).

“Business” means the business, conducted from time to time by the FOXTELNXEA
Consolidated Group, of video entertainment and related services for delivery on
any form of technology for which subscribers must pay a fee (other than in
respect of the retransmitted Australian national and commercial television
broadcast services), including the right to bundle such services with third
party and/or the provision of telecommunications services, provide access to
FOXTEL Group STUs to access seekers andtogether with the ability to make the
services it provides available on a wholesale basis including to infrastructure
operators.

“Business Day” means (a) for the purposes of Section 8.10(a) only, with respect
to calculations relating to any U.S. Dollar Note, any day other than a Saturday,
a Sunday or a day on which commercial banks in New York City are required or
authorized to be closed, (b) for the purposes of Section 8.10(a) only, with
respect to calculations relating to any Series G Note, any day other than a
Saturday, a Sunday or a day on which commercial banks in Sydney, New South
Wales, Australia are required or authorized to be closed, and (c) for the
purposes of any other provision of this Agreement, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York, New York, or
Sydney, New South Wales, Australia are required or authorized to be closed.

 

B-2



--------------------------------------------------------------------------------

“ Calculation Date” is defined in Section 10.7.

“Capital Lease” means, at any time, (a) a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Relevant GAAP and (b) any “finance
lease” (as defined in the “accounting standards” specified in the Corporations
Act).

“ Cash” means, as of any Calculation Date, the cash and cash equivalents of the
NXEA Consolidated Group as of such Calculation Date and as shown in the
Compliance Certificate provided under Section 7.2 with respect to such
Calculation Date, which are freely available to a Member (without having any
obligation to be applied) for the repayment of Indebtedness at such time.

“Change of Control” means, and shall be deemed to have occurred at any time
that, the Shareholders (or any of them) ceaseNews Corporation ceases to legally
and beneficially own and control (directly or indirectly) at least 6050.1 % of
the FOXTEL GroupParent Guarantor.

“Closing” is defined in Section 3.

“CMH” means Consolidated Media Holdings Pty Limited (ABN 52 009 071 167), a
company registered under the laws of Australia.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“ Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.2 to this Agreement.

“Confidential Information” is defined in Section 22.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Corporations Act” means the Australian Corporations Act 2001 (Cwlth), as
amended.

“CTDP” means the Common Terms Deed Poll, dated as of April 10, 2012, as amended
on or about the Amendment No. 1 Date, among the Company and the guarantors
listed in Schedule 1 thereto, as further amended, varied or restated from time
to time, together with any agreement renewing or replacing the foregoing.

 

B-3



--------------------------------------------------------------------------------

“Customer Services” means Customer Services Pty Limited (ACN 069 272 117).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (i) 2.00% per annum above the rate of interest stated in clause
(a) of the first paragraph of such Note and (ii) 2.00% over the rate of interest
publicly announced by (x) in the case of any U.S. Dollar Note, JPMorgan Chase
Bank, N.A. in New York, New York as its “base” or “prime” rate and (y) in the
case of any Series G Note, Commonwealth Bank of Australia in Sydney, Australia
as its “reference rate”.

“Disposition” is defined in Section 10.5.

“Distribution” means, with respect to any Person, any payment or distribution
(in cash or in kind), including by interest, dividend, return of capital,
repayment or redemption, to or for the benefit of any Shareholder, Partner or
“associate” ( as defined in section 318 of the Australian Tax Act) of such
Person (other than any Member)or NXEA Associate of any Shareholder, but
excluding any payment made as consideration for the supply of goods or services
by any Shareholder, Partner or “associate” (as defined above)or NXEA Associate
of any Shareholder which is not made in excess of a payment on arm’s length
commercial terms.

“EBITDA” means, with respect to any period, the total amount of consolidated
earnings of the FOXTEL GroupNXEA Consolidated Group as shown in the most recent
Compliance Certificate provided under Section 7.2 for such period, in each case
before: (a) interest, (b) (i) tax, including GST, levy, charge, impost, duty,
fee, deduction, compulsory loan or withholding and (ii) income, stamp or
transaction duty, tax or charge, in either case which is assessed, levied,
imposed or collected by any government or any governmental, semi-governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity, including any interest, fine, penalty, charge, fee
or other amount imposed on or in respect of any of the above, (c) depreciation
and amortisationamortization, (d) any amounts relating to the impairment of
assets, (e) items of income or expense which are considered to be outside the
ordinary course of business and are regarded as “exceptional items” or
“significant items” (or another term in place of that term) in the accounts, and
(f) fair value adjustments of financial derivatives that are not effective
hedging instruments under Relevant GAAP.; provided that EBITDA will be adjusted
for non-cash amortization changes in accounting estimates in relation to the
change from straight line to accelerated amortization for certain entertainment
programming inventory, provided that such adjustment in aggregate in any fiscal
year of the NXEA Consolidated Group is no greater than (w) in the fiscal year
ending on June 30, 2020, A$62,000,000, (x) in the fiscal year ending on June 30,
2021, A$30,000,000, (y) in the fiscal year ending on June 30, 2022, A$12,000,000
and (z) thereafter, zero.

For the avoidance of doubt, in respect of any securitization, factoring or
similar financing of receivables, EBITDA shall not double count the income from
such program and the receivables the subject thereof.

 

B-4



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and the rules and regulations promulgated
thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the ObligorParent Guarantor under
section 414 of the Code.

“Excluded Tax” means, with respect to any holder of a Note, any Tax imposed by
any jurisdiction on the net income of such holder as a consequence of such
holder being a resident of or organized or doing business in such jurisdiction
(but not any Tax which is imposed as a result of such holder being considered a
resident of or organized or doing business in such jurisdiction solely as a
result of such holder holding a Note with the benefit of the guarantee of the
Guarantor and the Partners under this Agreement and the Parent Guarantee of the
Parent Guarantor or being a party to this Agreement or any transaction
contemplated by this Agreement or enforcing its rights hereunder or under any
Note).

“Event of Default” is defined in Section 11.

“Facility Agreement” means (i) the CTDP, (ii) any facility agreement or other
similar agreement issued pursuant to, and with the benefit of, the terms of the
CTDP and providing for financing in a principal or notional amount of at least
A$50,000,000 (or its equivalent in the relevant currency of payment) and
(iii) at any time that the CTDP is not outstanding, the principal bank facility
of the FOXTELNXEA Consolidated Group.

“Finance Document” means:

 

  (a)

this Agreement;

 

  (b)

the Notes;

 

  (c)

each Member Guarantee; and

 

  (d)

the Parent Guarantee; and

(e) (d) any document or agreement entered into or given under or in connection
with, or for the purpose of amending or novating, any document referred to in a
clause above.

 

B-5



--------------------------------------------------------------------------------

“Financial Report” means, with respect to any Person, the following financial
statements and information with respect to such Person: (a) a statement of
financial performance, (b) a statement of financial position and (c) a statement
of cashflows.

“Fitch” means Fitch, Inc., together with any relevant local affiliates thereof
and any successor to any of the foregoing.

“ Foxtel Agent” means Foxtel Management Pty Limited as agent for the Partners as
a partnership carrying on the business of the Foxtel Partnership.

“FOXTELFoxtel Cable” means FOXTELFoxtel Cable Television Pty Limited (ACN 069
008 797).

“FOXTEL Group” means:

“Foxtel Media” means Foxtel Media Pty Limited (ABN 72 069 279 027) (formerly
Telstra Media Pty Limited).

(a) the FOXTEL Partnership;

(b) the FOXTEL Television Partnership;

(c) the Obligor;

(d) FOXTEL Cable;

(e) Customer Services; and

(f) each Wholly-Owned Subsidiary of each of the entities described at paragraphs
(a) to (e) above.

“FOXTELFoxtel Partnership” means the partnership constituted by the FOXTELFoxtel
Partnership Agreement.

“FOXTELFoxtel Partnership Agreement” means the partnership agreement dated
14 April 1997 as amended and restated on 3 December 1998 and 3 April 2018
between each Partner and the Company as amended by the deed dated 21 November
2002 between the Company, Customer Services, FOXTEL Cable, News Pay TV Pty
Limited, PBL Pay TV Pty Limited, CMH, each Partner, Telstra, Telstra Multimedia
and NewsFoxtel Agent, and as further amended, restated, supplemented or
otherwise modified from time to time.

“FOXTELFoxtel Television Partnership” means the partnership constituted by the
FOXTELFoxtel Television Partnership Agreement.

“FOXTELFoxtel Television Partnership Agreement” means the partnership agreement
dated 14 April 1997 as amended and restated on 3 December 1998 and 3 April 2018
between each Partner and FOXTEL Cable as amended by the deed dated 21 November
2002 between the Company, Customer Services, FOXTEL Cable, News Pay TV Pty
Limited, PBL Pay TV Pty Limited, CMH, each Partner, Telstra, Telstra Multimedia
and NewsFoxtel Cable, and as further amended, restated, supplemented or
otherwise modified from time to time.

 

B-6



--------------------------------------------------------------------------------

“Governmental Authority” means

  (a)       the government of

(i)       the United States of America or Australia or any State or other
political subdivision of either thereof, or

(ii)       any other jurisdiction in which the Parent Guarantor, the Obligor or
any Partner conducts all or any part of its business, or which asserts
jurisdiction over any properties of any Transaction Party or any Member, or

  (b)       any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

“Group Structure Diagram” means the group structure diagram set forth in
Schedule 4.9(b), as amended or updated by the delivery of a new diagram pursuant
to Section 7.1(h).

“GST” means the goods and services tax levied under the New Tax System (Goods
and Services Tax) Act 1999 (Cwth), as amended.

“Guaranteed Obligations” is defined in Section 14.1.

“Guarantor” is defined in the first paragraph of this Agreement.

“Guaranty” means any guaranty, suretyship, letter of credit, letter of comfort
or any other obligation (a) to provide funds (whether by the advance or payment
of money, the purchase of or subscription for shares or other securities, the
purchase of assets or services, or otherwise) for the payment or discharge of,
(b) to indemnify any Person against the consequences of default in the payment
of or (c) to be responsible for, any debt or monetary liability of another
person or the assumption of any responsibility or obligation in respect of the
insolvency or the financial condition of any other Person.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 15.1.

“Indebtedness” means any debt or other monetary liability in respect of moneys
borrowed or raised or any financial accommodation including under or in respect
of any:

 

B-7



--------------------------------------------------------------------------------

  (a)       bill of exchange, bond, debenture, note or similar instrument;

  (b)       acceptance, endorsement or discounting arrangement;

  (c)       Guaranty;

  (d)       Swap Agreement;

  (e)       lease or hire purchase contract, which would, in accordance with
Relevant GAAP be treated as a finance or capital lease;, but excludes any
indebtedness in respect of any lease or hire purchase contract which, in
accordance with Relevant GAAP prior to January 1, 2019, would have been treated
as an operating lease (and for the avoidance of doubt, any change to this
treatment pursuant to AASB16 applying after January 1, 2019 shall be ignored)
(the foregoing treatment, the “AASB 16 Change in Lease Treatment”);

  (f)       agreement for the deferral (of at least 120 days) of a purchase
price or other payment in relation to the acquisition of any asset or service;

  (g)       obligation to deliver goods or provide services paid for in advance
by any financier; or

  (h)       agreement for the payment of capital or premium on the redemption of
any preference shares;

and irrespective of whether the debt or liability (i) is present or future,
(ii) is actual, prospective, contingent or otherwise, (iii) is at any time
ascertained or unascertained, (iv) is owed or incurred alone or severally or
jointly or both with any other Person or (v) comprises any combination of the
above., but excluding:

  (i)       any debt or monetary liability in respect of any trade payables
facility or arrangement that is non-recourse to the Transaction Parties (other
than customary non-recourse exceptions); and

   (ii)      any securitization, factoring or similar financing of receivables
that is non-recourse to the Transaction Parties (other than customary
non-recourse exceptions).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding and (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form.

“Intellectual Property” means (a) all trade secrets, confidential information,
know-how, patents, trade marks, designs, service marks, business names,
copyright and computer programs which are material to the Business, and (b) any
interest (including by way of license) in any of the foregoing, in each case
whether registered or not and including all applications for same.

 

B-8



--------------------------------------------------------------------------------

“ Interest Cover Ratio” is defined in Section 10.7.

“Interest Expenses” means interest and amounts in the nature of, or having a
similar purpose or effect to, interest and includes (a) discount on a bill of
exchange (as defined in the Bills of Exchange Act 1909 (Cwth)) or other
instrument, (b) fees and amounts incurred on a regular or recurring basis, such
as line fees, and (c) capitalized amounts of the same or similar name to the
foregoing.

“Interest Service” means, with respect to any period, without double counting,
an amount equal to (a) the aggregate amount of all Interest Expenses, rentals,
any other recurrent payments of a similar nature (including gross-ups and
increased cost payments) and any other recurring fees, costs and expenses paid
during such period, in each case under or in relation to any Indebtedness of any
Member, including cash interest paid (but not capitalized interest) on any
Subordinated Debt, but which shall not include any such payments in respect of
transactions between or among Members, plus or minus (b) the net amount of any
difference between payments by or to any MembersTransaction Party under any Swap
Agreement relating to interest rates during such period., minus (c) the
aggregate amount of interest or amounts in the nature of interest or of similar
effect to interest received by a Member (excluding any such amount received from
another Member) and minus (d) any early termination costs in relation to a Swap
Agreement.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements);
provided that, for the avoidance of doubt, “Lien” shall exclude any interest
that is a “security interest” for the purposes of section 12(3) of the PPSA if
such security interest does not in substance secure payment of money or
performance of an obligation.

“Make-Whole Amount” is defined in Section 8.10(a).

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the FOXTELNXEA Consolidated Group.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the FOXTELNXEA
Consolidated Group; or (b) the ability of the Parent Guarantor or any
Transaction Party to perform its obligations under the Finance Documents to
which it is a party; or (c) the validity or enforceability of any Finance
Document; or (d) the rights and remedies of any holder of a Note under any
Finance Document.

 

B-9



--------------------------------------------------------------------------------

“Member” means any Person listed in any of clauses (a) through (fr) of the
defined term “FOXTELNXEA Consolidated Group”.

“Member Guarantee” means a guarantee of a Member Guarantor of the obligations of
the Company under this Agreement and the Notes, substantially in the form of
Exhibit 9.8.

“Member Guarantor” means, as of the date of Closing, each Member identified as a
“Member Guarantor” on Schedule 5.4 and, thereafter, each other Member that has
executed and delivered a Member Guarantee pursuant to Section 9.8, in each case
that has not been released from its Member Guarantee pursuant to Section 9.8(c).

“Memorandum” is defined in Section 5.3.

“Modified Make-Whole Amount” is defined in Section 8.10(a).

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, together with any relevant local affiliates thereof and any
successor to any of the foregoing.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“ Net Debt” means, as of any Calculation Date, the aggregate amount of all
Indebtedness of the NXEA Consolidated Group on a consolidated basis as of such
Calculation Date and as shown in the Compliance Certificate provided under
Section 7.2 with respect to such Calculation Date (after taking into account the
marked to market value of any foreign currency exchange hedging transactions
(or, if any actual amount is due as a result of the termination or close-out of
any such hedging transaction, such amount)), excluding Subordinated Debt and any
non-interest bearing current liabilities existing as at the Amendment No. 1 Date
owed to a NXEA Associate or a Shareholder up to an aggregate amount not
exceeding A$25,000,000 and less an amount equal to Cash as of such Calculation
Date.

“ Net Debt to EBITDA Ratio” is defined in Section 10.8.

“News” means News Australia Pty Limited (ABN 40 007 910 330).

“ News Corporation” means News Corporation or one of its Wholly-Owned
Subsidiaries (substituting “News Corporation” for “Member” in such definition).

“ News Pty Limited” means New Pty Limited (ACN 007 871 178).

 

B-10



--------------------------------------------------------------------------------

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Member
primarily for the benefit of employees of one or more Members residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

“Noteholder Sanctions Violation” is defined in Section 10.4.

“Notes” is defined in Section 1.

“ NXEA Associate” means an associate as defined in section 318 of the Tax Act of
(a) a Transaction Party or (b) a Shareholder, in each case other than a Member.

“ NXEA Consolidated Group” means:

 

  (a)

the Parent Guarantor;

 

  (b)

the Obligor;

 

  (c)

Foxtel Media;

 

  (d)

Fox Sports Australia Pty Limited (ACN 065 445 418);

 

  (e)

Sky Cable;

 

  (f)

the Foxtel Partnership;

 

  (g)

the Foxtel Television Partnership;

 

  (h)

Foxtel Cable;

 

  (i)

Customer Services;

 

  (j)

Streamotion;

 

  (k)

Presto Entertainment;

 

  (l)

Foxtel Holdings Pty Limited (ACN 151 690 327);

 

  (m)

Presto TV Pty Limited (ACN 602 519 700);

 

  (n)

Binni Pty Limited (ACN 004 092 648);

 

  (o)

Fox Sports Venues Pty Limited (ACN 110 803 944);

 

  (p)

Sport by Numbers Pty Limited (ACN 065 420 046);

 

  (q)

Fox Sports Streamco Pty Limited (ACN 616 999 243); and

 

  (r)

each Subsidiary of each of the entities described at clauses (a) to (q) above.

“NXEA Group Structure Diagram” means the group structure diagram of the NXEA
Consolidated Group delivered pursuant to Section 3.04(b) of the Amendment and
Guarantee Agreement, as amended or updated by the delivery of a new diagram
pursuant to Section 7.1(i).

 

B-11



--------------------------------------------------------------------------------

“Obligations” means, with respect to any Partner, all debts and monetary
liabilities of such Partner to the holders of Notes under or in relation to any
Finance Document and in any capacity, irrespective of whether the debts or
liabilities:

 

  (a)

are present or future;

 

  (b)

are actual, prospective, contingent or otherwise;

 

  (c)

are at any time ascertained or unascertained;

 

  (d)

are owed or incurred by or on account of any such Partner alone, or severally or
jointly with any other person;

 

  (e)

are owed or incurred as principal, interest, fees, premiums, make-whole amounts,
charges, taxes, duties or other imposts, damages (whether for breach of contract
or tort or incurred on any other ground), losses, costs or expenses, or on any
other account; or

 

  (f)

comprise any combination of the above.

“Obligor” is defined in the first paragraph of this Agreement.

“OFAC” is defined in Section 5.16(a).

“OFAC Event” means any amendment to, or change after the date of the Closing in,
the laws or regulations of OFAC, or any amendment to or change after the date of
the Closing in the official administration, interpretation or application of
such laws or regulations.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing, as listed at
http://www.treasury.gov/resource-center/sanctions/programs/pages/programs.aspx
or any successor site or publication.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of either Partner orthe Parent Guarantor, the Obligor or
either Partner, as the context requires, whose responsibilities extend to the
subject matter of such certificate.

“ Parent Guarantee” means the Guaranty made by the Parent Guarantor in favor of
the holders of Notes from time to time, whereby the Parent Guarantor guarantees
the obligations of the Company under this Agreement and the Notes, as set forth
in the Amendment and Guarantee Agreement.

“ Parent Guarantor” is defined in the first paragraph of this Agreement.

“Partner” is defined in the first paragraph of this Agreement.

 

B-12



--------------------------------------------------------------------------------

“Partnership Property” means, with respect to a Partner, all of the present and
future undertakings, assets and rights of such Partner in and to the
undertakings, assets and rights of the FOXTELFoxtel Partnership and the
FOXTELFoxtel Television Partnership, as applicable. “Partnership Property” does
not include any undertakings, assets or rights of a Partner held in its personal
or other capacity.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Jurisdiction” means Canada and any country that on April 30, 2004 was
a member of the European Union (excluding Spain, Italy, Portugal, Greece and
Ireland).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Parent
Guarantor, the Obligor or any ERISA Affiliate or with respect to which the
Parent Guarantor, the Obligor or any ERISA Affiliate may have any liability.

“PPSA” means the Australian Personal Property Securities Act 2009 (Cwth), as
amended.

“ Presto Entertainment” means Presto Entertainment Pty Limited (ABN 91 069 619
307) (f/k/a The Racing Channel Cable-TV Pty Limited).

“Prohibited Subsequent Action” is defined in Section 10.4.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Purchaser” is defined in the first paragraph of this Agreement.

“QP Transfer Certificate” means a Qualified Purchaser Transfer Certificate in
the form of Exhibit 15.2.

“Qualified Purchaser” means any person who is a “qualified purchaser” as defined
in Section 2(a)(51) of the Investment Company Act and the rules and regulations
thereunder.

“Racing Channel” means The Racing Channel Cable-TV Pty Limited (ABN 91 069 619
307).

“Relevant GAAP” means, with respect to (i) the FOXTELNXEA Consolidated Group and
each Reporting Member, generally accepted accounting principles, standards and
practices as in effect from time to time in Australia, and (ii) with respect to
any Person other than the FOXTELNXEA Consolidated Group and the Reporting
Members, generally accepted

 

B-13



--------------------------------------------------------------------------------

accounting principles (including any applicable application of International
Financial Reporting Standards) as in effect from time to time in the
jurisdiction under which such Person prepares its books of account and financial
records and statements.

“Reporting Member” means each Member (other than Artist Services and Racing
Channel for so long as such Person remains dormant).

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
any Member, a Partner or any of their respective Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of either Partner orthe Parent Guarantor, the Obligor or either Partner, as the
context requires, with responsibility for the administration of the relevant
portion of this Agreement.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc., together with any relevant local affiliates thereof and any
successor to any of the foregoing.

“SEC” means the United States Securities Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“Senior Debt Nomination Letter” has the meaning set forth in the Shareholder
Loan Subordination Deed.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Parent Guarantor, the Obligor
or either Partner, as the context requires.

“Series D Notes” is defined in Section 1.

“Series E Notes” is defined in Section 1.

“Series F Notes” is defined in Section 1.

“Series G Notes” is defined in Section 1.

“Shareholder” means:

(a)       Telstra; or

(b)       News; or Corporation.

(c)       CMH.

 

B-14



--------------------------------------------------------------------------------

“Shareholder Debt” has the meaning set forth in the Shareholder Loan
Subordination Deed.

“Shareholder Loan Subordination Deed” means that certain Subordination Deed
Poll, dated as of April 10, 2012, among the Company, as borrower, and
TelestraTelstra, News and CMH, as the subordinated creditors, as amended,
restated, supplemented or otherwise modified from time to time.

“Sky Cable” is defined in the first paragraph of this Agreement.

“STU” means set top unit (including a refurbished or re-birthed set top unit).

“ Streamotion” means Streamotion Pty Ltd (ABN 97 072 725 289) (f/k/a Artist
Services Cable Management Pty Limited).

“Subordinated Creditors” means Telstra, News and CMH.

“Subordinated Debt” means (i) Indebtedness identified as Subordinated Debt on
Schedule 5.15 and (ii) all othera) all Indebtedness of any MemberTransaction
Party which is the subject of a Subordination Deed. (excluding, for the
avoidance of doubt, the Working Capital Subordination Deed) and (b) Indebtedness
under the Working Capital Facility Agreement that has been converted to
Subordinated Debt under the terms of the Working Capital Subordination Deed as
set forth in Section 10.10.

“Subordination Deed” means (a) the Subordination Deed Poll dated on or about the
Amendment No. 1 Date between News Pty Limited, FS (Australia) I Pty Limited and
the Parent Guarantor and (b) any other subordination deed or deed poll in a form
approved by the Required Holders (acting reasonably) between the Person who has
incurred or will incur Indebtedness, the entity to whom the Indebtedness is or
will be owed and any other relevant Person, in relation to the provision of
Subordinated Debt to any MemberTransaction Party.

“Subsidiary” means a subsidiary as defined in Section 46 of the Corporations
Act.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Agreement” means each interest rate or foreign exchange transaction,
including any master agreement and any transaction or confirmation under it,
entered into by any Member.

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

“Taxing Jurisdiction” is defined in Section 13.

“Telstra” means Telstra Corporation Limited (ABN 33 051 775 556).

 

B-15



--------------------------------------------------------------------------------

“Telstra Deed of Cross Guarantee” means the ASIC Class Order deed of cross
guarantee entered into by Telstra and certain of its subsidiaries on 4 June
1996.

“Telstra Media” is defined in the first paragraph of this Agreement.

“Total Assets” means, at any time, the aggregate book value of all assets of the
FOXTELNXEA Consolidated Group at such time.

“Total Debt” means, at any time, the aggregate amount of all Indebtedness of
each Member, excluding transactions between or among Members and excluding
Subordinated Debt.

“Transaction Party” means the Parent Guarantor, the Obligor, each Partner and
each Member Guarantor.

“U.S. Dollar” or “U.S.$” means lawful money of the United States of America.

“U.S. Dollar Note” means any Series D Note, Series E Note or Series F Note.

“U.S. Person” means any Person who is a “U.S. person” as defined in Rule 902(k)
under the Securities Act.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“WC Cure Amount” is defined in Section 10.10(a).

“ WC Cure Amount Drawing” is defined in Section 10.10(b).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Members and the Members’ other Wholly-Owned
Subsidiaries at such time.

“ Working Capital Facility Agreement” means the A$200,000,000 agreement so
entitled dated July 24, 2019 between FS (Australia) I Pty Limited and the Foxtel
Agent.

“Working Capital Subordination Deed” means the deed poll so entitled dated on or
about the Amendment No. 1 Date between FS (Australia) I Pty Limited and the
Foxtel Agent.

 

B-16



--------------------------------------------------------------------------------

SCHEDULE 4.9(a)

CHANGES IN CORPORATE STRUCTURE

[TBD]



--------------------------------------------------------------------------------

SCHEDULE 4.9(b)

GROUP STRUCTURE DIAGRAM

[TBD]



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

[TBD]



--------------------------------------------------------------------------------

SCHEDULE 5.4

MEMBER GUARANTORS, AFFILIATES

AND OWNERSHIP OF MEMBER STOCK

[TBD]



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

[TBD]



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

In accordance with Section 5.15, existing Indebtedness as of June 30, 2012 is as
follows:

 

Nature of Debt    Borrower(s)   

Facility Amount

 

(AUD000’s)

  

 

Amount
    Outstanding    

 

(AUD000’s)

                                                                                
                                                                                
                                        



--------------------------------------------------------------------------------

EXHIBIT 1-A

[FORM OF SERIES D NOTE]

 

  

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

3.68% Series D Guaranteed Senior Note Due 2019

 

No. D-[__]

   [Date]

U.S.$[_______]

   PPN: Q3946* AD5

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] UNITED STATES DOLLARS (or so much
thereof as shall not have been prepaid) on July 25, 2019 with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 3.68% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 5.68% and (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at the principal office of JPMorgan Chase Bank,
N.A. in New York, New York, or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as



--------------------------------------------------------------------------------

amended by that certain Amendment No. 1 and Guarantee Agreement dated as of
November 22, 2019, among the Company, NXE Australia Pty Limited (the “Parent
Guarantor”), the Member Guarantors signatory thereto and each of the holders of
Notes signatory thereto, and as from time to time further amended, the “Note and
Guarantee Agreement”), between the Company, the Parent Guarantor, Sky Cable Pty
Limited (ABN 14 069 799 640279 027) (“Sky Cable”), TelstraFoxtel Media Pty
Limited (ABN 72 069 799 640) (“TelstraFoxtel Media” and, together with Sky
Cable, the “Partners”), FOXTELFoxtel Management, in its capacity as agent for
the Partners as a partnership carrying on the business of the FOXTELFoxtel
Partnership and as agent for the FOXTELFoxtel Television Partnership (in all
such capacities, the “Guarantor”), and the respective Purchasers named therein
and is entitled to the benefits thereof. Each holder of this Note will be
deemed, by its acceptance hereof, to have (i) agreed to be bound by the
provisions of the Note and Guarantee Agreement expressed to be, or that
otherwise are, applicable to holders of Notes, and (ii) made (as of the date of
such acceptance instead of the date of the Closing) the representations set
forth in Section 6 of the Note and Guarantee Agreement, except with respect to
Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and, (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee and (iii) the Parent Guarantor in accordance with the
Parent Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Executed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL MANAGEMENT

PTY LIMITED, in its own capacity:

 

 

Director Signature

 

  

        

  

 

Director/Secretary Signature

 

  

        

Print Name

     

Print Name

  



--------------------------------------------------------------------------------

EXHIBIT 1-B

[FORM OF SERIES E NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

4.27% Series E Guaranteed Senior Note Due 2022

 

No. E-[__]

   [Date]

U.S.$[_______]

   PPN: Q3946* AE3

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] UNITED STATES DOLLARS (or so much
thereof as shall not have been prepaid) on July 25, 2022 with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 4.27% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 6.27% and (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at the principal office of JPMorgan Chase Bank,
N.A. in New York, New York, or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as amended by that certain Amendment No. 1 and Guarantee
Agreement dated as of November 22, 2019, among the Company, NXE Australia Pty
Limited (the “Parent Guarantor”), the Member Guarantors signatory thereto and
each of the holders of Notes signatory thereto, and as from time to time further
amended, the “Note and Guarantee Agreement”), between the Company, the Parent
Guarantor, Sky Cable Pty Limited (ABN 14 069 799 640279 027) (“Sky Cable”),
TelstraFoxtel Media Pty Limited (ABN 72 069 799 640) (“TelstraFoxtel Media” and,
together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTELFoxtel Television
Partnership (in all such capacities, the “Guarantor”), and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to be
bound by the provisions of the Note and Guarantee Agreement expressed to be, or
that otherwise are, applicable to holders of Notes, and (ii) made (as of the
date of such acceptance instead of the date of the Closing) the representations
set forth in Section 6 of the Note and Guarantee Agreement, except with respect
to Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and, (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee and (iii) the Parent Guarantor in accordance with the
Parent Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Executed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL MANAGEMENT

PTY LIMITED, in its own capacity:

 

 

Director Signature

 

  

        

  

 

Director/Secretary Signature

 

  

        

Print Name

     

Print Name

  



--------------------------------------------------------------------------------

EXHIBIT 1-C

[FORM OF SERIES F NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

4.42% Series F Guaranteed Senior Note Due 2024

 

No. F-[__]

   [Date]

U.S.$[_______]

   PPN: Q3946* AF0

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] UNITED STATES DOLLARS (or so much
thereof as shall not have been prepaid) on July 25, 2024 with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 4.42% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 6.42% and (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at the principal office of JPMorgan Chase Bank,
N.A. in New York, New York, or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as amended by that certain Amendment No. 1 and Guarantee
Agreement dated as of November 22, 2019, among the Company, NXE Australia Pty
Limited (the “Parent Guarantor”), the Member Guarantors signatory thereto and
each of the holders of Notes signatory thereto, and as from time to time further
amended, the “Note and Guarantee Agreement”), between the Company, the Parent
Guarantor, Sky Cable Pty Limited (ABN 14 069 799 640279 027) (“Sky Cable”),
TelstraFoxtel Media Pty Limited (ABN 72 069 799 640) (“TelstraFoxtel Media” and,
together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTELFoxtel Television
Partnership (in all such capacities, the “Guarantor”), and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to be
bound by the provisions of the Note and Guarantee Agreement expressed to be, or
that otherwise are, applicable to holders of Notes, and (ii) made (as of the
date of such acceptance instead of the date of the Closing) the representations
set forth in Section 6 of the Note and Guarantee Agreement, except with respect
to Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and, (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee and (iii) the Parent Guarantor in accordance with the
Parent Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.

 

2



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Executed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL MANAGEMENT

PTY LIMITED, in its own capacity:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

3



--------------------------------------------------------------------------------

EXHIBIT 1-D

[FORM OF SERIES G NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

7.04% Series G Guaranteed Senior Note Due 2022

 

No. G-[__]

   [Date]

A$[_______]

   PPN: Q3946* AG8

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] AUSTRALIAN DOLLARS (or so much thereof
as shall not have been prepaid) on July 25, 2022 with interest (computed on the
basis of actual days elapsed and a year of 365 days) (a) on the unpaid balance
thereof at the rate of 7.04% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 9.04% and (ii) 2.00% over the rate of interest
publicly announced by Commonwealth Bank of Australia from time to time in
Sydney, Australia as its “reference rate”.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
Australia at the principal office of JPMorgan Chase Bank, N.A. in New York, New
York, or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note and Guarantee
Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as amended by that certain Amendment No. 1 and Guarantee
Agreement dated as of November 22, 2019, among the Company, NXE Australia Pty
Limited (the “Parent Guarantor”), the Member Guarantors signatory thereto and
each of the holders of Notes signatory thereto, and as from time to time further
amended, the “Note and Guarantee Agreement”), between the Company, the Parent
Guarantor, Sky Cable Pty Limited (ABN 14 069 799 640279 027) (“Sky Cable”),
TelstraFoxtel Media Pty Limited (ABN 72 069 799 640) (“TelstraFoxtel Media” and,
together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTELFoxtel Television
Partnership (in all such capacities, the “Guarantor”), and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to be
bound by the provisions of the Note and Guarantee Agreement expressed to be, or
that otherwise are, applicable to holders of Notes, and (ii) made (as of the
date of such acceptance instead of the date of the Closing) the representations
set forth in Section 6 of the Note and Guarantee Agreement, except with respect
to Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and, (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee and (iii) the Parent Guarantor in accordance with the
Parent Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.

 

2



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Executed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL MANAGEMENT

PTY LIMITED, in its own capacity:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

3



--------------------------------------------------------------------------------

EXHIBIT 4.4(a)(i)

Form of Opinion of U.S. Special Counsel for the Transaction Parties

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 4.4(a)(ii)

Form of Opinion of Australian Special Counsel for the Transaction Parties

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 4.4(b)

Form of Opinion of U.S. Counsel for the Purchasers

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 4.14(a)

[FORM OF SENIOR DEBT NOMINATION LETTER]



--------------------------------------------------------------------------------

EXHIBIT 4.14(b)

Form of Opinion of Allens Linklaters regarding the Shareholder Loan
Subordination Deed

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 7.2

[FORM OF COMPLIANCE CERTIFICATE]

To:      [*] (Noteholder)

Compliance Certificate as at [Date]

I refer to the Note and Guarantee Agreement dated July 25, 2012, among the
Obligor, each Partner and each Purchaser listed in Schedule A thereto, as
amended on the Amendment No. 1 Date pursuant to the Amendment No. 1 and
Guarantee Agreement (the “Note Agreement”).

Capitalized terms used in this Compliance Certificate but not defined herein are
used as defined in the Note Agreement.

We certify on behalf of the Parent Guarantor as follows, as at [insert date]:

 

(a)

EBITDA in relation to [insert period] was $[insert EBITDA] and the information
and calculations which we used in order to determine EBITDA for the purposes of
this Compliance Certificate are set out below:

[insert details of figures and calculations];

 

(b)

Interest Service for [insert period] was $[insert Interest Service] and the
information and calculations which we used in order to determine Interest
Service for the purposes of this Compliance Certificate are set out below:

[insert details of figures and calculations];

 

(c)

Net Debt on that date was $[insert Net Debt] and the information and
calculations which we used in order to determine Net Debt for the purposes of
this Compliance Certificate are set out below:

[insert details of figures and calculations];

and, based on (a) to (c) above:

 

  (1)

the Interest Cover Ratio in relation to [insert period] was [insert Interest
Cover Ratio] which ratio [does/ does not] complies with the provisions of
Section 10.7 of the Note Agreement; and

 

  (2)

the Net Debt to EBITDA Ratio in relation to the 12 month period ending on that
date was [insert Net Debt to EBITDA Ratio] which ratio [does/does not] comply
with the provisions of Section 10.8 of the Note Agreement.

[Insert covenant calculations for any Additional Covenant during applicable
period]



--------------------------------------------------------------------------------

We represent and warrant that no Default or Event of Default has occurred and is
continuing except as follows: [                 ][, and we have taken/propose
the following remedial action [insert action]];

Date: [insert date]

 

Signed for and on behalf of NXE

Australia Pty Limited by:

 

          

Senior Financial Officer

 

  Name (please print)

 

 

2



--------------------------------------------------------------------------------

EXHIBIT 9.8

[FORM OF MEMBER GUARANTEE]

DEED OF GUARANTEE

DEED POLL DATED:

 

BY:

The Companies listed in Annex I hereto, whose place of incorporation and address
are specified therein (each a “Member Guarantor” and collectively, the “Member
Guarantors”).

In favour of each person who is from time to time a Holder of one or more of any
of the (i) U.S.$150,000,000 3.68% Series D Guaranteed Senior Notes due 2019,
(ii) U.S.$200,000,000 4.27% Series E Guaranteed Senior Notes due 2022, (iii)
U.S.$150,000,000 4.42% Series F Guaranteed Senior Notes due 2024 and
(iv) A$100,000,000 7.04% Series G Guaranteed Senior Notes due 2022
(collectively, together with all notes delivered in substitution or exchange for
any of said notes pursuant to the Note and Guarantee Agreement referred to
below, the “Notes”), in each case issued by FOXTEL MANAGEMENT PTY LIMITEDFoxtel
Management Pty Limited (ABN 65 068 671 938), a company registered under the laws
of Australia (“FOXTELFoxtel Management”), in its own capacity (in such capacity,
the “Company”), pursuant to the Note and Guarantee Agreement dated as of 25 July
2012 (as amended pursuant to the Amendment No. 1 and Guarantee Agreement dated
as of November 22, 2019, and as further amended, modified or supplemented from
time to time, the “Note and Guarantee Agreement”), among theNXE Australia Pty
Limited (ABN 85 625 190 990) (the “Parent Guarantor”), the Company, Sky Cable
Pty Limited (ABN 14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited (f/k/a
Telstra Media Pty Limited) (ABN 72 069 799 640279 027) (“TelstraFoxtel Media”
and, together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTEL Television Partnership
(in all such capacities, the “Guarantor”), and each of the purchasers listed in
Schedule A attached thereto.

Section 1. Definitions. Terms defined in the Note and Guarantee Agreement are
used herein as defined therein.

Section 2. The Guarantee.

2.01 The Guarantee. It is acknowledged that the Company shall use the proceeds
from the sale of the Notes to repay existing Indebtedness and for other general
corporate purposes to the benefit of the FOXTELNXEA Consolidated Group, of which
the Company and the Member Guarantors are a part. For such valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Member Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, on a joint and several basis, to each holder of a Note (each, a
“Holder”) (a) the prompt payment in full, in U.S. Dollars, in the case of
U.S. Dollar Notes, or Australian Dollars, in the case of the Series G Notes,
when due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the principal of and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on the Notes (including, without limitation, any
interest on any overdue principal, Make-Whole Amount or Modified Make-Whole
Amount, if any, and, to the



--------------------------------------------------------------------------------

extent permitted by applicable law, on any overdue interest and on amounts
described in Section 13 of the Note and Guarantee Agreement) and all other
amounts from time to time owing by the Company under the Note and Guarantee
Agreement and under the Notes (including, without limitation, costs, expenses
and taxes), and (b) the prompt performance and observance by the Company of all
covenants, agreements and conditions on its part to be performed and observed
under the Note and Guarantee Agreement, in each case strictly in accordance with
the terms thereof (such payments and other obligations being herein collectively
called the “Guaranteed Obligations”). Each Member Guarantor hereby further
agrees that if the Company shall default in the payment or performance of any of
the Guaranteed Obligations, each Member Guarantor will (x) promptly pay or
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by optional prepayment or otherwise) in
accordance with the terms of such extension or renewal and (y) pay to any Holder
such amounts, to the extent lawful, as shall be sufficient to pay the reasonable
costs and expenses of collection or of otherwise enforcing any of such Holder’s
rights under the Note and Guarantee Agreement, including, without limitation,
reasonable counsel fees.

All obligations of the Member Guarantors under this Section 2.01 shall survive
the transfer of any Note, and any obligations of the Member Guarantors under
this Section 2.01 with respect to which the related underlying obligation of the
Company is expressly stated to survive the payment of any Note shall also
survive the payment of such Note.

2.02 Obligations Unconditional. (a) The obligations of the Member Guarantors
under Section 2.01 are joint and several and constitute a present and continuing
guaranty of payment and not collectibility and are absolute, irrevocable and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Company under the Note and Guarantee
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.02 that the
obligations of the Member Guarantors hereunder shall be absolute, irrevocable
and unconditional, under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of any Member Guarantor
hereunder which shall remain absolute, irrevocable and unconditional as
described above:

(1) any amendment or modification of any provision of the Note and Guarantee
Agreement or any of the Notes or any assignment or transfer thereof, including
without limitation the renewal or extension of the time of payment of any of the
Notes or the granting of time in respect of such payment thereof, or of any
furnishing or acceptance of security or any additional guarantee or any release
of any security or guarantee (including the release of any other Member
Guarantor as contemplated by Section 5.07) so furnished or accepted for any of
the Notes;

(2) any waiver, consent, extension, granting of time, forbearance, indulgence or
other action or inaction under or in respect of the Note and Guarantee Agreement
or the Notes, or any exercise or non-exercise of any right, remedy or power in
respect hereof or thereof;

 

2



--------------------------------------------------------------------------------

(3) any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Parent Guarantor, the Company, the Guarantor or any other Person or the
properties or creditors of any of them;

(4) the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, the Note and Guarantee Agreement, the Notes or any other agreement;

(5) any transfer or purported transfer of any assets to or from the Parent
Guarantor, the Company or the Guarantor, including without limitation, any
invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Parent Guarantor, the
Company or the Guarantor with or into any Person, any change in the ownership of
any shares of capital stock or other equity interests of the Parent Guarantor,
the Company or the Guarantor, or any change whatsoever in the objects, capital
structure, constitution or business of the Parent Guarantor, the Company or the
Guarantor;

(6) any default, failure or delay, willful or otherwise, on the part of the
Parent Guarantor, the Company or the Guarantor or any other Person to perform or
comply with, or the impossibility or illegality of performance by the Parent
Guarantor, the Company or the Guarantor or any other Person of, any term of the
Note and Guarantee Agreement, the Notes or any other agreement;

(7) any suit or other action brought by, or any judgment in favour of, any
beneficiaries or creditors of, the Parent Guarantor, the Company or the
Guarantor or any other Person for any reason whatsoever, including without
limitation any suit or action in any way attacking or involving any issue,
matter or thing in respect of the Note and Guarantee Agreement, the Notes, any
other Member Guarantee given by another Member Guarantor or any other agreement;

(8) any lack or limitation of status or of power, incapacity or disability of
the Parent Guarantor, the Company or the Guarantor or any trustee or agent
thereof; or

(9) any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b) The guarantee under this Section 2 is a guarantee of payment and not
collectibility and each Member Guarantor hereby unconditionally waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any requirement that any Holder exhaust any right, power or remedy against
the Parent Guarantor, the Company or the Guarantor under the Note and Guarantee
Agreement or the Notes or any other agreement or instrument referred to herein
or therein, or against any other Member Guarantor, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

(c) In the event that any Member Guarantor shall at any time pay any amount on
account of the Guaranteed Obligations or take any other action in performance of
its obligations hereunder, such Member Guarantor shall not exercise any
subrogation or other rights hereunder or, under the Notes or under the Note and
Guarantee Agreement and such Member Guarantor hereby

 

3



--------------------------------------------------------------------------------

waives all rights it may have to exercise any such subrogation or other rights,
and all other remedies that it may have against the Parent Guarantor, the
Company, the Guarantor or any other Member Guarantor, in respect of any payment
made hereunder unless and until the Guaranteed Obligations shall have been
indefeasibly paid in full. If any amount shall be paid to any Member Guarantor
on account of any such subrogation rights or other remedy, notwithstanding the
waiver thereof, such amount shall be received in trust for the benefit of the
Holders and shall forthwith be paid to the Holders to be credited and applied
upon the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof. Each Member Guarantor agrees that its obligations under
this Deed of Guarantee shall be automatically reinstated if and to the extent
that for any reason any payment (including payment in full) by or on behalf of
the Parent Guarantor, the Guarantor or the Company is rescinded or must be
otherwise restored by any Holder, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.

The guarantee in this Section 2 is a continuing guarantee and indemnity and
shall apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.
This Section 2 is a principal and independent obligation and, except for stamp
duty purposes, is not ancillary or collateral to another document, agreement,
right or obligation.

If an event permitting or causing the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration (and the effect thereof on the Guaranteed Obligations)
shall at such time be prevented by reason of the pendency against the Parent
Guarantor, the Guarantor or the Company or any other Person of a case or
proceeding under a bankruptcy or insolvency law, each Member Guarantor agrees
that, for purposes of this Deed of Guarantee and its obligations hereunder, the
maturity of the principal amount of the Notes shall be deemed to have been
accelerated (with a corresponding effect on the Guaranteed Obligations) with the
same effect as if the Holders had accelerated the same in accordance with the
terms of the Note and Guarantee Agreement, and each Member Guarantor shall
forthwith pay such principal amount, any interest thereon, any Make-Whole Amount
and any other amounts guaranteed hereunder without further notice or demand.

2.03 Exclusion of Subrogation and Other Rights. Until each Holder has received
payment of all the Guaranteed Obligations owed to it and each Holder is
satisfied that it will not have to repay any money received by it in connection
with the Guaranteed Obligations, each Member Guarantor must not (either directly
or indirectly):

(a)        claim, exercise or attempt to exercise a right of set-off or any
other right which might reduce or discharge such Member Guarantor’s liability
under this Deed of Guarantee;

(b)        claim or exercise a right of subrogation or a right of contribution
or otherwise claim the benefit of any guarantee, security interest or negotiable
instrument held or given, whether before or after this Deed of Guarantee is
executed, as security for or otherwise in connection with the Guaranteed
Obligations; or

(c)        unless each Holder has given a written direction to do so, (i) prove,
claim or exercise voting rights in the winding up of the Parent Guarantor, the
Company, the Guarantor or another Member Guarantor in competition with such
Holder, (ii) if a demand

 

4



--------------------------------------------------------------------------------

has been made by a Holder hereunder, claim or receive the benefit of a
distribution, dividend or payment arising out of the winding up of the Parent
Guarantor, the Company, the Guarantor or another Member Guarantor or (iii) if a
demand has been made by a Holder hereunder, demand, or accept payment of, any
money owed to such Member Guarantor by the Parent Guarantor, the Company, the
Guarantor or any other Member Guarantor.

2.04 No Claim in Winding Up; Limitation on Set Off. Despite any liability of the
Parent Guarantor, the Company, the Guarantor or any Member Guarantor to any
Member Guarantor, no Member Guarantor has a debt provable in the winding up of
the Parent Guarantor, the Company, the Guarantor or any Member Guarantor unless:

(a)        each Holder has received all of the Guaranteed Obligations owed to it
and has notified the Member Guarantors in writing that it is satisfied that it
will not have to repay any money received by it in reduction of the Guaranteed
Obligations; or

(b)        each Holder has given a written direction to the Member Guarantors to
prove such debt in the winding up of the Parent Guarantor, the Company, the
Guarantor or any Member Guarantor, as the case may be.

Each Member Guarantor agrees that if the Parent Guarantor, the Company, the
Guarantor or any Member Guarantor is wound up no set-off between mutual debts of
any Member Guarantor and the Parent Guarantor, the Company, the Guarantor or any
Member Guarantor will occur until any such Member Guarantor has a provable debt.

2.05 No Marshalling. No Holder need resort to any other Member Guarantee, any
other guarantee or security interest before exercising a power under this Deed
of Guarantee.

2.06 Exercise of Holders’ Rights. (a) Each Holder may in its absolute discretion
(i) demand payment of the Guaranteed Obligations from all or any of the Member
Guarantors and (ii) proceed against all or any of them; and

(b) No Holder is obligated to exercise any of such Holder’s rights under this
Deed of Guarantee against (i) all of the Member Guarantors or (ii) any of the
Member Guarantors (even if the Holder has exercised rights against another
Member Guarantor) or (iii) two or more of the Member Guarantors at the same
time.

2.07 Rescission of Payment. Whenever any of the following occurs for any reason
(including under any law relating to bankruptcy, insolvency, liquidation,
fiduciary obligations or the protection of creditors generally):

 

  (a)

all or part of any transaction of any nature (including any payment or transfer)
made during the term of this Deed of Guarantee which affects or relates in any
way to the Guaranteed Obligations is void, set aside or voidable;

 

  (b)

any claim that anything contemplated by paragraph (a) is so upheld, conceded or
compromised; or

 

  (c)

any Holder is required to return or repay any money or asset received by it
under any such transaction or the equivalent in value of that money or asset,

 

5



--------------------------------------------------------------------------------

 

the relevant Holder will immediately become entitled against each Member
Guarantor to all rights in respect of the Guaranteed Obligations which it would
have had if all or the relevant part of the transaction or receipt had not taken
place. Each Member Guarantor shall indemnify each Holder against any resulting
loss, cost or expense. This clause shall continue after this Deed of Guarantee
is discharged.

2.08 Limitation.  Anything herein to the contrary notwithstanding, the liability
of any Member Guarantor under this Deed Guarantee shall in no event exceed an
amount equal to the maximum amount which can be guaranteed by such Member
Guarantor under applicable laws relating to the insolvency of debtors and
fraudulent conveyance.

2.09 Indemnity.   (a) If any Guaranteed Obligations (or moneys which would have
been Guaranteed Obligations if it had not been irrecoverable) are irrecoverable
by any Holder from (x) any Transaction Party; or (y) any Member Guarantor on the
footing of a guarantee, the Member Guarantors jointly and severally,
unconditionally and irrevocably, and as a separate and principal obligation
shall:

(1)       indemnify each Holder against any loss suffered, paid or incurred by
that Holder in relation to the non-payment of such money; and

(2)       pay such Holder an amount equal to such money.

(b)        Section 2.09(a) applies to the Guaranteed Obligations (or money which
would have been Guaranteed Obligations if it had not been irrecoverable) which
are or may be irrecoverable irrespective of whether:

(1)       they are or may be irrecoverable because of any event described in
Section 2.02(a);

(2)       the transactions or any of them relating to that money are void or
illegal or avoided or otherwise unenforceable;

(3)       any matters relating to the Guaranteed Obligations are or should have
been within the knowledge of any Holder; and

(4)       they are or may be irrecoverable because of any other fact or
circumstance (other than the indefeasible payment in full of the Guaranteed
Obligations).

Section 3. Representations and Warranties.   Each Member Guarantor represents
and warrants to the Holders that:

3.01     Organization; Power and Authority. Such Member Guarantor is a
corporation or other legal entity duly organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Member Guarantor
has the corporate or other organizational power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Deed of Guarantee and to perform the provisions hereof.

 

 

6



--------------------------------------------------------------------------------

3.02 Authorization, etc. This Deed of Guarantee has been duly authorized by all
necessary corporate or other organizational action on the part of such Member
Guarantor, and this Deed of Guarantee constitutes a legal, valid and binding
obligation of such Member Guarantor enforceable against such Member Guarantor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.03 Compliance with Laws, Other Instruments, etc. The execution, delivery and
performance by such Member Guarantor of this Deed of Guarantee will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Member
Guarantor under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, memorandum or articles of
association, partnership agreement, regulations or by-laws or other
organizational document, or any other agreement or instrument to which such
Member Guarantor is bound or by which such Member Guarantor or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Member Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Member Guarantor.

3.04 Governmental Authorizations, etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by such
Member Guarantor of this Deed of Guarantee including, without limitation, any
thereof required in connection with the obtaining of U.S. Dollars or Australian
Dollars, as applicable, to make payments under this Deed of Guarantee and the
payment of such U.S. Dollars or Australian Dollars, as applicable, to Persons
resident in the United States of America, Canada, Japan or Australia, as the
case may be, except for any consents, approvals, authorizations, registrations,
filings or declarations which have been made or obtained and are in full force
and effect. It is not necessary to ensure the legality, validity, enforceability
or admissibility into evidence in the jurisdiction of organization of such
Member Guarantor of this Deed of Guarantee, that this Deed of Guarantee or any
other document be filed, recorded or enrolled with any Governmental Authority,
or that any such agreement or document be stamped with any stamp, registration
or similar transaction tax, except for any filings, recordations, enrollments or
stamps which have been made or obtained and are in full force and effect.

3.05 Taxes. No liability for any Tax, directly or indirectly, imposed, assessed,
levied or collected by or for the account of any Governmental Authority of or in
the jurisdiction of organization of such Member Guarantor or any political
subdivision thereof or therein will be incurred by such Member Guarantor or any
Holder of a Note as a result of the execution or delivery of this Deed of
Guarantee, except for any Taxes which have been paid.

3.06 Solvency. Such Member Guarantor is solvent and able to pay all its debts as
and when they fall due and such Member Guarantor will not be rendered insolvent
as a result of entering into the transactions contemplated by this Deed of
Guarantee (after taking into consideration contingencies and contribution from
others).

 

7



--------------------------------------------------------------------------------

3.07 Ranking. Such Member Guarantor’s payment obligations under this Deed of
Guarantee constitute direct and general obligations of such Member Guarantor and
rank at least pari passu in right of payment, without preference or priority,
with all other unsecured and unsubordinated Indebtedness of such Member
Guarantor.

Section 4. Tax Indemnity. All payments whatsoever under this Deed of Guarantee
will be made by the relevant Member Guarantor in lawful currency of the United
States of America (in the case of payments in respect of the U.S. Dollar Notes)
or Australia (in the case of payments in respect of the Series G Notes) free and
clear of, and without liability for withholding or deduction for or on account
of, any present or future Taxes of whatever nature imposed or levied by or on
behalf of any jurisdiction other than the United States, Canada (in the case of
any holder of Notes incorporated, organized or resident for tax purposes in
Canada), Japan (in the case of any holder of Notes incorporated, organized or
resident for tax purposes in Japan) or Australia (in the case of any holder of
Notes incorporated, organized or resident for tax purposes in Australia) (or any
political subdivision or taxing authority of or in such jurisdiction)
(hereinafter a “Taxing Jurisdiction”), unless the withholding or deduction of
such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Member
Guarantor under this Deed of Guarantee, such Member Guarantor will pay to the
relevant Taxing Jurisdiction the full amount required to be withheld, deducted
or otherwise paid before penalties attach thereto or interest accrues thereon
and pay to each Holder such additional amounts as may be necessary in order that
the net amounts paid to such Holder pursuant to the terms of this Deed of
Guarantee, after such deduction, withholding or payment (including, without
limitation, any required deduction or withholding of Tax on or with respect to
such additional amount), shall be not less than the amounts then due and payable
to such Holder under the terms of this Deed of Guarantee before the assessment
of such Tax, provided that no payment of any additional amounts shall be
required to be made for or on account of:

(a)         any Excluded Tax;

(b)         with respect to a Holder, provided that such Member Guarantor is
registered under the laws of Australia, any Tax that would not have been imposed
but for any breach by such Holder of any representation made or deemed to have
been made by such Holder pursuant to Section 6.3(a), 6.3(c) or 6.3(d) of the
Note and Guarantee Agreement;

(c)         any Tax that would not have been imposed had any such Holder that is
an Australian tax resident or holds the Note in connection with a permanent
establishment in Australia provided such Member Guarantor with:

(i)         its Australian business number; or

(ii)       its Australian tax file number or evidence of an exemption from
providing an Australian tax file number;

 

8



--------------------------------------------------------------------------------

(d)     any Tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and Australia or any other Taxing
Jurisdiction in which such Member Guarantor is organized, other than the mere
holding of the relevant Note with the benefit of this Deed of Guarantee or the
receipt of payments thereunder or hereunder, including, without limitation, such
Holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a Tax that would not have been imposed but for such Member
Guarantor, after the date that such Member Guarantor so became a Member
Guarantor, changing its jurisdiction of organization to the Taxing Jurisdiction
imposing the relevant Tax;

(e)     any Tax that would not have been imposed but for the delay or failure by
such Holder (following a written request by any Member Guarantor) in the filing
with the relevant Taxing Jurisdiction of Forms (as defined below) that are
required to be filed by such Holder to avoid or reduce such Taxes (including for
such purpose any refilings or renewals of filings that may from time to time be
required by the relevant Taxing Jurisdiction), provided that the filing of such
Forms would not (in such Holder’s reasonable judgment) impose any unreasonable
burden (in time, resources or otherwise) on such Holder or result in any
confidential or proprietary income tax return information being revealed, either
directly or indirectly, to any Person and such delay or failure could have been
lawfully avoided by such Holder, and provided further that such Holder shall be
deemed to have satisfied the requirements of this clause (e) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of any Member Guarantor no
later than 45 days after receipt by such Holder of such written request
(accompanied by copies of such Forms and related instructions, if any); or

(f)     any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall any Member Guarantor be obligated to
pay such additional amounts to any Holder (i) not resident in the United States
of America, Canada, Japan, Australia or any other jurisdiction in which an
original Purchaser is resident for tax purposes on the date of the Closing in
excess of the amounts that such Member Guarantor would be obligated to pay if
such holder had been a resident of the United States of America, Canada, Japan,
Australia or such other jurisdiction, as applicable (and, to the extent
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of
America, Canada, Japan, Australia or such other jurisdiction and the relevant
Taxing Jurisdiction to the extent that such eligibility would reduce such
additional amounts), or (ii) registered in the name of a nominee if under the
law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and such Member Guarantor shall
have given timely notice of such law or interpretation to such Holder.

 

9



--------------------------------------------------------------------------------

By acceptance of any Note with the benefit of this Deed of Guarantee, the
relevant Holder agrees, subject to the limitations of clause (e) above, that it
will from time to time with reasonable promptness (x) duly complete and deliver
to or as reasonably directed by any Member Guarantor all such forms,
certificates, documents and returns provided to such Holder by such Member
Guarantor (collectively, together with instructions for completing the same,
“Forms”) required to be filed by or on behalf of such Holder in order to avoid
or reduce any such Tax pursuant to the provisions of an applicable statute,
regulation or administrative practice of the relevant Taxing Jurisdiction or of
an applicable tax treaty and (y) provide any Member Guarantor with such
information with respect to such Holder as such Member Guarantor may reasonably
request in order to complete any such Forms, provided that nothing in this
Section 4 shall require any Holder to provide information with respect to any
such Form or otherwise if in the opinion of such Holder such Form or disclosure
of information would involve the disclosure of tax return or other information
that is confidential or proprietary to such Holder, and provided further that
each such Holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such Holder to the relevant Member Guarantor or mailed to the
appropriate taxing authority, whichever is applicable, within 45 days following
a written request of any Member Guarantor (which request shall be accompanied by
copies of such Form) and, in the case of a transfer of any Note, at least 90
days prior to the relevant interest payment date.

On or before the date of this Deed of Guarantee, the relevant Member Guarantor
will furnish each Purchaser with copies of the appropriate Form (and English
translation if required as aforesaid) currently required to be filed in the
relevant Taxing Jurisdiction pursuant to clause (e) of the second paragraph of
this Section 4, if any, and in connection with the transfer of any Note, the
relevant Member Guarantor will furnish the transferee of any Note with copies of
any Form and English translation then required.

If any payment is made by any Member Guarantor to or for the account of any
Holder after deduction for or on account of any Taxes, and additional amounts
are paid by such Member Guarantor pursuant to this Section 4, then, if such
Holder has received or been granted a refund of such Taxes, such Holder shall,
to the extent that it can do so without prejudice to the retention of the amount
of such refund, reimburse to such Member Guarantor such amount as such Holder
shall, in its sole discretion, determine to be attributable to the relevant
Taxes or deduction or withholding. Nothing herein contained shall interfere with
the right of any Holder to arrange its tax affairs in whatever manner it thinks
fit and, in particular, no Holder shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as set forth in clause (e) above) oblige any Holder to disclose any
information relating to its tax affairs or any computations in respect thereof.

The relevant Member Guarantor will furnish the Holders, promptly and in any
event within 60 days after the date of any payment by such Member Guarantor of
any Tax in respect of any amounts paid under this Deed of Guarantee the original
tax receipt issued by the relevant taxation or other authorities involved for
all amounts paid as aforesaid (or if such original tax receipt is not available
or must legally be kept in the possession of such Member Guarantor, a duly
certified copy of the original tax receipt or any other reasonably satisfactory
evidence of payment), together with such other documentary evidence with respect
to such payments as may be reasonably requested from time to time by any Holder.

 

10



--------------------------------------------------------------------------------

If any Member Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which such Member
Guarantor would be required to pay any additional amount under this Section 4,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against any Holder,
and such Holder pays such liability, then such Member Guarantor will promptly
reimburse such Holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by such Member Guarantor) upon demand by such Holder accompanied by an
official receipt (or a duly certified copy thereof) issued by the taxation or
other authority of the relevant Taxing Jurisdiction.

If any Member Guarantor makes payment to or for the account of any Holder and
such Holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such Holder shall, as soon as practicable after receiving written request
from such Member Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by such Member Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.

The obligations of the Member Guarantors under this Section 4 shall survive the
payment or transfer of any Note and the provisions of this Section 4 shall also
apply to successive transferees of the Notes.

Section 5. Miscellaneous.

5.01 Amendments, Etc. This Deed of Guarantee may be amended, and the observance
of any term hereof may be waived (either retroactively or prospectively), with
(and only with) the written consent of each Member Guarantor and the Required
Holders, except that no such amendment or waiver may, without the written
consent of each Holder affected thereby, amend any of Section 2.01, 2.02, 4,
this Section 5.01 or Section 5.04.

5.02 Notices. All notices and communications provided for hereunder shall be in
writing and sent as provided in Section 20 of the Note and Guarantee Agreement
(i) if to any Holder, to the address (whether electronic or physical) specified
for such Holder in the Note and Guarantee Agreement and (ii) if to any Member
Guarantor, to the address for such Member Guarantor set forth in Annex I hereto.

5.03 Jurisdiction and Process; Waiver of Jury Trial.

(a)        Each Member Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, the City of New York, over any suit, action or proceeding arising out
of or relating to this Deed of Guarantee or any other document executed in
connection herewith. To the fullest extent permitted by applicable law, each
Member Guarantor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

 

11



--------------------------------------------------------------------------------

(b)        Each Member Guarantor agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 5.03(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

(c)        Each Member Guarantor consents to process being served by or on
behalf of any Holder in any suit, action or proceeding of the nature referred to
in Section 5.03(a) by mailing a copy thereof by registered or certified or
priority mail, postage prepaid, return receipt requested, or delivering a copy
thereof in the manner for delivery of notices specified in Section 5.02, to
National Registered Agents, Inc., at 111 Eighth Avenue28 Liberty Street, New
York, NY 1001110005, as its agent for the purpose of accepting service of any
process in the United States. Each Member Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d)        Nothing in this Section 5.03 shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against any Member Guarantor in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

(e)        Each Member Guarantor hereby irrevocably appoints National Registered
Agents, Inc. to receive for it, and on its behalf, service of process in the
United States.

(f)        EACH MEMBER GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS DEED OF GUARANTEE OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

5.04  Obligation to Make Payment in Applicable Currency.

(a)        Any payment on account of an amount that is payable by any Member
Guarantor under this Deed of Guarantee in respect of any amount owed under the
Note and Guarantee Agreement or the Notes shall be made in the respective
currency specified in the Note and Guarantee Agreement or the Notes, as the case
may be. Costs, expenses and indemnities payable pursuant to any provision of
this Deed of Guarantee shall be paid in either U.S. Dollars or Australian
Dollars depending on the currency in which such costs and expenses are incurred
and billed to the Member Guarantors.

(b)        Any payment on account of an amount that is payable by any Member
Guarantor in U.S. Dollars which is made to or for the account of any Holder in
any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of any
Member Guarantor, shall constitute a discharge of the obligation of the Member
Guarantors under this Deed of Guarantee only to the extent of the amount of U.S.
Dollars which such Holder could purchase in the foreign

 

12



--------------------------------------------------------------------------------

exchange markets in London, England, with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the London Banking Day following receipt of the payment first referred to above.
If the amount of U.S. Dollars that could be so purchased is less than the amount
of U.S. Dollars originally due to such Holder from any Member Guarantor, such
Member Guarantor agrees to the fullest extent permitted by law, to indemnify and
save harmless such Holder from and against all loss or damage arising out of or
as a result of such deficiency.

(c)        Any payment on account of an amount that is payable by any Member
Guarantor in Australian Dollars which is made to or for the account of any
Holder in any other currency, whether as a result of any judgment or order or
the enforcement thereof or the realization of any security or the liquidation of
any Member Guarantor, shall constitute a discharge of the obligation of the
Member Guarantors under this Deed of Guarantee only to the extent of the amount
of Australian Dollars which such Holder could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of Australian Dollars that could be so purchased is less than the amount
of Australian Dollars originally due to such Holder from any Member Guarantor,
such Member Guarantor agrees to the fullest extent permitted by law, to
indemnify and save harmless such Holder from and against all loss or damage
arising out of or as a result of such deficiency.

(d)        The indemnities contained in the foregoing clauses (a) through (c)
shall, to the fullest extent permitted by law, constitute obligations separate
and independent from the other obligations contained in this Deed of Guarantee,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such Holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order. As used herein the term “London Banking Day” shall mean any day other
than a Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.

5.05  Successors and Assigns. All covenants and other agreements of each of the
Member Guarantors in this Deed of Guarantee shall bind its respective successors
and assigns and shall inure to the benefit of the Holders and their respective
successors and assigns.

5.06  Severability. Any provision of this Deed of Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

5.07  Termination. Notwithstanding anything to the contrary contained herein,
upon any notice by the Parent Guarantor and the Company with respect to any
Member Guarantor as provided in, and satisfying the requirements of,
Section 9.8(c) of the Note and Guarantee Agreement, such Member Guarantor shall
be automatically released from this Deed of Guarantee and this Deed of Guarantee
shall be of no further force and effect with respect to such Member Guarantor as
at the date of such notice without the need for the consent, execution or
delivery of any other document or the taking of any other action by any Holder
or any other Person.

 

13



--------------------------------------------------------------------------------

5.08 Additional Member Guarantors. One or more additional Members may become
party to this Deed of Guarantee by executing and delivering to each holder an
Accession Deed in the form of Annex II hereto, in which case each such Member
shall, from and after the date of the execution and delivery of such Accession
Deed, be for all purposes a “Member Guarantor” hereunder, and each such Member
Guarantor shall be deemed to have made the representations and warranties in
Section 3 hereof to each holder as of such date.

5.09 Shareholder Ratification. Each Member Guarantor that is a shareholder of
another Member Guarantor hereby ratifies and confirms the entry by such other
Member Guarantor into, and the performance by such other Member Guarantor of all
of its obligations under, this Deed of Guarantee.

5.10  Deed Poll. This Deed of Guarantee shall take effect as a Deed Poll for the
benefit of the Holders from time to time and for the time being.

5.11  Taxes. The Member Guarantors will pay all stamp, documentary or similar
taxes or fees which may be payable in respect of the execution and delivery or
the enforcement of this Deed of Guarantee in the United States, Australia or any
other applicable jurisdiction or of any amendment of, or waiver or consent under
or with respect to, this Deed of Guarantee, and will save each Holder to the
extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Member Guarantors hereunder.

5.12  Governing Law. This Deed of Guarantee shall be governed by and construed
in accordance with the laws of the State of New South Wales in the Commonwealth
of Australia.

5.13  Counterparts. This Deed of Guarantee may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

14



--------------------------------------------------------------------------------

EXECUTED AS A DEED by the Member Guarantors as of the day and year first above
written.

 

[MEMBER GUARANTOR]

By:

      Name:   Title:



--------------------------------------------------------------------------------

ANNEX I to

Member Guarantee

Member Guarantors

 

Name    Place of Incorporation    Address                                      
                                 



--------------------------------------------------------------------------------

ANNEX II to

Member Guarantee

[Form of Accession Deed]

ACCESSION DEED

THIS DEED POLL is made on [insert date] by [insert name of Member Guarantor]
(ABN ________________) (incorporated in [insert name of jurisdiction]) of
[insert address of Member Guarantor] (“Member Guarantor”).

RECITALS:

 

A.

Under a Deed of Guarantee (“Deed of Guarantee”) dated 25 July 2012 executed by
each Initial Member Guarantor in favour of each person who is from time to time
a holder (“Holder”) of one or more of any of the (i) U.S.$150,000,000 3.68%
Series D Guaranteed Senior Notes due 2019, (ii) U.S.$200,000,000 4.27% Series E
Guaranteed Senior Notes due 2022, (iii) U.S.$150,000,000 4.42% Series F
Guaranteed Senior Notes due 2024 and (iv) A$100,000,000 7.04% Series G
Guaranteed Senior Notes due 2022, in each case issued by FOXTEL MANAGEMENT PTY
LIMITEDFoxtel Management Pty Limited (ABN 65 068 671 938), a company registered
under the laws of Australia (“FOXTELFoxtel Management”), in its own capacity (in
such capacity, the “Company”), pursuant to the Note and Guarantee Agreement
dated as of September 24, 2009, among theJuly 25, 2012 (as amended pursuant to
the Amendment No. 1 and Guarantee Agreement dated as of November 22, 2019, and
as further amended, modified or supplemented from time to time), among NXEA
Australia Pty Limited (ABN 85 625 190 990), the Company, Sky Cable Pty Limited
(ABN 14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited (f/k/a Telstra
Media Pty Limited) (ABN 72 069 799 640279 027) (“TelstraFoxtel Media” and,
together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTEL Television Partnership,
and each of the purchasers listed in Schedule A attached thereto, a person may
become a Member Guarantor by execution of this deed poll.

 

B.

The Member Guarantor wishes to guarantee to each Holder the Guaranteed
Obligations and to become a Member Guarantor.

THIS DEED POLL WITNESSES as follows:

1. Definitions and interpretation

 

(a)

In this deed poll words and phrases defined in the Deed of Guarantee have the
same meaning.

 

(b)

In this deed poll:



--------------------------------------------------------------------------------

“Additional Member Guarantor” means any person that has become a Member
Guarantor (since the date of execution of the Deed of Guarantee) by execution of
an Accession Deed;

“Existing Member Guarantor” means an Initial Member Guarantor or an Additional
Member Guarantor and which, in either case, has not been released from the Deed
of Guarantee;

“Guaranteed Obligations” has the same meaning as in the Deed of Guarantee;

“Holder” has the meaning given in Recital A above; and

“Initial Member Guarantor” means each Person that shall have initially executed
and delivered the Deed of Guarantee.

 

(c)

In this deed poll:

(1) A reference to the Deed of Guarantee includes all amendments or supplements
to, or replacements or novations of, either of them; and

(2) a reference to a Holder includes its successors and permitted assigns.

2.  Guarantee

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Member Guarantor hereby jointly and severally with each
Existing Member Guarantor absolutely, irrevocably and unconditionally guarantees
to each Holder the due and punctual payment and performance of the Guaranteed
Obligations.

3.  Representations and Warranties

The Member Guarantor represents and warrants as set out in Section 3 of the Deed
of Guarantee.

4.  Status of Guarantor

The Member Guarantor agrees that it hereby becomes a “Member Guarantor” as
defined in, and for all purposes under, the Deed of Guarantee as if named in and
as a party to the Deed of Guarantee, and accordingly is bound by the Deed of
Guarantee as a Member Guarantor.

5.  Benefit of deed poll

This deed poll is given in favour of and for the benefit of:

(a)        each Holder; and

(b)        each Existing Member Guarantor;

and their respective successors and permitted assigns.

 

Annex II - 2



--------------------------------------------------------------------------------

6. Address for notices

The details for the Member Guarantor for service of notices are:

Email:

Address:

Attention:

Facsimile:

7.  Jurisdiction and process

The provisions of Section 5.03 of the Deed of Guarantee shall apply, mutatis
mutandis, to this deed poll as if set out in full.

8.  Governing law and jurisdiction

This deed poll shall be governed by and construed in accordance with the laws of
the State of New South Wales in the Commonwealth of Australia.

 

[MEMBER GUARANTOR]

By:

      Name:   Title:

 

Annex II - 3



--------------------------------------------------------------------------------

EXHIBIT 15.2

[FORM OF QP TRANSFER CERTIFICATE]

QP TRANSFER CERTIFICATE

Reference is made to the Note and Guarantee Agreement dated as of July 25, 2012
(as from time to time amended, the “Note and Guarantee Agreement”), between
FOXTEL Management Pty Limited (ABN 65 068 671 938), a company registered under
the laws of Australia (“FOXTEL Management”), in its own capacity (in such
capacity, the “Company”), Sky Cable Pty Limited (ABN 14 069 799 640) (“Sky
Cable”), Foxtel Media Pty Limited (f/k/a Telstra Media Pty Limited) (ABN 72 069
799 640) (“TelstraFoxtel Media” and, together with Sky Cable, the “Partners”),
FOXTEL Management, in its capacity as agent for the Partners as a partnership
carrying on the business of the FOXTEL Partnership and as agent for the FOXTEL
Television Partnership (in all such capacities, the “Guarantor” and, the
Guarantor, together with the Company, collectively, the “Obligor”), and the
purchasers listed in Schedule A thereto.

Capitalized terms used in this QP Transfer Certificate but not defined herein
are used as defined in the Note and Guarantee Agreement.

The undersigned transferee of Notes hereby represents and warrants to the
Obligor as follows:

(1)        The undersigned [circle either clause (a) or clause (b) below]:

(a)        is not a “U.S. person”, as defined in Rule 902(k) under the United
States Securities Act of 1933, as amended; or

(b)        is a “qualified purchaser”, as defined in Section 2(a)(51) of the
United States Investment Company Act of 1940, as amended, and the rules and
regulations thereunder; and

(2)        The undersigned will not offer, sell, pledge or otherwise transfer
any Note unless the transferee thereof delivers a QP Transfer Certificate to the
Obligor, as set forth in Section 15.2 of the Note and Guarantee Agreement.

 

[INSERT NAME OF TRANSFEREE]

By:       Name:   Title:

Dated:    



--------------------------------------------------------------------------------

EXHIBIT B-1

AMENDMENT AND GUARANTEE AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 1 AND GUARANTEE AGREEMENT

This AMENDMENT NO. 1 AND GUARANTEE AGREEMENT dated as of November 22, 2019 (this
“Agreement”) is entered into by FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068 671
938), a company registered under the laws of Australia (“Foxtel Management”), in
its own capacity (in such capacity, the “Company”), Sky Cable Pty Limited (ABN
14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited (f/k/a Telstra Media Pty
Limited) (ABN 72 069 279 027) (“Foxtel Media” and, together with Sky Cable, each
a “Partner” and collectively the “Partners”) and Foxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the Foxtel Partnership and as agent for the Foxtel Television Partnership (in
all such capacities, the “Guarantor” and, the Guarantor, together with the
Company, collectively, the “Obligor”), NXE AUSTRALIA PTY LIMITED (ACN 625 190
990), a company registered under the laws of Australia (the “Parent Guarantor”
and, together with the Obligor and the Partners, the “Amendment Parties”), each
Member Guarantor set forth in Part 1 of Schedule 1 hereto (the “Current Member
Guarantors”) and the Noteholders (as defined below) signatory hereto. The
holders of Notes as of the date of this Agreement are referred to herein as the
“Noteholders”. Capitalized terms used in this Agreement but not defined in this
Agreement are used as defined in the Amended Note Agreement (as defined below).

W I T N E S S E T H

WHEREAS, the Obligor and the Partners are parties to the Note and Guarantee
Agreement dated as of July 25, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), among the Obligor,
the Partners and the purchasers signatory thereto;

WHEREAS, pursuant to the Note Agreement, the Company issued (i) U.S.$150,000,000
aggregate principal amount of its 3.68% Series D Guaranteed Senior Notes due
2019 (which Notes have been repaid in full), (ii) U.S.$200,000,000 aggregate
principal amount of its 4.27% Series E Guaranteed Senior Notes due 2022 (the
“Series E Notes”), (iii) U.S.$150,000,000 aggregate principal amount of its
4.42% Series F Guaranteed Senior Notes due 2024 (the “Series F Notes”) and
(iv) A$100,000,000 aggregate principal amount of its 7.04% Series G Guaranteed
Senior Notes due 2022 (the “Series G Notes” and, together with the Series E
Notes and the Series F Notes, the “Notes”, such term to include any such notes
issued in exchange or substitution therefor pursuant to Section 15 of the Note
Agreement);

WHEREAS, the Parent Guarantor is the head entity of the NXEA Consolidated Group,
and accordingly all Members are Subsidiaries of the Parent Guarantor;



--------------------------------------------------------------------------------

WHEREAS, as a condition to the agreement of the Noteholders to amend the Note
Agreement as set forth herein, the Parent Guarantor shall guarantee the due and
punctual performance and observance of all obligations of the Company under the
Note Agreement and the Notes and shall become party to the Note Agreement as the
“Parent Guarantor” thereunder;

WHEREAS, each of the Current Member Guarantors is party to the Deed of Guarantee
dated as of July 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Member Guarantee”);

WHEREAS, (i) the Amendment Parties and the Required Holders have agreed to amend
the Note Agreement as set forth more fully herein and (ii) the Current Member
Guarantors and the Noteholders signatory hereto have agreed to amend the Member
Guarantee as set forth in the Amendment Deed dated the date hereof, in
substantially the form of Exhibit 2 to this Agreement (the “Amendment Deed”),
made by the Current Member Guarantors for the benefit of the Noteholders; and

WHEREAS, as a condition to the agreement of the Noteholders to amend the Note
Agreement as set forth herein, the Parent Guarantor shall cause each Member of
the NXEA Consolidated Group set forth on Part 2 of Schedule 1 hereto (each a
“New Guaranteeing Member” and collectively, the “New Guaranteeing Members”) to
accede to the Member Guarantee (as amended pursuant to the Amendment Deed) as
Member Guarantors thereunder.

NOW THEREFORE, in consideration of the mutual covenants and the promises herein
contained and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the Amendment Parties, the Current Member Guarantors and
the Noteholders hereby agree as follows:

SECTION 1.    Amendments. On and after the Effective Date (as defined below):

(a)        Amendments to the Note Agreement.             The Note Agreement
shall be and hereby is amended as set forth in Exhibit 1 to this Agreement, with
text marked in bold double underline indicating additions to the Note Agreement
and with text marked in bold strikethrough indicating deletions to the Note
Agreement (the “Amended Note Agreement”).

(b)        Amendments to the Member Guarantee. The Member Guarantee shall be
amended as set forth in Exhibit 1 to the Amendment Deed (the “Amended Member
Guarantee”).

SECTION 2.    The Parent Guarantee.

2.01.    Guarantee.        The Parent Guarantor hereby guarantees to each holder
of any Note or Notes at any time outstanding (a) the prompt payment in full, in
U.S. Dollars, in the case of U.S. Dollar Notes, or Australian Dollars, in the
case of the Series G Notes, when due (whether at stated maturity, by
acceleration, by mandatory or optional prepayment or otherwise) of the principal
of, Make-Whole Amount and Modified Make-Whole Amount, if any, and interest on
the Notes (including, without limitation, any interest on any overdue principal,
Make-Whole Amount and Modified Make-Whole Amount, if any, and, to the extent
permitted by applicable law, on any overdue interest and on payment of
additional amounts described in Section 13 of the Note Agreement) and all other
amounts from time to time owing by the Company under the Note

 

2



--------------------------------------------------------------------------------

Agreement and the Notes (including, without limitation, costs, expenses and
taxes in accordance with the terms hereof), and (b) the prompt performance and
observance by the Company of all covenants, agreements and conditions on its
part to be performed and observed hereunder, in each case strictly in accordance
with the terms thereof (such payments and other obligations being herein
collectively called the “Guaranteed Obligations”). The Parent Guarantor hereby
further agrees that if the Company shall default in the payment or performance
of any of the Guaranteed Obligations, the Parent Guarantor will (x) promptly pay
or perform the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by mandatory or optional prepayment or
otherwise) in accordance with the terms of such extension or renewal and (y) pay
to the holder of any Note such amounts, to the extent lawful, as shall be
sufficient to pay the costs and expenses of collection or of otherwise enforcing
any of such holder’s rights under the Note Agreement, including, without
limitation, reasonable counsel fees (all of the foregoing, the “Parent
Guarantee”).

All obligations of the Parent Guarantor under this Section 2.01 shall survive
the transfer of any Note, and any obligations of the Parent Guarantor under this
Section 2.01 with respect to which the underlying obligation of the Company is
expressly stated to survive the payment of any Note shall also survive payment
of such Note.

2.02  Obligations Unconditional.

(a)        The obligations of the Parent Guarantor under Section 2.01 constitute
a present and continuing guaranty of payment and not collectibility and are
absolute, unconditional and irrevocable, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Company under
the Note Agreement, the Notes or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any Guaranty of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.02 that the
obligations of the Parent Guarantor hereunder shall be absolute, unconditional
and irrevocable under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Parent Guarantor
hereunder which shall remain absolute, unconditional and irrevocable as
described above:

(1)        any amendment or modification of any provision of the Note Agreement,
any Member Guarantee or any of the Notes or any assignment or transfer thereof,
including without limitation the renewal or extension of the time of payment of
any of the Notes or the granting of time in respect of such payment thereof, or
of any furnishing or acceptance of security or any additional guarantee or any
release of any security or guarantee so furnished or accepted for any of the
Notes;

 

3



--------------------------------------------------------------------------------

(2)        any waiver, consent, extension, granting of time, forbearance,
indulgence or other action or inaction under or in respect of the Note
Agreement, the Notes or any Member Guarantee, or any exercise or non-exercise of
any right, remedy or power in respect hereof or thereof;

(3)        any bankruptcy, receivership, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceedings with
respect to the Company or any other Person or the properties or creditors of any
of them;

(4)        the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, the Note Agreement, the Notes or any other agreement;

(5)        any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock of the
Company, or any change whatsoever in the objects, capital structure,
constitution or business of the Company;

(6)        any default, failure or delay, willful or otherwise, on the part of
the Company or any other Person to perform or comply with, or the impossibility
or illegality of performance by the Company or any other Person of, any term of
the Note Agreement, the Notes or any other agreement;

(7)        any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including without limitation any suit or action in any way attacking
or involving any issue, matter or thing in respect of the Note Agreement, the
Notes or any other agreement;

(8)        any lack or limitation of status or of power, incapacity or
disability of the Company or any trustee or agent thereof, and other person
providing a Guaranty of, or security for, any of the Guaranteed Obligations; or

(9)        any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b) The Parent Guarantor hereby unconditionally waives diligence, presentment,
demand of payment, protest and all notices whatsoever and any requirement that
any holder of a Note exhaust any right, power or remedy against the Company
under the Note Agreement or the Notes or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
Guaranty of, or security for, any of the Guaranteed Obligations.

 

4



--------------------------------------------------------------------------------

(c)        In the event that the Parent Guarantor shall at any time pay any
amount on account of the Guaranteed Obligations or take any other action in
performance of its obligations hereunder, the Parent Guarantor shall not
exercise any subrogation or other rights hereunder or under the Notes and the
Parent Guarantor hereby waives all rights it may have to exercise any such
subrogation or other rights, and all other remedies that it may have against the
Company, in respect of any payment made hereunder unless and until the
Guaranteed Obligations shall have been indefeasibly paid in full. Prior to the
payment in full of the Guaranteed Obligations, if any amount shall be paid to
the Parent Guarantor on account of any such subrogation rights or other remedy,
notwithstanding the waiver thereof, such amount shall be received in trust for
the benefit of the holders of the Notes and shall forthwith be paid to such
holders to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof. The Parent Guarantor
agrees that its obligations under this Section 2 shall be automatically
reinstated if and to the extent that for any reason any payment (including
payment in full) by or on behalf of the Company is rescinded or must be
otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

(d)        If an event permitting the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration (and the effect thereof on the Guaranteed Obligations)
shall at such time be prevented by reason of the pendency against the Company or
any other Person (other than the Parent Guarantor) of a case or proceeding under
a bankruptcy or insolvency law, the Parent Guarantor agrees that, for purposes
of the guarantee in this Section 2 and the Parent Guarantor’s obligations under
the Parent Guarantee, the maturity of the principal amount of the Notes shall be
deemed to have been accelerated (with a corresponding effect on the Guaranteed
Obligations) with the same effect as if the holders of the Notes had accelerated
the same in accordance with the terms of the Note Agreement, and the Parent
Guarantor shall forthwith pay such principal amount, any interest thereon, any
Make-Whole Amounts and any other amounts guaranteed hereunder without further
notice or demand.

(e)        The guarantee in this Section 2 is a continuing guarantee and shall
apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.

2.03   Obligation to Make Payments in Applicable Currency.

(a)        Any payment on account of an amount that is payable under the Parent
Guarantee in U.S. Dollars which is made to or for the account of any holder of
U.S. Dollar Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of the Parent Guarantor, shall constitute a discharge of the Parent
Guarantor under the Parent Guarantee only to the extent of the amount of U.S.
Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Parent Guarantor agrees to the
fullest extent permitted by law, to indemnify and save harmless such holder from
and against all loss or damage arising out of or as a result of such deficiency.

 

5



--------------------------------------------------------------------------------

(b)        Any payment on account of an amount that is payable under the Parent
Guarantee in Australian Dollars which is made to or for the account of any
holder of Series G Notes in any other currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of the Parent Guarantor, shall constitute a discharge of the
obligation of the Parent Guarantor under the Parent Guarantee only to the extent
of the amount of Australian Dollars which such holder could purchase in the
foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above. If the amount of Australian Dollars that could be so
purchased is less than the amount of Australian Dollars originally due to such
holder, the Parent Guarantor agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency.

(c)        Costs and expenses payable by the Parent Guarantor pursuant to
Section 17.1 or 17.2 of the Amended Note Agreement shall be paid in either U.S.
Dollars or Australian Dollars depending on the currency in which such costs and
expenses are incurred and billed, subject to the same indemnity set forth in
clause (a) above (in the case of U.S. Dollars) or clause (b) above (in the case
of Australian Dollars).

(d)        Any payment under any provision of the Parent Guarantee (other than
as specified in clauses (b) and (c) above) shall be in U.S. Dollars and any such
payment made in any other currency, whether as a result of any judgment or order
or the enforcement thereof or the realization of any security or the liquidation
of the Parent Guarantor, shall constitute a discharge of the obligation of the
Parent Guarantor under the Parent Guarantee only to the extent of the amount of
U.S. Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Parent Guarantor agrees to the
fullest extent permitted by law, to indemnify and save harmless such holder from
and against all loss or damage arising out of or as a result of such deficiency.

(e)        The indemnities contained in the foregoing clauses (a) through (d)
shall, to the fullest extent permitted by law, constitute obligations separate
and independent from the other obligations contained in the Parent Guarantee and
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder, under the Notes or
under any judgment or order. As used in this Section 2.03, the term “London
Banking Day” shall mean any day other than a Saturday or Sunday or a day on
which commercial banks are required or authorized by law to be closed in London,
England.

 

6



--------------------------------------------------------------------------------

SECTION 3.    Representations and Warranties of the Amendment Parties and the
Member Guarantors. The Parent Guarantor and the Obligor, jointly and severally,
in the case of Sections 3.01 through 3.20, inclusive, and Section 3.25, each
Partner in respect of itself in the case of Sections 3.01, 3.02, 3.03, 3.09,
3.13, 3.18(a), 3.19 and 3.20 and each Current Member Guarantor (solely in
respect of matters related to such Current Member Guarantor and not in relation
to any other Person) in the case of Sections 3.20 through 3.24, inclusive,
represents and warrants to each Noteholder on the date hereof and on the
Effective Date (as defined below) as follows (and the parties hereto agree that
the following representations and warranties shall be deemed to have been made
in connection with the Note Agreement and the Notes for all relevant purposes
thereof, including without limitation Section 11(e) of the Note Agreement):

3.01.    Organization; Power and Authority. Each Amendment Party is a
corporation or partnership, as the case may be, duly organized and validly
existing under the laws of its jurisdiction of formation and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Amendment Party
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the New
Subordination Deeds (as defined below) and to perform the provisions hereof, of
the Amended Note Agreement and of the New Subordination Deeds.

3.02.    Authorization, Etc. Each of this Agreement, the Amended Note Agreement
and each New Subordination Deed has been duly authorized by all necessary
corporate or other organizational action on the part of each Amendment Party,
and each of this Agreement, the Amended Note Agreement and the News P/L
Subordination Deed (and upon the effectiveness thereof as set forth in the
Amended Note Agreement, the Working Capital Subordination Deed) constitutes a
legal, valid and binding obligation of such Amendment Party, enforceable against
such Amendment Party in accordance with its respective terms, except, in each
case, as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

3.03.    Compliance with Laws, Other Instruments, Etc. The execution, delivery
and performance of this Agreement and the New Subordination Deeds and the
performance of the Amended Note Agreement will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of any Amendment Party or Member Guarantor under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, partnership agreement, memorandum and articles of
association, regulations or by-laws or other organizational document, or any
other agreement or instrument to which any Amendment Party or Member Guarantor
or any other Member is bound or by which any Amendment Party or Member Guarantor
or any other Member or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Amendment Party or Member
Guarantor or any other Member or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to any
Amendment Party or Member Guarantor or any other Member.

 

7



--------------------------------------------------------------------------------

3.04.    Organization and Ownership. (a) The Shareholders beneficially own and
control (directly or indirectly) 100% of the NXEA Consolidated Group. All of the
outstanding shares of capital stock or similar equity interests of each Member
shown in Schedule 3.04 as being owned directly or indirectly by the Parent
Guarantor and the Members have been validly issued, are fully paid and
nonassessable and are owned by the Parent Guarantor or a Member free and clear
of any Lien (except as otherwise disclosed in Schedule 3.04).

(b)        All Members and Subsidiaries of Members are listed on the NXEA Group
Structure Diagram set forth in Schedule 3.04. The NXEA Group Structure Diagram
is true and correct in all material respects and does not omit any material
information or details.

(c)        Schedule 3.04 contains (except as noted therein) complete and correct
lists of (i) each Member’s Affiliates, other than Subsidiaries, (ii) the Parent
Guarantor’s directors and senior officers and (iii) the Member Guarantors and
the New Guaranteeing Members.

(d)        Each Member is a corporation, partnership or other legal entity duly
organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation, partnership or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Member has
the corporate, partnership or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(e)        No Member is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than the Note Agreement, the
agreements listed on Schedule 3.04 and customary limitations imposed by
corporate or partnership law or similar statutes) restricting the ability of
such Member to pay dividends out of profits or make any other similar
distributions of profits to any Member that owns outstanding shares of capital
stock or similar equity interests of such Member.

3.05.    Financial Statements.

The Parent Guarantor has delivered to each Noteholder copies of consolidated
financial statements of the NXEA Consolidated Group listed on Schedule 3.05. All
of said financial statements (including in each case the related schedules and
notes) have been prepared in accordance with Relevant GAAP, the Corporations Act
and any regulations made under the Corporations Act, in each case consistently
applied unless therein expressly noted, and give a true and fair view of (if
audited) or fairly present (if unaudited), the consolidated financial position
of the NXEA Consolidated Group as of the respective dates and for the respective
periods specified in such Schedule (subject, in the case of any interim
financial statements, to normal year-end adjustments).

 

8



--------------------------------------------------------------------------------

3.06.    Governmental Authorizations, Etc. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by any
Amendment Party of this Agreement or either New Subordination Deed or the
performance of the Amended Note Agreement, including, without limitation, any
thereof required in connection with the obtaining of U.S. Dollars or Australian
Dollars, as applicable, to make payments under this Agreement and the Amended
Note Agreement and the payment of such U.S. Dollars or Australian Dollars, as
applicable, to Persons resident in the United States of America, Canada, Japan
or Australia, as the case may be. It is not necessary to ensure the legality,
validity, enforceability or admissibility into evidence in Australia of this
Agreement, the Amended Note Agreement or either New Subordination Deed that any
thereof or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.

3.07.    Litigation; Observance of Agreements; Statutes and
Orders.    (a)  There are no actions, suits, investigations or proceedings
pending or, to the knowledge of the Parent Guarantor, threatened against or
affecting any Member or any property of any Member in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)        No Member is in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation (including, without
limitation, but only to the extent applicable thereto, Environmental Laws and
any of the laws and regulations that are referred to in Section 3.13) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

3.08.    Taxes. Each Member has filed all tax returns that are required to have
been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments or filings related thereto (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the relevant Member has
established adequate reserves in accordance with Relevant GAAP. The Parent
Guarantor knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the NXEA Consolidated Group and each Member in
respect of federal, state or other taxes for all fiscal periods are adequate.

No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of Australia or
any political subdivision thereof will be incurred by any Amendment Party or any
Noteholder as a result of the execution or delivery of this Agreement and the
Amended Note Agreement and no deduction or withholding in respect of Taxes
imposed by or for the account of Australia or, to the knowledge of any Amendment
Party, any other Taxing Jurisdiction, is required to be made from

 

9



--------------------------------------------------------------------------------

any payment by any Amendment Party under this Agreement or the Amended Note
Agreement, except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority of Australia or any political subdivision thereof arising out of
circumstances described in clauses (a) through (f), inclusive, of Section 13 of
the Amended Note Agreement or Section 4 of this Agreement, as applicable.

3.09.    Title to Property; Leases. The Parent Guarantor and each Member has
good and sufficient title to its respective properties that individually or in
the aggregate are Material, in each case free and clear of Liens prohibited by
the Amended Note Agreement, except where failure to have such title could not
reasonably be expected to have a Material Adverse Effect. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

3.10.    Licenses, Permits, etc.  (a) Each Member owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto necessary
for the conduct of their respective businesses without known conflict in any
respect with the rights of others;

(b)        To the best knowledge of the Parent Guarantor, no product of any
Member infringes in any respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person;

(c)        To the best knowledge of the Parent Guarantor, there is no violation
by any Person of any right of any Member with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by any Member;

except in any of the foregoing cases, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect

3.11.    Compliance with ERISA; Non-U.S. Plans. (a) Neither the Parent Guarantor
nor any ERISA Affiliate maintains, contributes to or is obligated to maintain or
contribute to, or has, at any time within the past six years, maintained,
contributed to or been obligated to maintain or contribute to, any employee
benefit plan which is subject to Title I or Title IV of ERISA or section 4975 of
the Code. Neither the Parent Guarantor nor any ERISA Affiliate is, or has ever
been at any time within the past six years, a “party in interest” (as defined in
section 3(14) of ERISA) or a “disqualified person” (as defined in section 4975
of the Code) with respect to any such plan.

 

10



--------------------------------------------------------------------------------

(b)        The present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan that is funded, determined as of the end of the
relevant Member’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(c)        No Member has incurred any Material obligation in connection with the
termination of or withdrawal from any Non-U.S. Plan.

(d)        All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by any Member have been paid or accrued as required, except
where failure so to pay or accrue could not be reasonably expected to have a
Material Adverse Effect.

3.12.    Existing Indebtedness. (a) Except as described therein, Schedule 3.12
sets forth a complete and correct summary list of outstanding Indebtedness of
the NXEA Consolidated Group as of November 22, 2019 (including a description of
the obligors and obligees, principal amount outstanding, collateral therefor, if
any, Guaranty thereof, if any, and whether such Indebtedness is Subordinated
Debt), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the NXEA Consolidated Group. No Member is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of such Member and no event or condition exists
with respect to any Indebtedness of any Member that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b)        Except as disclosed in Schedule 3.12, no Member has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.6(b) of the Amended Note
Agreement.

(c)        The Parent Guarantor is not a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of the Parent
Guarantor, any agreement relating thereto or any other agreement (including, but
not limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the Parent Guarantor, except as specifically indicated in Schedule 3.12.

3.13.    Foreign Asset Control Regulations, Etc.

(a)        No Amendment Party or any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

 

11



--------------------------------------------------------------------------------

(b)        No Amendment Party or any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Parent Guarantor’s knowledge, is under investigation by any
Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

(c)        The Parent Guarantor and the Obligor have established procedures and
controls that they reasonably believe are adequate (and otherwise comply with
applicable law) to ensure that the Parent Guarantor and the Obligor and each
Controlled Entity are and will continue to be in compliance with all applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption
Laws.

(d)        As used in this Section 3.13, the following terms have the respective
meanings set forth below:

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Blocked Person” means (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (ii) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (iii) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (i) or (ii).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
term “Controlled” shall have a correlative meaning.

 

“Controlled Entity” means any Subsidiary of the Parent Guarantor and any of its
or the Parent Guarantor’s respective Controlled Affiliates.

 

 

12



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
as of the date of this Agreement may be found at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

  

3.14. Status under certain United States Statutes. (a) None of the Parent
Guarantor, the Obligor, the FOXTEL Partnership, the FOXTEL Television
Partnership, any Current Member Guarantor or any New Guaranteeing Member is
required to register as an “investment company” under the United States
Investment Company Act of 1940, as amended, and (b) no Member is subject to
regulation under the United States Federal Power Act, as amended.

3.15. Environmental Matters. (a) No Member has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against such Member or any of its real properties now or formerly
owned, leased or operated by such Member or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(b)        No Member has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c)        No Member has stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by any of them and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.

(d)        All buildings on all real properties now owned, leased or operated by
any Member are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

3.16.    Ranking. All liabilities of the Company under the Notes and of each
Amendment Party under this Agreement and the Amended Note Agreement rank at
least pari passu in right of payment, without preference or priority, with all
other unsecured and unsubordinated Indebtedness of the Company or such Amendment
Party.

3.17.    No Defaults. Both immediately prior to and after giving effect to the
terms of this Agreement, no Default or Event of Default has occurred and is
continuing.

3.18.    Not a Trustee. No Amendment Party (a) enters into this Agreement or the
Amended Note Agreement as the trustee of any trust and none of the Partnership
Property is held by a Partner as trustee of any trust or (b) holds any assets as
the trustee of any trust.

3.19.    No Immunity. No Amendment Party nor any property of any Amendment Party
has immunity from the jurisdiction of a court or from legal process.

3.20.    Solvency. Each Amendment Party and each Current Member Guarantor is
solvent and able to pay its debts as and when they fall due and no Amendment
Party nor any Current Member Guarantor will be rendered insolvent as a result of
entering into the transactions contemplated by this Agreement.

3.21.    Organization; Power and Authority. Such Current Member Guarantor is a
corporation duly organized and validly existing under the laws of its
jurisdiction of formation and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Such Current Member Guarantor has the corporate
power and authority to execute and deliver this Agreement and the Amendment Deed
and to perform the provisions hereof and thereof and of the Amended Member
Guarantee.

3.22.    Authorization, Etc. Each of this Agreement and the Amendment Deed has
been duly authorized by all necessary corporate or other organizational action
on the part of such Current Member Guarantor and each of this Agreement, the
Amendment Deed and the Amended Member Guarantee constitutes a legal, valid and
binding obligation of such Current Member Guarantor, enforceable against such
Current Member Guarantor in accordance with its terms,

 

14



--------------------------------------------------------------------------------

except, in each case, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3.23.    Compliance with Laws, Other Instruments, Etc. The execution and
delivery by such Current Member Guarantor of this Agreement and the Amendment
Deed and the performance hereof and thereof and of the Amended Member Guarantee
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such Current
Member Guarantor under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter, partnership agreement, memorandum
and articles of association, regulations or by-laws or other organizational
document, or any other agreement or instrument to which such Current Member
Guarantor is bound or by which any such Current Member Guarantor or any of its
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Current Member Guarantor or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Current
Member Guarantor.

3.24.    Governmental Authorizations, Etc. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution or delivery by such Current Member
Guarantor of this Agreement or the Amendment Deed or the performance hereof or
thereof or of the Amended Member Guarantee including, without limitation, any
thereof required in connection with the obtaining of U.S. Dollars or Australian
Dollars, as applicable, to make payments under the Amended Member Guarantee and
the payment of such U.S. Dollars or Australian Dollars, as applicable, to
Persons resident in the United States of America, Canada, Japan or Australia, as
the case may be. It is not necessary to ensure the legality, validity,
enforceability or admissibility into evidence in the United States of America or
in Australia of this Agreement, the Amendment Deed or the Amended Member
Guarantee that this Agreement, the Amendment Deed or the Amended Member
Guarantee or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.

3.25.    Consideration. No remuneration, whether by way of supplemental or
additional interest or any fee or similar payment or security or other credit
support, has been provided to or on behalf of any creditor with respect to
Indebtedness of the Parent Guarantor, the Obligor or any Member as consideration
for such creditor agreeing to the same or similar matters or waivers set forth
in this Agreement, and no such remuneration shall be so provided unless the same
level of remuneration is paid to each Noteholder (whether as a flat fee or flat
compensation or based on a percentage or other metric of outstanding obligations
or otherwise). The foregoing representation shall not apply with respect to
standard establishment fees paid by the Parent Guarantor, the Obligor or any
Member in the ordinary course in connection with entering into any bank facility
agreement.

 

15



--------------------------------------------------------------------------------

SECTION 4.    Tax Indemnification.    All payments whatsoever under this
Agreement, the Amended Note Agreement and the Parent Guarantee (the “Parent
Guarantor Documents”) will be made by the Parent Guarantor in lawful currency of
the United States of America (in the case of payments in respect of the
U.S. Dollar Notes) or Australia (in the case of payments in respect of the
Series G Notes) free and clear of, and without liability for withholding or
deduction for or on account of, any present or future Taxes of whatever nature
imposed or levied by or on behalf of any jurisdiction other than the United
States, Canada (in the case of any holder of Notes incorporated, organized or
resident for tax purposes in Canada), Japan (in the case of any holder of Notes
incorporated, organized or resident for tax purposes in Japan) or Australia (in
the case of any holder of Notes incorporated, organized or resident for tax
purposes in Australia) (or any political subdivision or taxing authority of or
in such jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the
withholding or deduction of such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Parent
Guarantor under any Parent Guarantor Document, the Parent Guarantor will pay to
the relevant Taxing Jurisdiction the full amount required to be withheld,
deducted or otherwise paid before penalties attach thereto or interest accrues
thereon and pay to each holder of a Note such additional amounts as may be
necessary in order that the net amounts paid to such holder pursuant to the
terms of the relevant Parent Guarantor Document after such deduction,
withholding or payment (including, without limitation, any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such holder under the terms of the
relevant Parent Guarantor Document before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:

(a)        any Excluded Tax;

(b)        with respect to a holder of any Note, any Tax that would not have
been imposed but for any breach by such holder of any representation made or
deemed to have been made by such holder pursuant to Section 6.3(a), 6.3(c) or
6.3(d) of the Amended Note Agreement;

(c)        any Tax that would not have been imposed had any holder of a Note
that is an Australian tax resident or holds the Note in connection with a
permanent establishment in Australia provided the Company with:

(i)        its Australian business number; or

(ii)        its Australian tax file number or evidence of an exemption from
providing an Australian tax file number;

(d)        any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the

 

16



--------------------------------------------------------------------------------

Taxing Jurisdiction, other than the mere holding of the relevant Note (with the
benefit of the Parent Guarantee) or the receipt of payments thereunder or in
respect thereof, including, without limitation, such holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for the Parent Guarantor, after the
date hereof, opening an office in, moving an office to, changing the taxing
jurisdiction from or through which payments on account of any Parent Guarantor
Documents are made, or changing its jurisdiction of organization, to the Taxing
Jurisdiction imposing the relevant Tax;

(e)        any Tax that would not have been imposed but for the delay or failure
by such holder (following a written request by the Parent Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such holder to avoid or reduce such Taxes (including
for such purpose any refilings or renewals of filings that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (e) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of the Parent
Guarantor no later than 45 days after receipt by such holder of such written
request (accompanied by copies of such Forms and related instructions, if any);
or

(f)        any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall the Parent Guarantor be obligated to
pay such additional amounts to any holder of a Note (i) not resident in the
United States of America, Canada, Japan, Australia or any other jurisdiction in
which an original Purchaser is resident for tax purposes on the date of Closing
in excess of the amounts that the Parent Guarantor would be obligated to pay if
such holder had been a resident of the United States of America, Canada, Japan,
Australia or such other jurisdiction, as applicable (and, to the extent
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of
America, Canada, Japan, Australia or such other jurisdiction and the relevant
Taxing Jurisdiction to the extent that such eligibility would reduce such
additional amounts), or (ii) registered in the name of a nominee if under the
law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Parent Guarantor shall
have given timely notice of such law or interpretation to such holder.

By acceptance of any Note with the benefit of this Parent Guarantee, the holder
of such Note agrees, subject to the limitations of clause (e) above, that it
will from time to time with reasonable promptness (x) duly complete and deliver
to or as reasonably directed by the Parent

 

17



--------------------------------------------------------------------------------

Guarantor all such forms, certificates, documents and returns provided to such
holder by the Parent Guarantor (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of an applicable tax treaty and (y) provide the Parent Guarantor
with such information with respect to such holder as the Parent Guarantor may
reasonably request in order to complete any such Forms, provided that nothing in
this Section 4 shall require any holder to provide information with respect to
any such Form or otherwise if in the opinion of such holder such Form or
disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to such holder, and provided
further that each such holder shall be deemed to have complied with its
obligation under this paragraph with respect to any Form if such Form shall have
been duly completed and delivered by such holder to the Parent Guarantor or
mailed to the appropriate taxing authority, whichever is applicable, within 45
days following a written request of the Parent Guarantor (which request shall be
accompanied by copies of such Form) and, in the case of a transfer of any Note,
at least 90 days prior to the relevant interest payment date.

On or before the date hereof, the Parent Guarantor will furnish each Noteholder
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the relevant Taxing Jurisdiction
pursuant to clause (e) of the second paragraph of this Section 4, if any, and in
connection with the transfer of any Note, the Parent Guarantor will furnish the
transferee of any Note with copies of any Form and English translation then
required.

If any payment is made by the Parent Guarantor to or for the account of the
holder of any Note after deduction for or on account of any Taxes, and
additional amounts are paid by the Parent Guarantor pursuant to this Section 4,
then, if such holder has received or been granted a refund of such Taxes, such
holder shall, to the extent that it can do so without prejudice to the retention
of the amount of such refund, reimburse to the Parent Guarantor such amount as
such holder shall, in its sole discretion, determine to be attributable to the
relevant Taxes or deduction or withholding. Nothing herein contained shall
interfere with the right of the holder of any Note to arrange its tax affairs in
whatever manner it thinks fit and, in particular, no holder shall be under any
obligation to claim relief from its corporate profits or similar tax liability
in respect of such Tax in priority to any other claims, reliefs, credits or
deductions available to it or (other than as set forth in clause (e) above)
oblige any holder of any Note to disclose any information relating to its tax
affairs or any computations in respect thereof.

The Parent Guarantor will furnish the holders of Notes, promptly and in any
event within 60 days after the date of any payment by the Parent Guarantor of
any Tax in respect of any amounts paid under any Parent Guarantor Document the
original tax receipt issued by the relevant taxation or other authorities
involved for all amounts paid as aforesaid (or if such original tax receipt is
not available or must legally be kept in the possession of the Parent Guarantor,
a duly certified copy of the original tax receipt or any other reasonably
satisfactory evidence of payment), together with such other documentary evidence
with respect to such payments as may be reasonably requested from time to time
by any holder of a Note.

 

18



--------------------------------------------------------------------------------

If the Parent Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which the Parent
Guarantor would be required to pay any additional amount under this Section 4,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against the holder
of any Note, and such holder pays such liability, then the Parent Guarantor will
promptly reimburse such holder for such payment (including any related interest
or penalties to the extent such interest or penalties arise by virtue of a
default or delay by the Parent Guarantor) upon demand by such holder accompanied
by an official receipt (or a duly certified copy thereof) issued by the taxation
or other authority of the relevant Taxing Jurisdiction.

If the Parent Guarantor makes payment to or for the account of any holder of a
Note and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Parent Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by the Parent Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.

The obligations of the Parent Guarantor under this Section 4 shall survive the
payment or transfer of any Note and the provisions of this Section 4 shall also
apply to successive transferees of the Notes.

SECTION 5.   Noteholder Representations and Agreements. Each Noteholder
signatory hereto agrees and severally represents and warrants on the date hereof
and on the Effective Date as follows:

5.01.   Consent to Amend the Member Guarantee. Such Noteholder acknowledges and
agrees that its signature to this Agreement shall constitute written consent to
the amendment of the Member Guarantee pursuant to the Amendment Deed for
purposes of Section 5.01 of the Member Guarantee.

5.02.   Ownership of Notes. Such Noteholder (a) either (i) is the sole legal and
beneficial owner of the principal amount of Notes set forth on its signature
page hereto or (ii) has investment or voting discretion with respect to such
Notes and has the power and authority to bind the beneficial owner(s) of such
Notes to the terms of this Agreement and (b) has full power and authority to
vote on and consent to matters concerning such Notes.

SECTION 6.   Conditions to Effectiveness. This Agreement shall become effective
as of the date when all of the following conditions shall have been fulfilled
(such date, the “Effective Date”):

6.01.   Execution and Delivery. This Agreement shall have been duly executed and
delivered by the Amendment Parties, each Current Member Guarantor and the
Required Holders. The Amendment Deed shall have been duly executed and delivered
by each Current Member Guarantor.

 

19



--------------------------------------------------------------------------------

6.02.   Representations.   All representations and warranties set forth in
Section 3 of this Agreement are true and correct.

6.03.   Amendment Fee.   The Parent Guarantor shall have paid (or caused to be
paid) to each Noteholder (even if such Noteholder is not a party to this
Agreement) the full amount of an amendment fee equal to 0.15% (15 basis points)
of the outstanding principal amount of the Notes held by such Noteholder as of
the date hereof, which fee shall be fully earned upon payment thereof.

6.04.   Accession to the Note Agreement.   Each Noteholder shall have received
from the Parent Guarantor a duly executed and delivered accession page to the
Note Agreement in the form of Exhibit 3 to this Agreement, whereby the Parent
Guarantor shall become party to the Note Agreement.

6.05.   Rating.   Each Noteholder shall have received evidence reasonably
satisfactory to it that the Notes will be assigned a credit rating of at least
“BBB-” from Fitch after giving effect to this Agreement and the Parent Guarantee
(subject only to receipt by Fitch of final documentation relating to this
Agreement and the Amended Note Agreement).

6.06.   Opinion Letters.   Each Noteholder shall have received legal opinions in
form and substance reasonably satisfactory to such Noteholder from (a) Sidley
Austin, U.S. counsel for the Amendment Parties and the Current Member
Guarantors, substantially in the form attached as Exhibit 6.06(a), (b) Allens,
Australian counsel for the Amendment Parties, the Current Member Guarantors and
certain New Guaranteeing Members, substantially in the form attached as Exhibit
6.06(b) and (c) Fennemore Craig Jones Vargas, Nevada legal counsel for certain
New Guaranteeing Members, substantially in the form attached as Exhibit 6.06(c).

6.07.   Officer’s Certificate.   Each Noteholder shall have received an
Officer’s Certificate of (a) the Parent Guarantor certifying that immediately
before and after giving effect to the amendments and guarantee set forth in this
Agreement, no Default or Event of Default shall have occurred and be continuing
(both as of the Effective Date and, with respect to Sections 10.7 and 10.8 of
the Amended Note Agreement, assuming that such amendments and guarantee had
occurred on the last day of the immediately preceding fiscal quarter of the NXEA
Consolidated Group and giving pro forma effect to such amendments and guarantee
for the relevant period), (b) each Amendment Party certifying as to the
resolutions attached thereto and other corporate or partnership, as the case may
be, proceedings relating to the authorization, execution and delivery of this
Agreement and the performance by such Amendment Party of this Agreement and the
Amended Note Agreement, (c) each Current Member Guarantor certifying as to the
resolutions attached thereto and other corporate or other organizational
proceedings relating to the authorization, execution and delivery of this
Agreement and the Amendment Deed and the performance by such Current Member
Guarantor of this Agreement, the Amendment Deed and the Amended Member Guarantee
and (d) each New Guaranteeing Member certifying (i) as to the resolutions
attached thereto and other corporate or other organizational proceedings
relating to the authorization, execution and delivery of the Accession Deed to
the Member Guarantee (the “Accession Deed”) and the performance by such New
Guaranteeing Member of the Accession Deed and the Amended Member Guarantee and
(ii) that such New Guaranteeing Member is, and after giving effect to the
Accession Deed will be, solvent and able to pay all of its debts as and when
they become due and payable.

 

20



--------------------------------------------------------------------------------

6.08.   Member Guarantees. Each Noteholder shall have received an Accession
Deed, in substantially the form set forth as Annex II to the Amended Member
Guarantee, executed by each New Guaranteeing Member, pursuant to Section 9.8 of
the Amended Note Agreement, whereby each New Guaranteeing Member shall become a
party to the Amended Member Guarantee.

6.09.   Payment of Fees and Expenses. The Amendment Parties shall have paid all
reasonable fees and expenses of the Noteholders, including without limitation
the reasonable fees and expenses of Chapman and Cutler LLP, United States
special counsel to the Noteholders, in connection with the transactions
contemplated hereby.

6.10.   Registered Agent. The Amendment Parties shall have delivered to the
Noteholders evidence of the acceptance by National Registered Agents, Inc. of
the appointment and designation provided for by Section 24.10(e) of the Amended
Note Agreement (in the case of the Parent Guarantor) and Section 5.03(e) of the
Amended Member Guarantee (in the case of the New Guaranteeing Members), in each
case for the period from the date of this Agreement through July 25, 2025 (and
the payment in full of all fees in respect thereof).

6.11.   CTDP Amendment and Syndicated Facility Agreement. The Parent Guarantor
shall have delivered to the Noteholders a copy of (a) an amendment to the CTDP,
which amendment shall incorporate the same or substantially similar amendments
as set forth in Section 1(a) of this Agreement and (b) the Syndicated Facility
Agreement as of 14 November 2019, among the Foxtel Agent, each MLAB (as defined
therein) party thereto, each Initial Financier (as defined therein) party
thereto and Commonwealth Bank of Australia as Facility Agent (as defined
therein), which Syndicated Facility Agreement shall provide for A$610,000,000 in
revolving loan availability to the Company for a term of at least three years.

6.12.   News P/L Subordination Deed, Working Capital Subordination Deed and
Senior Debt Nomination Letters. The Parent Guarantor shall have delivered to the
Noteholders a copy of the (a) Subordination Deed Poll dated as of 15 November
2019 between News Pty Limited, FS (Australia) I Pty Limited and the Parent
Guarantor (the “News P/L Subordination Deed”), providing for the subordination
of the (i) A$50,000,000 Subordinated Shareholder Loan Agreement dated
21 December 2018 between News Pty Limited and the Parent Guarantor,
(ii) A$250,000,000 Subordinated Shareholder Loan Agreement dated 27 March 2019
between News Pty Limited and the Parent Guarantor, (iii) A$200,000,000
Subordinated Shareholder Loan Agreement dated 29 May 2019 between News Pty
Limited and the Parent Guarantor and (iv) A$200,000,000 Subordinated Shareholder
Loan Agreement dated 7 November 2019 between FS (Australia) I Pty Limited and
the Parent Guarantor, (b) the Working Capital Subordination Deed Poll dated as
of 15 November 2019 between FS (Australia) I Pty Limited and the Foxtel Agent
(the “Working Capital Subordination Deed” and, together with the News P/L
Subordination Deed, each a “New Subordination Deed”), providing for the
subordination of the A$200,000,000 Working Capital Facility Agreement dated
24 July 2019 between FS (Australia) I Pty Limited and the Foxtel Agent upon the
effectiveness thereof as set forth in the Amended Note Agreement, and the News
P/L Subordination Deed shall be in full force and effect and (c) Senior Debt
Nomination Letters (as defined in each New Subordination Deed) as of 15

 

21



--------------------------------------------------------------------------------

November 2019 duly executed by the Parent Guarantor and nominating the Amended
Note Agreement, the Notes and each Member Guarantee as “Senior Debt Documents”
and otherwise in form and substance reasonably satisfactory to the Required
Holders.

SECTION 7.   Miscellaneous.

7.01.   Ratification of Note Agreement and Notes; Agreement Unchanged. The Note
Agreement is in all respects ratified and confirmed by each Amendment Party and
each Note is in all respects ratified and confirmed by the Company, and the
respective terms, covenants and agreements thereof shall remain unchanged and in
full force and effect except as otherwise set forth in this Agreement.

7.02.   Ratification of Member Guarantee. Each Current Member Guarantor hereby
acknowledges and consents to this Agreement and the Amended Note Agreement and
the transactions contemplated thereby and hereby unconditionally affirms such
Current Member Guarantor’s obligations under the Amended Member Guarantee.

7.03.   Amendment to Section 2. Section 2 of this Agreement may be amended, and
the observance of any term thereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Parent Guarantor
and the holder of each Note at the time outstanding affected thereby.

7.04.   Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

7.05.   Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

[Remainder of page intentionally blank.]

 

22



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
in the space provided below whereupon this Agreement shall become a binding
agreement among the parties set forth below.

 

Very truly yours,

 

 

Signed for NXE AUSTRALIA PTY LIMITED by its attorney under power of
attorney in the presence of:

 

     

 

   

     

Witness Signature

    Attorney Signature      

 

Print Name

   

Print Name

 

Signed for FOXTEL MANAGEMENT PTY LIMITED, in its own capacity, by
its attorney under power of attorney in
the presence of:

 

     

 

   

 

Witness Signature

   

Attorney Signature

     

 

Print Name

   

Print Name

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

Signed for FOXTEL MANAGEMENT

PTY LIMITED, in its capacity as agent for the Partners as a partnership carrying
on the business of the FOXTEL Partnership and as agent for the

FOXTEL Television Partnership, by its attorney under power of attorney in the
presence of:

 

 

 

     

 

Witness Signature

   

Attorney Signature

       

Print Name

   

Print Name

 

Signed for SKY CABLE PTY

LIMITED by its attorney under power

of attorney in the presence of:

 

     

 

     

 

Witness Signature

   

Attorney Signature

       

Print Name

   

Print Name

 

Signed for FOXTEL MEDIA PTY

LIMITED by its attorney under power

of attorney in the presence of:

 

     

 

     

 

Witness Signature

   

Attorney Signature

       

Print Name

   

Print Name

Tatts 2010 Note Purchase Agreement

Signature page to the

Amendment and Guarantee Agreement



--------------------------------------------------------------------------------

CURRENT MEMBER GUARANTORS

Signed for each of:

LGI Investments 1 Pty Limited

LGI Investments 2 Pty Limited

Austar United Communications Pty Limited

LGI Bidco Pty Limited

Austar United Holdings Pty Limited

STV Pty. Ltd.

Chippawa Pty. Ltd.

Windytide Pty. Ltd.

Selectra Pty. Ltd.

Kidillia Pty. Ltd.

Dovevale Pty. Ltd.

Wollongong Microwave Pty Ltd

CTV Pty. Ltd.

Ilona Investments Pty. Ltd.

Jacolyn Pty. Ltd.

Vinatech Pty. Ltd.

Minorite Pty. Ltd.

Austar United Mobility Pty Ltd

Austar United Broadband Pty Ltd

eisa Finance Pty Limited

Artson System Pty Ltd

Austar United Holdco1 Pty Ltd

Continental Century Pay TV Pty Limited

UAP Australia Programming Pty Ltd

Saturn (NZ) Holding Company Pty Ltd

Century United Programming Ventures Pty Limited

XYZnetworks Pty Limited

Austar Satellite Ventures Pty Ltd

Austar Entertainment Pty Limited

Tatts 2010 Note Purchase Agreement

Signature page to the

Amendment and Guarantee Agreement



--------------------------------------------------------------------------------

Austar Services Pty Ltd

The Country Music Channel Pty Limited

The Weather Channel Australia Pty Ltd

Austar Satellite Pty Ltd

Customer Services Pty Limited

Foxtel Cable Television Pty Limited

Presto Entertainment Pty Limited

Foxtel Finance Pty Limited

Foxtel Holdings Pty Limited

Foxtel Australia Pty Limited

Presto TV Pty Limited

Streamotion Pty Ltd

 

by its attorney under power of

attorney in the presence of:

 

     

 

     

 

Witness Signature

   

Attorney Signature

       

Print Name

   

Print Name

 

Signed for Century Programming

Ventures Corp. in the presence of:

 

 

     

 

     

 

Witness Signature

   

Signature of Authorised Signatory

       

Print Name

   

Name of Authorised Signatory

Tatts 2010 Note Purchase Agreement

Signature page to the

Amendment and Guarantee Agreement



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN:

 

 

[NAME OF INSTITUTION]

By:

     

Name:

 

Title:

 

 

Notes:

   

Series

  Principal Amount

Foxtel 2012 Note and Guarantee Agreement

Signature page to the

Amendment No. 1 and Guarantee Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

MEMBER GUARANTORS

 

Part 1 – Current Member Guarantors

     

Member Guarantor

     ACN     

LGI Investments 1 Pty Limited

     151 765 007     

LGI Investments 2 Pty Limited

     151 767 421     

Austar United Communications Pty Limited

     087 695 707     

LGI Bidco Pty Limited

     151 767 449     

Austar United Holdings Pty Limited

     146 562 263     

STV Pty. Ltd.

     065 312 450     

Chippawa Pty. Ltd.

     068 943 635     

Windytide Pty. Ltd.

     068 943 546     

Selectra Pty. Ltd.

     065 367 526     

Kidillia Pty. Ltd.

     068 943 608     

Dovevale Pty. Ltd.

     068 943 591     

Wollongong Microwave Pty Ltd

     065 146 321     

CTV Pty. Ltd.

     064 416 128     

Ilona Investments Pty. Ltd.

     068 943 626     

Jacolyn Pty. Ltd.

     064 744 869     

Vinatech Pty. Ltd.

     065 366 314     

Minorite Pty. Ltd.

     068 943 484     

Austar United Mobility Pty Ltd

     093 217 522     

Austar United Broadband Pty Ltd

     089 048 439     

eisa Finance Pty Limited

     086 005 585     

Artson System Pty Ltd

     054 001 759     

Austar United Holdco1 Pty Ltd

     093 217 513     

Continental Century Pay TV Pty Limited

     059 914 840     



--------------------------------------------------------------------------------

UAP Australia Programming Pty Ltd

  

083  851  807

Saturn (NZ) Holding Company Pty Ltd

  

088  052  000

Century United Programming Ventures Pty Limited

  

069 957  759

XYZnetworks Pty Limited

  

066  812  119

Austar Satellite Ventures Pty Ltd

  

082  617 829

Austar Entertainment Pty Limited

  

068  104  530

Austar Services Pty Ltd

  

068  521  880

The Country Music Channel Pty Limited

  

075  911  554

The Weather Channel Australia Pty Ltd

  

084  205  587

Austar Satellite Pty Ltd

  

080  269  030

Customer Services Pty Limited

  

069  272  117

Foxtel Cable Television Pty Limited

  

069  008  797

Presto Entertainment Pty Limited

  

069  619  307

Foxtel Finance Pty Limited

  

151  691  897

Foxtel Holdings Pty Limited

  

151  690  327

Foxtel Australia Pty Limited

  

151  691  753

Century Programming Ventures Corp.

  

N/A (incorporated in Nevada)

Presto TV Pty Limited

  

602  519  700

Streamotion Pty Ltd

  

072  725  289



--------------------------------------------------------------------------------

Part 2 – New Guaranteeing Members   

Name

  

ACN / ABN

Fox Sports Australia Pty Limited

  

065  445  418

Binni Pty Limited

  

004  092  648

Fox Sports Venues Pty Limited

  

110  803  944

Sport by Numbers Pty Limited

  

065  420  046

Fox Sports Streamco Pty Limited

  

616  999  243

Foxtel Media Pty Limited (f/k/a Telstra Media Pty Limited)

  

72  069  279  027

Sky Cable Pty Limited

  

14  069  799  640



--------------------------------------------------------------------------------

SCHEDULE 3.04

Organization and Ownership; NXEA Group Structure Diagram

Ownership of Members:

 

Member

  

Member
Guarantor?

  

Percentage of outstanding equity

interests owned

NXE Australia Pty Limited

  

Yes

  

35% - Telstra Corporation Limited

25.26% - News Pty Limited

25.26% - PBL Pay TV Pty Ltd

14.48% - Pay TV Management Pty Limited

Foxtel Management Pty Limited

  

No

  

50% - Sky Cable Pty Limited

50% - Foxtel Media Pty Limited

The FOXTEL Partnership

  

No

  

50% - Sky Cable Pty Limited

50% - Foxtel Media Pty Limited

The FOXTEL Television Partnership

  

No

  

50% - Sky Cable Pty Limited

50% - Foxtel Media Pty Limited

Sky Cable Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Foxtel Media Pty Limited

  

Yes

  

100% - NXE Australia Pty Limited

LGI Investments 1 Pty Limited

  

Yes

  

100% - FOXTEL Australia Pty Ltd

LGI Investments 2 Pty Limited

  

Yes

  

100% - LGI Investments 1 Pty Limited

Austar United Communications Pty Limited

  

Yes

  

100% - LGI Investments 2 Pty Limited

LGI Bidco Pty Limited

  

Yes

  

100% - Austar United Communications Pty Limited

Austar United Holdings Pty Limited

  

Yes

  

100% - Austar United Communications Pty Limited

STV Pty. Ltd.

  

Yes

  

100% - Austar United Holdings Pty Limited

Chippawa Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Windytide Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Selectra Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Kidillia Pty. Ltd.

  

Yes

  

100% - STV Pty. Ltd.

Dovevale Pty. Ltd.

  

Yes

  

100% - Kidillia Pty. Ltd.

Wollongong Microwave Pty Ltd

  

Yes

  

100% - Kidillia Pty. Ltd.

CTV Pty. Ltd.

  

Yes

  

100% - Austar United Holdings Pty Limited

Ilona Investments Pty. Ltd.

  

Yes

  

100% - CTV Pty. Ltd.

Jacolyn Pty. Ltd.

  

Yes

  

100% - CTV Pty. Ltd.



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Percentage of outstanding equity

interests owned

Vinatech Pty. Ltd.

  

Yes

  

100% - CTV Pty. Ltd.

Minorite Pty. Ltd.

  

Yes

  

100% - Jacolyn Pty. Ltd.

Austar United Mobility Pty Ltd

  

Yes

  

100% - Austar United Holdings Pty Limited

Austar United Broadband Pty Ltd

  

Yes

  

100% - Austar United Holdings Pty Limited

eisa Finance Pty Limited

  

Yes

  

100% - Austar United Broadband Pty Ltd

Artson System Pty Ltd

  

Yes

  

100% - Austar United Broadband Pty Ltd

Austar United Holdco1 Pty Ltd

  

Yes

  

100% - Austar United Holdings Pty Limited

Continental Century Pay TV Pty Limited

  

Yes

  

100% - Austar United Holdings Pty Limited

UAP Australia Programming Pty Ltd

  

Yes

  

100% - Austar United Holdings Pty Limited

Saturn (NZ) Holding Company Pty Ltd

  

Yes

  

100% - Austar United Holdings Pty Limited

Century United Programming Ventures Pty Limited

  

Yes

  

50% - Austar United Holdings Pty Limited

50% - Century Programming Ventures Corp.

XYZnetworks Pty Limited

  

Yes

  

50% - Century United Programming Ventures Pty Limited

50% - FOXTEL Management Pty Limited (held non-beneficially on behalf of the
FOXTEL Partnership)

Austar Satellite Ventures Pty Ltd

  

Yes

  

100% - Austar United Holdings Pty Limited

Austar Entertainment Pty Limited

  

Yes

  

100% - Austar United Holdings Pty Limited

Austar Services Pty Ltd

  

Yes

  

100% - Austar Entertainment Pty Limited

The Country Music Channel Pty Limited

  

Yes

  

100% - XYZnetworks Pty Limited

The Weather Channel Australia Pty Ltd

  

Yes

  

100% - XYZnetworks Pty Limited

Austar Satellite Pty Ltd

  

Yes

  

19% - Austar Services Pty Ltd

81% - Austar Satellite Ventures Pty Ltd

Customer Services Pty Limited

  

Yes

  

50% - Sky Cable Pty Limited

50% - Foxtel Media Pty Limited

Foxtel Cable Television Pty

  

Yes

  

20% - Sky Cable Pty Limited



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Percentage of outstanding equity

interests owned

Limited

       

80% - Foxtel Media Pty Limited

Presto Entertainment Pty Limited

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Foxtel Finance Pty Limited

  

Yes

  

100% - Foxtel Holdings Pty Limited

Foxtel Holdings Pty Limited

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Foxtel Australia Pty Limited

  

Yes

  

100% - Foxtel Holdings Pty Limited

Century Programming Ventures Corp.

  

Yes

  

100% - Austar United Holdings Pty Limited

Presto TV Pty Limited

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Streamotion Pty Ltd

  

Yes

  

100% - Foxtel Management Pty Limited (held non-beneficially on behalf of the
Foxtel Partnership)

Fox Sports Australia Pty Limited

  

Yes

  

100% - NXE Australia Pty Limited

Binni Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Fox Sports Venues Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Sport by Numbers Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Fox Sports Streamco Pty Limited

  

Yes

  

100% - Fox Sports Australia Pty Limited

Affiliates (other than Subsidiaries):

Telstra Corporation Limited

News Pty Limited

Pay TV Management Pty Ltd as agent for Pay TV Partnership

PBL Pay TV Pty Limited

NXE Australia Pty Limited

Note: this does not include Affiliates above the level of Telstra Corporation
Limited, News Pty Limited, Pay TV Management Pty Ltd as agent for Pay TV
Partnership or PBL Pay TV Pty Limited.



--------------------------------------------------------------------------------

Parent Guarantor’s Directors and Senior Officers:

 

      

Directors

  

Senior Officers

●   Stacey Lee Brown

  

●   Alice Mascia (Chief Product and Strategy Officer)

●   Brendon James Riley

  

●   Amanda Laing (Chief Commercial Officer)

●   Guy Richard Christian Beresford-Wylie

  

●   Brian Walsh (Executive Director of Television)

●   Siobhan Louise McKenna

  

●   Euan Smith (COO)

●   Mark Kaner

  

●   James Marsh (CFO)

●   Michael Bruce Miller

  

●   Kieren Cooney (Chief Marketing and Sales Officer)

    

●   Julian Ogrin (CEO Streamotion)

    

●   Lynette Ireland (CGC)

    

●   Mark Frain (CEO Foxtel Media)

    

●   Patrick Delany (CEO)

    

●   Paul Edwards (Chief Communications Officer)

    

●   Peter Campbell (Head of Fox Sports)

    

●   Sally Connell (Executive Director of HR)

Distributions by Members are restricted under Clause 5.8 of the Common Terms
Deed.

NXEA Group Structure Diagram

[Attached]



--------------------------------------------------------------------------------

SCHEDULE 3.05

NXEA Financial Statements

 

  ●  

NXEA Australia Pty Limited Annual Financial Report for the period ended on
June 30, 2019

 

  ●  

NXEA Australia Pty Limited Annual Financial Report for the period ended on
June 30, 2018

 

  ●  

NXEA Australia Pty Limited selected pro forma financial statements for the
periods ended on June 30, 2017 and June 30, 2018



--------------------------------------------------------------------------------

SCHEDULE 3.12

Existing Indebtedness

In accordance with Section 3.12, existing Indebtedness as of November 22, 2019
is as follows:

 

 

Facility

  

 

Obligors

  

 

Obligees

 

 

  Drawn amount    
(m)

  

 

Limit under
the relevant
facility (m)

  

 

Collateral /
Guaranties

       

Syndicated

  

Foxtel Management

  

Australia and New

 

AUD 610

  

AUD 610

   No Collateral

Revolving Facility

  

Pty Limited (in its

  

Zealand Banking

          Same guarantor group

Agreement dated 14

  

personal capacity)

  

Group Limited,

          as under the Note

November 2019

     

Commonwealth

          Agreement        

Bank of Australia,

                   

National Australia

                   

Bank Limited &

                   

Westpac Banking

                   

Corporation

                   

(MLABs)

 

                   

Australia and New

                   

Zealand Banking

                   

Group Limited,

                   

Commonwealth

                   

Bank of Australia,

                   

National Australia

                   

Bank Limited,

                   

Westpac Banking

                   

Corporation , The

                   

Hongkong and

                   

Shanghai Banking

                   

Corporation

                   

Limited, Sydney

                   

Branch, Bank of

                   

America N.A.

                   

Australian Branch,

                   

Bank of China

                   

Limited, Sydney

                   

Branch, Citicorp

                   

North America,

                   

Inc., Deutsche

                   

Bank AG, Sydney

                   

Branch &

                   

JPMorgan Chase

                   

Bank, N.A.,

                   

Sydney Branch

                   

(Initial Financiers)

 

                   

Commonwealth

                   

Bank of Australia

                     

(Facility Agent)

             



--------------------------------------------------------------------------------

 

Facility

  

 

Obligors

  

 

Obligees

 

 

  Drawn amount    
(m)

  

 

Limit under
the relevant
facility (m)

  

 

Collateral /
Guaranties

       

Syndicated Term

Facility Agreement

dated 15 November

  

Foxtel Management

Pty Limited (in its

personal capacity)

  

Goldman Sachs

Australia Pty Ltd

(MLAB)

 

 

AUD 250

  

AUD 250

  

No Collateral

 

Same guarantor group as under the Note

2019

     

Goldman Sachs

          Agreement        

Mortgage

                   

Company (Initial

                   

Financier)

 

                   

NONGHYUP

                   

Bank as trustee of

                   

AI Partners Media

                   

Specialised

                   

Privately Placed

                   

Fund Trust #1

                   

(Initial Financier)

 

                   

Commonwealth

                   

Bank of Australia

                     

(Facility Agent)

             

Multi-option

Facility Agreement

dated 15 November

2019 (as amended)

  

Foxtel Management

Pty Limited (in its

personal capacity)

 

Austar Entertainment

Pty Limited

 

  

Commonwealth Bank of Australia (Lender)

 

AUD 40

  

AUD 40

  

No Collateral

    

Austar United

                     

Communications Pty

                     

Limited

 

                     

Customer Services

                     

Pty Limited

 

                     

Foxtel Finance Pty

                     

Limited

 

                     

Foxtel Australia Pty

                     

Limited

 

                     

XYZnetworks Pty

                     

Limited

 

                          

USPP Note and

Guarantee

Agreement dated 25

July 2012 (as

amended and

restated)

  

Issuer: The Company

 

Guarantors:

 

Please see table of

Guarantors below

 

      

USD 460

  

USD 460

   No Collateral Same guarantor group as under the Note Agreement        

Subordinated

  

Foxtel Management

  

FS (Australia) I Pty

 

AUD 100

  

AUD 200

   No Collateral

Working Capital

  

Pty Limited as agent

  

Limited

           

Facility Agreement

  

for the Partners as a

                

dated 24 July 2019

  

partnership carrying

                     

on the business of the

                  



--------------------------------------------------------------------------------

 

Facility

  

 

Obligors

  

 

Obligees

 

 

  Drawn amount    
(m)

  

 

Limit under
the relevant
facility (m)

  

 

Collateral /
Guaranties

    

Foxtel Partnership

                  

Subordinated

  

NXE Australia Pty

  

News Pty Limited

 

AUD 50

  

AUD 50

   No Collateral

Shareholder Loan

  

Limited

                

dated 21 December

                   

2018

                       

Subordinated

  

NXE Australia Pty

  

News Pty Limited

 

AUD 250

  

AUD 250

   No Collateral

Shareholder Loan

  

Limited

                

dated 27 March

                   

2019

                       

Subordinated

  

NXE Australia Pty

  

News Pty Limited

 

AUD 200

  

AUD 200

   No Collateral

Shareholder Loan

  

Limited

                

dated 29 May 2019

                       

Subordinated

  

NXE Australia Pty

  

FS (Australia) I Pty

 

AUD 200

  

AUD 200

   No Collateral

Shareholder Loan

  

Limited

  

Limited

           

dated 7 November

                   

2019

                       



--------------------------------------------------------------------------------

EXHIBIT 1

AMENDED NOTE AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 2

AMENDMENT DEED

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 3

Accession Page

The foregoing Agreement as amended from time to time is hereby acknowledged and
agreed to by the undersigned and shall be a binding agreement of the
undersigned, as the Parent Guarantor under the Agreement, as of [_____], 2019.

 

PARENT GUARANTOR

   

Signed for NXE AUSTRALIA PTY

LIMITED

   

by its attorney under power of

attorney in the presence of:

       

Witness Signature

   

Attorney Signature

   

Print Name

   

Print Name



--------------------------------------------------------------------------------

EXHIBIT 6.06(a)

Form of Opinion of U.S. Counsel for the Amendment Parties and Current Member
Guarantors

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 6.06(b)

Form of Opinion of Australian Counsel for the Amendment Parties, the Current
Member

Guarantors and the New Guaranteeing Members

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 6.06(c)

Form of Opinion of Nevada legal counsel for certain New Guaranteeing Members

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 2

AMENDMENT DEED

[Attached]



--------------------------------------------------------------------------------

AMENDMENT DEED

This AMENDMENT DEED (this “Deed”) dated as of 22 November 2019 is entered into
by each Subsidiary of NXE Australia Pty Limited (ABN 85 625 190 990), a company
registered under the laws of Australia (the “Parent Guarantor”), set forth in
Schedule 1 hereto (the “Member Guarantors”), in favor of the Noteholders. The
holders of Notes as of the date of this Deed are referred to herein as
“Noteholders”. Capitalized terms used in this Deed but not defined in this Deed
are used as defined in the Member Guarantee (as defined below).

W I T N E S S E T H

WHEREAS, each Member Guarantor, as a “Member Guarantor”, is party to the Deed of
Guarantee dated as of 25 July 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Member Guarantee”), made by each
Member Guarantor;

WHEREAS, on the date of this Deed an Amendment No. 1 and Guarantee Agreement is
being entered into by the Parent Guarantor, Foxtel Management Pty Limited (ABN
65 068 671 938), in its own capacity (in such capacity, the “Company”), Sky
Cable Pty Limited (ABN 14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited
(f/k/a Telstra Media Pty Limited) (ABN 72 069 279 027) (“Foxtel Media” and,
together with Sky Cable, the “Partners”), Foxtel Management, in its capacity as
agent for the Partners as a partnership carrying on the business of the Foxtel
Partnership and as agent for the Foxtel Television Partnership, each Member
Guarantor and the Noteholders (the “Amendment and Guarantee Agreement”) pursuant
to which, among other matters, the Parent Guarantor is to guarantee the due and
punctual payment and performance and observance of all obligations of the
Company under the Note and Guarantee Agreement and the Notes; and

WHEREAS, each Member Guarantor has agreed to amend the Member Guarantee as set
forth more fully herein and, as set out in the Amendment and Guarantee
Agreement, the Noteholders have consented to the amendments set out herein.

NOW THEREFORE, in consideration of the mutual covenants and the promises herein
contained and other consideration, the receipt and sufficiency of which are
hereby acknowledged, each Member Guarantor hereby agree as follows:

SECTION 1. Amendment of Member Guarantee. On and from the Effective Date (as
defined in the Amendment and Guarantee Agreement), the Member Guarantee is
amended as set forth in Exhibit 1 to this Deed, with text marked in bold double
underline indicating additions to the Member Guarantee and with text marked in
bold strikethrough indicating deletions to the Member Guarantee.

SECTION 2. Miscellaneous.



--------------------------------------------------------------------------------

2.01. Ratification of Member Guarantee. The Member Guarantee is in all respects
ratified and confirmed by each Member Guarantor, and the terms, covenants and
agreements thereof shall remain unchanged and in full force and effect except as
otherwise set forth in this Deed.

2.02. Execution in Counterparts. This Deed may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

2.03. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New South Wales in the Commonwealth of
Australia.

[Remainder of page intentionally blank.]

 

2



--------------------------------------------------------------------------------

Executed and delivered as a

deed.

Signed, sealed and delivered for

each of:

LGI Investments 1 Pty Limited

LGI Investments 2 Pty Limited

Austar United Communications Pty Limited

LGI Bidco Pty Limited

Austar United Holdings Pty Limited

STV Pty. Ltd.

Chippawa Pty. Ltd.

Windytide Pty. Ltd.

Selectra Pty. Ltd.

Kidillia Pty. Ltd.

Dovevale Pty. Ltd.

Wollongong Microwave Pty Ltd

CTV Pty. Ltd.

Ilona Investments Pty. Ltd.

Jacolyn Pty. Ltd.

Vinatech Pty. Ltd.

Minorite Pty. Ltd.

Austar United Mobility Pty Ltd

Austar United Broadband Pty Ltd

eisa Finance Pty Limited

Artson System Pty Ltd

Austar United Holdco1 Pty Ltd

Continental Century Pay TV Pty Limited

UAP Australia Programming Pty Ltd

Saturn (NZ) Holding Company Pty Ltd

Century United Programming Ventures Pty Limited

XYZnetworks Pty Limited

Austar Satellite Ventures Pty Ltd



--------------------------------------------------------------------------------

Austar Entertainment Pty Limited

Austar Services Pty Ltd

The Country Music Channel Pty Limited

The Weather Channel Australia Pty Ltd

Austar Satellite Pty Ltd

Customer Services Pty Limited

Foxtel Cable Television Pty Limited

Presto Entertainment Pty Limited

Foxtel Finance Pty Limited

Foxtel Holdings Pty Limited

Foxtel Australia Pty Limited

Presto TV Pty Limited

Streamotion Pty Ltd

by its attorney under power of

attorney in the presence of:

 

 Witness Signature

 

   

Attorney Signature

 

    Print Name     Print Name   

 

Signed, sealed and delivered for Century
Programming Ventures Corp. in the

presence of:

      LOGO [g822982page521.jpg]   

 

Witness Signature

 

    

 

Signature of Authorised Signatory

 

Print Name     

 

Name of Authorised Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

MEMBER GUARANTORS

 

Member Guarantor    ACN LGI Investments 1 Pty Limited    151 765 007 LGI
Investments 2 Pty Limited    151 767 421 Austar United Communications Pty
Limited    087 695 707 LGI Bidco Pty Limited    151 767 449 Austar United
Holdings Pty Limited    146 562 263 STV Pty. Ltd.    065 312 450 Chippawa Pty.
Ltd.    068 943 635 Windytide Pty. Ltd.    068 943 546 Selectra Pty. Ltd.   
065 367 526 Kidillia Pty. Ltd.    068 943 608 Dovevale Pty. Ltd.    068 943 591
Wollongong Microwave Pty Ltd    065 146 321 CTV Pty. Ltd.    064 416 128 Ilona
Investments Pty. Ltd.    068 943 626 Jacolyn Pty. Ltd.    064 744 869 Vinatech
Pty. Ltd.    065 366 314 Minorite Pty. Ltd.    068 943 484 Austar United
Mobility Pty Ltd    093 217 522 Austar United Broadband Pty Ltd    089 048 439
eisa Finance Pty Limited    086 005 585 Artson System Pty Ltd    054 001 759
Austar United Holdco1 Pty Ltd    093 217 513 Continental Century Pay TV Pty
Limited    059 914 840 UAP Australia Programming Pty Ltd    083 851 807



--------------------------------------------------------------------------------

Saturn (NZ) Holding Company Pty Ltd    088 052 000 Century United Programming
Ventures Pty Limited    069 957 759 XYZnetworks Pty Limited    066 812 119
Austar Satellite Ventures Pty Ltd    082 617 829 Austar Entertainment Pty
Limited    068 104 530 Austar Services Pty Ltd    068 521 880 The Country Music
Channel Pty Limited    075 911 554 The Weather Channel Australia Pty Ltd   
084 205 587 Austar Satellite Pty Ltd    080 269 030 Customer Services Pty
Limited    069 272 117 Foxtel Cable Television Pty Limited    069 008 797 Presto
Entertainment Pty Limited    069 619 307 Foxtel Finance Pty Limited   
151 691 897 Foxtel Holdings Pty Limited    151 690 327 Foxtel Australia Pty
Limited    151 691 753 Century Programming Ventures Corp.    N/A (incorporated
in Nevada) Presto TV Pty Limited    602 519 700 Streamotion Pty Ltd   
072 725 289



--------------------------------------------------------------------------------

EXHIBIT 1

AMENDED MEMBER GUARANTEE

[Attached]



--------------------------------------------------------------------------------

DEED OF GUARANTEE

DEED POLL DATED:             25 July 2012

 

BY:

The Companies listed in Annex I hereto, whose place of incorporation and address
are specified therein (each a “Member Guarantor” and collectively, the “Member
Guarantors”).

In favour of each person who is from time to time a Holder of one or more of any
of the (i) U.S.$150,000,000 3.68% Series D Guaranteed Senior Notes due 2019,
(ii) U.S.$200,000,000 4.27% Series E Guaranteed Senior Notes due 2022, (iii)
U.S.$150,000,000 4.42% Series F Guaranteed Senior Notes due 2024 and
(iv) A$100,000,000 7.04% Series G Guaranteed Senior Notes due 2022
(collectively, together with all notes delivered in substitution or exchange for
any of said notes pursuant to the Note and Guarantee Agreement referred to
below, the “Notes”), in each case issued by FOXTEL MANAGEMENT PTY LIMITEDFoxtel
Management Pty Limited (ABN 65 068 671 938), a company registered under the laws
of Australia (“FOXTELFoxtel Management”), in its own capacity (in such capacity,
the “Company”), pursuant to the Note and Guarantee Agreement dated as of 25 July
2012 (as amended pursuant to the Amendment No. 1 and Guarantee Agreement dated
as of November 22, 2019, and as further amended, modified or supplemented from
time to time, the “Note and Guarantee Agreement”), among theNXE Australia Pty
Limited (ABN 85 625 190 990) (the “Parent Guarantor”), the Company, Sky Cable
Pty Limited (ABN 14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited (f/k/a
Telstra Media Pty Limited) (ABN 72 069 799 640279 027) (“TelstraFoxtel Media”
and, together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTEL Television Partnership
(in all such capacities, the “Guarantor”), and each of the purchasers listed in
Schedule A attached thereto.

Section 1. Definitions. Terms defined in the Note and Guarantee Agreement are
used herein as defined therein.

Section 2. The Guarantee.

2.01 The Guarantee. It is acknowledged that the Company shall use the proceeds
from the sale of the Notes to repay existing Indebtedness and for other general
corporate purposes to the benefit of the FOXTELNXEA Consolidated Group, of which
the Company and the Member Guarantors are a part. For such valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Member Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, on a joint and several basis, to each holder of a Note (each, a
“Holder”) (a) the prompt payment in full, in U.S. Dollars, in the case of
U.S. Dollar Notes, or Australian Dollars, in the case of the Series G Notes,
when due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the principal of and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on the Notes (including, without limitation, any
interest on any overdue principal, Make-Whole Amount or Modified Make-Whole
Amount, if any, and, to the extent permitted by applicable law, on any overdue
interest and on amounts described in Section 13 of the Note and Guarantee
Agreement) and all other amounts from time to time owing by the Company under
the Note and Guarantee Agreement and under the Notes (including, without
limitation, costs, expenses and taxes), and (b) the prompt performance and
observance by the Company of all covenants, agreements and conditions on its
part to be performed and observed



--------------------------------------------------------------------------------

under the Note and Guarantee Agreement, in each case strictly in accordance with
the terms thereof (such payments and other obligations being herein collectively
called the “Guaranteed Obligations”). Each Member Guarantor hereby further
agrees that if the Company shall default in the payment or performance of any of
the Guaranteed Obligations, each Member Guarantor will (x) promptly pay or
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by optional prepayment or otherwise) in
accordance with the terms of such extension or renewal and (y) pay to any Holder
such amounts, to the extent lawful, as shall be sufficient to pay the reasonable
costs and expenses of collection or of otherwise enforcing any of such Holder’s
rights under the Note and Guarantee Agreement, including, without limitation,
reasonable counsel fees.

All obligations of the Member Guarantors under this Section 2.01 shall survive
the transfer of any Note, and any obligations of the Member Guarantors under
this Section 2.01 with respect to which the related underlying obligation of the
Company is expressly stated to survive the payment of any Note shall also
survive the payment of such Note.

2.02 Obligations Unconditional. (a) The obligations of the Member Guarantors
under Section 2.01 are joint and several and constitute a present and continuing
guaranty of payment and not collectibility and are absolute, irrevocable and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Company under the Note and Guarantee
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.02 that the
obligations of the Member Guarantors hereunder shall be absolute, irrevocable
and unconditional, under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of any Member Guarantor
hereunder which shall remain absolute, irrevocable and unconditional as
described above:

(1) any amendment or modification of any provision of the Note and Guarantee
Agreement or any of the Notes or any assignment or transfer thereof, including
without limitation the renewal or extension of the time of payment of any of the
Notes or the granting of time in respect of such payment thereof, or of any
furnishing or acceptance of security or any additional guarantee or any release
of any security or guarantee (including the release of any other Member
Guarantor as contemplated by Section 5.07) so furnished or accepted for any of
the Notes;

(2) any waiver, consent, extension, granting of time, forbearance, indulgence or
other action or inaction under or in respect of the Note and Guarantee Agreement
or the Notes, or any exercise or non-exercise of any right, remedy or power in
respect hereof or thereof;

(3) any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Parent Guarantor, the Company, the Guarantor or any other Person or the
properties or creditors of any of them;

 

2



--------------------------------------------------------------------------------

(4) the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, the Note and Guarantee Agreement, the Notes or any other agreement;

(5) any transfer or purported transfer of any assets to or from the Parent
Guarantor, the Company or the Guarantor, including without limitation, any
invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Parent Guarantor, the
Company or the Guarantor with or into any Person, any change in the ownership of
any shares of capital stock or other equity interests of the Parent Guarantor,
the Company or the Guarantor, or any change whatsoever in the objects, capital
structure, constitution or business of the Parent Guarantor, the Company or the
Guarantor;

(6) any default, failure or delay, willful or otherwise, on the part of the
Parent Guarantor, the Company or the Guarantor or any other Person to perform or
comply with, or the impossibility or illegality of performance by the Parent
Guarantor, the Company or the Guarantor or any other Person of, any term of the
Note and Guarantee Agreement, the Notes or any other agreement;

(7) any suit or other action brought by, or any judgment in favour of, any
beneficiaries or creditors of, the Parent Guarantor, the Company or the
Guarantor or any other Person for any reason whatsoever, including without
limitation any suit or action in any way attacking or involving any issue,
matter or thing in respect of the Note and Guarantee Agreement, the Notes, any
other Member Guarantee given by another Member Guarantor or any other agreement;

(8) any lack or limitation of status or of power, incapacity or disability of
the Parent Guarantor, the Company or the Guarantor or any trustee or agent
thereof; or

(9) any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b) The guarantee under this Section 2 is a guarantee of payment and not
collectibility and each Member Guarantor hereby unconditionally waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any requirement that any Holder exhaust any right, power or remedy against
the Parent Guarantor, the Company or the Guarantor under the Note and Guarantee
Agreement or the Notes or any other agreement or instrument referred to herein
or therein, or against any other Member Guarantor, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

(c) In the event that any Member Guarantor shall at any time pay any amount on
account of the Guaranteed Obligations or take any other action in performance of
its obligations hereunder, such Member Guarantor shall not exercise any
subrogation or other rights hereunder or, under the Notes or under the Note and
Guarantee Agreement and such Member Guarantor hereby waives all rights it may
have to exercise any such subrogation or other rights, and all other remedies
that it may have against the Parent Guarantor, the Company, the Guarantor or any
other Member Guarantor, in respect of any payment made hereunder unless and
until the Guaranteed Obligations shall have been indefeasibly paid in full. If
any amount shall be paid to any Member Guarantor on account of any such
subrogation rights or other remedy, notwithstanding the waiver thereof, such

 

3



--------------------------------------------------------------------------------

amount shall be received in trust for the benefit of the Holders and shall
forthwith be paid to the Holders to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
Each Member Guarantor agrees that its obligations under this Deed of Guarantee
shall be automatically reinstated if and to the extent that for any reason any
payment (including payment in full) by or on behalf of the Parent Guarantor, the
Guarantor or the Company is rescinded or must be otherwise restored by any
Holder, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, all as though such amount had not been paid.

The guarantee in this Section 2 is a continuing guarantee and indemnity and
shall apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.
This Section 2 is a principal and independent obligation and, except for stamp
duty purposes, is not ancillary or collateral to another document, agreement,
right or obligation.

If an event permitting or causing the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration (and the effect thereof on the Guaranteed Obligations)
shall at such time be prevented by reason of the pendency against the Parent
Guarantor, the Guarantor or the Company or any other Person of a case or
proceeding under a bankruptcy or insolvency law, each Member Guarantor agrees
that, for purposes of this Deed of Guarantee and its obligations hereunder, the
maturity of the principal amount of the Notes shall be deemed to have been
accelerated (with a corresponding effect on the Guaranteed Obligations) with the
same effect as if the Holders had accelerated the same in accordance with the
terms of the Note and Guarantee Agreement, and each Member Guarantor shall
forthwith pay such principal amount, any interest thereon, any Make-Whole Amount
and any other amounts guaranteed hereunder without further notice or demand.

2.03 Exclusion of Subrogation and Other Rights. Until each Holder has received
payment of all the Guaranteed Obligations owed to it and each Holder is
satisfied that it will not have to repay any money received by it in connection
with the Guaranteed Obligations, each Member Guarantor must not (either directly
or indirectly):

(a)     claim, exercise or attempt to exercise a right of set-off or any other
right which might reduce or discharge such Member Guarantor’s liability under
this Deed of Guarantee;

(b)     claim or exercise a right of subrogation or a right of contribution or
otherwise claim the benefit of any guarantee, security interest or negotiable
instrument held or given, whether before or after this Deed of Guarantee is
executed, as security for or otherwise in connection with the Guaranteed
Obligations; or

(c)     unless each Holder has given a written direction to do so, (i) prove,
claim or exercise voting rights in the winding up of the Parent Guarantor, the
Company, the Guarantor or another Member Guarantor in competition with such
Holder, (ii) if a demand has been made by a Holder hereunder, claim or receive
the benefit of a distribution, dividend or payment arising out of the winding up
of the Parent Guarantor, the Company, the Guarantor or another Member Guarantor
or (iii) if a demand has been made by a Holder hereunder, demand, or accept
payment of, any money owed to such Member Guarantor by the Parent Guarantor, the
Company, the Guarantor or any other Member Guarantor.

 

4



--------------------------------------------------------------------------------

2.04 No Claim in Winding Up; Limitation on Set Off. Despite any liability of the
Parent Guarantor, the Company, the Guarantor or any Member Guarantor to any
Member Guarantor, no Member Guarantor has a debt provable in the winding up of
the Parent Guarantor, the Company, the Guarantor or any Member Guarantor unless:

(a)     each Holder has received all of the Guaranteed Obligations owed to it
and has notified the Member Guarantors in writing that it is satisfied that it
will not have to repay any money received by it in reduction of the Guaranteed
Obligations; or

(b)     each Holder has given a written direction to the Member Guarantors to
prove such debt in the winding up of the Parent Guarantor, the Company, the
Guarantor or any Member Guarantor, as the case may be.

Each Member Guarantor agrees that if the Parent Guarantor, the Company, the
Guarantor or any Member Guarantor is wound up no set-off between mutual debts of
any Member Guarantor and the Parent Guarantor, the Company, the Guarantor or any
Member Guarantor will occur until any such Member Guarantor has a provable debt.

2.05 No Marshalling. No Holder need resort to any other Member Guarantee, any
other guarantee or security interest before exercising a power under this Deed
of Guarantee.

2.06 Exercise of Holders’ Rights. (a) Each Holder may in its absolute discretion
(i) demand payment of the Guaranteed Obligations from all or any of the Member
Guarantors and (ii) proceed against all or any of them; and

(b) No Holder is obligated to exercise any of such Holder’s rights under this
Deed of Guarantee against (i) all of the Member Guarantors or (ii) any of the
Member Guarantors (even if the Holder has exercised rights against another
Member Guarantor) or (iii) two or more of the Member Guarantors at the same
time.

2.07 Rescission of Payment. Whenever any of the following occurs for any reason
(including under any law relating to bankruptcy, insolvency, liquidation,
fiduciary obligations or the protection of creditors generally):

 

  (a)

all or part of any transaction of any nature (including any payment or transfer)
made during the term of this Deed of Guarantee which affects or relates in any
way to the Guaranteed Obligations is void, set aside or voidable;

 

  (b)

any claim that anything contemplated by paragraph (a) is so upheld, conceded or
compromised; or

 

  (c)

any Holder is required to return or repay any money or asset received by it
under any such transaction or the equivalent in value of that money or asset,

the relevant Holder will immediately become entitled against each Member
Guarantor to all rights in respect of the Guaranteed Obligations which it would
have had if all or the relevant part of the transaction or receipt had not taken
place. Each Member Guarantor shall indemnify each Holder against any resulting
loss, cost or expense. This clause shall continue after this Deed of Guarantee
is discharged.

 

5



--------------------------------------------------------------------------------

2.08 Limitation.   Anything herein to the contrary notwithstanding, the
liability of any Member Guarantor under this Deed Guarantee shall in no event
exceed an amount equal to the maximum amount which can be guaranteed by such
Member Guarantor under applicable laws relating to the insolvency of debtors and
fraudulent conveyance.

2.09 Indemnity.   (a) If any Guaranteed Obligations (or moneys which would have
been Guaranteed Obligations if it had not been irrecoverable) are irrecoverable
by any Holder from (x) any Transaction Party; or (y) any Member Guarantor on the
footing of a guarantee, the Member Guarantors jointly and severally,
unconditionally and irrevocably, and as a separate and principal obligation
shall:

(1)     indemnify each Holder against any loss suffered, paid or incurred by
that Holder in relation to the non-payment of such money; and

(2)     pay such Holder an amount equal to such money.

(b)     Section 2.09(a) applies to the Guaranteed Obligations (or money which
would have been Guaranteed Obligations if it had not been irrecoverable) which
are or may be irrecoverable irrespective of whether:

(1)     they are or may be irrecoverable because of any event described in
Section 2.02(a);

(2)     the transactions or any of them relating to that money are void or
illegal or avoided or otherwise unenforceable;

(3)     any matters relating to the Guaranteed Obligations are or should have
been within the knowledge of any Holder; and

(4)     they are or may be irrecoverable because of any other fact or
circumstance (other than the indefeasible payment in full of the Guaranteed
Obligations).

Section 3. Representations and Warranties.   Each Member Guarantor represents
and warrants to the Holders that:

3.01 Organization; Power and Authority.   Such Member Guarantor is a corporation
or other legal entity duly organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign entity and, where legally applicable, is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Such Member Guarantor has the
corporate or other organizational power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Deed of
Guarantee and to perform the provisions hereof.

 

6



--------------------------------------------------------------------------------

3.02  Authorization, etc. This Deed of Guarantee has been duly authorized by all
necessary corporate or other organizational action on the part of such Member
Guarantor, and this Deed of Guarantee constitutes a legal, valid and binding
obligation of such Member Guarantor enforceable against such Member Guarantor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.03  Compliance with Laws, Other Instruments, etc. The execution, delivery and
performance by such Member Guarantor of this Deed of Guarantee will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Member
Guarantor under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, memorandum or articles of
association, partnership agreement, regulations or by-laws or other
organizational document, or any other agreement or instrument to which such
Member Guarantor is bound or by which such Member Guarantor or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Member Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Member Guarantor.

3.04  Governmental Authorizations, etc. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by such
Member Guarantor of this Deed of Guarantee including, without limitation, any
thereof required in connection with the obtaining of U.S. Dollars or Australian
Dollars, as applicable, to make payments under this Deed of Guarantee and the
payment of such U.S. Dollars or Australian Dollars, as applicable, to Persons
resident in the United States of America, Canada, Japan or Australia, as the
case may be, except for any consents, approvals, authorizations, registrations,
filings or declarations which have been made or obtained and are in full force
and effect. It is not necessary to ensure the legality, validity, enforceability
or admissibility into evidence in the jurisdiction of organization of such
Member Guarantor of this Deed of Guarantee, that this Deed of Guarantee or any
other document be filed, recorded or enrolled with any Governmental Authority,
or that any such agreement or document be stamped with any stamp, registration
or similar transaction tax, except for any filings, recordations, enrollments or
stamps which have been made or obtained and are in full force and effect.

3.05  Taxes. No liability for any Tax, directly or indirectly, imposed,
assessed, levied or collected by or for the account of any Governmental
Authority of or in the jurisdiction of organization of such Member Guarantor or
any political subdivision thereof or therein will be incurred by such Member
Guarantor or any Holder of a Note as a result of the execution or delivery of
this Deed of Guarantee, except for any Taxes which have been paid.

3.06  Solvency. Such Member Guarantor is solvent and able to pay all its debts
as and when they fall due and such Member Guarantor will not be rendered
insolvent as a result of entering into the transactions contemplated by this
Deed of Guarantee (after taking into consideration contingencies and
contribution from others).

3.07  Ranking. Such Member Guarantor’s payment obligations under this Deed of
Guarantee constitute direct and general obligations of such Member Guarantor and
rank at least pari passu in right of payment, without preference or priority,
with all other unsecured and unsubordinated Indebtedness of such Member
Guarantor.

 

7



--------------------------------------------------------------------------------

Section 4.  Tax Indemnity. All payments whatsoever under this Deed of Guarantee
will be made by the relevant Member Guarantor in lawful currency of the United
States of America (in the case of payments in respect of the U.S. Dollar Notes)
or Australia (in the case of payments in respect of the Series G Notes) free and
clear of, and without liability for withholding or deduction for or on account
of, any present or future Taxes of whatever nature imposed or levied by or on
behalf of any jurisdiction other than the United States, Canada (in the case of
any holder of Notes incorporated, organized or resident for tax purposes in
Canada), Japan (in the case of any holder of Notes incorporated, organized or
resident for tax purposes in Japan) or Australia (in the case of any holder of
Notes incorporated, organized or resident for tax purposes in Australia) (or any
political subdivision or taxing authority of or in such jurisdiction)
(hereinafter a “Taxing Jurisdiction”), unless the withholding or deduction of
such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Member
Guarantor under this Deed of Guarantee, such Member Guarantor will pay to the
relevant Taxing Jurisdiction the full amount required to be withheld, deducted
or otherwise paid before penalties attach thereto or interest accrues thereon
and pay to each Holder such additional amounts as may be necessary in order that
the net amounts paid to such Holder pursuant to the terms of this Deed of
Guarantee, after such deduction, withholding or payment (including, without
limitation, any required deduction or withholding of Tax on or with respect to
such additional amount), shall be not less than the amounts then due and payable
to such Holder under the terms of this Deed of Guarantee before the assessment
of such Tax, provided that no payment of any additional amounts shall be
required to be made for or on account of:

(a)      any Excluded Tax;

(b)      with respect to a Holder, provided that such Member Guarantor is
registered under the laws of Australia, any Tax that would not have been imposed
but for any breach by such Holder of any representation made or deemed to have
been made by such Holder pursuant to Section 6.3(a), 6.3(c) or 6.3(d) of the
Note and Guarantee Agreement;

(c)      any Tax that would not have been imposed had any such Holder that is an
Australian tax resident or holds the Note in connection with a permanent
establishment in Australia provided such Member Guarantor with:

(i)      its Australian business number; or

(ii)      its Australian tax file number or evidence of an exemption from
providing an Australian tax file number;

(d)      any Tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and Australia or any other Taxing
Jurisdiction in which such Member Guarantor

 

8



--------------------------------------------------------------------------------

is organized, other than the mere holding of the relevant Note with the benefit
of this Deed of Guarantee or the receipt of payments thereunder or hereunder,
including, without limitation, such Holder (or such other Person described in
the above parenthetical) being or having been a citizen or resident thereof, or
being or having been present or engaged in trade or business therein or having
or having had an establishment, office, fixed base or branch therein, provided
that this exclusion shall not apply with respect to a Tax that would not have
been imposed but for such Member Guarantor, after the date that such Member
Guarantor so became a Member Guarantor, changing its jurisdiction of
organization to the Taxing Jurisdiction imposing the relevant Tax;

(e)      any Tax that would not have been imposed but for the delay or failure
by such Holder (following a written request by any Member Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such Holder to avoid or reduce such Taxes (including
for such purpose any refilings or renewals of filings that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not (in such Holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such Holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such Holder, and provided further that such Holder
shall be deemed to have satisfied the requirements of this clause (e) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of any Member
Guarantor no later than 45 days after receipt by such Holder of such written
request (accompanied by copies of such Forms and related instructions, if any);
or

(f)      any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall any Member Guarantor be obligated to
pay such additional amounts to any Holder (i) not resident in the United States
of America, Canada, Japan, Australia or any other jurisdiction in which an
original Purchaser is resident for tax purposes on the date of the Closing in
excess of the amounts that such Member Guarantor would be obligated to pay if
such holder had been a resident of the United States of America, Canada, Japan,
Australia or such other jurisdiction, as applicable (and, to the extent
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of
America, Canada, Japan, Australia or such other jurisdiction and the relevant
Taxing Jurisdiction to the extent that such eligibility would reduce such
additional amounts), or (ii) registered in the name of a nominee if under the
law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and such Member Guarantor shall
have given timely notice of such law or interpretation to such Holder.

By acceptance of any Note with the benefit of this Deed of Guarantee, the
relevant Holder agrees, subject to the limitations of clause (e) above, that it
will from time to time with reasonable promptness (x) duly complete and deliver
to or as reasonably directed by any Member Guarantor all such forms,
certificates, documents and returns provided to such Holder by such Member
Guarantor (collectively, together with instructions for completing the same,
“Forms”) required to be filed by or on behalf of such Holder in order to avoid
or reduce any such Tax pursuant to the provisions of an applicable statute,
regulation or administrative practice of the relevant Taxing Jurisdiction or of
an applicable tax treaty and (y) provide any

 

9



--------------------------------------------------------------------------------

Member Guarantor with such information with respect to such Holder as such
Member Guarantor may reasonably request in order to complete any such Forms,
provided that nothing in this Section 4 shall require any Holder to provide
information with respect to any such Form or otherwise if in the opinion of such
Holder such Form or disclosure of information would involve the disclosure of
tax return or other information that is confidential or proprietary to such
Holder, and provided further that each such Holder shall be deemed to have
complied with its obligation under this paragraph with respect to any Form if
such Form shall have been duly completed and delivered by such Holder to the
relevant Member Guarantor or mailed to the appropriate taxing authority,
whichever is applicable, within 45 days following a written request of any
Member Guarantor (which request shall be accompanied by copies of such Form)
and, in the case of a transfer of any Note, at least 90 days prior to the
relevant interest payment date.

On or before the date of this Deed of Guarantee, the relevant Member Guarantor
will furnish each Purchaser with copies of the appropriate Form (and English
translation if required as aforesaid) currently required to be filed in the
relevant Taxing Jurisdiction pursuant to clause (e) of the second paragraph of
this Section 4, if any, and in connection with the transfer of any Note, the
relevant Member Guarantor will furnish the transferee of any Note with copies of
any Form and English translation then required.

If any payment is made by any Member Guarantor to or for the account of any
Holder after deduction for or on account of any Taxes, and additional amounts
are paid by such Member Guarantor pursuant to this Section 4, then, if such
Holder has received or been granted a refund of such Taxes, such Holder shall,
to the extent that it can do so without prejudice to the retention of the amount
of such refund, reimburse to such Member Guarantor such amount as such Holder
shall, in its sole discretion, determine to be attributable to the relevant
Taxes or deduction or withholding. Nothing herein contained shall interfere with
the right of any Holder to arrange its tax affairs in whatever manner it thinks
fit and, in particular, no Holder shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as set forth in clause (e) above) oblige any Holder to disclose any
information relating to its tax affairs or any computations in respect thereof.

The relevant Member Guarantor will furnish the Holders, promptly and in any
event within 60 days after the date of any payment by such Member Guarantor of
any Tax in respect of any amounts paid under this Deed of Guarantee the original
tax receipt issued by the relevant taxation or other authorities involved for
all amounts paid as aforesaid (or if such original tax receipt is not available
or must legally be kept in the possession of such Member Guarantor, a duly
certified copy of the original tax receipt or any other reasonably satisfactory
evidence of payment), together with such other documentary evidence with respect
to such payments as may be reasonably requested from time to time by any Holder.

If any Member Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which such Member
Guarantor would be required to pay any additional amount under this Section 4,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against any Holder,
and such Holder pays such liability, then such Member Guarantor will promptly
reimburse such Holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by such Member Guarantor) upon demand by such Holder accompanied by an
official receipt (or a duly certified copy thereof) issued by the taxation or
other authority of the relevant Taxing Jurisdiction.

 

10



--------------------------------------------------------------------------------

If any Member Guarantor makes payment to or for the account of any Holder and
such Holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such Holder shall, as soon as practicable after receiving written request
from such Member Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by such Member Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.

The obligations of the Member Guarantors under this Section 4 shall survive the
payment or transfer of any Note and the provisions of this Section 4 shall also
apply to successive transferees of the Notes.

Section 5.  Miscellaneous.

5.01  Amendments, Etc.     This Deed of Guarantee may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Member
Guarantor and the Required Holders, except that no such amendment or waiver may,
without the written consent of each Holder affected thereby, amend any of
Section 2.01, 2.02, 4, this Section 5.01 or Section 5.04.

5.02  Notices. All notices and communications provided for hereunder shall be in
writing and sent as provided in Section 20 of the Note and Guarantee Agreement
(i) if to any Holder, to the address (whether electronic or physical) specified
for such Holder in the Note and Guarantee Agreement and (ii) if to any Member
Guarantor, to the address for such Member Guarantor set forth in Annex I hereto.

5.03  Jurisdiction and Process; Waiver of Jury Trial.

(a)      Each Member Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, the City of New York, over any suit, action or proceeding arising out
of or relating to this Deed of Guarantee or any other document executed in
connection herewith. To the fullest extent permitted by applicable law, each
Member Guarantor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(b)      Each Member Guarantor agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 5.03(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

 

11



--------------------------------------------------------------------------------

(c)       Each Member Guarantor consents to process being served by or on behalf
of any Holder in any suit, action or proceeding of the nature referred to in
Section 5.03(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, or delivering a copy thereof in
the manner for delivery of notices specified in Section 5.02, to National
Registered Agents, Inc., at 111 Eighth Avenue28 Liberty Street, New York, NY
1001110005, as its agent for the purpose of accepting service of any process in
the United States. Each Member Guarantor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(d)       Nothing in this Section 5.03 shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against any Member Guarantor in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

(e)       Each Member Guarantor hereby irrevocably appoints National Registered
Agents, Inc. to receive for it, and on its behalf, service of process in the
United States.

(f)       EACH MEMBER GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS DEED OF GUARANTEE OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

5.04 Obligation to Make Payment in Applicable Currency.

(a)       Any payment on account of an amount that is payable by any Member
Guarantor under this Deed of Guarantee in respect of any amount owed under the
Note and Guarantee Agreement or the Notes shall be made in the respective
currency specified in the Note and Guarantee Agreement or the Notes, as the case
may be. Costs, expenses and indemnities payable pursuant to any provision of
this Deed of Guarantee shall be paid in either U.S. Dollars or Australian
Dollars depending on the currency in which such costs and expenses are incurred
and billed to the Member Guarantors.

(b)       Any payment on account of an amount that is payable by any Member
Guarantor in U.S. Dollars which is made to or for the account of any Holder in
any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of any
Member Guarantor, shall constitute a discharge of the obligation of the Member
Guarantors under this Deed of Guarantee only to the extent of the amount of U.S.
Dollars which such Holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such Holder from any Member Guarantor, such
Member Guarantor agrees to the fullest extent permitted by law, to indemnify and
save harmless such Holder from and against all loss or damage arising out of or
as a result of such deficiency.

 

12



--------------------------------------------------------------------------------

(c)       Any payment on account of an amount that is payable by any Member
Guarantor in Australian Dollars which is made to or for the account of any
Holder in any other currency, whether as a result of any judgment or order or
the enforcement thereof or the realization of any security or the liquidation of
any Member Guarantor, shall constitute a discharge of the obligation of the
Member Guarantors under this Deed of Guarantee only to the extent of the amount
of Australian Dollars which such Holder could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of Australian Dollars that could be so purchased is less than the amount
of Australian Dollars originally due to such Holder from any Member Guarantor,
such Member Guarantor agrees to the fullest extent permitted by law, to
indemnify and save harmless such Holder from and against all loss or damage
arising out of or as a result of such deficiency.

(d)       The indemnities contained in the foregoing clauses (a) through (c)
shall, to the fullest extent permitted by law, constitute obligations separate
and independent from the other obligations contained in this Deed of Guarantee,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such Holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order. As used herein the term “London Banking Day” shall mean any day other
than a Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.

5.05 Successors and Assigns. All covenants and other agreements of each of the
Member Guarantors in this Deed of Guarantee shall bind its respective successors
and assigns and shall inure to the benefit of the Holders and their respective
successors and assigns.

5.06 Severability. Any provision of this Deed of Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

5.07 Termination. Notwithstanding anything to the contrary contained herein,
upon any notice by the Parent Guarantor and the Company with respect to any
Member Guarantor as provided in, and satisfying the requirements of,
Section 9.8(c) of the Note and Guarantee Agreement, such Member Guarantor shall
be automatically released from this Deed of Guarantee and this Deed of Guarantee
shall be of no further force and effect with respect to such Member Guarantor as
at the date of such notice without the need for the consent, execution or
delivery of any other document or the taking of any other action by any Holder
or any other Person.

5.08 Additional Member Guarantors. One or more additional Members may become
party to this Deed of Guarantee by executing and delivering to each holder an
Accession Deed in the form of Annex II hereto, in which case each such Member
shall, from and after the date of the execution and delivery of such Accession
Deed, be for all purposes a “Member Guarantor” hereunder, and each such Member
Guarantor shall be deemed to have made the representations and warranties in
Section 3 hereof to each holder as of such date.

 

13



--------------------------------------------------------------------------------

5.09 Shareholder Ratification. Each Member Guarantor that is a shareholder of
another Member Guarantor hereby ratifies and confirms the entry by such other
Member Guarantor into, and the performance by such other Member Guarantor of all
of its obligations under, this Deed of Guarantee.

5.10 Deed Poll. This Deed of Guarantee shall take effect as a Deed Poll for the
benefit of the Holders from time to time and for the time being.

5.11 Taxes. The Member Guarantors will pay all stamp, documentary or similar
taxes or fees which may be payable in respect of the execution and delivery or
the enforcement of this Deed of Guarantee in the United States, Australia or any
other applicable jurisdiction or of any amendment of, or waiver or consent under
or with respect to, this Deed of Guarantee, and will save each Holder to the
extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Member Guarantors hereunder.

5.12 Governing Law. This Deed of Guarantee shall be governed by and construed in
accordance with the laws of the State of New South Wales in the Commonwealth of
Australia.

5.13 Counterparts. This Deed of Guarantee may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

EXECUTED AS A DEED by the Member Guarantors as of the day and year first above
written.

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by LGI INVESTMENTS 1 PTY

LIMITED:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by LGI INVESTMENTS 2 PTY

LIMITED:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by AUSTAR UNITED

COMMUNICATIONS PTY LIMITED:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by LGI BIDCO PTY LIMITED:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by AUSTAR UNITED HOLDINGS

PTY LIMITED:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by STV PTY. LTD.:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by CHIPPAWA PTY. LTD.:

 

   

Director Signature

     

Director/Secretary Signature

         

Print Name

     

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by WINDYTIDE PTY. LTD.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by SELECTRA PTY. LTD.:

             

Director Signature

      Director/Secretary Signature          

Print Name

      Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by KIDILLIA PTY. LTD.:

             

Director Signature

      Director/Secretary Signature          

Print Name

      Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by DOVEVALE PTY. LTD.:

             

Director Signature

      Director/Secretary Signature          

Print Name

      Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by WOLLONGONG MICROWAVE

PTY LTD:

             

Director Signature

      Director/Secretary Signature          

Print Name

      Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by CTV PTY. LTD.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by ILONA INVESTMENTS PTY. LTD.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by JACOLYN PTY. LTD.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by VINATECH PTY. LTD.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by MINORITE PTY. LTD.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR UNITED MOBILITY PTY LTD:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR UNITED BROADBAND PTY LTD:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by EISA FINANCE PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by ARTSON SYSTEM PTY LTD:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR UNITED HOLDCO1 PTY LTD:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by CONTINENTAL CENTURY PAY

TV PTY LIMITED:

 

 

      

 

Director Signature

 

    

 

Director/Secretary Signature

 

Print Name

    

 

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by UAP AUSTRALIA

PROGRAMMING PTY LTD:

 

 

      

 

Director Signature

 

    

 

Director/Secretary Signature

 

Print Name

    

 

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by SATURN (NZ) HOLDING

COMPANY PTY LTD:

 

 

      

 

Director Signature

 

    

 

Director/Secretary Signature

 

Print Name

    

 

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by CENTURY UNITED

PROGRAMMING VENTURES PTY

LIMITED:

 

 

      

 

Director Signature

 

    

 

Director/Secretary Signature

 

Print Name

    

 

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by XYZNETWORKS PTY LIMITED:

 

 

      

 

Director Signature

 

    

 

Director/Secretary Signature

 

Print Name

    

 

Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR SATELLITE VENTURES PTY LTD:                Director Signature       
Director/Secretary Signature            Print Name        Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR ENTERTAINMENT PTY LIMITED:                Director Signature       
Director/Secretary Signature            Print Name        Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR SERVICES PTY LTD:                Director Signature       
Director/Secretary Signature            Print Name        Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by THE COUNTRY MUSIC CHANNEL PTY LIMITED:                Director Signature    
   Director/Secretary Signature            Print Name        Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by THE WEATHER CHANNEL AUSTRALIA PTY LTD:                Director Signature    
   Director/Secretary Signature            Print Name        Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AUSTAR SATELLITE PTY LTD:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by ARTIST SERVICES CABLE MANAGEMENT PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by CUSTOMER SERVICES PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by FOXTEL CABLE TELEVISION PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with section 127 of the Corporations Act 2001
by THE RACING CHANNEL CABLE-TV PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL FINANCE PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL HOLDINGS PTY LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by FOXTEL AUSTRALIA PTY
LIMITED:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

Executed as a deed in accordance with

section 127 of the Corporations Act

2001 by CENTURY PROGRAMMING
VENTURES CORP.:

              Director Signature       Director/Secretary Signature          
Print Name       Print Name

 

Signature Page to Deed of Guarantee



--------------------------------------------------------------------------------

ANNEX I to

Member Guarantee

Member Guarantors

 

             

Company Name

 

  

Jurisdiction of
Organization

 

  

Address

 

        1.   

LGI Investments 1 Pty Limited

(ACN 151 765 007)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention: Peter Tonagh, Chief Operating Officer

        2.   

LGI Investments 2 Pty Limited

(ACN 151 767 421)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention: Peter Tonagh, Chief Operating Officer

        3.    Austar United Communications Pty Limited (ACN 087 695 707)   
Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention: Peter Tonagh, Chief Operating Officer

        4.   

LGI Bidco Pty Limited

(ACN 151 767 449)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention: Peter Tonagh, Chief Operating Officer

        5.   

Austar United Holdings Pty Limited

(ACN 146 562 263)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention: Peter Tonagh, Chief Operating Officer

        6.   

STV Pty. Ltd.

(ACN 065 312 450)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention: Peter Tonagh, Chief Operating Officer



--------------------------------------------------------------------------------

                       Company Name   

Jurisdiction of Organization

 

   Address         7.  

Chippawa Pty. Ltd.

(ACN 068 943 635)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          8.  

Windytide Pty. Ltd.

(ACN 068 943 546)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        9.  

Selectra Pty. Ltd.

(ACN 065 367 526)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          10.  

Kidillia Pty. Ltd.

(ACN 068 943 608)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        11.  

Dovevale Pty. Ltd.

(ACN 068 943 591)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          12.  

Wollongong Microwave Pty Ltd

(ACN 065 146 321)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        13.  

CTV Pty. Ltd.

(ACN 064 416 128)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          14.  

Ilona Investments Pty. Ltd.

(ACN 068 943 626)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

 

Annex I - 2



--------------------------------------------------------------------------------

                       Company Name   

Jurisdiction of Organization

 

   Address         15.  

Jacolyn Pty. Ltd.

(ACN 064 744 869)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          16.  

Vinatech Pty. Ltd.

(ACN 065 366 314)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        17.  

Minorite Pty. Ltd.

(ACN 068 943 484)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          18.  

Austar United Mobility Pty Ltd

(ACN 093 217 522)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        19.  

Austar United Broadband Pty Ltd

(ACN 089 048 439)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          20.  

eisa Finance Pty Limited

(ACN 086 005 585)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        21.  

Artson System Pty Ltd

(ACN 054 001 759)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          22.  

Austar United Holdco1 Pty Ltd

(ACN 093 217 513)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

 

Annex I - 3



--------------------------------------------------------------------------------

                       Company Name   

Jurisdiction of Organization

 

   Address         23.  

Continental Century Pay TV Pty Limited

(ACN 059 914 840)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          24.  

UAP Australia Programming Pty Ltd

(ACN 083 851 807)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        25.  

Saturn (NZ) Holding Company Pty Ltd

(ACN 088 052 000)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        26.  

Century United Programming Ventures Pty Limited

(ACN 069 957 759)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          27.  

XYZnetworks Pty Limited

(ACN 066 812 119)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        28.  

Austar Satellite Ventures Pty Ltd

(ACN 082 617 829)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          29.  

Austar Entertainment Pty Limited

(ACN 068 104 530)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        30.  

Austar Services Pty Ltd

(ACN 068 521 880)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

 

Annex I - 4



--------------------------------------------------------------------------------

                       Company Name   

Jurisdiction of Organization

 

   Address         31.  

The Country Music Channel Pty Limited

(ACN 075 911 554)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          32.  

The Weather Channel Australia Pty Ltd

(ACN 084 205 587)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        33.  

Austar Satellite Pty Ltd

(ACN 080 269 030)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        34.  

Streamotion Pty Ltd (f/k/a Artist Services Cable Management Pty Limited)

(ACN 072 725 289)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

Attention:  Peter Tonagh, Chief Operating Officer

          35.  

Customer Services Pty Limited

(ACN 069 272 117)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

Attention:  Peter Tonagh, Chief Operating Officer

        36.  

FOXTEL Cable Television Pty Limited

(ACN 069 008 797)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

Attention:  Peter Tonagh, Chief Operating Officer

          37.  

Presto Entertainment Pty Limited (f/k/a The Racing Channel Cable- TV Pty
Limited)

(ACN 069 619 307)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

Attention:  Peter Tonagh, Chief Operating Officer

        38.  

FOXTEL Finance Pty Limited

(ACN 151 691 897)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

 

Annex I - 5



--------------------------------------------------------------------------------

                        Company Name   

Jurisdiction of Organization

 

   Address         39.   

FOXTEL Holdings Pty Limited

(ACN 151 690 327)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

          40.   

FOXTEL Australia Pty Limited

(ACN 151 691 753)

   Australia   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

        41.    Century Programming Ventures Corp.    Nevada, United States of
America   

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

 

Attention:  Peter Tonagh, Chief Operating Officer

 

Annex I - 6



--------------------------------------------------------------------------------

ANNEX II to

Member Guarantee

[Form of Accession Deed]

ACCESSION DEED

THIS DEED POLL is made on [insert date] by [insert name of Member Guarantor]
(ABN ________________) (incorporated in [insert name of jurisdiction]) of
[insert address of Member Guarantor] (“Member Guarantor”).

RECITALS:

 

A.

Under a Deed of Guarantee (“Deed of Guarantee”) dated 25 July 2012 executed by
each Initial Member Guarantor in favour of each person who is from time to time
a holder (“Holder”) of one or more of any of the (i) U.S.$150,000,000 3.68%
Series D Guaranteed Senior Notes due 2019, (ii) U.S.$200,000,000 4.27% Series E
Guaranteed Senior Notes due 2022, (iii) U.S.$150,000,000 4.42% Series F
Guaranteed Senior Notes due 2024 and (iv) A$100,000,000 7.04% Series G
Guaranteed Senior Notes due 2022, in each case issued by FOXTEL MANAGEMENT PTY
LIMITEDFoxtel Management Pty Ltd (ABN 65 068 671 938), a company registered
under the laws of Australia (“FOXTELFoxtel Management”), in its own capacity (in
such capacity, the “Company”), pursuant to the Note and Guarantee Agreement
dated as of September 24, 2009, among theJuly 25, 2012 (as amended pursuant to
the Amendment No. 1 and Guarantee Agreement dated as of November 22, 2019, and
as further amended, modified or supplemented from time to time), among NXEA
Australia Pty Limited (ABN 85 625 190 990), the Company, Sky Cable Pty Limited
(ABN 14 069 799 640) (“Sky Cable”), Foxtel Media Pty Limited (f/k/a Telstra
Media Pty Limited) (ABN 72 069 799 640279 027) (“TelstraFoxtel Media” and,
together with Sky Cable, the “Partners”), FOXTELFoxtel Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTELFoxtel Partnership and as agent for the FOXTELFoxtel Television
Partnership, and each of the purchasers listed in Schedule A attached thereto, a
person may become a Member Guarantor by execution of this deed poll.

 

B.

The Member Guarantor wishes to guarantee to each Holder the Guaranteed
Obligations and to become a Member Guarantor.

THIS DEED POLL WITNESSES as follows:

1. Definitions and interpretation

 

(a)

In this deed poll words and phrases defined in the Deed of Guarantee have the
same meaning.



--------------------------------------------------------------------------------

(b)

In this deed poll:

“Additional Member Guarantor” means any person that has become a Member
Guarantor (since the date of execution of the Deed of Guarantee) by execution of
an Accession Deed;

“Existing Member Guarantor” means an Initial Member Guarantor or an Additional
Member Guarantor and which, in either case, has not been released from the Deed
of Guarantee;

“Guaranteed Obligations” has the same meaning as in the Deed of Guarantee;

“Holder” has the meaning given in Recital A above; and

“Initial Member Guarantor” means each Person that shall have initially executed
and delivered the Deed of Guarantee.

 

(c)

In this deed poll:

(1)  A reference to the Deed of Guarantee includes all amendments or supplements
to, or replacements or novations of, either of them; and

(2) a reference to a Holder includes its successors and permitted assigns.

2. Guarantee

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Member Guarantor hereby jointly and severally with each
Existing Member Guarantor absolutely, irrevocably and unconditionally guarantees
to each Holder the due and punctual payment and performance of the Guaranteed
Obligations.

3. Representations and Warranties

The Member Guarantor represents and warrants as set out in Section 3 of the Deed
of Guarantee.

4. Status of Guarantor

The Member Guarantor agrees that it hereby becomes a “Member Guarantor” as
defined in, and for all purposes under, the Deed of Guarantee as if named in and
as a party to the Deed of Guarantee, and accordingly is bound by the Deed of
Guarantee as a Member Guarantor.

5. Benefit of deed poll

This deed poll is given in favour of and for the benefit of:

 

(a)

each Holder; and

 

(b)

each Existing Member Guarantor;

and their respective successors and permitted assigns.

 

Annex II - 2



--------------------------------------------------------------------------------

6. Address for notices

The details for the Member Guarantor for service of notices are:

Email:

Address:

Attention:

Facsimile:

7. Jurisdiction and process

The provisions of Section 5.03 of the Deed of Guarantee shall apply, mutatis
mutandis, to this deed poll as if set out in full.

8. Governing law and jurisdiction

This deed poll shall be governed by and construed in accordance with the laws of
the State of New South Wales in the Commonwealth of Australia.

[MEMBER GUARANTOR]

 

By:       Name:   Title:

 

Annex II - 3



--------------------------------------------------------------------------------

EXHIBIT 3

Accession Page

The foregoing Agreement as amended from time to time is hereby acknowledged and
agreed to by the undersigned and shall be a binding agreement of the
undersigned, as the Parent Guarantor under the Agreement, as of [_____], 2019.

PARENT GUARANTOR

 

 

Signed for NXE AUSTRALIA PTY LIMITED

 

     

  

 

 

by its attorney under power of attorney in the presence of:

 

        

Witness Signature

 

    

  Attorney Signature

   

Print Name

    

  Print Name



--------------------------------------------------------------------------------

EXHIBIT 6.06(a)

Form of Opinion of U.S. Counsel for the Amendment Parties and Current Member
Guarantors

[Attached]



--------------------------------------------------------------------------------

LOGO [g822982page591.jpg]

 

SIDLEY AUSTIN

  

BEIJING

  

HONG KONG

  

SAN FRANCISCO

 

 

LEVEL 10, 7 MACQUARIE PLACE

  

BOSTON

  

HOUSTON

  

SHANGHAI

 

 

SYDNEY NSW 2000

  

BRUSSELS

  

LONDON

  

SINGAPORE

 

 

612 8214 2200

  

CHICAGO

  

LOS ANGELES

  

SYDNEY

 

 

612 8214 2211 FAX

  

DALLAS

  

NEW YORK

  

TOKYO

    

 

GENEVA

  

PALO ALTO

  

WASHINGTON, D.C.

      

FOUNDED 1866

     

November [    ], 2019

To each of the holders of Notes (as defined herein)

under the below referenced Amended Note Agreement

 

 

Re:

  

FOXTEL Management Pty Limited

    

4.27% Series E Guaranteed Senior Notes due 2022

    

4.42% Series F Guaranteed Senior Notes due 2024

    

7.04% Series G Guaranteed Senior Notes due 2022

Ladies and Gentlemen:

We have acted as special New York counsel to Sky Cable Pty Limited (“Sky
Cable”), Foxtel Media Pty Limited (f/k/a Telstra Media Pty Limited) (“Foxtel
Media” and, together with Sky Cable, the “Partners”), FOXTEL Management Pty
Limited, a company registered under the laws of the Commonwealth of Australia
(“FOXTEL Management”), in its own capacity (in such capacity, the “Company”),
and in its capacity as agent for the Partners as a partnership carrying on the
business of the FOXTEL Partnership and as agent for the FOXTEL Television
Partnership (in such capacities, the “Guarantor” and, the Guarantor, together
with the Company, collectively, the “Obligor”), NXE Australia Pty Limited, a
company registered under the laws of the Commonwealth of Australia (the “Parent
Guarantor” and, together with the Obligor and the Partners, the “Amendment
Parties”), and each Member Guarantor listed in Annex I hereto (the “Member
Guarantors” and, together with the Amendment Parties, the “Transaction
Parties”), in connection with the Amendment No. 1 and Guarantee Agreement dated
as of November [___], 2019 (the “Amendment Agreement”), among the Transaction
Parties and the holders of Notes (as defined below) party thereto, to the Note
and Guarantee Agreement dated as of July 25, 2012 (the “Note Agreement” and, the
Note Agreement as amended by the Amendment Agreement, the “Amended Note
Agreement”), among the Obligor, the Partners and the purchasers of the Notes
listed on Schedule A thereto, pursuant to which, among other things, the Company
issued (a) U.S.$150,000,000 aggregate principal amount of its 3.68% Series D
Guaranteed Senior Notes due 2019, (b) U.S.$200,000,000 aggregate principal
amount of its 4.27% Series E Guaranteed Senior Notes due 2022 (the “Series E
Notes”), (c) U.S.$150,000,000 aggregate principal amount of its 4.42% Series F
Guaranteed Senior Notes due 2024 (the “Series F Notes”) and (d) A$100,000,000
aggregate principal amount of its 7.04% Series G Guaranteed Senior Notes due
2022 (the “Series G Notes” and, together with the Series E Notes and the Series
F Notes, the “Notes”). Capitalized terms used herein but not defined herein have
the respective meanings assigned thereto in the Amended Note Agreement.

This letter is being furnished to you pursuant to Section 6.06(a) of the
Amendment Agreement.

 

Sidley Austin is a partnership of registered foreign lawyers and is entitled to
practice foreign law only.



--------------------------------------------------------------------------------

LOGO [g822982page592.jpg]

November [__], 2019

Page 2

 

In that connection, we have examined originals or copies certified or otherwise
identified to our satisfaction of such documents and have satisfied ourselves as
to such other matters as we have deemed necessary or appropriate, including
without limitation the following:

 

  1.

the Amendment Agreement;

 

  2.

the Amended Note Agreement; and

 

  3.

such other documents, corporate records and other instruments as we have deemed
necessary or appropriate for purposes of the opinions set forth below.

Items (1) and (2) above are collectively referred to as the “Transaction
Documents” and items (1) through (3) above are collectively referred to as the
“Opinion Documents”.

As to certain matters of fact, we have also relied, without independent
investigation and with the express permission of the addressees hereof, on the
representations made in the Opinion Documents and on statements and
representations of officers and other representatives of the Transaction
Parties.

In rendering the opinions expressed below, we have assumed without independent
investigation or verification (but with your permission):

 

  (a)

the accuracy, completeness and authenticity of all original certificates,
agreements, documents, records and other materials, the conformity with
originals of any copies, the genuineness of all signatures and the legal
capacity of all natural persons;

 

  (b)

that each party to the Transaction Documents has been duly organized, is validly
existing under the laws of its respective jurisdiction of organization, has full
power and authority to execute, deliver and perform all of its obligations under
the Transaction Documents to which it is a party, and has duly authorized by all
requisite action, corporate, partnership or otherwise, and validly executed and
delivered the Transaction Documents to which it is a party and, except with
respect to the Transaction Parties, the Transaction Documents to which it is a
party constitute the valid and binding obligations of such party enforceable
against it in accordance with their respective terms;

 

  (c)

with respect to opinions (1) and (2) below, that (i) the execution and delivery
by each Transaction Party of the Transaction Documents to which it is a party
and (ii) the consummation by each Transaction Party of the transactions
contemplated by the Transaction Documents to which it is a party and the
performance by each Transaction Party of its obligations thereunder, do not and
will not violate, conflict with or constitute a default under (x) the
constitution and other organizational documents of each Transaction Party or any
other agreement or instrument to which any Transaction Party or any of its
affiliates is a party or by which any Transaction Party or any of its affiliates
or any of their respective



--------------------------------------------------------------------------------

LOGO [g822982page592.jpg]

November [__], 2019

Page 3

 

 

properties may be bound, (y) any law to which any Transaction Party is subject
(other than the Relevant Laws (as defined below)) or (z) any judicial or
regulatory order, judgment or decree that may be applicable to any Transaction
Party or any of its affiliates or any of their respective properties;

 

  (d)

except as set forth in opinions (3) and (4) below, that all consents, approvals,
licenses, authorizations and exemptions of, and all filings, recordings and
registrations with, any governmental authority that may be applicable in
connection with the making and performance by any party to the Transaction
Documents have been obtained or made and are in effect;

 

  (e)

that, in connection with the transactions contemplated by the Transaction
Documents, each party thereto has complied with all aspects of all applicable
laws (including without limitation the Commonwealth of Australia and the states
and territories thereof), other than, in the case of each Transaction Party, the
Relevant Laws; and

 

  (f)

that the choice of New York law in the Transaction Documents is legal and valid
under the laws of the Commonwealth of Australia and any other applicable
jurisdiction (other than the State of New York) and, insofar as any obligation
under any Transaction Document is to be performed in such jurisdictions, its
performance will not be illegal or ineffective by virtue of the laws of such
jurisdictions.

We express no opinion as to the laws of any jurisdiction (including without
limitation the Commonwealth of Australia and the states and territories thereof)
other than (i) the Applicable Laws of the State of New York and (ii) the
Applicable Laws of the United States of America. “Applicable Laws” means those
laws, rules and regulations that are the subject of a specific opinion herein
referring expressly to a particular law or laws and those other laws, rules and
regulations that in our experience are normally applicable to transactions of
the type contemplated by the Transaction Documents; provided, however, that the
term “Applicable Laws” does not include (a) any antifraud laws of any
jurisdiction or (b) municipal laws or the laws, rules and regulations of any
local agencies or local governmental authorities of or within the State of New
York. “Relevant Laws” means the Applicable Laws of the State of New York and the
Applicable Laws of the United States of America. “Governmental Approval” means
any consent, approval, license, authorization, exemption of, or filing,
recording or registration with, any governmental authority pursuant to any
Relevant Law.

Opinions (1) and (2) below are subject to and limited by (i) the effect of
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium and other similar laws affecting or relating to the rights
of creditors generally, (ii) general equitable principles, regardless of whether
considered in a proceeding in equity or at law and (iii) requirements of
reasonableness, good faith and fair dealing.



--------------------------------------------------------------------------------

LOGO [g822982page592.jpg]

November [__], 2019

Page 4

 

We express no opinion as to whether the waiver with respect to inconvenient
forum referred to in Section 24.10(a) of the Amended Note Agreement would be
binding upon a United States federal court or whether a United States federal
court would have jurisdiction over any action, suit or proceeding referred to in
Section 24.10(a) of the Amended Note Agreement and we note that such issues may
be raised by a United States federal court sua sponte. We express no opinion as
to the enforceability of Section 24.10(f) of the Amended Note Agreement insofar
as such Section is sought to be enforced in a United States federal court. We
express no opinion with respect to the enforceability of Section 24.5 of the
Amended Note Agreement. Finally, we express no opinion with respect to the
enforceability of Section 24.11 of the Amended Note Agreement or Section 2.03 of
the Amendment Agreement, in each case with respect to payments of any currency
other than United States dollars.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

(1)        The Amendment Agreement constitutes a valid and legally binding
agreement of each Transaction Party, enforceable against each Transaction Party
in accordance with its terms.

(2)        The Amended Note Agreement constitutes a valid and legally binding
agreement of each Amendment Party, enforceable against each Amendment Party in
accordance with its terms.

(3)        No Governmental Approval is required for the valid execution,
delivery and performance of any Transaction Document by any Transaction Party
party thereto.

(4)        The Parent Guarantor is not required to be registered as an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended.

This letter is solely for your use and benefit in connection with the
transactions contemplated under the Transaction Documents and may not be used
for any other purpose, or furnished to any other person or entity, without our
prior written consent. However, you may disclose or furnish a copy of this
letter to the National Association of Insurance Commissioners, state insurance
commissioners and other governmental entities for use in their regulatory
capacity and as may otherwise be required pursuant to applicable law or
regulation, to your attorneys, accountants and other professional advisors and
to proposed permitted transferees of any Note; provided, however, that this
letter only speaks as of the date hereof and is not to be relied upon by any
other person other than any permitted transferee of any Note.

Very truly yours,



--------------------------------------------------------------------------------

LOGO [g822982page595.jpg]

ANNEX I

MEMBER GUARANTORS

 

          

Company Name

 

  

Jurisdiction of Organization

     

1.

  

LGI Investments 1 Pty Limited

 

  

Australia

     

2.

  

LGI Investments 2 Pty Limited

 

  

Australia

     

3.

  

Austar United Communications Pty Limited

 

  

Australia

     

4.

  

LGI Bidco Pty Limited

 

  

Australia

     

5.

  

Austar United Holdings Pty Limited

 

  

Australia

     

6.

  

STV Pty. Ltd.

 

  

Australia

     

7.

  

Chippawa Pty. Ltd.

 

  

Australia

     

8.

  

Windytide Pty. Ltd.

 

  

Australia

     

9.

  

Selectra Pty. Ltd.

 

  

Australia

     

10.  

  

Kidillia Pty. Ltd.

 

  

Australia

     

11.

  

Dovevale Pty. Ltd.

 

  

Australia

     

12.

  

Wollongong Microwave Pty Ltd

 

  

Australia

     

13.

  

CTV Pty. Ltd.

 

  

Australia

     

14.

  

Ilona Investments Pty. Ltd.

 

  

Australia

     

15.

  

Jacolyn Pty. Ltd.

 

  

Australia

     

16.

  

Vinatech Pty. Ltd.

 

  

Australia

     

17.

  

Minorite Pty. Ltd.

 

  

Australia

     

18.

  

Austar United Mobility Pty Ltd

 

  

Australia

     

19.

  

Austar United Broadband Pty Ltd

 

  

Australia

     

20.

  

eisa Finance Pty Limited

 

  

Australia



--------------------------------------------------------------------------------

LOGO [g822982page595.jpg]

  

 

          

Company Name

 

  

Jurisdiction of Organization

     

21.  

  

Artson System Pty Ltd

 

  

Australia

     

22.

  

Austar United Holdco1 Pty Ltd

 

  

Australia

     

23.

  

Continental Century Pay TV Pty Limited

 

  

Australia

     

24.

  

UAP Australia Programming Pty Ltd

 

  

Australia

     

25.

  

Saturn (NZ) Holding Company Pty Ltd

 

  

Australia

     

26.

  

Century United Programming Ventures Pty Limited

 

  

Australia

     

27.

  

XYZnetworks Pty Limited

 

  

Australia

     

28.

  

Austar Satellite Ventures Pty Ltd

 

  

Australia

     

29.

  

Austar Entertainment Pty Limited

 

  

Australia

     

30.

  

Austar Services Pty Ltd

 

  

Australia

     

31.

  

The Country Music Channel Pty Limited

 

  

Australia

     

32.

  

The Weather Channel Australia Pty Ltd

 

  

Australia

     

33.

  

Austar Satellite Pty Ltd

 

  

Australia

     

34.

  

Streamotion Pty Ltd (f/k/a Artist Services Cable Management Pty Limited)

 

  

Australia

     

35.

  

Customer Services Pty Limited

 

  

Australia

     

36.

  

FOXTEL Cable Television Pty Limited

 

  

Australia

     

37.

  

Presto Entertainment Pty Limited (f/k/a The Racing Channel Cable-TV Pty Limited)

 

  

Australia

     

38.

  

Presto TV Pty Limited

 

  

Australia

     

39.

  

FOXTEL Finance Pty Limited

 

  

Australia

     

40.

  

FOXTEL Holdings Pty Limited

 

  

Australia



--------------------------------------------------------------------------------

LOGO [g822982page595.jpg]

  

 

          

Company Name

 

  

Jurisdiction of Organization

     

41.  

  

FOXTEL Australia Pty Limited

 

  

Australia

     

42.

  

Century Programming Ventures Corp.

 

  

Nevada, United States of America



--------------------------------------------------------------------------------

EXHIBIT 6.06(b)

Form of Opinion of Australian Counsel for the Amendment Parties, the Current
Member

Guarantors and the New Guaranteeing Members

[Attached]



--------------------------------------------------------------------------------

21 November 2019

Each holder of Notes under the Amended Note

and Guarantee Agreement (as defined below)

(including their substitutes and assigns)

Dear Addresses

US$500,000,000 and A$100,000,000 Guaranteed Senior Notes

We have been retained to act as Australian lawyers for Foxtel Management Pty
Limited (Foxtel) in connection with the amendment of the Note and Guarantee
Agreement and the amendment to and the accession of certain entities to the Deed
of Guarantee dated 25 July 2012 executed by each entity listed in Annex 1
thereto in favour of each person who is from time to time a holder of one or
more of any Notes (as defined therein) (the Deed of Guarantee).

 

1

Definitions

In this opinion:

 

  (a)

Accession Deed means the Accession Deed dated [*] 2019 executed by Fox Sports
Australia Pty Limited, Binni Pty Limited, Fox Sports Venues Pty Limited, Sport
by Numbers Pty Limited, Fox Sports Streamco Pty Limited, Foxtel Media Pty
Limited and Sky Cable Pty Limited;

 

  (b)

Amended Note and Guarantee Agreement means the Note and Guarantee Agreement as
amended by the Amendment Agreement;

 

  (c)

Amendment Agreement means Amendment No. 1 and Guarantee Agreement dated [*] 2019
between, among others, Foxtel, Sky Cable Pty Limited, Foxtel Media Pty Limited
and each Current Member Guarantor in respect of the Note and Guarantee
Agreement;

 

  (d)

Amendment Deed means the Amendment Deed dated [*] 2019 to the Deed of Guarantee
between, among others, each Current Member Guarantor party thereto;

 

  (e)

Amended Guarantee Deed means the Deed of Guarantee as amended by the Amendment
Deed;

 

  (f)

ASIC means the Australian Securities and Investments Commission;

 

  (g)

Australian Relevant Company means each entity listed in the schedule to this
opinion;

 

  (h)

Corporations Act means the Corporations Act 2001 (Cth);

 

  (i)

Current Member Guarantor means each Australian Relevant Company party to the
Amendment Deed and the Foreign Relevant Company;

 

  (j)

Document means:

 

  (i)

the Amendment Agreement;

 

  (ii)

the Amended Note and Guarantee Agreement;

 

  (iii)

the Amendment Deed;

KYWB 507266561v4 205151388    21.11.2019



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

  (iv)

the Amended Guarantee Deed;

 

  (v)

the Accession Deed;

 

  (vi)

the Senior Debt Nomination Letter (as that term is defined in the Subordination
Deed Poll) dated 15 November 2019 (the SD Nomination Letter); and

 

  (vii)

the Senior Debt Nomination Letter (as that term is defined in the Working
Capital Subordination Deed Poll) dated 15 November 2019 (the WCSD Nomination
Letter);

 

  (k)

Establishment Agreement means:

 

  (i)

the Foxtel Partnership Agreement;

 

  (ii)

the Foxtel Television Partnership Agreement; and

 

  (iii)

the Management Agreement dated 14 April 1997 between the Foxtel Television
Partnership, Foxtel and Foxtel Cable as amended from time to time;

 

  (l)

Foreign Relevant Company means Century Programming Ventures Corp.;

 

  (m)

law of a Relevant Jurisdiction means the common law, principles of equity and
laws constituted by legislation that is available to the public generally, in
force in the Relevant Jurisdictions;

 

  (n)

Nomination Letter means the SD Nomination Letter and the WCSD Nomination Letter;

 

  (o)

Note and Guarantee Agreement means the agreement so entitled, dated 25 July 2012
between, among others, Foxtel, Sky Cable Pty Limited (ABN 14 069 799 640),
Foxtel Media Pty Limited (ABN 72 069 279 027) (formerly Telstra Media Pty
Limited) and Foxtel in its capacity as agent for the Partners as a partnership
carrying on the business of the Foxtel Partnership;

 

  (p)

Power of Attorney means:

 

  (i)

the power of attorney of each Australian Relevant Company (other than NXE
Australia Pty Limited (ACN 625 190 990)) dated 15 November 2019; and

 

  (ii)

the power of attorney of NXE Australia Pty Limited (ACN 625 190 990) dated
15 November 2019;

 

  (q)

PPSA means the Personal Property Securities Act 2009 (Cth);

 

  (r)

Relevant Company means:

 

  (i)

each Australian Relevant Company; and

 

  (ii)

the Foreign Relevant Company;

 

  (s)

Relevant Jurisdictions mean New South Wales or the federal jurisdiction of the
Commonwealth of Australia; and

 

  (t)

Shareholders’ Agreement means the Shareholders’ Agreement dated 3 April 2018
between, among others, News Limited (ACN 007 871 178), Telstra Corporation
Limited (ACN 051 775 556) and NXE Australia Pty Limited (ACN 625 190 990),

and other terms defined in the Amended Note and Guarantee Agreement have the
same meaning.

 

2

Documents

We have examined and rely on:

 

  (a)

a pdf copy of each Document;

 

  (b)

a pdf copy of each Australian Relevant Company’s constitution;

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 2



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

  (c)

a pdf copy of each Australian Relevant Company’s extract of minutes of meeting;

 

  (d)

a pdf copy of the Shareholders’ Agreement;

 

  (e)

a pdf copy of each Establishment Agreement; and

 

  (f)

a pdf copy of each Power of Attorney.

 

3

Scope

This opinion relates only to the laws of the Relevant Jurisdictions, as
interpreted by courts of the Relevant Jurisdictions, at 9am (Sydney time) on the
date of this opinion. Other than the opinion in paragraphs 5(k) and 5(o), we
express no opinion on the impact of any revenue laws.

This opinion is given on the basis that it will be construed in accordance with
the laws of New South Wales. Anyone relying on this opinion agrees that this
opinion and all matters (including, without limitation, any liability) arising
in any way from it are to be governed by the laws of New South Wales.Anyone
relying on this opinion agrees to the following.

Without prejudice to any rights we have and to the maximum extent permitted by
law, we are only liable for any loss or damage in the proportion and to the
extent it was caused or contributed to by us and we are not liable to the extent
it was caused or contributed to by anyone else.

 

4

Searches

We have relied on:

 

  (a)

an extract of the public records of each Australian Relevant Company produced by
ASIC on the date of this opinion; and

 

  (b)

a search of the insolvency notices website maintained by ASIC in respect of each
Australian Relevant Company on the date of this opinion.

We have assumed that the extracts produced by ASIC are the same as information
provided by each Relevant Company to ASIC. We have not examined any documents
that any Relevant Company may have filed with ASIC. The information in the
extracts, or produced by the searches, may not be correct, complete or up to
date.

We have not conducted any other searches or investigations for the purposes of
this opinion.

 

5

Opinion

Our opinion is as follows, subject to the assumptions in Schedule 1 and the
qualifications in Schedule 2.

 

  (a)

Each Australian Relevant Company is incorporated and exists under the laws in
force in Australia and is capable of suing and being sued in its corporate name.

 

  (b)

Each Australian Relevant Company has the corporate power to enter into and to
perform its obligations under each Document to which it is a party.

 

  (c)

Each Australian Relevant Company which is party to an Establishment Agreement to
the extent required has power under that Establishment Agreement to execute and
deliver, and perform its obligations under, the Documents to which it is a
party.

 

  (d)

NXE Australia Pty Limited has the power under the Shareholders’ Agreement to
enter into and perform its obligations under each Document to which it is a
party.

 

  (e)

The entry by each Relevant Company into and the performance by each Relevant
Company of its obligations under each Document to which it is a party does not
and will not breach any law of the Relevant Jurisdictions or, in the case of
each Australian Relevant Company, its constitution or any Establishment
Agreement, or, in the case of NXE Australia Pty Limited, the Shareholders’
Agreement.

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 3



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

  (f)

Each Document has been validly executed by each Australian Relevant Company
party to it and the Amendment Deed, the Amended Guarantee Deed, the Accession
Deed and the Nomination Letters constitute binding obligations of each Relevant
Company which is party to it enforceable against it in competent courts of the
Relevant Jurisdictions.

 

  (g)

No Relevant Company requires any authorisation from any government agency of the
Relevant Jurisdictions to enable it to enter into or to perform its obligations
under any Document to which it is a party, or to make its obligations under any
Document to which it is a party binding, enforceable and admissible in evidence
against it in competent courts of the Relevant Jurisdictions.

 

  (h)

It is not necessary to file, register or record any Document or either Power of
Attorney with any government agency of the Relevant Jurisdictions to ensure that
a Document is binding, enforceable and admissible in evidence against any
Relevant Company party to it in competent courts of the Relevant Jurisdictions.

 

  (i)

Courts of the Relevant Jurisdictions will give effect to:

 

  (i)

the choice of the laws of the State of New York as the governing law of the
Amendment Agreement and the Amended Note and Guarantee Agreement, but will apply
the Relevant Jurisdiction’s procedural laws and other laws which apply
regardless of the choice of law; and

 

  (ii)

the submission by each Australian Relevant Company that is party to the
Amendment Agreement to the jurisdiction of the New York State or federal courts
sitting in the Borough of Manhattan, the City of New York in the Amendment
Agreement.

 

  (j)

The payment obligations of each Australian Relevant Company under the Documents
to which it is a party rank at least equally with its other unsecured and
unsubordinated payment obligations, other than payment obligations that are
mandatorily preferred by law.

 

  (k)

No stamp duty or other documentary tax is payable on any Document or in respect
of any transaction effected by any Document, other than any nominal duty.

 

  (l)

No Australian Relevant Company is entitled to claim sovereign or other general
immunity from suit or execution for itself or its assets.

 

  (m)

It is not necessary that a holder of Notes should be licensed, qualified or
otherwise entitled to carry on business under the laws of the Relevant
Jurisdictions in order to enforce its rights under any Document or by reason
only of the entry into and performance of any Document.

 

  (n)

A judgment of a superior court of the State of New York against an Australian
Relevant Company in relation to the Amendment Agreement or the Amended Note and
Guarantee Agreement that is:

 

  (i)

enforceable in that jurisdiction; and

 

  (ii)

a final and conclusive unsatisfied judgment for a fixed or readily calculable
amount of money (excluding amounts in respect of taxes, fines or penalties),

will give rise to a cause of action for that amount enforceable in proceedings
in the Supreme Court of New South Wales without a re-examination of the merits
of the issues determined by the judgment.

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 4



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

  (o)

All amounts payable by an Australian Relevant Company under the Documents may be
paid free and clear of and without deduction for or on account of any Australian
tax. Our opinion in the preceding sentence is the better view. The law is not
settled insofar as it relates to payments by an Australian guarantor in relation
to interest but the Commissioner of Taxation has expressed the view that
payments by an Australian resident guarantor in relation to interest which would
itself be exempt from interest withholding tax should also be exempt from
interest withholding tax.

 

6

Benefit

We are providing this opinion for your sole benefit in connection with the
Documents. It is not to be used or relied on by any other person or for any
other purpose without our written consent.

This opinion is confidential. It may not be disclosed to any government agency
or other person, quoted in any public document or otherwise referred to without
our written consent, except that it may be disclosed (on a no-reliance basis):

 

  (a)

as required by law (including, without limitation, the rules of a recognised
stock exchange) or to any regulator having jurisdiction over your affairs
(including the National Association of Insurance Commissioners);

 

  (b)

to any person who in the ordinary course has access to your papers and records
on the basis that the person makes no further disclosure;

 

  (c)

to any proposed transferee of a Note on the basis that they are obliged to make
no further disclosure; or

 

  (d)

as required in connection with any actual or contemplated legal proceedings
relating to a Document or this opinion.

Yours faithfully

Allens

Alan Maxton

Partner

Alan.Maxton@allens.com.au

T + 61 2 9230 4126

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 5



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

Schedule 1

Assumptions

 

(a)

All dates, signatures, seals and duty markings are authentic.

 

(b)

If we have reviewed a copy of a document, it is a correct, complete and
up-to-date copy of the original.

 

(c)

If we have reviewed only a draft of a document, it has been or will be executed
in the form of that draft.

 

(d)

No Document has been amended, released or terminated.

 

(e)

No person has engaged or will engage in unconscionable, misleading or deceptive
conduct (by act or omission) that might make any part of this opinion incorrect.
No person has engaged or will engage in any other conduct, and there are no
facts or circumstances not evident from the face of the documents listed in
section 2 of this opinion, that might make any part of this opinion incorrect

 

(f)

Each Relevant Company (other than Foxtel and the Partners) enters into each
Document to which it is a party in its personal capacity, and not as trustee or
agent or in any other capacity.

 

(g)

Each of the assumptions set out in section 129 of the Corporations Act is
correct in relation to each Document, each Power of Attorney and each Relevant
Company.

 

(h)

Each person who executed any Document on behalf of any Relevant Company held the
position they purported to hold. No Power of Attorney has been amended or
revoked.

 

(i)

Each Document:

 

  (i)

has been or will be validly authorised and entered into by each party to it
other than each Australian Relevant Company, and is binding on each such party
under all applicable laws; and

 

  (ii)

is binding on each Relevant Company which is party to it under all applicable
laws other than the laws of the Relevant Jurisdictions.

 

(j)

If a Document is to be performed in a jurisdiction other than New South Wales,
its performance will not be illegal under the laws of that jurisdiction.

 

(k)

Each Relevant Company was solvent when and immediately after it entered each
Document to which it is a party.

 

(l)

Each Australian Relevant Company other than NXE Australia Pty Limited is a
wholly owned subsidiary of NXE Australia Pty Limited.

 

(m)

The Banking Code of Practice of the Australian Banking Association does not
apply to a Document.

 

(n)

The Amendment Agreement constitutes or will on execution constitute binding
obligations of each Relevant Company under the laws of the State of New York
enforceable in competent courts of that jurisdiction.

 

(o)

Formalities for execution required by the law of the place of execution (other
than a Relevant Jurisdiction) of each Document have been or will be complied
with.

 

(p)

The choice of the laws of the State of New York to govern the Amendment
Agreement, and the submission to courts of that jurisdiction, are in good faith
and are not contrary to public policy.

 

(q)

Each person who signs a Document which is a deed signed a full counterpart of
the Document.

 

(r)

The execution and performance of each Document is in the best interests, and for
the commercial benefit, of each Relevant Company which is a party to that
Document.

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 6



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

(s)

The Notes were offered for issue in a manner which satisfied the public offer
test in section 128F of the Income Tax Assessment Act 1936 (Cth).

We have not taken any step to investigate whether the assumptions in this
opinion are correct, except as expressly stated in this opinion. However,
without making any enquiries beyond the steps stated in this opinion, the people
primarily responsible for the preparation of this opinion (being Alan Maxton,
Katharine Ward and Carolyn Loh) are not actually aware that any of the
assumptions is incorrect.

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 7



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

Schedule 2

Qualifications

 

(a)

A statement that an obligation is ‘binding’ or ‘enforceable’ means that the
obligation is of a type and form that courts of the Relevant Jurisdictions will
generally enforce. It does not mean that the obligation and the rights of a
creditor with respect to it can be enforced, or that the obligation is binding,
in all circumstances. For example:

 

  (i)

equitable remedies, such as injunction and specific performance, are
discretionary;

 

  (ii)

an obligation and the rights of a creditor with respect to it may be affected by
laws relating to insolvency (including, without limitation, administration and
ipso facto stay provisions) or other laws that affect creditors’ rights
generally; and

 

  (iii)

an obligation and the rights of a creditor with respect to it may be affected by
general law doctrines or statutory relief in relation to matters such as fraud,
misrepresentation, mistake, duress, unconscionable conduct, unfair contracts
legislation, frustration, estoppel, waiver, lapse of time, penalties, courts
retaining their ability to adjudicate, public policy or illegality.

 

(b)

A court might decline to exercise jurisdiction (for example, if it considers
that it is not the most appropriate forum, or if the subject matter is
concurrently before another court).

 

(c)

The laws of the Relevant Jurisdictions may require that parties act reasonably
or in good faith in their dealings with each other, including, without
limitation, in exercising rights, powers or discretions or forming opinions.

 

(d)

As each Relevant Company’s obligations under the Documents are intended to be
unsecured, we express no opinion as to whether any security interest that may be
granted under any Document is attached, enforceable against third parties or
perfected, in each case for the purposes of the PPSA.

 

(e)

We express no opinion on any provision of a document that requires a person to
do or not do something that is not clearly identified in the provision, or to
comply with another document.

 

(f)

Laws in connection with sanctions, terrorism or money laundering may restrict or
prohibit payments, transactions and dealings in certain cases.

 

(g)

Proceedings in a Relevant Jurisdiction to enforce a judgment will not be
successful if the rules governing proceedings in the Relevant Jurisdiction have
not been satisfied, or there are grounds to deny enforcement, such as:

 

  (i)

the party in whose favour the judgment is given and the applicant in the
proceedings are not the same;

 

  (ii)

the court giving the judgment lacked jurisdiction to give the judgment;

 

  (iii)

the judgment was obtained by fraud or duress or in a manner contrary to natural
justice or public policy; or

 

  (iv)

the matter determined by the judgment was the subject of an earlier final and
conclusive judgment by another court having jurisdiction.

 

(h)

We express no opinion as to whether a court in the Relevant Jurisdictions will
give a judgment for a monetary obligation expressed in a foreign currency in
that currency, or as to the rate of exchange at which such monetary obligation
would be converted to Australian dollars for the purposes of enforcement.

 

(i)

The Commissioner of Taxation of Australia will not give any direction under s255
of the Income Tax Assessment Act 1936 (Cth) or s260-5 of Schedule 1 of the
Taxation Administration Act 1953 (Cth) or any similar provision requiring the
Relevant Company to deduct from any payment to any other party to a Document
(including any holder of a Note) any amount in respect of tax payable by that
other party.

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 8



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

Schedule 3

Relevant Companies

 

          

Relevant Company

 

 

ABN/ACN/ARBN        

 

1.

 

 

Artson System Pty Ltd

 

 

 

 

054 001 759

 

2.

 

 

Austar Entertainment Pty Limited

 

 

 

 

068 104 530

 

3.

 

 

Austar Satellite Pty Ltd

 

 

 

080 269 030

 

4.

 

 

Austar Satellite Ventures Pty Ltd

 

 

 

082 617 829

 

5.

 

 

Austar Services Pty Ltd

 

 

 

068 521 880

 

6.

 

 

Austar United Broadband Pty Ltd

 

 

 

089 048 439

 

7.

 

 

Austar United Communications Pty Limited

 

 

 

087 695 707

 

8.

 

 

Austar United Holdco1 Pty Ltd

 

 

 

093 217 513

 

9.

 

 

Austar United Holdings Pty Limited

 

 

 

146 562 263

 

10.

 

 

Austar United Mobility Pty Ltd

 

 

 

093 217 522

 

11.

 

 

Century United Programming Ventures Pty Limited

 

 

 

069 957 759

 

12.

 

 

Chippawa Pty. Ltd.

 

 

 

068 943 635

 

13.

 

 

Continental Century Pay TV Pty Limited

 

 

 

059 914 840

 

14.

 

 

CTV Pty. Ltd.

 

 

 

064 416 128

 

15.

 

 

Customer Services Pty Limited

 

 

 

76 069 272 117

 

16.

 

 

Dovevale Pty. Ltd.

 

 

 

068 943 591

 

17.

 

 

eisa Finance Pty Limited

 

 

 

086 005 585

 

18.

 

 

Foxtel Australia Pty Limited

 

 

 

151 691 753

 

19.

 

 

Foxtel Cable Television Pty Limited

 

 

 

45 069 008 797

 

20.

 

 

Foxtel Finance Pty Limited

 

 

 

151 691 897

 

21.

 

 

Foxtel Holdings Pty Limited

 

 

 

151 690 327

 

22.

 

 

Foxtel Management Pty Limited in its own capacity and as agent of the Foxtel
Partnership and as agent for

the Foxtel Television Partnership, as relevant

 

 

 

65 068 671 938

 

23.

 

 

Foxtel Media Pty Limited

 

 

 

72 069 279 027

 

24.

 

 

Ilona Investments Pty. Ltd.

 

 

 

068 943 626

 

25.

 

 

Jacolyn Pty. Ltd.

 

 

 

064 744 869

 

26.

 

 

Kidillia Pty. Ltd.

 

 

 

068 943 608

 

27.

 

 

LGI Bidco Pty Limited

 

 

 

151 767 449

 

28.

 

 

LGI Investments 1 Pty Limited

 

 

 

151 765 007

 

29.

 

 

LGI Investments 2 Pty Limited

 

 

 

151 767 421

 

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 9



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

30.

 

 

Minorite Pty. Ltd.

 

 

 

068 943 484

 

31.

 

 

Presto Entertainment Pty Limited

 

 

 

91 069 619 307

 

32.

 

 

Presto TV Pty Limited

 

 

 

56 602 519 700        

 

33.

 

 

Saturn (NZ) Holding Company Pty Ltd

 

 

 

088 052 000

 

34.

 

 

Selectra Pty. Ltd.

 

 

 

065 367 526

 

 

35.

 

 

Sky Cable Pty Limited

 

 

 

14 069 799 640

 

36.

 

 

Streamotion Pty Ltd

 

 

 

97 072 725 289

 

37.

 

 

STV Pty. Ltd.

 

 

 

065 312 450

 

38.

 

 

The Country Music Channel Pty Limited

 

 

 

075 911 554

 

39.

 

 

The Weather Channel Australia Pty Ltd

 

 

 

084 205 587

 

40.

 

 

UAP Australia Programming Pty Ltd

 

 

 

083 851 807

 

41.

 

 

Vinatech Pty. Ltd.

 

 

 

065 366 314

 

42.

 

 

Windytide Pty. Ltd.

 

 

 

068 943 546

 

43.

 

 

Wollongong Microwave Pty Ltd

 

 

 

065 146 321

 

44.

 

 

XYZnetworks Pty Limited

 

 

 

066 812 119

 

45.

 

 

NXE Australia Pty Limited

 

 

 

625 190 990

 

46.

 

 

Fox Sports Australia Pty Limited

 

 

 

065 445 418

 

47.

 

 

Binni Pty Limited

 

 

 

004 092 648

 

48.

 

 

Fox Sports Venues Pty Limited

 

 

 

110 803 944

 

49.

 

 

Sport by Numbers Pty Limited

 

 

 

065 420 046

 

50.

 

 

Fox Sports Streamco Pty Limited

 

 

 

616 999 243

 

 

 

KYWB 507266561v4 205151388    21.11.2019

  

 

page 10



--------------------------------------------------------------------------------

EXHIBIT 6.06(c)

Form of Opinion of Nevada legal counsel for certain New Guaranteeing Members

[Attached]



--------------------------------------------------------------------------------

LOGO [g822982page611.jpg]

 

 

300 E. Second Street, Suite 1510

Reno, Nevada 89501                  

PH (775) 788-2200                     

fennemorecraig.com                    

 

November 22, 2019

To each holder of Notes (the “Noteholders”)

under the Amended Note and Guarantee Agreement

(as defined below) and their permitted

transferees and assigns.

 

 

Re:

 

Century Programming Ventures Corp. - 2019 Amended USPP Guaranty Opinion

   

Our File No. 031692.0002

Ladies and Gentlemen:

We have acted as special counsel in the State of Nevada (“Nevada”) to Century
Programming Ventures Corp., a Nevada corporation (the “Company”), in connection
with its execution and delivery of the Amendment No. 1 and Guarantee Agreement
(as below defined).

Capitalized terms used and not defined otherwise herein shall have the meanings
ascribed to such terms in the Amendment No. 1 and Guarantee Agreement (as below
defined) and the Amended Note and Guarantee Agreement (as below defined).

You have requested our opinion as to the issues more specifically described
herein. In that connection, we have examined an original, or copy certified or
otherwise identified to our satisfaction, of the following documents:

(i)        Copy of a certain Amendment No. 1 and Guarantee Agreement, dated as
of or about even date herewith, and entered into by, among others, Foxtel
Management Pty Limited (“Foxtel”), Sky Cable Pty Limited (“Sky Cable”), Foxtel
Media Pty Limited (f/k/a Telstra Media Pty Limited), (“Foxtel Media and,
together with Sky Cable, collectively the “Partners”), and Foxtel in its own
capacity and in its capacity as agent for the Partners as a partnership carrying
on the business of the Foxtel Partnership and as agent for the Foxtel Television
Partnership (in all such capacities, the “Guarantor” and the Guarantor, together
with Foxtel, the “Obligor”), NXE Australia Pty Limited (the “Parent Guarantor”),
the Company and each Noteholder party thereto (the “Amendment No. 1 and
Guarantee Agreement”), in respect of the Note and Guarantee Agreement, dated as
of July 25, 2012, and entered into among the Obligor, the Partners and the
purchasers signatory thereto (the “Note Agreement” and the Note Agreement as
amended by the Amendment No. 1 and Guarantee Agreement, the “Amended Note and
Guarantee Agreement”);

(ii)         Copy of a certain Amendment Deed, dated as of or about even date
herewith, and entered into by, the Company and each other Member Guarantor party
thereto (the “Amendment Deed”), to a certain Deed of Guarantee, dated as of
July 25, 2012, and entered into among the Company and the other Member
Guarantors signatory thereto (the “Member Guarantee” and the Member Guarantee as
amended by the Amendment Deed, the “Amended Member Guarantee”);



--------------------------------------------------------------------------------

LOGO [g822982page612.jpg]

Re:  Century Programming Ventures Corp.

November 22, 2019

Page 2

 

(iii)        Articles of Incorporation of the Company filed with the Secretary
of State of Nevada on January 26, 1995, under Document Number C1233-1995-001;

(iv)        Articles and Plan of Merger of Century Programming Ventures Holding
Corp. and Century Communications Corporation filed with the Secretary of State
of Nevada on August 30, 2001, as Document Number C1233-1995-005;

(v)        Certificate of Correction Regarding Merger of Century Programming
Ventures Corp. filed with the Secretary of State of Nevada on December 28, 2001,
under filing number C1233-95.

(vi)        Unexecuted and undated Bylaws of the Company;

(vii)        Director’s Certificate, Century Programming Ventures Corp., dated
November 22, 2019, and executed by Patrick Delany, the sole director of the
Company (the “Company Director’s Certificate”);

(viii)        Copy of Action by Unanimous Written Consent of the Sole Director
of Century Programming Ventures Corp., dated November 21, 2019, and executed by
Patrick Delany as the sole director of the Company;

(ix)        Certificate of Existence covering the Company and issued by the
Secretary of State of Nevada on November 13, 2019 (the “Company Good Standing
Certificate”).

The documents listed in items (iii) through (viii) above are the “Company
Constituent Documents.”

As to various questions of fact material to our opinion, we have relied upon the
Company Director’s Certificate. In so relying on the Company Director’s
Certificate, we have assumed that all documents attached thereto are fully
complete and correct, have not been amended, rescinded or modified except as
disclosed fully and completely by the Company Director’s Certificate, and remain
in full force and effect in accordance with their respective terms.

In In relying upon the Company Director’s Certificate and in basing or
qualifying certain of the opinions set forth herein on or to “knowledge,” “our
knowledge,” or other words and phrases of similar import, the words “knowledge,”
“our knowledge” and other words and phrases of similar import signify that, in
the course of our representation of the Company, no facts have come to our
attention that would give us current actual knowledge that any such opinions or
other matters are not accurate. We have undertaken no investigation or
verification of such matters. Further, the words to “our knowledge” and other
words or phrases of similar import as used in this opinion are intended to be
limited to the actual current knowledge of William C. Davis, Jr., the only
attorney within our firm who has been directly involved in representing the
Company with respect to the subject matter of this letter.



--------------------------------------------------------------------------------

LOGO [g822982page612.jpg]

Re:  Century Programming Ventures Corp.

November 22, 2019

Page 3

 

In rendering our opinions set forth in this letter, we have assumed the
following: (i) the genuineness of all signatures, including, without limitation,
the signature to the Amendment No. 1 and Guarantee Agreement, (ii) the legal
capacity and competence of all natural persons, (iii) the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as certified, conformed, photostatic, electronic
or facsimile copies, and the authenticity of the originals of such latter
documents, (iv) each of the Finance Documents is the legal, valid and binding
obligation of each of the parties thereto, enforceable in accordance with its
respective terms; provided, however, that the assumption set forth in this
clause (iv) is not made in limitation of the express opinions rendered by us in
opinion paragraphs (2) through (5) below, (v) that there are no other documents
or agreements, oral or written, and no usage of trade or course of dealing among
the parties to the Amendment No. 1 and Guarantee Agreement, or between any two
or more of them, that would have an effect on the opinions rendered herein,
(vi) that the Company does not engage in gaming business, liquor business,
insurance business, or cemetery business and (vii) that the Company is not a
financial institution or public utility; and in respect of each of these
assumptions, we have no knowledge of any fact which is inconsistent with such
assumption. rendering our opinions set forth in this letter, we have assumed the
genuineness of all signatures, the legal capacity and competence of all natural
persons, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as certified,
conformed, photostatic, electronic or facsimile copies, and the authenticity of
the originals of such latter documents.

Without limitation to any assumption or other qualification contained herein, we
express no opinion as to:

(a)        The enforceability of the Amendment No. 1 and Guarantee Agreement.

(b)        The status of title to any real or personal property.

(c)        The reasonableness of any late charge or liquidated damages.

(d)        Any permits or approvals that may be required for the operation of
the business of the Company.

(e)        Limitations imposed by or resulting from the exercise by any court of
its discretion, or by a court based upon reason of generally applicable public
policy principles or considerations.



--------------------------------------------------------------------------------

LOGO [g822982page612.jpg]

Re:  Century Programming Ventures Corp.

November 22, 2019

Page 4

 

(f)        The following laws, rules and regulations: (a) securities laws, rules
and regulations; (b) Federal Reserve Board margin regulations; (c) laws, rules
and regulations regulating banks and other financial institutions, insurance
companies and investment companies; (d) pension and employee benefit laws, rules
and regulations, such as the Employee Retirement Income Security Act (ERISA);
(e) labor laws, rules and regulations, including laws on occupational safety and
health (OSHA); (f) antitrust and unfair competition laws, rules and regulations;
(g) laws, rules and regulations concerning compliance with fiduciary
requirements; (h) laws, rules and regulations concerning the creation,
attachment, perfection or priority of any security interest, except to the
extent expressly set forth in this opinion letter; (i) laws, rules and
regulations relating to taxation; (j) bankruptcy, fraudulent conveyance,
fraudulent transfer and other insolvency laws; (k) environmental laws, rules and
regulations; (l) laws, rules and regulations relating to patents, copyrights,
trademarks, trade secrets and other intellectual property; (m) local laws,
administrative decisions, ordinances, rules or regulations, including any
zoning, planning, building, occupancy or other similar approval or permit or any
other ordinance or regulation of any county, municipality, township or other
political subdivision of Nevada; (n) criminal and state forfeiture laws and any
racketeering laws, rules and regulations; (o) other statutes of general
application to the extent that they provide for criminal prosecution; (p) laws
relating to terrorism or money laundering; (q) laws, regulations and policies
concerning national and local emergency and possible judicial deference to acts
of sovereign states; (r) laws, rules and regulations regarding usury; (s) all
federal laws, rules and regulations, (t) filing or consent requirements under
any of the foregoing excluded laws; and (u) judicial and administrative
decisions to the extent they deal with any of the foregoing excluded laws.

(g)        The ability of the Company to perform the obligations of or to comply
with the requirements imposed on them in the Amendment No. 1 and Guarantee
Agreement.

On the basis of the foregoing and in reliance thereon, and subject to the
limitations and qualifications set forth in this letter, we are of the following
opinions:

(1)        Based solely upon the Company Good Standing Certificate, the Company
is a corporation which has been duly incorporated and is validly existing and in
good standing under the laws of Nevada.

(2)        The Company (a) has the requisite corporate power (i) to execute,
deliver and perform the Amendment No. 1 and Guarantee Agreement and the
Amendment Deed and (ii) to perform the Amended Note and Guarantee Agreement and
the Amended Member Guarantee and (b) has taken all requisite corporate action to
authorize, and has authorized (ii) the execution, delivery and performance of
the Amendment No. 1 and Guarantee Agreement and the Amendment Deed and (ii) the
performance of the Amended Note and Guarantee Agreement and the Amended Member
Guarantee. .

(3)        The Amendment No. 1 and Guarantee Agreement and the Amendment Deed
are each in proper form for valid execution by the Company; and upon the
execution thereof, in fact, by the persons authorized to do so, are validly
executed by the Company pursuant to Nevada law. Upon such execution, the
Amendment No. 1 and Guarantee Agreement and the Amendment Deed are duly
delivered upon a manifestation of the intent by the Company that it be, and is,
so delivered to or for the benefit of the Noteholders.



--------------------------------------------------------------------------------

LOGO [g822982page612.jpg]

Re:  Century Programming Ventures Corp.

November 22, 2019

Page 5

 

(4)        Neither the execution, delivery nor performance in the ordinary
course by the Company of the Amendment No. 1 and Guarantee Agreement and the
Amendment Deed, nor the performance of the Amended Note and Guarantee Agreement
and the Amended Member Guarantee: (a) will violate any provision of any statute,
rule or regulation of any court or governmental authority of Nevada to which the
Company is subject or (b) will contravene or result in any breach of the Company
Constituent Documents.

(5)        No consent, approval or authorization of, or registration, filing or
declaration with (except as have been obtained or made prior to the date hereof)
any Nevada governmental authority by the Company is required in connection with
(i) the execution, delivery or performance by the Company of the Amendment No. 1
and Guarantee Agreement and the Amendment Deed or (ii) the performance by the
Company of the Amended Note and Guarantee Agreement and the Amended Member
Guarantee. For the purposes of this Opinion (5), we have assumed that the
Company has not entered into any agreement with any such authority requiring
such consent or approval; and we have no knowledge of any fact which is
inconsistent with such assumption.

Our opinions herein are limited to the internal laws of Nevada in effect on the
date hereof. We express no opinions whatsoever with respect to the laws of any
other jurisdiction and assume no responsibility for the applicability or effect
of any such laws on the opinions rendered herein.

We disclaim any obligation to notify you, or the Company, or any other person or
entity after the date of this letter if any change in fact or law should or
would modify our opinions regarding any matter delineated in this letter.

This letter is issued in Nevada, and by issuing this letter, the law firm of
Fennemore Craig shall not be deemed to be transacting business in any other
state or jurisdiction. Furthermore, by issuing this letter to you the law firm
of Fennemore Craig does not consent to the jurisdiction of any state or other
jurisdiction other than Nevada; and any claim or cause of action arising out of
the opinions expressed herein must be brought in Nevada.

In rendering this letter and the opinions set forth herein, we are serving as
legal counsel solely for the Company; and we have no attorney/client
relationship with you. This letter is solely for your use and benefit in
connection with the transactions contemplated under the Amendment No. 1 and
Guarantee Agreement and may not be used for any other purpose, or furnished to
or relied upon by any other person or entity other than permitted transferees of
the Notes, without our prior written consent. However, for solely informational
purposes, as



--------------------------------------------------------------------------------

LOGO [g822982page612.jpg]

Re:  Century Programming Ventures Corp.

November 22, 2019

Page 6

 

opposed to reliance, you may disclose or furnish a copy of this letter to
prospective transferees of the Notes, to persons who, in the ordinary course of
a Noteholder’s business or that of any other party who is expressly authorized
to rely on this opinion, have legitimate access to the Noteholder’s or other
party’s papers and records in connection with the Amendment No. 1 and Guarantee
Agreement and the transactions contemplated thereunder (but only on the basis
that such persons/parties similarly will make no further disclosure), to the
National Association of Insurance Commissioners, and to regulatory agencies and
other governmental entities for use in their regulatory capacity and as may
otherwise be required pursuant to applicable law, regulation, legal rule,
subpoena or order, or compulsion thereunder. This letter only speaks as of the
date hereof.

 

Very truly yours,

FENNEMORE CRAIG, P.C.